

Exhibit 10.3


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS (****)




FIRST AMENDMENT TO LEASE (JOLIET)
THIS FIRST AMENDMENT TO LEASE (JOLIET) (this “Agreement”), is made as of
December 26, 2018 (the “Effective Date”), by and among Harrah’s Joliet Landco
LLC, a Delaware limited liability company (together with its successors and
assigns, “Landlord”), and Des Plaines Development Limited Partnership, a
Delaware limited partnership (together with its successors and assigns,
“Tenant”).
RECITALS
A.Landlord and Tenant are parties to that certain LEASE (JOLIET) dated October
6, 2017 (the “Lease”); and
B.As more particularly set forth in this Agreement, Landlord and Tenant desire
to modify certain provisions of the Lease.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto do hereby stipulate, covenant and
agree as follows:
1.Terms and References. Unless otherwise stated in this Agreement (a) terms
defined in the Lease have the same meanings when used in this Agreement, and (b)
references to “Sections” are to the Lease’s sections.
2.Amendments to the Lease. Effective as of the Effective Date, the Lease is
hereby amended in its entirety to read as set forth in Exhibit A hereto.
3.Other Documents. Any and all agreements entered into in connection with the
Lease which make reference therein to “the Lease” shall be intended to, and are
deemed hereby, to refer to the Lease as amended by this Agreement.
4.Miscellaneous.
a.This Agreement shall be construed according to and governed by the laws of the
jurisdiction(s) which are specified by the Lease without regard to its conflicts
of law principles. The parties hereto hereby irrevocably submit to the
jurisdiction of any court of competent jurisdiction located in such applicable
jurisdiction in connection with any proceeding arising out of or relating to
this Agreement.
b.If any provision of this Agreement is adjudicated to be invalid, illegal or
unenforceable, in whole or in part, it will be deemed omitted to that extent and
all other provisions of this Agreement will remain in full force and effect.
c.Neither this Agreement nor any provision hereof may be changed, modified,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of such change, modification,
waiver, waiver, discharge or termination is sought.







--------------------------------------------------------------------------------




d.The paragraph headings and captions contained in this Agreement are for
convenience of reference only and in no event define, describe or limit the
scope or intent of this Agreement or any of the provisions or terms hereof.
e.This Agreement shall be binding upon and inure to the benefit of the parties
and their respective heirs, legal representatives, successors and permitted
assigns.
f.This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.
g.Except as specifically modified in Section 2 of this Agreement, all of the
provisions of the Lease remain unchanged and continue in full force and effect.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the Effective Date.


LANDLORD:
HARRAH’S JOLIET LANDCO LLC,
a Delaware limited liability company


By: /s/ David A. Kieske    
Name: David A. Kieske
Title: Treasurer




[Signatures Continue on Following Pages]


[Signature page to First Amendment to Lease (Joliet)]

--------------------------------------------------------------------------------




TENANT:


DES PLAINES DEVELOPMENT
LIMITED PARTNERSHIP,
a Delaware limited partnership


By:     Harrah’s Illinois Corporation,
an Illinois corporation,
        Its general partner


By: /s/ Eric Hession        
Name: Eric Hession
Title: Treasurer


[Signature page to First Amendment to Lease (Joliet)]

--------------------------------------------------------------------------------




CEOC, LLC hereby acknowledges this Agreement and reaffirms its joinder attached
to the Lease.
CEOC, LLC,
a Delaware limited liability company
By:     /s/ Eric Hession    
    Name: Eric Hession
    Title: Chief Financial Officer


[Signature page to First Amendment to Lease (Joliet)]

--------------------------------------------------------------------------------





Exhibit A
COMPOSITE LEASE
Conformed through First Amendment








Exhibit A

--------------------------------------------------------------------------------






LEASE (JOLIET)
Conformed through First Amendment
By and Between
HARRAH’S JOLIET LANDCO LLC
(together with its permitted successors and assigns)
as “Landlord”
and
DES PLAINES DEVELOPMENT LIMITED PARTNERSHIP
(together with its permitted successors and assigns)
as “Tenant”
dated
October 6, 2017
for
Harrah’s Joliet - Joliet, Illinois


    





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
Page
 
 
 
ARTICLE I DEMISE; TERM
1
1.1
Leased Property
1
1.2
Single, Indivisible Lease
2
1.3
Term
2
1.4
Renewal Terms
2
1.5
Maximum Fixed Rent Term
3
 
 
 
ARTICLE II DEFINITIONS
3
 
 
 
ARTICLE III RENT
40
3.1
Payment of Rent
40
3.2
Variable Rent Determination
41
3.3
Late Payment of Rent or Additional Charges
42
3.4
Method of Payment of Rent
42
3.5
Net Lease
43
 
 
 
ARTICLE IV ADDITIONAL CHARGES
43
4.1
Impositions
43
4.2
Utilities and Other Matters
44
4.3
Compliance Certificate.
44
4.4
Impound Account
45
 
 
 
ARTICLE V NO TERMINATION, ABATEMENT, ETC.
45
 
 
 
ARTICLE VI OWNERSHIP OF REAL AND PERSONAL PROPERTY
46
6.1
Ownership of the Leased Property
46
6.2
Ownership of Tenant’s Property
47
 
 
 
ARTICLE VII PRESENT CONDITION & PERMITTED USE
48
7.1
Condition of the Leased Property
48
7.2
Use of the Leased Property
48
7.3
Ground Leases
49
7.4
Third-Party Reports
52
7.5
Operating Standard
52
 
 
 
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
52
 
 
 
ARTICLE IX MAINTENANCE AND REPAIR
52
9.1
Tenant Obligations
52
9.2
No Landlord Obligations
53
9.3
Landlord’s Estate
53
9.4
End of Term
53



i







--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page


 
 
 
ARTICLE X ALTERATIONS
53
10.1
Alterations, Capital Improvements and Material Capital Improvements
53
10.2
Landlord Approval of Certain Alterations and Capital Improvements
54
10.3
Construction Requirements for Alterations and Capital Improvements
54
10.4
Landlord’s Right of First Offer to Fund Material Capital Improvements
55
10.5
Minimum Capital Expenditures
58
 
 
 
ARTICLE XI LIENS
63
 
 
 
ARTICLE XII PERMITTED CONTESTS
64
 
 
 
ARTICLE XIII INSURANCE
65
13.1
General Insurance Requirements
65
13.2
Name of Insureds
67
13.3
Deductibles or Self-Insured Retentions
67
13.4
Waivers of Subrogation
68
13.5
Limits of Liability and Blanket Policies
68
13.6
Future Changes in Insurance Requirements
68
13.7
Notice of Cancellation or Non-Renewal
69
13.8
Copies of Documents
69
13.9
Certificates of Insurance
69
13.10
Other Requirements
69
 
 
 
ARTICLE XIV CASUALTY
70
14.1
Property Insurance Proceeds
70
14.2
Tenant’s Obligations Following Casualty
70
14.3
No Abatement of Rent
71
14.4
Waiver
71
14.5
Insurance Proceeds and Fee Mortgagee
71
 
 
 
ARTICLE XV EMINENT DOMAIN
71
15.1
Condemnation
71
15.2
Award Distribution
72
15.3
Temporary Taking
72
15.4
Condemnation Awards and Fee Mortgagee
72
 
 
 
ARTICLE XVI DEFAULTS & REMEDIES
72
16.1
Tenant Events of Default
72
16.2
Landlord Remedies
75
16.3
Damages
76
16.4
Receiver
77
16.5
Waiver
77
16.6
Application of Funds
77
16.7
Landlord’s Right to Cure Tenant’s Default
77
16.8
Miscellaneous.
77



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page


 
 
 
ARTICLE XVII TENANT FINANCING
78
17.1
Permitted Leasehold Mortgagees
78
17.2
Landlord Cooperation with Permitted Leasehold Mortgage
84
 
 
 
ARTICLE XVIII TRANSFERS BY LANDLORD
84
18.1
Transfers Generally
84
18.2
Intentionally Omitted
85
18.3
Intentionally Omitted
85
18.4
Transfers to Tenant Competitors
85
 
 
 
ARTICLE XIX HOLDING OVER
86
 
 
 
ARTICLE XX RISK OF LOSS
86
 
 
 
ARTICLE XXI INDEMNIFICATION
87
21.1
General Indemnification
87
21.2
Encroachments, Restrictions, Mineral Leases, etc.
88
 
 
 
ARTICLE XXII TRANSFERS BY TENANT
89
22.1
Subletting and Assignment
89
22.2
Permitted Assignments and Transfers
89
22.3
Permitted Sublease Agreements
93
22.4
Required Subletting and Assignment Provisions
94
22.5
Costs
95
22.6
No Release of Tenant’s Obligations; Exception
95
22.7
Bookings
96
22.8
Merger of CEOC.
96
22.9
Permitted Transferee Lease
96
 
 
 
ARTICLE XXIII REPORTING
97
23.1
Estoppel Certificates and Financial Statements
97
23.2
SEC Filings; Offering Information
101
23.3
Landlord Obligations
102
 
 
 
ARTICLE XXIV LANDLORD’S RIGHT TO INSPECT
103
 
 
 
ARTICLE XXV NO WAIVER
103
 
 
 
ARTICLE XXVI REMEDIES CUMULATIVE
103
 
 
 
ARTICLE XXVII ACCEPTANCE OF SURRENDER
103
 
 
 
ARTICLE XXVIII NO MERGER
104
 
 
 
ARTICLE XXIX INTENTIONALLY OMITTED
104



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page


 
 
 
ARTICLE XXX QUIET ENJOYMENT
104
 
 
 
ARTICLE XXXI LANDLORD FINANCING
104
31.1
Landlord’s Financing
104
31.2
Attornment
105
31.3
Compliance with Fee Mortgage Documents
105
 
 
 
ARTICLE XXXII ENVIRONMENTAL COMPLIANCE
107
32.1
Hazardous Substances
107
32.2
Notices
107
32.3
Remediation
107
32.4
Indemnity
108
32.5
Environmental Inspections
108
 
 
 
ARTICLE XXXIII MEMORANDUM OF LEASE
109
 
 
 
ARTICLE XXXIV DISPUTE RESOLUTION
109
34.1
Expert Valuation Process
109
34.2
Arbitration
111
 
 
 
ARTICLE XXXV NOTICES
112
 
 
 
ARTICLE XXXVI END OF TERM GAMING ASSET TRANSFER
112
36.1
Transfer of Tenant’s Gaming Assets and Operational Control of the Leased
Property
112
36.2
Transfer of Intellectual Property
113
36.3
Determination of Gaming Assets FMV
113
36.4
Operation Transfer
114
 
 
 
ARTICLE XXXVII ATTORNEYS’ FEES
114
 
 
 
ARTICLE XXXVIII BROKERS
115
 
 
 
ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS
115
 
 
 
ARTICLE XL LANDLORD REIT PROTECTIONS
115
 
 
 
ARTICLE XLI MISCELLANEOUS
116
41.1
Survival
116
41.2
Severability
116
41.3
Non-Recourse
116
41.4
Successors and Assigns
117
41.5
Governing Law
117
41.6
Waiver of Trial by Jury
118
41.7
Entire Agreement
118
41.8
Headings
118



iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page


41.9
Counterparts
118
41.10
Interpretation
118
41.11
Deemed Consent
118
41.12
Further Assurances
119
41.13
Gaming Regulations
119
41.14
Intentionally Omitted
120
41.15
Intentionally Omitted
120
41.16
Savings Clause
120
41.17
Integration with Other Documents
120
41.18
Manager
120
41.19
Non-Consented Lease Termination
120
41.20
Intentionally Omitted
120
41.21
Intentionally Omitted
121
41.22
Confidential Information
121
41.23
Time of Essence
121
41.24
Consents, Approvals and Notices
121
41.25
No Release of Tenant or Guarantor
122
41.26
Amendments
122





v



--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES
EXHIBIT A
—
FACILITY
EXHIBIT B
—
LEGAL DESCRIPTION OF LAND
EXHIBIT C
—
CAPITAL EXPENDITURES REPORT
EXHIBIT D
—
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY FIXED ASSETS
CONSTITUTING LEASED PROPERTY
EXHIBIT E
—
INTENTIONALLY OMITTED
EXHIBIT F
—
INTENTIONALLY OMITTED
EXHIBIT G
—
FORM OF REIT COMPLIANCE CERTIFICATE
EXHIBIT H
—
PROPERTY-SPECIFIC IP
EXHIBIT I
—
DESCRIPTION OF TITLE POLICY
EXHIBIT J
—
SPECIFIED ADDITIONAL L1 QUALIFIED TRANSFEREES
EXHIBIT K
—
L1/L2 TRANSFER AND PERMITTED FACILITY SUBLEASE ADDITIONAL INFORMATION
 
 
 
SCHEDULE 1
—
GAMING LICENSES
SCHEDULE 2
—
GROUND LEASES
SCHEDULE 3
—
MAXIMUM FIXED RENT TERM
SCHEDULE 4
—
SPECIFIED SUBLEASES
SCHEDULE 5
—
RENT ALLOCATION
SCHEDULE 6
—
LONDON CLUBS



vi







--------------------------------------------------------------------------------






LEASE (JOLIET)
THIS LEASE (JOLIET) (this “Lease”) is entered into as of October 6, 2017, by and
among HARRAH’S JOLIET LANDCO LLC (together with its successors and assigns,
“Landlord”), and DES PLAINES DEVELOPMENT LIMITED PARTNERSHIP (together with its
successors and assigns, “Tenant”).
RECITALS
A.    Commencing on January 15, 2015 and continuing thereafter, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and certain of
its direct and indirect subsidiaries (collectively, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code in the United States Bankruptcy Court for the Northern District of Illinois
(the “Bankruptcy Court”), jointly administered under Case No. 15-01145, and the
Bankruptcy Court has confirmed the “Debtors’ Third Amended Joint Plan of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code” (as it may be
altered, amended, modified, or supplemented from time to time in accordance with
the terms of Article X thereof, the “Bankruptcy Plan”).
B.    Pursuant to the Bankruptcy Plan, on October 6, 2017 the Debtors
transferred the Leased Property to Landlord.
C.    Pursuant to the Bankruptcy Plan, Landlord and Tenant entered into that
certain Lease (Joliet), dated as of October 6, 2017 (the “Original Lease”),
whereby Landlord leased the Leased Property to Tenant and Tenant leased the
Leased Property from Landlord, upon the terms set forth in the Original Lease.
D.    Immediately following the execution of the Original Lease, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, merged into CEOC,
LLC.
E.    Landlord and Tenant wish to amend the Original Lease as set forth herein.
F.    Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I

DEMISE; TERM
1.1
Leased Property. Upon and subject to the terms and conditions hereinafter set
forth, Landlord demises and leases to Tenant and Tenant accepts and leases from
Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):

(a)    the real property described in Exhibit B attached hereto, together with
any ownership interests in adjoining roadways, alleyways, strips, gores and the
like appurtenant thereto (collectively, the “Land”);
(b)    the Ground Leases (as defined below), together with the leasehold estates
in the Ground Leased Property (as defined below), as to which this Lease will
constitute a sublease;
(c)    all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein; and
(d)    all easements, development rights and other rights appurtenant to the
Land or the Leased Improvements.


1







--------------------------------------------------------------------------------





The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters of any nature affecting the Leased
Property or any portion thereof as of the Commencement Date and such subsequent
covenants, conditions, restrictions, easements and other matters as may
hereafter arise in accordance with the terms of this Lease or as may otherwise
be agreed to in writing by Landlord and Tenant, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property or any portion thereof.
To the extent Landlord’s ownership of any Leased Property or any portion thereof
(including any improvement (including any Capital Improvement) or other
property) that does not constitute “real property” within the meaning of
Treasury Regulation Section 1.856-3(d), which would otherwise be owned by
Landlord and leased to Tenant pursuant to this Lease, could cause Landlord REIT
to fail to qualify as a “real estate investment trust” (within the meaning of
Section 856(a) of the Code, or any similar or successor provision thereto), then
a portion of Landlord REIT’s (or its subsidiary’s) direct ownership interest in
Landlord shall automatically instead be owned by Propco TRS LLC, a Delaware
limited liability company, which is a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT (the “Propco TRS”), to the extent necessary such that
Landlord’s ownership of such Leased Property does not cause Landlord REIT to
fail to qualify as a real estate investment trust, provided, there shall be no
adjustment in the Rent as a result of the foregoing.
1.2    Single, Indivisible Lease. This Lease constitutes one indivisible lease
of the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all components of the
Leased Property collectively as one unit. The Parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C. Section
365, or any successor or replacement thereof or any analogous state law, this is
one indivisible and non-severable lease and executory contract dealing with one
legal and economic unit and that this Lease must be assumed, rejected or
assigned as a whole with respect to all (and only as to all) of the Leased
Property. The Parties may elect to amend this Lease from time to time to modify
the boundaries of the Land, to exclude one or more components or portions
thereof, and/or to include one or more additional components as part of the
Leased Property, and any such future addition to the Leased Property shall not
in any way change the indivisible and nonseverable nature of this Lease and all
of the foregoing provisions shall continue to apply in full force. For the
avoidance of doubt, the Parties acknowledge and agree that this Section 1.2 is
not intended to and shall not be deemed to limit, vitiate or supersede anything
contained in Section 41.17 hereof.
1.3
Term. The “Term” of this Lease shall commence on the Commencement Date and
expire on the Expiration Date (i.e., the Term shall consist of the Initial Term
plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”) shall
commence on October 6, 2017 (the “Commencement Date”) and expire on October 31,
2032 (the “Initial Stated Expiration Date”). The “Stated Expiration Date” means
the Initial Stated Expiration Date or the expiration date of the most recently
exercised Renewal Term, as the case may be.

1.4
Renewal Terms. The Term of this Lease may be extended for four (4) separate
“Renewal Terms” of five (5) years each if (a) at least twelve (12), but not more
than eighteen (18), months prior to the then current Stated Expiration Date,
Tenant (or, pursuant to Section 17.1(e), a Permitted Leasehold Mortgagee)
delivers to Landlord a “Renewal Notice” stating that it is irrevocably
exercising its right to extend this Lease for one (1) Renewal Term; and (b) no
Tenant Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice or on the last day of the then current Term
(other than a Tenant Event of Default that is in the process of being cured by a
Permitted Leasehold Mortgagee in compliance in all respects with Section 17.1(d)
and Section 17.1(e)). Subject to the provisions, terms and conditions of this
Lease, upon Tenant’s timely delivery to Landlord of a Renewal Notice, the Term
of this Lease shall be extended for the then applicable Renewal Term.



2





--------------------------------------------------------------------------------





During any such Renewal Term, except as specifically provided for herein, all of
the provisions, terms and conditions of this Lease shall remain in full force
and effect. After the last Renewal Term, Tenant shall have no further right to
renew or extend the Term. If Tenant fails to validly and timely exercise any
right to extend this Lease, then all subsequent rights to extend the Term shall
terminate.
1.5    Maximum Fixed Rent Term. Notwithstanding anything herein to the contrary,
the Term with respect to the Leased Property shall expire as of the end of the
Renewal Term immediately prior to the Renewal Term that would cause the Term to
extend beyond the expiration of the Maximum Fixed Rent Term (after taking into
account Maximum Fixed Rent Term extensions, if any, pursuant to clause (c)(iv)
of the definition of “Rent”), in which event the Leased Property shall revert to
Landlord and all Tenant’s Property relating thereto (including any Gaming
Licenses relating thereto) shall remain owned by Tenant.
ARTICLE II

DEFINITIONS
For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Lease are hereby
deemed to be incorporated into and made an integral part of this Lease;
(vii) all references to a range of Sections, paragraphs or other similar
references, or to a range of dates or other range (e.g., indicated by “-” or
“through”) shall be deemed inclusive of the entire range so referenced;
(viii) for the calculation of any financial ratios or tests referenced in this
Lease, this Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute indebtedness or interest expense; and
(ix) the fact that CEOC is sometimes named herein as “CEOC” is not intended to
vitiate or supersede the fact that CEOC is included as one of the entities
constituting Tenant.
“2018 Facility EBITDAR”: With respect to the Facility and each Other Facility
that is included in the Non-CPLV Lease as of the Amendment Date (calculated on
an individual Facility-by-Facility basis (which Facility-by-Facility calculation
shall, for the avoidance of doubt, include the Non-CPLV Facilities)), the
EBITDAR of Tenant and of the Non-CPLV Tenant for the 2018 Fiscal Year, as
generated by the Facility or such Other Facility individually. The aggregate
amount of 2018 Facility EBITDAR for the Facility and all of the Other Facilities
included in the Non-CPLV Lease as of the Amendment Date, collectively, is
referred to in this Lease as the “2018 EBITDAR Pool.” Concurrently with Tenant’s
delivery to Landlord, following the end of Fiscal Year 2018, of the annual
financial statements required pursuant to Section 23.1(b)(ii)(a), Tenant shall
deliver to Landlord for Landlord’s review a statement setting forth Tenant’s
calculation of the 2018 Facility EBITDAR for the Facility and each such Other
Facility, which calculation shall be determined in accordance with the EBITDAR
Calculation Procedures. Upon such determination of the 2018 Facility EBITDAR for
the Facility and each such Other Facility the Parties shall enter into a
supplement of this Lease which supplement shall memorialize the 2018 Facility
EBITDAR for the Facility and each such Other Facility as so determined.
Notwithstanding the foregoing, if Tenant desires to effectuate an L1/L2 Transfer
prior to such time that the annual Financial Statements for Fiscal Year 2018 are
available, the 2018 Facility EBITDAR and 2018 EBITDAR Pool calculations in
connection with such L1/L2 Transfer shall be projected on the basis of the
financial information with respect to Fiscal Year 2018 then available in
accordance with the EBITDAR Calculation Procedures.
“2018 EBITDAR Pool”: As defined in the definition of 2018 Facility EBITDAR.
“AAA”: As defined in the definition of Appointing Authority.
“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).


3





--------------------------------------------------------------------------------





“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant, CEOC or CEC, as applicable and reasonably acceptable to Landlord, or
(ii) a “big four” accounting firm designated by Tenant.
“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound accounts established pursuant to Section 4.1), all rents, profits,
income, revenues or rights to payment or reimbursement derived from Tenant’s use
of any space within the Leased Property or any portion thereof and/or from goods
sold or leased or services rendered by Tenant from the Leased Property or any
portion thereof (including, without limitation, from goods sold or leased or
services rendered from the Leased Property or any portion thereof by the
Affiliated property manager or Affiliated Subtenants) and all Tenant’s accounts
receivable derived from the use of the Leased Property or goods or services
provided from the Leased Property, in each case whether or not evidenced by a
contract, document, instrument or chattel paper and whether or not earned by
performance, including without limitation, the right to payment of management
fees and all proceeds of the foregoing.
“Acquirer”: As defined in Article XVIII.
“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items (except (i) to the extent that such failure is due to the
wrongful acts or omissions of Landlord and (ii) where Tenant shall have
furnished Landlord with no less than ten (10) days’ Notice of any such act or
omission of which Tenant is aware), every fine, penalty, interest and cost which
may be added for non-payment or late payment of such items pursuant to the terms
hereof or under applicable law.
“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.
“Additional Fee Mortgagee Requirements Period”: As defined in Section 31.3.
“Affected Facility”: The Leased Property, if a Rejected ROFR Property is located
in the Restricted Area of the Leased Property.
“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be deemed to be an Affiliate of Landlord
or any of Landlord’s Affiliates as a result of this Lease, the Other Leases, the
MLSA, the Other MLSAs and/or as a result of any consolidation by Tenant or
Landlord of the other such party or the other such party’s Affiliates with
Tenant or Landlord (as applicable) for accounting purposes.
“Affiliated Persons”: As defined in Section 18.1.
“All Property Tests”: Together, the Annual Minimum Cap Ex Requirement and the
Triennial Minimum Cap Ex Requirement A.
“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.
“Alteration Threshold”: As defined in Section 10.1.
“Amendment Date”: December 26, 2018.
“Annual Minimum Cap Ex Amount”: An amount equal to One Hundred Million and
No/100 Dollars ($100,000,000.00), provided, however, that for purposes of
calculating the Annual Minimum Cap Ex Amount, Capital Expenditures during the
applicable Fiscal Year shall not include (a) Services Co Capital Expenditures in
excess of Twenty-Five Million and No/100 Dollars ($25,000,000.00) or (b) Capital
Expenditures in respect of the London Clubs in excess of Four Million and No/100
Dollars ($4,000,000.00). The Annual Minimum Cap Ex Amount shall be decreased


4





--------------------------------------------------------------------------------





from time to time (u) if the Non-CPLV Tenant elects to cease “Continuous
Operations” (as defined in the Non-CPLV Lease) of an Other Facility under the
Non-CPLV Lease that is not a “Continuous Operation Facility” (as defined in the
Non-CPLV Lease) thereunder for more than twelve (12) consecutive months, (v)
upon (1) the execution of a Severance Lease in accordance with Section 18.2 of
the Non-CPLV Lease, (2) the occurrence of an “L1/L2 Transfer” (as defined in the
Non-CPLV Lease) or (3) the occurrence of an L1/L2 Transfer; (w) upon any
transfer or other conveyance of the Leased Property to an Acquirer that is not
an Affiliate of Landlord in accordance with Section 18.1 hereof; (x) in the
event of any termination or partial termination of either this Lease or the
Other Leases in connection with any Condemnation, Casualty Event or “Casualty
Event” (as defined in the applicable Other Lease), or in the event of the
expiration of any applicable Maximum Fixed Rent Term or “Maximum Fixed Rent
Term” (as defined in the Non-CPLV Lease), in any case in accordance with the
express terms of this Lease or the Other Leases (as applicable), and in any case
that results in the removal of Material Leased Property from, or the termination
of, this Lease or the Other Leases (as applicable); (y) in connection with any
disposition of all of the Other Leased Property under any Other Lease in
accordance with Article XVIII of such Other Lease and the assignment of such
Other Lease to the Acquirer (as defined in such Other Lease); and (z) with
respect to the London Clubs, upon the disposition of any Material London
Property; with such decrease, in each case of clause (u), (v), (w), (x), (y) or
(z) above, being equal to the applicable Minimum Cap Ex Reduction Amount.
Notwithstanding the foregoing: (1) the sum of all decreases in the Annual
Minimum Cap Ex Amount under clause (z) in respect of any dispositions of any
London Clubs property shall not exceed Four Million and No/100 Dollars
($4,000,000.00) and (2) in the event of a disposition (in one or a series of
transactions) of all or substantially all of the London Clubs, the Annual
Minimum Cap Ex Amount shall be decreased by an amount equal to Four Million and
No/100 Dollars ($4,000,000.00). Notwithstanding anything herein to the contrary
but subject to the next sentence, fifty percent (50%) of all Capital
Expenditures and Other Capital Expenditures constituting Material Capital
Improvements or Other Material Capital Improvements shall be credited toward the
Annual Minimum Cap Ex Amount applicable to the Fiscal Years during which such
Capital Expenditures or Other Capital Expenditures were incurred, and the other
fifty percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital
Improvements shall not be credited toward the Annual Minimum Cap Ex Amount.
Notwithstanding anything to the contrary contained herein, one hundred percent
(100%) of the “Capital Expenditures” (as defined in the Non-CPLV Lease) expended
in connection with the “Southern Indiana Redevelopment Project” (as defined in
the Non-CPLV Lease) in an aggregate amount not to exceed Eighty-Five Million and
No/100 Dollars ($85,000,000.00) shall be credited in full toward the Annual
Minimum Cap Ex Amount. It is currently anticipated that such expenditures shall
be expended in accordance with the following schedule: (a) Thirty Million and
No/100 Dollars ($30,000,000.00) in the Lease Year commencing in 2018; (b)
Fifty-Two Million and No/100 Dollars ($52,000,000.00) in the Lease Year
commencing in 2019; and, (c) Three Million and No/100 Dollars ($3,000,000.00) in
the Lease Year commencing in 2020.
“Annual Minimum Cap Ex Requirement”: As defined in Section 10.5(a)(i).
“Annual Minimum Per-Lease B&I Cap Ex Requirement”: As defined in Section
10.5(a)(ii).
“Applicable Renewal Term VRP Joliet Percentage of Aggregate Net Revenues”: As
defined in clause (c)(ii)(A) of the definition of “Rent.”
“Applicable Renewal Term VRP Net Revenue Amount”: As defined in
clause (c)(ii)(A) of the definition of “Rent.”
“Applicable Standards”: The standards generally and customarily applicable from
time to time during the Term to gaming facilities located in the applicable
gaming market in which the Facility is located (or, if no such facilities exist,
facilities located in similar markets that have reasonably similar tax rates,
competition, population and demographics to the market where the Facility is
located), which facilities (a) are reasonably similar to the Facility in size
and quality, (b) have reasonably similar related facilities as the Facility
(e.g., resort, hotel, restaurants, nightclubs and/or other types of offerings)
and (c) are of an age comparable to the age and quality of the Facility, in each
case, at the time this standard is being applied.
“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing


5





--------------------------------------------------------------------------------





Authority shall be (ii) the American Arbitration Association (“AAA”) under its
Arbitrator Select Program for non-administered arbitrations or whatever AAA
process is in effect at the time for the appointment of arbitrators in cases not
administered by the AAA, unless it is unable to serve, in which case (iii) the
Parties shall have the right to apply to any court of competent jurisdiction to
appoint an Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to
serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing to serve
as the Appointing Authority, it does not confirm appointment within sixty (60)
days after receiving such written request.
“Arbitration Notice”: As defined in Section 34.2(a).
“Arbitration Panel”: As defined in Section 34.2(a).
“Arbitration Provision”: Each of the following: the calculation of the Annual
Minimum Cap Ex Amount; the determination of whether a Capital Improvement
constitutes a Material Capital Improvement; the determination of whether all or
a portion of the Leased Property or Other Leased Property constitutes Material
Leased Property; the determination of whether all or a portion of the London
Clubs constitutes Material London Property; the determination of whether the
Minimum Facility Threshold is satisfied; the calculation of Net Revenue; the
calculation of Rent (without limitation of the procedures set forth in Section
3.2); the calculation of the Triennial Allocated Minimum Cap Ex Amount B Floor;
the calculation of the Triennial Allocated Minimum Cap Ex Amount A; the
calculation of the Triennial Allocated Minimum Cap Ex Amount B; without
limitation of the EBITDAR Calculation Procedures, any EBITDAR calculation made
pursuant to this Lease or any determination or calculation made pursuant to this
Lease for which EBITDAR is a necessary component of such determination or
calculation and the calculation of any amounts under Sections 10.1, 10.3,
10.5(a) and 10.5(b).
“Architect”: As defined in Section 10.2(b).
“Average EBITDAR”: As of any date of determination, the aggregate EBITDAR of
Tenant for the applicable Triennial Test Period divided by three (3).
“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.
“Bankruptcy Court”: As defined in the recitals.
“Bankruptcy Plan”: As defined in the recitals.
“Base Net Revenue Amount”: An amount equal to the arithmetic average of the
following: (i) One Hundred Seventy-Five Million Two Hundred Fifty-Two Thousand
One Hundred Forty-One and No/100 Dollars ($175,252,141.00), which amount
Landlord and Tenant agree represents Net Revenue for the Fiscal Period
immediately preceding the first (1st) Lease Year (i.e., the Fiscal Period ending
September 30, 2017), (ii) the Net Revenue for the Fiscal Period immediately
preceding the end of the first (1st) Lease Year (i.e., the Fiscal Period ending
September 30, 2018) and (iii) the Net Revenue for the Fiscal Period immediately
preceding the end of the second (2nd) Lease Year (i.e., the Fiscal Period ending
September 30, 2019). For avoidance of doubt, the term “arithmetic average” as
used in this definition refers to the quotient obtained by dividing (x) the sum
of the amounts set forth in clauses (i), (ii) and (iii) by (y) three (3). The
term “arithmetic average” (or the term “average” when the context requires) as
used elsewhere in this Lease shall be interpreted consistent with the foregoing.
“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of “Rent.”
“Beginning CPI”: As defined in the definition of CPI Increase.


6





--------------------------------------------------------------------------------





“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that whether or not such arrangements or agreements are
short-term or temporary shall be determined without regard to how long in
advance such arrangements or agreements are entered into), in each case entered
into in the ordinary course consistent with past practices.
“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday that (i) is
not a day on which national banks in the City of Las Vegas, Nevada or in New
York, New York are authorized, or obligated, by law or executive order, to
close, and (ii) is not any other day that is not a “Business Day” as defined
under an Other Lease.
“Call Right Agreements”: Collectively, (i) that certain Call Right Agreement
(Harrah’s New Orleans), dated as of the Commencement Date, by and between PropCo
and CEC, (ii) that certain Call Right Agreement (Harrah’s Laughlin), dated as of
the Commencement Date, by and between PropCo and CEC and (iii) that certain Call
Right Agreement (Harrah’s Atlantic City), dated as of the Commencement Date, by
and between PropCo and CEC, in each case, as amended, modified or supplemented
from time to time.
“Call Right Leased Property”: The “Leased Property” (or equivalent defined term)
as defined in each of the Call Right Leases, collectively or individually, as
the context may require.
“Call Right Lease Rent”: With respect to a Call Right Lease, the “Rent” (or
equivalent defined term) as defined in the applicable Call Right Lease.
“Call Right Leases”: Collectively or individually, as the context may require,
each “Property Lease” (as defined in each Call Right Agreement) that has become
effective in accordance with the terms and conditions of the applicable Call
Right Agreement, in each case, as amended, modified or supplemented from time to
time.
“Call Right Tenant”: The “Tenant” (or equivalent defined term) as defined in
each of the Call Right Leases, collectively or individually, as the context may
require.
“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).
“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).
“Capital Expenditures”: The sum of (i) all expenditures actually paid by or on
behalf of Tenant or CEOC, on a consolidated basis, to the extent capitalized in
accordance with GAAP and in a manner consistent with Tenant’s or CEOC’s annual
Financial Statements, plus (ii) all Services Co Capital Expenditures; provided
that the foregoing shall exclude capitalized interest.
“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s or CEOC’s Financial Statements, and any demolition in connection
therewith.
“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.
“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.
“CEC”: Caesars Entertainment Corporation, a Delaware corporation.


7





--------------------------------------------------------------------------------





“CEOC”: CEOC, LLC, a Delaware limited liability company, as successor by merger
to Caesars Entertainment Operating Company, Inc., a Delaware corporation.
“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act or any successor provision) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provision), directly or indirectly, of more than fifty percent (50%) of the
Voting Stock of such party or other Voting Stock into which such party’s Voting
Stock is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of securities or other ownership interests; (c) the
occurrence of a “change of control”, “change in control” (or similar definition)
as defined in any indenture, credit agreement or similar debt instrument under
which such party is an issuer, a borrower or other obligor, in each case
representing outstanding indebtedness in excess of One Hundred Million and
No/100 Dollars ($100,000,000.00); or (d) such party consolidates with, or merges
or amalgamates with or into, any other Person (or any other Person consolidates
with, or merges or amalgamates with or into, such party), in any such event
pursuant to a transaction in which any of such party’s outstanding Voting Stock
or any of the Voting Stock of such other Person is converted into or exchanged
for cash, securities or other property, other than any such transaction where
such party’s Voting Stock outstanding immediately prior to such transaction
constitutes, or is converted into or exchanged for, a majority of the
outstanding Voting Stock of the surviving Person or any direct or indirect
Parent Entity of the surviving Person immediately after giving effect to such
transaction measured by voting power rather than number of securities or other
ownership interests. For purposes of the foregoing definition: (x) a party shall
include any Parent Entity of such party; and (y) “Voting Stock” shall mean the
securities or other ownership interests of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors, managers or trustees (or other similar governing body) of a
Person. Notwithstanding the foregoing: (A) the transfer of assets between or
among a party’s wholly owned subsidiaries and such party shall not itself
constitute a Change of Control; (B) the term “Change of Control” shall not
include a merger, consolidation or amalgamation of such party with, or the sale,
assignment, conveyance, transfer or other disposition of all or substantially
all of such party’s assets to, an Affiliate of such party (1) incorporated or
organized solely for the purpose of reincorporating such party in another
jurisdiction, and (2) the owners of which and the number and type of securities
or other ownership interests in such party, measured by voting power and number
of securities or other ownership interests, owned by each of them immediately
before and immediately following such transaction, are materially unchanged; (C)
a “person” or “group” shall not be deemed to have beneficial ownership of
securities subject to a stock or asset purchase agreement, merger agreement or
similar agreement (or voting or option or similar agreement related thereto)
prior to the consummation of the transactions contemplated by such agreement;
(D) the Restructuring Transactions (as defined in the Indenture) and any
transactions related thereto shall not constitute a Change of Control; (E) a
transaction will not be deemed to involve a Change of Control in respect of a
party if (1) such party becomes a direct or indirect wholly owned subsidiary of
a holding company, and (2) the direct or indirect owners of such holding company
immediately following that transaction are the same as the owners of such party
immediately prior to that transaction and the number and type of securities or
other ownership interests owned by each such direct and indirect holder
immediately following such transaction are materially unchanged from the number
and type of securities or other ownership interests owned by such direct and
indirect holder in such party immediately prior to that transaction; and (F) a
transaction will not be deemed to involve a Change of Control in respect of a
party (the “Subject Entity”) if (1) the Subject Entity becomes a direct or
indirect wholly owned subsidiary (or, in the case of Tenant, if Tenant is a
direct or indirect majority owned (eighty percent (80%) or greater) subsidiary
at the time of the Subject Transaction, as defined below, Tenant becomes a
direct or indirect majority owned (eighty percent (80%) or greater) subsidiary)
of an entity (an “Intervening Entity”) (which Intervening Entity may own other
assets in addition to its equity interests in the Subject Entity), and (2) all
of the direct and indirect owners of the Subject Entity immediately following
that transaction (the “Subject Transaction”) are the same as all of the direct
and indirect owners of the Subject Entity immediately prior to the Subject
Transaction and the number and type of securities or other ownership interests
owned by each such direct and indirect owner of the Subject Entity immediately
following such transaction are materially unchanged from the number and type of
securities or other direct and indirect ownership interests in the Subject
Entity owned by such direct and indirect owners of the


8





--------------------------------------------------------------------------------





Subject Entity immediately prior to that transaction (except, in the case of
each direct and indirect owner of the Intervening Entity immediately following
such transaction, by virtue of being held through the Intervening Entity; it
being understood that, immediately following the Subject Transaction, each
direct and indirect owner of the Intervening Entity shall indirectly own the
same proportion and percentage of the ownership interests in the Subject Entity
as such direct or indirect owner owned immediately prior to the Subject
Transaction). Notwithstanding anything to the contrary contained herein, in no
event shall CEC be a Subject Entity under clause (F) hereof.
“Chester Property”: Those certain casino, race track and land parcels located at
and around 777 Harrah's Boulevard, Chester, Pennsylvania, together with all
improvements thereon, as more particularly described in Exhibit B to the
Non-CPLV Lease.
“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.
“Commencement Date”: As defined in Section 1.3.
“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.
“Confidential Information”: In addition to information described in Section
41.22, any information or compilation of information relating to a business,
procedures, techniques, methods, concepts, ideas, affairs, products, processes
or services, including source code, information relating to distribution,
marketing, merchandising, selling, research, development, manufacturing,
purchasing, accounting, engineering, financing, costs, pricing and pricing
strategies and methods, customers, suppliers, creditors, employees, contractors,
agents, consultants, plans, billing, needs of customers and products and
services used by customers, all lists of suppliers, distributors and customers
and their addresses, prospects, sales calls, products, services, prices and the
like, as well as any specifications, formulas, plans, drawings, accounts or
sales records, sales brochures, catalogs, code books, manuals, trade secrets,
knowledge, know-how, operating costs, sales margins, methods of operations,
invoices or statements and the like.
“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.
“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, then the
index designated by such Department as the successor to such index, and if there
is no index so designated, an index for an area in the United States that most
closely corresponds to the entire United States, published by such Department,
or if none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.
“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal, determined as of the first day of each Lease Year, (x) the numerator of
which shall be the difference between (i) the average CPI for the three (3) most
recent calendar months (the “Prior Months”) ending prior to such first day (for
which the CPI has been published as of such first day) and (ii) the average CPI
for the three (3) corresponding calendar months occurring one (1) year prior to
the Prior Months (such average CPI, the “Beginning CPI”), and (y) the
denominator of which shall be the Beginning CPI.
“CPR Institute”: As defined in the definition of Appointing Authority.
“Debtors”: As defined in the recitals.
“Dollars” and “$”: The lawful money of the United States.


9





--------------------------------------------------------------------------------





“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof.
“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded;
(v) write-downs and reserves for non-recurring restructuring-related items (net
of recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement shall be excluded; (x) any
nonrecurring gains or losses (less all fees and expenses relating thereto) shall
be excluded; (xi) rent expense shall be excluded; and (xii) the impact of any
deferred proceeds resulting from failed sale accounting shall be excluded. In
connection with any EBITDAR calculation made pursuant to this Lease or any
determination or calculation made pursuant to this Lease for which EBITDAR is a
necessary component of such determination or calculation, (i) promptly following
request therefor, Tenant shall provide Landlord with all supporting
documentation and backup information with respect thereto as may be reasonably
requested by Landlord, (ii) such calculation shall be as reasonably agreed upon
between Landlord and Tenant, and (iii) if Landlord and Tenant do not agree
within twenty (20) days of either party seeking to commence discussions, the
same may be determined by an Expert in accordance with and pursuant to the
process set forth in Section 34.2 hereof (clauses (i) through (iii),
collectively, the “EBITDAR Calculation Procedures”).
“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.
“EBITDAR to Rent Ratio”: For any applicable Lease Year, commencing with the
eighth (8th) Lease Year, as determined as of the Escalator Adjustment Date for
such Lease Year after giving effect to the proposed escalation on such date, the
ratio of (a) the sum of (i) the Average EBITDAR of Tenant in respect of the
Leased Property for the applicable Triennial Test Period, (ii) the “Average
EBITDAR” (as defined in the Non-CPLV Lease) of the Non-CPLV Tenant in respect of
all of the Non-CPLV Leased Property for the applicable Triennial Test Period and
(iii) the “Average EBITDAR” or equivalent defined term under and as defined in
each Call Right Lease of the Call Right Tenant thereunder (and any predecessor
owner(s), if applicable, in respect of any portion of the applicable Triennial
Test Period occurring prior to the commencement of any applicable Call Right
Lease) in respect of the applicable Call Right Leased Property thereunder for
the applicable Triennial Test Period to (b) the sum of (i) the arithmetic
average of the annual Rent for such Lease Year and the two (2) immediately
preceding Lease Years, (ii) the arithmetic average of the annual Non-CPLV Rent
for such Lease Year and the two (2) immediately preceding Lease Years and (iii)
the arithmetic average of the annual Call Right Lease Rent under each Call Right
Lease for such Lease Year and the two (2) immediately preceding Lease Years;
provided, that for clause (b)(iii) above, if the applicable Call Right Lease was
not in effect for all of such Lease Year and the two (2) immediately preceding
Lease Years, then the arithmetic average in clause (b)(iii) shall be calculated
as the average annual rent based on the number of years during which the
applicable Call Right Lease was in effect. For purposes of calculating the
EBITDAR to Rent Ratio, EBITDAR and annual Rent (hereunder, and under the
Non-CPLV Lease and each Call Right Lease) shall be calculated on a pro forma
basis (and shall be calculated to give effect to such pro forma adjustments
consistent with Regulation S-X under the Securities Act) to give effect to any
material acquisitions and material asset sales consummated by Tenant, the
Non-CPLV Tenant or the applicable Call Right Tenant (or predecessor owner, as
applicable) during the applicable Triennial Test Period of Tenant, the Non-CPLV
Tenant or the applicable Call Right Tenant (or predecessor owner, as
applicable), as applicable, as if each such material acquisition had been
effected on the first day of such Triennial Test Period and as if each such
material asset sale had been consummated on the day prior to the first day of
such Triennial Test Period.
(i) If any Non-CPLV Facility is removed from the Non-CPLV Lease by way of a
Severance Lease (as defined in the Non-CPLV Lease) with a third party or
pursuant to a “L1/L2 Transfer” (as defined in the Non-CPLV Lease) or (ii) if a
“Facility” (or equivalent defined term) under a Call Right Lease is transferred
by the “Landlord” (or equivalent defined


10





--------------------------------------------------------------------------------





term) under such Call Right Lease to a third party pursuant to such Call Right
Lease, then, for purposes of subsequent calculations of the EBITDAR to Rent
Ratio hereunder, (x) the “Average EBITDAR” (as defined in the Non-CPLV Lease) or
the “Average EBITDAR” (or equivalent defined term, as defined in such Call Right
Lease), as applicable, and (y) the Non-CPLV Rent or the Call Right Lease Rent,
as applicable, in each case in respect of such Non-CPLV Facility or such
“Facility” (or equivalent defined term, as defined in such Call Right Lease), as
applicable, shall be disregarded.
If the Facility is the subject of a L1/L2 Transfer or is transferred by Landlord
to a third party pursuant to Article XVIII, then, for purposes of subsequent
calculations of the EBITDAR to Rent Ratio hereunder, the EBITDAR to Rent Ratio
will be calculated on a stand-alone basis with respect to the Facility, without
reference to the “Average EBITDAR” or rent in respect of any Non-CPLV Facility
or any “Facility” (or equivalent defined term, as defined in such Call Right
Lease).
The Parties hereby acknowledge and agree that Section 8.8 of that certain
Purchase and Sale Agreement by and among Chester Downs and Marina LLC, a
Pennsylvania limited liability company, an Affiliate of Tenant, Chester Facility
Holding Company, LLC, a Delaware limited liability company, an Affiliate of
Tenant, and Philadelphia Propco LLC, a Delaware limited liability company, an
Affiliate of Landlord, dated July 11, 2018 sets forth, among other things,
criteria with respect to obtaining a private letter ruling issued by the
Internal Revenue Service that will provide that Rent hereunder constitutes
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provisions thereto, and other matters relating thereto,
and such Section 8.8 is hereby incorporated herein by this reference, and
accordingly, if a modification to the definition of “EBITDAR to Rent Ratio” is
required pursuant to Section 8.8(c)(iii) of such Purchase and Sale Agreement,
the Parties hereto agree to make such modification as therein provided.
“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of Letters of Credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt
obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s), or
(b) Wells Fargo Bank, National Association, provided that the rating by S&P and
Moody’s for the short term unsecured debt obligations or commercial paper and
long term unsecured debt obligations of the same does not decrease below the
ratings set forth in subclause (a) hereof.
“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti‑terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.
“End of Term Gaming Asset Transfer Notice”: As defined in Section 36.1.
“Environmental Costs”: As defined in Section 32.4.


11





--------------------------------------------------------------------------------





“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.
“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.
“Escalator”: (a) Commencing on the Escalator Adjustment Date in respect of the
second (2nd) Lease Year and continuing through the end of the fifth (5th) Lease
Year, one (1.0) plus fifteen one-thousandths (0.015) and (b) commencing on the
Escalator Adjustment Date in respect of the sixth (6th) Lease Year and
continuing through the end of the Term, one (1.0) plus the greater of (I) two
one-hundredths (0.02) and (II) the CPI Increase; provided, however, with respect
to clause (b), in the event in any Lease Year, commencing with the eighth (8th)
Lease Year, the EBITDAR to Rent Ratio for such Lease Year (calculated after
giving effect to (i) an increase to the Rent resulting from the Escalator, (ii)
an increase to the Non-CPLV Rent resulting from the “Escalator” under and as
defined in the Non-CPLV Lease and (iii) an increase to the Call Right Lease Rent
under each Call Right Lease on or prior to the applicable Escalator Adjustment
Date under this Lease resulting from the “Escalator” (or equivalent defined
term) under each such Call Right Lease) will be less than 1.2:1, then the
Escalator for such Lease Year will be reduced to such amount (but not less than
one (1.0)) that would result in the EBITDAR to Rent Ratio for such Lease Year
being no less than 1.2:1.
“Escalator Adjustment Date”: The first day of each Lease Year, excluding the
first Lease Year of the Initial Term and the first Lease Year of each Renewal
Term.
“Estoppel Certificate”: As defined in Section 23.1(a).
“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.
“Existing Fee Financing”: Those certain 8.00% Second Priority Senior Secured
Notes due 2023 issued pursuant to the Second Lien Indenture, dated as of the
Commencement Date, among PropCo 1 and VICI FC Inc., as issuers, the subsidiary
guarantors party thereto from time to time and UMB Bank, National Association,
as trustee.
“Existing Fee Mortgage”: The Fee Mortgages entered into in connection with (i)
the Existing Fee Financing, (ii) that certain loan made pursuant to that certain
First Lien Credit Agreement, dated as of the Commencement Date, among Propco 1,
as borrower, the Lenders (as defined therein) party thereto from time to time
and Wilmington Trust, National Association, as Administrative Agent for the
Lenders, and (iii) those certain First-Priority Senior Secured Floating Rate
Notes due 2022 issued pursuant to the Indenture, dated as of the Commencement
Date, among Propco 1 and VICI FC Inc., as issuers, the subsidiary guarantors
party thereto from time to time and UMB Bank, National Association, as trustee,
in each case as in effect on December 21, 2017, together with any amendments,
modifications, and/or supplements thereto after December 21, 2017.
“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.
“Expert Valuation Notice”: As defined in Section 34.1.


12





--------------------------------------------------------------------------------





“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.
“Facility”: Collectively, (a) the assets comprising (i) a part of the Leased
Property as listed on Exhibit A attached hereto, including the respective Leased
Improvements, easements, development rights, and other tangible rights (if any)
forming a part thereof or appurtenant thereto, including any and all Capital
Improvements (including any Tenant Material Capital Improvements), and (ii) all
of Tenant’s Property primarily related to or used in connection with the
operation of the business conducted on or about the Leased Property or any
portion thereof, and (b) the business operated by Tenant on or about the Leased
Property or Tenant’s Property or any portion thereof or in connection therewith.
“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facility or any applicable part thereof, as the context requires, as
of the estimated transfer date, in its then-condition, that a willing purchaser
would pay to a willing seller for Cash on arm’s-length terms (assuming
(1) neither such purchaser nor seller is under any compulsion to sell or
purchase and that both have reasonable knowledge of all relevant facts, are
acting prudently and knowledgeably in a competitive and open market, and
assuming price is not affected by undue stimulus and (2) neither party is paying
any broker a commission in connection with the transaction), taking into account
the provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and subject to the further factors, as applicable, that are set forth in
the definition of “Fair Market Rental Value” herein below as applicable, either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease.
“Fair Market Base Rental Value”: The Fair Market Rental Value, as determined
with respect to Base Rent only (and not Variable Rent nor Additional Charges),
assuming and taking into account that Variable Rent and Additional Charges shall
continue to be paid hereunder during any period in which such Fair Market Base
Rental Value shall be paid.
“Fair Market Property Value”: The fair market purchase price of the applicable
personal property, as the context requires, as of the estimated transfer date,
in its then-condition, that a willing purchaser would pay to a willing seller
for Cash on arm’s-length terms (assuming (1) neither such purchaser nor seller
is under any compulsion to sell or purchase and that both have reasonable
knowledge of all relevant facts, are acting prudently and knowledgeably in a
competitive and open market, and assuming price is not affected by undue
stimulus and (2) neither party is paying any broker a commission in connection
with the transaction), and otherwise taking all then-relevant factors into
account (whether favorable to one, both or neither Party), either (i) as agreed
in writing by Tenant and either Landlord or Successor Tenant (as applicable), or
(ii) if not agreed upon in accordance with clause (i) above, as determined in
accordance with the procedure specified in Section 34.1.
“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the first day of the
period for which the Fair Market Rental Value is being determined, in its
then-condition, that a willing tenant would pay to a willing landlord on arm’s
length terms (assuming (1) neither such tenant nor landlord is under any
compulsion to lease and that both have reasonable knowledge of all relevant
facts, are acting prudently and knowledgeably in a competitive and open market,
and assuming price is not affected by undue stimulus, (2) such lease contained
terms and conditions identical to the terms and conditions of this Lease, other
than with respect to the length of term and payment of Rent, (3) neither party
is paying any broker a commission in connection with the transaction, and
(4) that the tenant thereunder will pay such Fair Market Rental Value for the
entire term of such demise (i.e., no early termination)), taking into account
the provisions of Section 34.1(g), and otherwise taking all then-relevant
factors into account (whether favorable to one, both or neither Party), either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease. In all
cases, for purposes of determining the Fair Market Ownership Value or the Fair
Market Rental Value, as the case may be, (A) the Leased Property to be valued
pursuant hereto (as improved by all then existing Leased Improvements, and all
Capital Improvements thereto, but excluding any Tenant Material Capital
Improvements), shall be valued as (or as part of) a fully-permitted Facility
operated in accordance with the provisions of this Lease for the Primary
Intended Use, free and clear of any lien or encumbrance evidencing a debt
(including any Permitted Leasehold Indebtedness) or judgment


13





--------------------------------------------------------------------------------





(including any mortgage, security interest, tax lien, or judgment lien)
(provided, however, for purposes of determining Fair Market Ownership Value of
any applicable Tenant Material Capital Improvements pursuant to Section 10.4(e),
the same shall be valued on the basis of the then-applicable status of any
applicable permits, free and clear of only such liens and encumbrances that will
be removed if and when conveyed to Landlord pursuant to said Section 10.4(e)),
(B) in determining the Fair Market Ownership Value or Fair Market Rental Value
with respect to damaged or destroyed Leased Property, such value shall be
determined as if such Leased Property had not been so damaged or destroyed
(unless otherwise expressly provided herein), except that such value with
respect to damaged or destroyed Tenant Material Capital Improvements shall only
be determined as if such Tenant Material Capital Improvements had been restored
if and to the extent Tenant is required to repair, restore or replace such
Tenant Material Capital Improvements under this Lease (provided, however, for
purposes of determining Fair Market Ownership Value pursuant to Section 10.4(e),
the same shall be valued taking into account any then-existing damage), and (C)
the price shall represent the normal consideration for the property sold (or
leased) unaffected by sales (or leasing) concessions granted by anyone
associated with the transaction. In addition, the following specific matters
shall be factored in or out, as appropriate, in determining Fair Market
Ownership Value or Fair Market Rental Value as the case may be: (i) the negative
value of (x) any deferred maintenance or other items of repair or replacement of
the Leased Property to the extent arising from breach or failure of Tenant to
perform or observe its obligations hereunder, (y) any then current or prior
Gaming or other licensure violations by Tenant, Guarantor or any of their
Affiliates, and (z) any breach or failure of Tenant to perform or observe its
obligations hereunder (in each case with respect to the foregoing clauses (x),
(y) and (z), without giving effect to any applicable cure periods hereunder),
shall, in each case, when determining Fair Market Ownership Value or Fair Market
Rental Value, as the case may be, not be taken into account; rather, the Leased
Property and every part thereof shall be deemed to be in the condition required
by this Lease and Tenant shall at all times be deemed to have operated the
Facility in compliance with and to have performed all obligations of Tenant
under this Lease (provided, however, for purposes of determining Fair Market
Ownership Value under Section 10.4(e), the negative value of the items described
in clauses (x), (y) and (z) shall be taken into account); and (ii) in the case
of a determination of Fair Market Rental Value, such determination shall be
without reference to any savings Landlord may realize as a result of any
extension of the Term of this Lease, such as savings in free rent and tenant
concessions, and without reference to any “start-up” costs a new tenant would
incur were it to replace the existing Tenant for any Renewal Term or otherwise.
The determination of Fair Market Rental Value shall be of Base Rent and Variable
Rent (but not Additional Charges), and shall assume and take into account that
Additional Charges shall continue to be paid hereunder during any period in
which such Fair Market Rental Value shall be paid. For the avoidance of doubt,
the annual Fair Market Rental Value shall be calculated and evaluated as a whole
for the entire term in question, and may reflect increases in one or more years
during the applicable term in question (i.e., the annual Fair Market Rental
Value need not be identical for each year of the term in question).
“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.
“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.
“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).
“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning


14





--------------------------------------------------------------------------------





of the Fiscal Year to the end of such period and the related consolidated
balance sheet as at the end of such period, together with the notes thereto, all
in reasonable detail and setting forth in comparative form the corresponding
figures for the corresponding period in the preceding Fiscal Year or Fiscal
Quarter, as the case may be, and prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes).
“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“First VRP Joliet Percentage of Aggregate Net Revenues”: As defined in
clause (b)(ii)(A) of the definition of “Rent.”
“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of “Rent.”
“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and CEC, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.
“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.
“Fiscal Year”: The annual period commencing January 1 and terminating December
31 of each year.
“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.
“Foreclosure Purchaser”: As defined in Section 31.1.
“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(i)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.
“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.
“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering).
“Gaming Assets”: As defined in Section 36.1.
“Gaming Assets FMV”: As defined in Section 36.1.
“Gaming Authorities”: Any gaming regulatory body or any agency or governmental
authority which has, or may at any time after the Commencement Date have,
jurisdiction over the gaming activities at the Leased Property or any successor
to such authority.
“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.
“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming,


15





--------------------------------------------------------------------------------





gaming device, slot machine, video lottery terminal, table game, race book or
sports pool on the Leased Property or any portion thereof, or to operate a
casino at the Leased Property required by any Gaming Regulation, including each
of the licenses, permits or other authorizations set forth on Schedule 1, and
including those related to the Leased Property that may be added to this Lease
after the Commencement Date.
“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, and all other rules, regulations, orders, ordinances
and legal requirements of any Gaming Authority.
“Gaming Revenues”: As defined in the definition of “Net Revenue.”
“Government List”: (1) any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other governmental
authority or pursuant to any Executive Order of the President of the United
States of America.
“Ground Leased Property”: The real property leased pursuant to the Ground
Leases.
“Ground Leases”: Collectively, those certain leases with respect to real
property that is a portion of the Leased Property, pursuant to which Landlord is
a tenant and which leases are in existence as of the Commencement Date and
listed on Schedule 2 hereto or, subject to Section 7.3, subsequently added to
the Leased Property in accordance with the provisions of this Lease. Each of the
Ground Leases is referred to individually herein as a “Ground Lease.”
“Ground Lessor”: As defined in Section 7.3.
“Guarantor”: CEC, together with its successors and permitted assigns, in its
capacity as “Lease Guarantor” under the MLSA.
“Guarantor EOD Conditions”: Both (i) a Lease Foreclosure Transaction that
complies with the requirements set forth in Section 22.2(i)(1)(B) and Section
22.2(i)(2) through (5) of this Lease shall have occurred, and (ii) Guarantor is
not an Affiliate of Tenant.
“Guest Data”: Any and all information and data identifying, describing,
concerning or generated by prospective, actual or past guests, family members,
website visitors and customers of casinos, hotels, retail locations,
restaurants, bars, spas, entertainment venues, or other facilities or services,
including without limitation any and all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences, game play and patronage patterns,
experiences, results and demographic information, whether or not any of the
foregoing constitutes personally identifiable information, together with any and
all other guest or customer information in any database of Tenant, Services Co,
Manager or any of their respective Affiliates, regardless of the source or
location thereof, and including without limitation such information obtained or
derived by Tenant, Services Co, Manager or any of their respective Affiliates
from: (i) guests or customers of the Facility (for the avoidance of doubt,
including Property Specific Guest Data); (ii) guests or customers of any Other
Facility (including any condominium or interval ownership properties) owned,
leased, operated, licensed or franchised by Tenant or any of its Affiliates, or
any facility associated with any such Other Facility (including restaurants,
golf courses and spas); or (iii) any other sources and databases, including
websites, central reservations databases, operational data base (ODS) and any
player loyalty programs (e.g., the Total Rewards Program (as defined in the
MLSA)).


16





--------------------------------------------------------------------------------





“Handling”: As defined in Section 32.4.
“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.
“Impositions”: Collectively, all taxes, including ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents pursuant to Ground Leases (in
effect as of the Commencement Date or otherwise entered into in accordance with
this Lease); all sums due under any Property Documents (in effect as of the
Commencement Date or otherwise entered into in accordance with this Lease or as
may otherwise be entered into or agreed to in writing by Tenant); water, sewer
and other utility levies and charges; excise tax levies; license, permit,
inspection, authorization and similar fees; bonds and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character to the extent in respect of the
Leased Property or any portion thereof and/or the Rent and Additional Charges
(but not, for the avoidance of doubt, in respect of Landlord’s income (as
specified in clause (a) below)) and all interest and penalties thereon
attributable to any failure in payment by Tenant, which at any time prior to or
during the Term may be assessed or imposed on or in respect of or be a lien upon
(i) Landlord or Landlord’s interest in the Leased Property or any portion
thereof, (ii) the Leased Property or any portion thereof or any rent therefrom
or any estate, right, title or interest therein, or (iii) any occupancy,
operation, use or possession of, or sales from or activity conducted on or in
connection with the Leased Property or any portion thereof or the leasing or use
of the Leased Property or any portion thereof; provided, however that nothing
contained in this Lease shall be construed to require Tenant to pay (a) any tax,
fee or other charge based on net income (whether denominated as a franchise or
capital stock or other tax) imposed on Landlord or any other Person (except
Tenant and its successors and Affiliates), (b) any transfer, or net revenue tax
of Landlord or any other Person (except Tenant and its successors and
Affiliates), (c) any tax imposed with respect to the sale, exchange or other
disposition by Landlord of the Leased Property or any portion thereof or the
proceeds thereof, (d) any principal or interest on or other amount in respect of
any indebtedness on or secured by the Leased Property or any portion thereof for
which Landlord (or any of its Affiliates) is the obligor, or (e) any principal
or interest on or other amount in respect of any indebtedness of Landlord or its
Affiliates that is not otherwise included as “Impositions” hereunder; provided,
further, however, that Impositions shall include (and Tenant shall be required
to pay in accordance with the provisions of this Lease) (x) any tax, assessment,
tax levy or charge set forth in clause (a) or (b) of the preceding proviso that
is levied, assessed or imposed in lieu of, or as a substitute for, any
Imposition (and, without limitation, if at any time during the Term the method
of taxation prevailing at the Commencement Date shall be altered so that any
new, non-income-based tax, assessment, levy (including, but not limited to, any
city, state or federal levy), imposition or charge, or any part thereof, shall
be measured by or be based in whole or in part upon the Leased Property, or any
part thereof, and shall be imposed upon Landlord, then all such new taxes,
assessments, levies, impositions or charges, or the part thereof to the extent
that they are so measured or based, shall be deemed to be included within the
term “Impositions” for the purposes hereof, to the extent that such Impositions
would be payable if the Leased Property were the only property of Landlord
subject to such Impositions, and Tenant shall pay and discharge the same as
herein provided in respect of the payment of Impositions), (y) any transfer
taxes or other levy or assessment imposed by reason of any assignment of this
Lease or any interest therein subsequent to the execution and delivery hereof,
or any transfer or Sublease or termination thereof (other than assignment of
this Lease or the sale, transfer or conveyance of the Leased Property or any
interest therein made by Landlord) and (z) any mortgage tax or mortgage
recording tax imposed by reason of any Permitted Leasehold Mortgage or any other
instrument creating or evidencing a lien in respect of indebtedness of Tenant or
its Affiliates (but not any mortgage tax or mortgage recording tax imposed by
reason of a Fee Mortgage or any other instrument creating or evidencing a lien
in respect of indebtedness of Landlord or its Affiliates).
“Incurable Default”: Collectively or individually, as the context may require,
the defaults referred to in Sections 16.1(c), 16.1(d), 16.1(e), 16.1(h) (as to
judgments against Guarantor only), 16.1(i), 16.1(n) and 16.1(r) and any other
defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold Estate through foreclosure
thereof.


17





--------------------------------------------------------------------------------





“Indenture”: That certain First-Priority Senior Secured Floating Rate Notes due
2022 Indenture dated as of the Commencement Date, among PropCo 1,  VICI FC Inc.,
a Delaware corporation, the Subsidiary Guarantors (as defined therein) party
thereto from time to time, and UMB Bank, National Association, as trustee.
“Initial Stated Expiration Date”: As defined in Section 1.3.
“Initial Term”: As defined in Section 1.3.
“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.
“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof, (ii)
all inventions (whether or not patentable), invention disclosures, improvements,
business information, Confidential Information, Software, formulas, drawings,
research and development, business and marketing plans and proposals, tangible
and intangible proprietary information, and all documentation relating to any of
the foregoing, (iii) all copyrights, works of authorship, copyrightable works,
copyright registrations and applications therefor, and all other rights
corresponding thereto, (iv) all industrial designs and any registrations and
applications therefor, (v) all trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, Internet domain names and other
numbers, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith (“Trademarks”),
(vi) all databases and data collections (including all Guest Data) and all
rights therein, (vii) all moral and economic rights of authors and inventors,
however denominated, (viii) all Internet addresses, sites and domain names,
numbers, and social media user names and accounts, (ix) any other similar
intellectual property and proprietary rights of any kind, nature or description;
and (x) any copies of tangible embodiments thereof (in whatever form or medium).
“Intervening Entity”: As defined in the definition of Change of Control.
“Investment Fund”: A bona fide private equity fund or bona fide investment
vehicle arranged by and managed by or controlled by, or under common control
with, a private equity fund (excluding any private equity fund investment
vehicle the primary assets of which are Tenant and its Subsidiaries, Non-CPLV
Tenant and its Subsidiaries, this Lease and assets related thereto and/or the
Non-CPLV Lease and assets related thereto) that is engaged in making,
purchasing, funding or otherwise or investing in a diversified portfolio of
businesses and companies and is organized primarily for the purpose of making
equity investments in companies.
“Joliet Partner”: Des Plaines Development Holdings, LLC.
“L1/L2 Severance Lease”: A separate lease on terms and conditions reasonably
acceptable to Landlord and Tenant, provided, for any terms and conditions of
such lease as to which the Parties cannot reasonably agree, such terms and
conditions shall be substantially the same as the terms and conditions in the
then-current market precedent leases for similar single asset gaming-REIT lease
transactions with tenants having similar management experience and
creditworthiness as the proposed transferee and shall comply with the
requirements of Section 22.9. If the Parties cannot agree on which leases shall
serve as the “market precedents,” then the precedent lease shall be the Penn
Master Lease, subject to (i) such revisions that are reasonably and mutually
agreed by the Parties to reflect a single-asset transaction (as opposed to a
master lease transaction) and (ii) such other revisions that are reasonably and
mutually agreed by the Parties.
“L1/L2 Severance Lease Term”: With respect to any L1/L2 Severance Lease, an
initial term (commencing on the applicable L1/L2 Transfer Date) of fifteen (15)
years, subject to four (4) five-year renewal terms, provided, that such term
(inclusive of any such renewal terms) shall not exceed eighty percent (80%) of
the remaining useful life of the Leased Improvements (as of the applicable L1/L2
Transfer Date) that are subject to the applicable L1/


18





--------------------------------------------------------------------------------





L2 Severance Lease (as shall be determined by a valuation expert or such other
appropriate reputable consultant mutually reasonably agreed by the Parties).
“L1/L2 Transfer”: As defined in Section 22.9.
“L1/L2 Transfer Date”: As defined in Section 22.9(a).
“L1/L2 Transferee Lease Rent”: As defined in Section 22.9(c).
“L1 Qualified Transferee”: A transferee that meets all of the following
requirements: (a) such transferee, together with its Affiliates, owns or manages
Gaming facilities that, together with the related assets of such transferee and
its Affiliates that are operated at the same locations as such Gaming facilities
(such as hotel and other entertainment facilities), shall have generated EBITDA
for the most recently ended Fiscal Year for which financial statements are
available (which financial statements shall have been prepared by a certified
public accounting firm of national standing (it being understood that such firms
of national standing shall not be limited to the “big four” accounting firms))
of at least One Hundred Million and No/100 Dollars ($100,000,000.00) (such
amount increasing annually as of the first day of each Lease Year following the
Amendment Date in proportion to the amount of any applicable CPI Increase), (b)
such transferee, together with its Affiliates, has (1) at least five (5) years
of experience operating or managing Gaming facilities that, together with the
related assets operated by such transferee and its Affiliates that are operated
at the same locations as such Gaming facilities (such as hotel and other
entertainment facilities), have aggregate revenues in the immediately preceding
fiscal year of at least Five Hundred Million and No/100 Dollars
($500,000,000.00) (such amount increasing annually as of the first day of each
Lease Year following the Amendment Date in proportion to the amount of any
applicable CPI Increase) (or retains a manager with such qualifications, which
manager shall not be replaced unless such transferee is able to satisfy the
requirements of this definition without such manager), or (2) agreement(s) in
place in a form reasonably satisfactory to Landlord to retain for a period of
eighteen (18) months (or more) after the effective time of the transfer at least
(I) eighty percent (80%) of Tenant’s and its Subsidiaries’ personnel employed at
the Facility, and (II) eighty percent (80%) of the ten most highly compensated
employees of Tenant and/or its Affiliates as of the date of the relevant
agreement to transfer who are full time dedicated employees at the Facility, and
are responsible for direct managerial and/or operational aspects of the Facility
(including Gaming activities); (c) such transferee and all of its applicable
officers, directors and Affiliates (including the officers and directors of its
Affiliates), to the extent required under applicable Gaming Regulations or other
Legal Requirements, are licensed and certified by applicable Gaming Authorities
and hold all required Gaming Licenses to operate the Facility in accordance with
the applicable L1/L2 Severance Lease and are otherwise found suitable to lease
the Leased Property in accordance with the applicable L1/L2 Severance Lease; (d)
such transferee is Solvent (defined herein below), and, if such transferee has a
Parent Company, the Parent Company of such transferee is Solvent; (e)(i) such
transferee has sufficient assets so that, after giving effect to such
transferee’s assumption of Tenant’s obligations hereunder or the applicable
assignment, its L1 Total Net Leverage Ratio for the Trailing Test Period is less
than 6:1 on a pro forma basis based on projected earnings and after giving
effect to the proposed transaction, or, if such transferee has a Parent Company,
such Parent Company of such transferee has such sufficient assets or (ii) such
transferee has an investment grade credit rating from a nationally recognized
rating agency with respect to such entity’s long term, unsecured debt, or, if
such transferee has a Parent Company, such Parent Company of such transferee has
such a credit rating; (f) such transferee has not been the subject of a material
governmental or regulatory investigation which resulted in a conviction for
criminal activity involving moral turpitude and has not been found liable
pursuant to a non-appealable judgment in a civil proceeding for attempting to
hinder, delay or defraud creditors; (g) such transferee has never been convicted
of, or pled guilty or no contest to, a Patriot Act Offense and is not on any
Government List; (h) such transferee has not been the subject of a voluntary or
involuntary (to the extent the same has not been discharged) bankruptcy
proceeding during the prior five (5) years from the applicable date of
determination; (i) such transferee is not, and is not Controlled by an Embargoed
Person or a person that has been found “unsuitable” for any reason or has had
any application for a Gaming License withdrawn “with prejudice” by any
applicable Gaming Authority; (j) such transferee shall not be a Landlord
Prohibited Person; and (k) such transferee is not associated with a person who
has been found “unsuitable”, denied a Gaming License or otherwise precluded from
participation in the Gaming Industry by any Gaming Authority where such
association would reasonably be expected to adversely affect any of Landlord’s
or its Affiliates’ Gaming Licenses or Landlord’s or its Affiliates’ then-current
standing with any Gaming Authority. For purposes hereof, a Person shall be
“Solvent” if such Person shall (I) not be “insolvent” as such term is defined in
Section 101 of title 11


19





--------------------------------------------------------------------------------





of the United States Code, (II) be generally paying its debts (other than those
that are in bona fide dispute) when they become due, and (III) be able to pay
its debts as they become due. Notwithstanding anything to the contrary contained
herein, those certain Persons identified in Exhibit J hereto, or any wholly
owned subsidiary thereof, shall be deemed to satisfy clauses (a), (b) and (e) of
this definition, provided, that, the arithmetic average of the annual gross
revenues of any such Person identified in Exhibit J for the most recently ended
three (3) Fiscal Years prior to the applicable L1/L2 Transfer Date for which
financial statements are available (which financial statements shall have been
prepared by a certified public accounting firm of national standing (it being
understood that such firms of national standing shall not be limited to the “big
four” accounting firms)), shall be equal to no less than the amount of the
arithmetic average of the annual gross revenues for such Person for the three
(3) calendar years 2015, 2016 and 2017 (such amount increasing annually as of
the first day of each Lease Year following the Amendment Date in proportion to
the amount of any applicable CPI Increase).
“L1 Successor Tenant”: Any transferee that consummates an L1 Transfer pursuant
to Section 22.2(vii).
“L1 Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries
on a consolidated basis, on any date, the ratio of (i) (a) the aggregate
principal amount of (without duplication) all indebtedness consisting of
indebtedness for borrowed money, unreimbursed obligations in respect of drawn
letters of credit (but excluding contingent obligations under outstanding
letters of credit) and other purchase money indebtedness and guarantees of any
of the foregoing obligations, of such Person and its Subsidiaries determined on
a consolidated basis on such date in accordance with GAAP less (b) the aggregate
amount of all cash or cash equivalents of such Person and its Subsidiaries that
would not appear as “restricted” on a consolidated balance sheet of such Person
and its Subsidiaries to (ii) EBITDA of such Person. Notwithstanding the
foregoing, for purposes of calculating the L1 Total Net Leverage Ratios all
leases of real property shall be treated as operating leases (and not capital
leases) and therefore shall not be accounted as indebtedness.
“L1 Transfer”: As defined in Section 22.2(vii).
“L1 Transfer Cap Amount”: An amount equal to twenty-five percent (25%) of the
2018 EBITDAR Pool.
“L2 Qualified Transferee”: “L2 Qualified Transferee” shall have the same meaning
as “L1 Qualified Transferee” without taking into account clauses (a), (b) and
(e) of such definition.
“L2 Successor Tenant”: Any transferee that consummates an L2 Transfer pursuant
to Section 22.2(viii).
“L2 Transfer”: As defined in Section 22.2(viii).
“L2 Transfer Cap Amount”: An amount equal to two percent (2%) of the 2018
EBITDAR Pool.
“Land”: As defined in clause (a) of the first sentence of Section 1.1.
“Landlord”: As defined in the preamble.
“Landlord Indemnified Parties”: As defined in Section 21.1(i).
“Landlord MCI Financing”: As defined in Section 10.4(b).
“Landlord Prohibited Person”: As defined in the MLSA.
“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.
“Landlord Specific Ground Lease Requirements”: As defined in Section 7.3(a).


20





--------------------------------------------------------------------------------





“Landlord Tax Returns”: As defined in Section 4.1(a).
“Landlord Work”: As defined in Section 10.5(e).
“Landlord’s Enforcement Condition”: Either (i) there are no Permitted Leasehold
Mortgagees or (ii) Landlord has delivered to each Permitted Leasehold Mortgagee
for which notice to Landlord has been properly provided pursuant to Section
17.1(b)(i) hereof, a copy of the applicable notice of default  pursuant to
Section 17.1(c) hereof and the Right to Terminate Notice pursuant to Section
17.1(d) hereof, and (solely for purposes of this clause (ii)) either of the
following occurred:
(a)    Either (1) no Permitted Leasehold Mortgagee has satisfied the
requirements in Section 17.1(d) within the thirty (30) or ninety (90) day
periods, as applicable, described therein, or (2) a Permitted Leasehold
Mortgagee satisfied the requirements in Section 17.1(d) prior to the expiration
of the applicable period, but did not cure a default that is required to be so
cured by such Permitted Leasehold Mortgagee and such Permitted Leasehold
Mortgagee discontinued efforts to cure the applicable default(s) thereby failing
to satisfy the conditions for extending the termination date as provided in
Section 17.1(e) or otherwise failed at any time to satisfy the conditions for
extending the termination date as provided in Section 17.1(e)(i); or
(b)    Both (1) this Lease is rejected in any bankruptcy, insolvency or
dissolution proceeding or is terminated by Landlord following a Tenant Event of
Default, and (2) no Permitted Leasehold Mortgagee has acted in accordance with
Section 17.1(f) hereof to obtain a New Lease prior to the expiration of the
period described therein.
“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).
“Lease”: As defined in the preamble.
“Lease Assumption Agreement”: As defined in Section 22.2(i).
“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to Section
22.2(i)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.
“Lease/MLSA Related Agreements”: Collectively, this Lease, the Other Leases, the
MLSA, the Other MLSAs and the Other Transition Services Agreements.
“Lease Year”: The first Lease Year of the Term shall be the period commencing on
the Commencement Date and ending on the last day of the calendar month in which
the first (1st) anniversary of the Commencement Date occurs, and each subsequent
Lease Year shall be each period of twelve (12) full calendar months after the
last day of the prior Lease Year, except that the final Lease Year of the Term
shall end on the Expiration Date.
“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.
“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the foregoing shall not affect or contradict the provisions of
this Lease which specify that Tenant shall be entitled to certain rights with
respect to or benefits of the Tenant Capital Improvements as and to the extent
expressly set forth herein. Notwithstanding the foregoing, provisions of this
Lease that provide for certain benefits or rights to Tenant with respect to
Tenant Material Capital Improvements, such as, by way of example only and not by
way of limitation, the payment of the applicable insurance proceeds to Tenant
due to a loss or damage of such Tenant Material Capital Improvements pursuant to
Section 14.1, shall remain in effect notwithstanding the preceding sentence.
“Leased Property Tests”: Together, the Annual Minimum Per-Lease B&I Cap Ex
Requirement and the Triennial Minimum Cap Ex Requirement B.


21





--------------------------------------------------------------------------------





“Leasehold Estate”: As defined in Section 17.1(a).
“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to the Facility,
including those (a) that affect either the Leased Property or any portion
thereof and/or Tenant’s Property, all Capital Improvements and Alterations
(including any Material Capital Improvements) or the construction, use or
alteration thereof, or otherwise in any way affecting the business operated or
conducted thereat, as the context requires, and (b) which may (i) require
repairs, modifications or alterations in or to the Leased Property or any
portion thereof and/or any of Tenant’s Property, (ii) without limitation of the
preceding clause (i), require repairs, modifications or alterations in or to any
portion of any Capital Improvements (including any Material Capital
Improvements), (iii) in any way adversely affect the use and enjoyment of any of
the foregoing, or (iv) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.
“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United States reasonably acceptable to Landlord or Fee Mortgagee (as
applicable), issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution, and upon which letter of credit
Landlord or Fee Mortgagee (as applicable) shall have the right to draw in full:
(a) if Landlord or Fee Mortgagee (as applicable) has not received at least
thirty (30) days prior to the date on which the then outstanding letter of
credit is scheduled to expire, a notice from the issuing financial institution
that it has renewed the applicable letter of credit; (b) thirty (30) days prior
to the date of termination following receipt of notice from the issuing
financial institution that the applicable letter of credit will be terminated;
and (c) thirty (30) days after Landlord or Fee Mortgagee (as applicable) has
given notice to Tenant that the financial institution issuing the applicable
letter of credit ceases to either be an Eligible Institution or meet the rating
requirement set forth above.
“Licensing Event”:
(a)    With respect to Tenant, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to either Tenant or Manager or any of their
respective Affiliates (each, a “Tenant Party”) or to a Landlord Party (as
defined below) or other action by any Gaming Authority that indicates that such
Gaming Authority would reasonably be expected to find that the association of a
Tenant Party with Landlord is likely to (A) result in a disciplinary action
relating to, or the loss of, inability to reinstate or failure to obtain, any
Gaming License or any other rights or entitlements held or required to be held
by Landlord or any of its Affiliates (each, a “Landlord Party”) under any Gaming
Regulations or (B) violate any Gaming Regulations to which a Landlord Party is
subject; or (ii) a Tenant Party is required to be licensed, registered,
qualified or found suitable under any Gaming Regulations, and such Tenant Party
does not remain so licensed, registered, qualified or found suitable or, after
becoming so licensed, registered, qualified or found suitable, fails to remain
so, and, solely for purposes of determining whether a Tenant Event of Default
has occurred under Section 16.1(l), the same causes cessation of Gaming activity
at a Continuous Operation Facility (as defined in the Non-CPLV Lease) and would
reasonably be expected to have a material adverse effect on the Facility (taken
as a whole with the Non-CPLV Facilities); and
(b)    With respect to Landlord, (i) a communication (whether oral or in
writing) by or from any Gaming Authority to a Landlord Party or to a Tenant
Party or other action by any Gaming Authority that indicates that such Gaming
Authority would reasonably be expected to find that the association of a
Landlord Party with Tenant is likely to (A) result in a disciplinary action
relating to, or the loss of, inability to reinstate or failure to obtain, any
Gaming License or any other rights or entitlements held or required to be held
by a Tenant Party under any Gaming Regulations or (B) violate any Gaming
Regulations to which a Tenant Party is subject; or (ii) a Landlord Party is
required to be licensed, registered, qualified or found suitable under any
Gaming Regulations, and such Landlord Party does not remain so licensed,
registered, qualified or found suitable or, after becoming so licensed,
registered, qualified or found suitable, fails to remain so, and, solely for
purposes of determining whether a default has occurred under Section 41.13


22





--------------------------------------------------------------------------------





hereunder, the same causes cessation of Gaming activity at a Continuous
Operation Facility (as defined in the Non-CPLV Lease) and would reasonably be
expected to have a material adverse effect on the Facility (taken as a whole
with the Non-CPLV Facilities).
“Liquor Authority”: As defined in Section 41.13.
“Liquor Laws”: As defined in Section 41.13.
“London Clubs”: Those certain assets described on Schedule 6 attached hereto.
“Losses”: As defined in Section 23.2(b).
“Manager”: Joliet Manager, LLC, a Delaware limited liability company, together
with its successors and permitted assigns, in its capacity as “Manager” under
the MLSA.
“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter the Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand the Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.
“Material Leased Property”: Leased Property or Other Leased Property, or any
portion thereof, having a value greater than Fifty Million and No/100 Dollars
($50,000,000.00).
“Material London Property”: All or any portion of the London Clubs having a
value greater than Fifty Million and No/100 Dollars ($50,000,000.00).
“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at the
Facility) under which (i) the monthly rent and/or fees and other payments
payable by the Subtenant (or manager) exceed Fifty Thousand and No/100 Dollars
($50,000.00) (which amount shall be increased by the Escalator on the first
(1st) day of each Lease Year (commencing on the first (1st) day of the second
(2nd) Lease Year)) per month or (ii) such tenant Subleases the entire Facility
to the extent permitted pursuant to Section 22.3(v).
“Maximum Fixed Rent Term”: With respect to the Leased Property, the Maximum
Fixed Rent Term as set forth on Schedule 3 attached hereto, as it may be
extended in accordance with clause (c) of the definition of “Rent”.
“Minimum Cap Ex Amount”: The Annual Minimum Cap Ex Amount, the Triennial Minimum
Cap Ex Amount A and/or the Triennial Minimum Cap Ex Amount B, as applicable.
“Minimum Cap Ex Reduction Amount”: In each instance in which (a) any Material
Leased Property is removed from this Lease or any Other Leases (as applicable)
or this Lease or any Other Lease is terminated or partially terminated with
respect to Material Leased Property, (b) the landlord under the applicable Other
Leases disposes of Other Leased Property and a third party Severance Lease is
executed, (c) an L1/L2 Transfer or “L1/L2 Transfer” (as defined in the Non-CPLV
Lease) occurs, (d) Landlord disposes of all of the Leased Property and this
Lease is assigned to a third party Acquirer, (e) an Other Lease (and all the
Other Leased Property thereunder) is assigned to a third party Acquirer (as
defined in such Other Lease), (f) Material London Property is disposed of or (g)
Non-CPLV Tenant elects to cease “Continuous Operations” (as defined in the
Non-CPLV Lease) of a Non-CPLV Facility that is not a “Continuous Operation
Facility” (as defined in the Non-CPLV Lease) for more than twelve (12)
consecutive months, all as described in the definitions of Annual Minimum Cap Ex
Amount, Triennial Minimum Cap Ex Amount A and Triennial Minimum Cap Ex Amount B
(as applicable), the product of (i) the applicable Minimum Cap Ex Amount or
Triennial Allocated Minimum Cap Ex Amount B Floor in effect immediately prior
thereto, multiplied by (ii) a fraction, the numerator of which shall be equal to
the portion of the Net Revenue of Tenant or “Net Revenue” (as defined in the
applicable Other


23





--------------------------------------------------------------------------------





Lease) of the Other Tenant (as applicable) for the Triennial Test Period
attributable to the Facility, the Leased Property, Other Leased Property or
London Clubs (or portion of any thereof) (as applicable) being so rendered
inoperative, removed or disposed of (as applicable), and the denominator of
which shall be equal to the aggregate Net Revenue of Tenant and “Net Revenue”
(as defined in the applicable Other Lease) of Other Tenant for the Triennial
Test Period attributable to all assets then included in the calculation of
Capital Expenditures for purposes of the All Property Tests (with respect to the
Annual Minimum Cap Ex Amount and the Triennial Minimum Cap Ex Amount A) or the
Leased Property Tests (with respect to the Triennial Minimum Cap Ex Amount B and
the Triennial Allocated Minimum Cap Ex Amount B Floor) (including, for this
purpose, the Facility, the Leased Property, Other Leased Property or London
Clubs (or portion of any thereof) (as applicable) being so rendered inoperative,
removed or disposed of (as applicable)). In each instance in which any Capital
Expenditure requirements under this Lease are reduced by the Minimum Cap Ex
Reduction Amount, the amount of Services Co Capital Expenditures which may be
credited against Capital Expenditures requirements hereunder shall be
proportionately reduced.
“Minimum Cap Ex Requirements”: The Annual Minimum Cap Ex Requirement, the Annual
Minimum Per-Lease B&I Cap Ex Requirement, the Triennial Minimum Cap Ex
Requirement A and the Triennial Minimum Cap Ex Requirement B, as applicable.
“Minimum Facility Threshold”: (i) Not less than two thousand five hundred
(2,500) rooms, one hundred thousand (100,000) square feet of casino floor
containing no less than one thousand three hundred (1,300) slot machines and one
hundred (100) gaming tables, (ii) revenue of no less than Seventy-Five Million
and No/100 Dollars ($75,000,000.00) per year is derived from high limit VVIP and
international gaming customers, (iii) extensive operated food and beverage
outlets, and (iv) at least one (1) large entertainment venue; provided, however,
that the foregoing clause (ii) may be satisfied if the Qualified Replacement
Manager has managed a property that satisfies the requirements of such clause
(ii) within the immediately preceding two (2) years.  
“MLSA”: That certain Management and Lease Support Agreement (Joliet) dated as of
the Commencement Date by and among Guarantor, Manager, Affiliates of Manager,
Tenant and Landlord, as amended by that certain First Amendment to Management
and Lease Support Agreement (Joliet), dated as of the Amendment Date, and as
further amended, restated or otherwise modified from time to time.
“Net Revenue”: The net sum of the following, without duplication, over the
applicable time period of measurement: (i) the amount received by Tenant (and
its Subsidiaries) from patrons at the Facility for gaming, less, (A) to the
extent otherwise included in the calculation of Net Revenue, refunds and free
promotional play provided pursuant to a rewards, marketing, and/or frequent
users program (including rewards granted by Affiliates of Tenant) and
(B) amounts returned to patrons through winnings at the Facility (the net amount
described in this clause (i), “Gaming Revenues”); plus (ii) the gross receipts
of Tenant (and its Subsidiaries) for all goods and merchandise sold, room
revenues derived from hotel operations, food and beverages sold, the charges for
all services performed, or any other revenues generated by or otherwise payable
to Tenant (and its Subsidiaries) (including, without limitation, use fees,
retail and commercial rent, revenue from rooms, accommodations, food and
beverage, and the proceeds of business interruption insurance) in, at or from
the Facility for cash, credit or otherwise (without reserve or deduction for
uncollected amounts), but excluding pass-through revenues collected by Tenant to
the extent such amounts are remitted to the applicable third party entitled
thereto (the net amounts described in this clause (ii), “Retail Sales”); less
(iii) to the extent otherwise included in the calculation of Net Revenue, the
retail value of accommodations, merchandise, food and beverage and other
services furnished to guests of Tenant at the Facility without charge or at a
reduced charge (and, with respect to a reduced charge, such reduction in Net
Revenue shall be equal to the amount of the reduction of such charge otherwise
included in Net Revenue) (the amounts described in this clause (iii),
“Promotional Allowances”). Notwithstanding anything herein to the contrary, the
following provisions shall apply with respect to the calculation of Net Revenue:
(a)    For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply:
(1)    Intentionally omitted.


24





--------------------------------------------------------------------------------





(2)    In the event of expiration, cancellation or termination of any Ground
Lease for any reason whatsoever whether voluntary or involuntary (by operation
of law or otherwise) prior to the expiration date of this Lease, including
extensions and renewals granted thereunder, then, thereafter, the Net Revenue
attributable to the portion of the Leased Property subject to such Ground Lease
shall not be included in the calculation of Net Revenue for the applicable base
year, provided, that if Landlord (or any Fee Mortgagee) enters into a
replacement lease with respect to substantially the same Ground Leased Property
(or if the formerly Ground Leased Property is acquired by Landlord and leased
directly to Tenant pursuant to this Lease), then the Net Revenue attributable to
such expired, cancelled or terminated Ground Lease shall once again be included
in the calculation of Net Revenue for the applicable base year.
(3)    If Tenant enters into a Sublease with a Subtenant that is not directly or
indirectly wholly-owned by Guarantor (such that, after entering into such
Sublease rather than the Gaming Revenues, Retail Sales and Promotional
Allowances generated by the space covered by such Sublease being included in the
calculation of Tenant’s Net Revenue, instead the revenue from such Sublease
would be governed by clause (b)(1) or (b)(2) below), then, thereafter, any
Gaming Revenues, Retail Sales and Promotional Allowances that would otherwise be
included in the calculation of Net Revenue for the applicable base year with
respect to the applicable subleased (or managed) space shall be excluded from
the calculation of Net Revenue for the applicable base year, and the rent and/or
fees and other consideration to be received by Tenant pursuant to such Sublease
shall be substituted therefor.
(4)    If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease with a Subtenant that was not directly or indirectly
wholly-owned by Guarantor, or if all of the direct or indirect ownership
interests in a Person that was a Subtenant in the applicable base year are
acquired by Guarantor (in either case, such that after such assumption or such
acquisition, revenue that would otherwise be included in Net Revenue for the
applicable base year pursuant to clause (b)(1) or (b)(2) below is converted to
revenue with respect to which Gaming Revenues, Retail Sales and Promotional
Allowances are included in Net Revenue for the applicable base year), then,
thereafter, the rent and/or fees and other consideration received by Tenant
pursuant to such Sublease that would otherwise be included in the calculation of
Net Revenue for the applicable base year shall be excluded from the calculation
of Net Revenue for the applicable base year, and the Gaming Revenues, Retail
Sales and Promotional Allowances to be received by Tenant pursuant to its
operation of such space shall be substituted therefor.
(5)    Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(3) and (a)(4) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.
(b)    Amounts received pursuant to Subleases shall be included in Net Revenue
as follows:
(1)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor directly or indirectly owns less than fifty percent (50%) of the
ownership interests, Net Revenue shall not include Gaming Revenues, Retail Sales
or Promotional Allowances received by such Subtenant but shall include the rent
and/or fees and all other consideration received by Tenant pursuant to such
Sublease.
(2)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor directly or indirectly owns fifty percent (50%) or more of the
ownership interests, but less than all of the ownership interests, Net Revenue
shall not include Gaming Revenues, Retail Sales or Promotional Allowances
received by such Subtenant but shall include an amount equal to the greater of
(x) the rent and/or fees and all other consideration actually received by Tenant
for such Sublease from such Affiliate and (y) the rent and/or fees and other
consideration that would be payable under such Sublease if at arms-length,
market rates.
(3)    With respect to any Sublease from Tenant to a Subtenant that is directly
or indirectly wholly-owned by Guarantor, Net Revenue shall not include the rent
and/or fees or any other consideration received by Tenant pursuant to such
Sublease but shall include Gaming Revenues, Retail Sales or Promotional
Allowances received by such Subtenant.


25





--------------------------------------------------------------------------------





(c)    For the avoidance of doubt, gaming taxes and casino operating expenses
(such as salaries, income taxes, employment taxes, supplies, equipment, cost of
goods and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) will not be deducted in arriving at Net Revenue.
(d)    Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP. For the absence of doubt, (x) if Gaming
Revenues, Retail Sales or Promotional Allowances of a Subsidiary or subtenant,
as applicable, are taken into account for purposes of calculating Net Revenue,
any rent received by Tenant from such Subsidiary or subtenant, as applicable,
pursuant to any sublease with such Subsidiary or subtenant, as applicable, shall
not also be taken into account for purposes of calculating Net Revenue and (y)
if Gaming Revenues, Retail Sales or Promotional Allowances of a Subsidiary or
subtenant, as applicable, are not taken into account for purposes of calculating
Net Revenue, any rent received by Tenant from such Subsidiary or subtenant, as
applicable, pursuant to any sublease of Leased Property with such Subsidiary or
subtenant, as applicable, shall be taken into account for purposes of
calculating Net Revenue.
“New Lease”: As defined in Section 17.1(f).
“Non-Consented Lease Termination”: As defined in the MLSA.
“Non-Core Tenant Competitor”: A Person that is engaged or is an Affiliate of a
Person that is engaged in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty (30)
miles of a Gaming Facility directly or indirectly owned or operated by CEC. For
purposes of the foregoing, ownership of the real estate and improvements where a
Gaming business is conducted, without ownership of the Gaming business itself,
shall not be deemed to constitute the ownership of a Gaming business.
“Non-CPLV Base Net Revenue Amount”: The “Base Net Revenue Amount” as defined in
the Non-CPLV Lease.
“Non-CPLV Capital Expenditures”: The “Capital Expenditures” as defined in the
Non-CPLV Lease, collectively or individually, as the context may require.
“Non-CPLV Facility” or “Non-CPLV Facilities”: A “Facility” or the “Facilities”,
as applicable, as defined in the Non-CPLV Lease, collectively or individually,
as the context may require.
“Non-CPLV Landlord”: The “Landlord” as defined in the Non-CPLV Lease.
“Non-CPLV Lease”: As defined in the definition of Other Leases.
“Non-CPLV Leased Property”: The “Leased Property” as defined in the Non-CPLV
Lease, collectively or individually, as the context may require.
“Non-CPLV Net Revenue”: The “Net Revenue” as defined in the Non-CPLV Lease and
calculated in accordance with the Non-CPLV Lease for purposes of determining
“Variable Rent” (as defined therein) thereunder.
“Non-CPLV Rent”: The “Rent” as defined in the Non-CPLV Lease.
“Non-CPLV Tenant”: The “Tenant” as defined in the Non-CPLV Lease.
“Notice”: A notice given in accordance with Article XXXV.
“Notice of Termination”: As defined in Section 17.1(f).


26





--------------------------------------------------------------------------------





“OFAC”: As defined in Article XXXIX.
“Omnibus Agreement”: That certain Third Amended and Restated Omnibus Agreement
and Enterprise Services Agreement, dated as of the Amendment Date, by and among
Caesars Enterprise Services, LLC, CEOC, Caesars Resort Collection LLC, Caesars
License Company, LLC, and Caesars World LLC, as further amended, restated,
supplemented or otherwise modified from time to time, subject to Section 20.16
of the MLSA.
“Original Lease”: As defined in the recitals.
“Other Capital Expenditures”: The “Capital Expenditures” as defined in each of
the Other Leases, collectively or individually, as the context may require.
“Other Facility”: A “Facility” as defined in each of the Other Leases,
collectively or individually, as the context may require.
“Other Material Capital Improvements”: The “Material Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require.
“Other Leases”: Collectively or individually, as the context may require, (i)
that certain Lease (Non-CPLV), dated as of the Commencement Date, by and between
an Affiliate of Landlord, as “Landlord,” and various Affiliates of Tenant, as
“Tenant,” as amended by that certain First Amendment to Lease (Non-CPLV), dated
as of December 22, 2017, that certain Second Amendment to Lease (Non-CPLV) and
Ratification of SNDA, dated as of February 16, 2018, that certain Third
Amendment to Lease (Non-CPLV), dated as of April 2, 2018, and that certain
Fourth Amendment to Lease (Non-CPLV), dated as of the Amendment Date, and as
further amended, restated or otherwise modified from time to time (collectively,
the “Non-CPLV Lease”), and (ii) that certain Lease (CPLV), dated as of the
Commencement Date, by and between CPLV Property Owner LLC, as “Landlord,” and
Desert Palace LLC and CEOC, as “Tenant,” as amended by that certain First
Amendment to Lease (CPLV), dated as of the Amendment Date, and as further
amended, restated or otherwise modified from time to time (collectively, the
“CPLV Lease”).
“Other Leased Property”: At any time, the “Leased Property” as defined in each
of the Other Leases at such time, collectively or individually, as the context
may require. For the avoidance of doubt, and without limiting the generality of
the foregoing, any sale or transfer of Other Leased Property that causes such
Other Leased Property to cease to be “Leased Property” under the applicable
Other Lease, will cause such Other Leased Property to cease being Other Leased
Property hereunder.
“Other MLSAs”: Collectively or individually, as the context may require, (i)
that certain Management and Lease Support Agreement (CPLV), dated as of the
Commencement Date, by and among Guarantor, Manager, Affiliates of Manager,
Affiliates of Tenant and an Affiliate of Landlord, as amended by that certain
First Amendment to Management and Lease Support Agreement (CPLV), dated as of
the Amendment Date, and as further amended, restated or otherwise modified from
time to time, and (ii) that certain Management and Lease Support Agreement
(Non-CPLV), dated as of the Commencement Date, by and among Guarantor, Manager,
Affiliates of Manager, Affiliates of Tenant and Affiliates of Landlord, as
amended by that certain First Amendment to Management and Lease Support
Agreement (Non-CPLV), dated as of the Amendment Date, and as further amended,
restated or otherwise modified from time to time.
“Other Tenants”: The “Tenant” as defined in each of the Other Leases,
collectively or individually, as the context may require.
“Other Transition Services Agreement”: The “Transition Services Agreement” as
defined in each of the Other Leases (if applicable), collectively or
individually, as the context may require.
“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.


27





--------------------------------------------------------------------------------





“Parent Company”: With respect to any L1 Qualified Transferee or L2 Qualified
Transferee, any Person (other than an Investment Fund) (x) as to which such L1
Qualified Transferee or L2 Qualified Transferee is a Subsidiary; and (y) which
is not a Subsidiary of any other Person (other than an Investment Fund).
“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of shares of capital stock (without
regard to the occurrence of any contingency) entitled to vote in the election of
directors, managers or trustees of such Person, (b) owns or controls, directly
or indirectly, more than fifty percent (50%) of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, of such Person, whether in the form of
membership, general, special or limited partnership interests or otherwise, or
(c) is the controlling general partner or managing member of, or otherwise
controls, such entity.
“Partial Taking”: As defined in Section 15.1(b).
“Party” and “Parties”: Landlord and/or Tenant, as the context requires.
“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.
“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.
“Penn Master Lease”: That certain Master Lease, dated as of November 1, 2013, by
and among GLP Capital, L.P., Penn Tenant, LLC and the other parties party
thereto.
“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
the title policies described on Exhibit I attached hereto, or (y) that (a)
Landlord entered into, as a party thereto, after the Commencement Date and (b)
Tenant is required hereunder to comply with, and (ii) Specified Subleases (in
each case of clauses (i)(x) and (ii), together with any renewals or
modifications thereof made in accordance with the express terms thereof), but
excluding Specified Subleases as to which the applicable Subtenant is CEOC, CEC,
Manager or any of their respective Affiliates. For avoidance of doubt, the
Permitted Exception Documents do not include any Ground Leases.
“Permitted Facility Sublease”: As defined in Section 22.3(v).
“Permitted Facility Sublease Cap Amount”: An amount equal to ten percent (10%)
of the 2018 EBITDAR Pool.
“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in all of the Leased Property, subject to exclusions with respect to
items that are not capable of being mortgaged and that, in the aggregate, are de
minimis (or a lien on at least eighty percent (80%) of the direct or indirect
Equity Interests in Tenant at any tier of ownership), granted to or for the
benefit of a Permitted Leasehold Mortgagee as security for the indebtedness of
Tenant or its Affiliates.
“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted


28





--------------------------------------------------------------------------------





Leasehold Mortgage; provided such lender or noteholder or any agent or trustee
or similar representative (but not necessarily the lenders, noteholders or other
investors which it represents) is a banking or other institution that in the
ordinary course acts as a lender, agent or trustee or similar representative (in
each case, on behalf of a group of lenders or noteholders) in respect of
financings of such type; and provided, further, that, in all events, (i) no
agent, trustee or similar representative shall be Tenant, CEOC, CEC, Guarantor
or Manager or any of their Affiliates, respectively (each, a “Prohibited
Leasehold Agent”), and (ii) no (A) Prohibited Leasehold Agent, (excluding any
Person that is a Prohibited Leasehold Agent as a result of its ownership of
publicly-traded shares in any Person), or (B) entity that owns, directly or
indirectly (but excluding any ownership of publicly-traded shares in CEC or any
of its Affiliates), higher than the lesser of (1) ten percent (10%) of the
Equity Interests in Tenant or (2) a Controlling legal or beneficial interest in
Tenant, may collectively hold an amount of the indebtedness secured by a
Permitted Leasehold Mortgage higher than the lesser of (x) twenty-five percent
(25%) thereof and (y) the principal amount thereof required to satisfy the
threshold for requisite consenting lenders to amend the terms of such
indebtedness that affect all lenders thereunder.
“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.
“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.
“Preceding Lease Year”: As defined in clause (c)(i) of the definition of “Rent.”
“Preliminary Studies”: As defined in Section 10.4(a).
“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses, but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date or with
then-prevailing hotel, resort and gaming industry use, and/or (vii) such other
use as shall be approved by Landlord from time to time in its reasonable
discretion.
“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.
“Prior Months”: As defined in the definition of CPI Increase.
“Proceeding”: As defined in Section 23.1(b).
“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.
“Prohibited Persons”: As defined in Article XXXIX.
“Promotional Allowances”: As defined in the definition of “Net Revenue.”
“PropCo”: VICI Properties L.P., a Delaware limited partnership.
“PropCo 1”: VICI Properties 1 LLC, a Delaware limited liability company.
“Propco Opportunity Transaction”: As defined in the ROFR Agreement.


29





--------------------------------------------------------------------------------





“Propco ROFR”: As defined in the ROFR Agreement.
“Propco TRS”: As defined in Section 1.1.
“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.
“Property Specific Guest Data”: Any and all Guest Data, to the extent in or
under the possession or control of Tenant, Services Co, Manager, or their
respective Affiliates, identifying, describing, concerning or generated by
prospective, actual or past guests, website visitors and/or customers of the
Facility, including retail locations, restaurants, bars, casino and Gaming
Facilities, spas and entertainment venues therein, but excluding, in all cases,
(i) Guest Data that has been integrated into analytics, reports, or other
similar forms in connection with the Total Rewards Program or any other customer
loyalty program of Services Co and its Affiliates (it being understood that this
exception shall not apply to such Guest Data itself, i.e., in its original form
prior to integration into such analytics, reports, or other similar forms in
connection with the Total Rewards Program or other customer loyalty program),
(ii) Guest Data that concerns facilities that are owned or operated by CEC or
its Affiliates, other than the Facility and that does not concern the Facility,
and (iii) Guest Data that concerns Proprietary Information and Systems (as
defined in the MLSA) and is not specific to the Facility.
“Property Specific IP”: All Intellectual Property that is both (i) specific to
the Facility and (ii) currently or hereafter owned by CEOC or any of its
Subsidiaries, including the Intellectual Property set forth on Exhibit H,
attached hereto.
“Qualified Replacement Guarantor”: The Qualified Replacement Guarantor (as
defined in the Non-CPLV Lease) that is serving in such capacity under the
Non-CPLV Lease.
“Qualified Replacement Manager”: The Qualified Replacement Manager (as defined
in the Non-CPLV Lease) that is serving in such capacity under the Non-CPLV
Lease.
“Qualified Successor Tenant”: As defined in Section 36.3.
“Qualified Transferee”: The Qualified Transferee (as defined in the Non-CPLV
Lease) that is serving in such capacity under the Non-CPLV Lease.
“Rejected ROFR Property”: Any ROFR Property located outside of Las Vegas,
Nevada, that was the subject of a Propco Opportunity Transaction pursuant to the
ROFR Agreement and with respect to which (a) either (i) Propco waived (or was
deemed to have waived) the Propco ROFR, or (ii) Propco exercised the Propco ROFR
but a ROFR Lease with respect to such ROFR Property was not executed following
the conclusion of the procedures set forth in Section 3(e) of the ROFR
Agreement, and (b) an Affiliate of CEC subsequently consummated the Propco
Opportunity Transaction without Propco’s (or its Affiliates’) involvement.
“Renewal Notice”: As defined in Section 1.4.
“Renewal Term”: As defined in Section 1.4.
“Renewal Term Decrease”: As defined in clause (c)(ii)(B) of the definition of
“Rent.”
“Renewal Term Increase”: As defined in clause (c)(ii)(A) of the definition of
“Rent.”
“Renewal Term Variable Rent Period”: As defined in clause (c)(ii) of the
definition of “Rent”.


30





--------------------------------------------------------------------------------





“Rent”: An annual amount payable as provided in Article III, calculated as
follows:
(a)    (i) For the first (1st) Lease Year, Rent shall be equal to Thirty Nine
Million Six Hundred Twenty-Five Thousand and No/100 Dollars ($39,625,000.00) and
(ii) for the second (2nd) through and including the seventh (7th) Lease Year,
Rent shall be equal to Forty Million Two Hundred Nineteen Thousand Three Hundred
Seventy-Five and No/100 Dollars ($40,219,375.00), adjusted annually as set forth
in the following sentence. On each Escalator Adjustment Date during the
third (3rd) through and including the seventh (7th) Lease Years, the Rent
payable for each such Lease Year shall be adjusted to be equal to the Rent
payable for the immediately preceding Lease Year (as in effect on the last day
of such preceding Lease Year), multiplied by the Escalator. For purposes of
clarification, there shall be no Variable Rent (defined below) payable during
the first seven (7) Lease Years.
(b)    From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual Rent shall be comprised of both a base
rent component (“Base Rent”) and a variable rent component (“Variable Rent”),
each such component of Rent calculated as provided below:
(i)    Base Rent shall equal (w) for the eighth (8th) Lease Year, the product of
seventy percent (70%) of Rent in effect as of the last day of the seventh (7th)
Lease Year, multiplied by the Escalator, (x) for the ninth (9th) and tenth
(10th) Lease Years, the Base Rent payable for the immediately preceding Lease
Year, as applicable (as in effect on the last day of such preceding Lease Year),
multiplied by the Escalator in each case, (y) for the eleventh (11th) Lease
Year, the product of eighty percent (80%) of Rent in effect as of the last day
of the tenth (10th) Lease Year, multiplied by the Escalator, and (z) for each
Lease Year from and after the commencement of the twelfth (12th) Lease Year
until the Initial Stated Expiration Date, the Base Rent payable for the
immediately preceding Lease Year, as applicable (as in effect on the last day of
such preceding Lease Year), multiplied by the Escalator in each case.
(ii)    Variable Rent shall be calculated as further described in this clause
(b)(ii). Throughout the Term, Variable Rent shall not be subject to the
Escalator.
(A)     For each Lease Year from and after commencement of the eighth (8th)
Lease Year through and including the end of the tenth (10th) Lease Year (the
“First Variable Rent Period”), Variable Rent shall be a fixed annual amount
equal to thirty percent (30%) of the Rent for the seventh (7th) Lease Year (such
amount, the “Variable Rent Base Amount”), adjusted as follows (such resulting
annual amount being referred to herein as “Year 8‑10 Variable Rent”):
(x) in the event that the sum of (1) average annual Net Revenue and (2) the
average annual Non-CPLV Net Revenue, in each case for the three (3) consecutive
Fiscal Periods ending immediately prior to the end of the seventh (7th) Lease
Year (such sum, the “First VRP Net Revenue Amount”; and the quotient (expressed
as a percentage) of (I) the average annual Net Revenue for such three (3)
consecutive Fiscal Periods divided by (II) the First VRP Net Revenue Amount, the
“First VRP Joliet Percentage of Aggregate Net Revenues”), exceeds the sum of (1)
the Base Net Revenue Amount and (2) the Non-CPLV Base Net Revenue Amount (any
such excess, the “Year 8 Increase”), the Year 8‑10 Variable Rent shall equal the
Variable Rent Base Amount increased by an amount equal to (a) four percent (4%)
multiplied by (b)(i) the Year 8 Increase multiplied by (ii) the First VRP Joliet
Percentage of Aggregate Net Revenues; or
(y) in the event that the First VRP Net Revenue Amount is less than the sum of
(1) the Base Net Revenue Amount and (2) the Non-CPLV Base Net Revenue Amount
(any such difference, the “Year 8 Decrease”), the Year 8‑10 Variable Rent shall
equal the Variable Rent Base Amount decreased by an amount equal to (a) four
percent (4%) multiplied by (b)


31





--------------------------------------------------------------------------------





(i) the Year 8 Decrease multiplied by (ii) the First VRP Joliet Percentage of
Aggregate Net Revenues.
(B) For each Lease Year from and after the commencement of the eleventh (11th)
Lease Year until the Initial Stated Expiration Date (the “Second Variable Rent
Period”), Variable Rent shall be equal to a fixed annual amount equal to twenty
percent (20%) of the Rent for the tenth (10th) Lease Year (such amount, the
“Second Variable Rent Base Amount”), adjusted as follows (such resulting annual
amount being referred to herein as the “Year 11-15 Variable Rent”):
(x) in the event that the sum of (1) the average annual Net Revenue and (2) the
average annual Non-CPLV Net Revenue, in each case for the three (3) consecutive
Fiscal Periods ending immediately prior to the end of the tenth (10th) Lease
Year (such sum, the “Second VRP Net Revenue Amount”; and the quotient (expressed
as a percentage) of (I) the average annual Net Revenue for such three (3)
consecutive Fiscal Periods divided by (II) the Second VRP Net Revenue Amount,
the “Second VRP Joliet Percentage of Aggregate Net Revenues”), exceeds the First
VRP Net Revenue Amount (any such excess, the “Year 11 Increase”), the Year 11-15
Variable Rent shall equal the Second Variable Rent Base Amount increased by an
amount equal to (a) four percent (4%) multiplied by (b)(i) the Year 11 Increase
multiplied by (ii) the Second VRP Joliet Percentage of Aggregate Net Revenues;
or
(y) in the event that the Second VRP Net Revenue Amount, is less than the First
VRP Net Revenue Amount (any such difference, the “Year 11 Decrease”), the Year
11‑15 Variable Rent shall equal the Second Variable Rent Base Amount decreased
by an amount equal to (a) four percent (4%) multiplied by (b)(i) the Year 11
Decrease multiplied by (ii) the Second VRP Joliet Percentage of Aggregate Net
Revenues.
(c)    For each Renewal Term, annual Rent shall be comprised of both Base Rent
and Variable Rent, each such component of Rent calculated as provided below:
(i)    Subject to clause (c)(iii) below, Base Rent for the first (1st) Lease
Year of such Renewal Term shall be adjusted to be equal to the applicable annual
Fair Market Base Rental Value; provided that (A) in no event will the Base Rent
be less than the Base Rent in effect as of the last day of the Lease Year
immediately preceding the commencement of such Renewal Term (such immediately
preceding year, the respective “Preceding Lease Year”), (B) no such adjustment
shall cause Base Rent to be increased by more than ten percent (10%) of the Base
Rent in effect as of the last day of the Preceding Lease Year and (C) such Fair
Market Base Rental Value shall be determined as provided in Section 34.1. On
each Escalator Adjustment Date during such Renewal Term, the Base Rent payable
for such Lease Year shall be equal to the Base Rent payable for the immediately
preceding Lease Year (as in effect on the last day of such preceding Lease
Year), multiplied by the Escalator.
(ii)    Subject to clause (c)(iii) below, Variable Rent for each Lease Year
during such Renewal Term (for each Renewal Term, the “Renewal Term Variable Rent
Period”) shall be equal to the Variable Rent in effect as of the last day of the
Preceding Lease Year, adjusted as follows:
(A)    in the event that the sum of (1) the average annual Net Revenue and (2)
the average annual Non-CPLV Net Revenue, in each case for the three (3)
consecutive Fiscal Periods ending immediately prior to the end of the Preceding
Lease Year (such sum, the respective “Applicable Renewal Term VRP Net Revenue
Amount”; and the quotient (expressed as a percentage) of (I) the average annual
Net Revenue for such three (3) consecutive Fiscal Periods divided by (II) such
Applicable Renewal Term VRP Net Revenue Amount, the respective “Applicable
Renewal Term VRP Joliet Percentage of Aggregate Net Revenues”), exceeds the sum
of (1) the average annual Net


32





--------------------------------------------------------------------------------





Revenue and (2) the average annual Non-CPLV Net Revenue, in each case for the
three (3) consecutive Fiscal Periods ending immediately prior to the end of the
Lease Year five (5) years prior to the Preceding Lease Year (i.e., (x) in
respect of the first (1st) Renewal Term, the three (3) Fiscal Periods ending
immediately prior to the end of the tenth (10th) Lease Year, and (y) in respect
of each subsequent Renewal Term, the three (3) consecutive Fiscal Periods ending
immediately prior to the end of the Lease Year immediately preceding the first
(1st) Lease Year of the immediately preceding Renewal Term) (any such excess,
the respective “Renewal Term Increase”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year increased by an amount equal to (a) four percent (4%) multiplied by
(b)(i) such Renewal Term Increase multiplied by (ii) such Applicable Renewal
Term VRP Joliet Percentage of Aggregate Net Revenues; or
(B)    in the event that such Applicable Renewal Term VRP Net Revenue Amount is
less than the sum of (1) the average annual Net Revenue and (2) the average
annual Non-CPLV Net Revenue, in each case for the three (3) consecutive Fiscal
Periods ending immediately prior to the end of the Lease Year five (5) years
prior to the Preceding Lease Year (i.e., (x) in respect of the first (1st)
Renewal Term, the three (3) consecutive Fiscal Periods ending immediately prior
to the end of tenth (10th) Lease Year and (y) in respect of each subsequent
Renewal Term, the three (3) consecutive Fiscal Periods ending immediately prior
to the end of the Lease Year immediately preceding the first (1st) Lease Year of
the immediately preceding Renewal Term) (any such difference, the respective
“Renewal Term Decrease”), the Variable Rent for such Renewal Term shall equal
the Variable Rent in effect as of the last day of the Preceding Lease Year
decreased by an amount equal to (a) four percent (4%) multiplied by (b)(i) such
Renewal Term Decrease multiplied by (ii) such Applicable Renewal Term VRP Joliet
Percentage of Aggregate Net Revenues.    
(iii)    Intentionally Omitted.
(iv)    Prior to delivery of any Renewal Notice for any Renewal Term that would
cause the Term through such Renewal Term to exceed the Maximum Fixed Rent Term
for the Leased Property, if Tenant obtains an appraisal reasonably satisfactory
to Landlord, prepared by an appraiser reasonably satisfactory to Landlord, which
appraisal concludes that, based on the condition of the Leased Property at the
time of such appraisal, the expected useful life of the Leased Property
(measured from the Commencement Date) exceeds one hundred twenty-five percent
(125%) of the Term through such Renewal Term, the Maximum Fixed Rent Term for
the Leased Property shall be extended through the end of such Renewal Term and
thereafter for the longest fixed rent term that would be supported by such
appraisal.
The Parties hereby acknowledge and agree that in the event that (i) an “L1/L2
Transfer” (as defined in the Non-CPLV Lease) is consummated in accordance with
the terms and conditions thereof or (ii) the Non-CPLV Landlord disposes of
Non-CPLV Leased Property and a third party Severance Lease is executed, then the
Non-CPLV Net Revenue attributable to the portion of the Non-CPLV Leased Property
that was transferred or disposed of shall be disregarded for all purposes of
calculating Variable Rent hereunder (even if such Non-CPLV Leased Property had
not yet been transferred or disposed of from the Non-CPLV Lease as of the
applicable Lease Year for which Non-CPLV Net Revenue is being measured).
Notwithstanding anything herein to the contrary, from and after the date on
which any ROFR Property becomes a Rejected ROFR Property, solely for purposes of
calculating Variable Rent in accordance herewith, if the Facility is an Affected
Facility, then the Net Revenue associated with the Facility thereafter shall be
subject to a floor equal to the Net Revenue for the Facility for the calendar
year immediately prior to the later of (i) the year in which CEC or its
Affiliate acquires or commences operating the Rejected ROFR Property and (ii)
the year in which the Rejected ROFR Property first opens for business to the
public.
Notwithstanding anything herein to the contrary, (i) but subject to clause
(c)(iii) above and any reduction in Rent by the Rent Reduction Amount pursuant
to and in accordance with the terms of this Lease, in no event shall annual Base


33





--------------------------------------------------------------------------------





Rent during any Lease Year after the seventh (7th) Lease Year be less than
seventy percent (70%) of the Rent in the seventh (7th) Lease Year, and (ii) in
no event shall the Variable Rent be less than Zero Dollars ($0.00).
“Rent Reduction Amount”: (i) With respect to the Base Rent, a proportionate
reduction of Base Rent, which proportionate amount shall be determined by
comparing (1) the EBITDAR of the Leased Property for the Trailing Test Period
versus (2) the EBITDAR of the Leased Property for the Trailing Test Period
calculated to remove the EBITDAR attributable to the portion of the Leased
Property affected by the Partial Taking or that is being removed from this Lease
or otherwise excluded from the determination of Rent (as applicable) and
(ii) with respect to Variable Rent, a proportionate reduction of Variable Rent
calculated in the same manner as set forth with respect to Base Rent above.
Following the application of the Rent Reduction Amount to the Rent hereunder,
for purposes of calculating any applicable adjustments to Variable Rent based on
increases or decreases in Net Revenue, such calculations of Net Revenue shall
exclude Net Revenue attributable to the portion of the Leased Property affected
by the Partial Taking or that was removed from this Lease or otherwise excluded
from the determination of Rent (even if such portion of the Leased Property had
not yet been affected by the Partial Taking nor removed from this Lease as of
the applicable Lease Year for which Net Revenue is being measured).
“Replacement Guaranty”: A guaranty made by a Qualified Replacement Guarantor
which shall contain provisions, terms and conditions similar in substance to the
provisions, terms and conditions set forth in Article 17 of the MLSA and all
such other portions of the MLSA that comprise the Lease Guaranty (as such term
is defined in the MLSA).
“Replacement Guaranty (L1 Transfer)” or “Replacement Guaranty (L2 Transfer)”: A
guaranty of all obligations of an L1 Successor Tenant or L2 Successor Tenant, as
the case may be, under an L1/L2 Severance Lease, which shall contain provisions,
terms and conditions similar in substance to the form of guaranty used in
connection with the Penn Master Lease.
“Replacement Management Agreement”: A management agreement with respect to the
management of the Facility, between a Qualified Replacement Manager and a
Qualified Transferee, that provides for the management of the Leased Property on
terms and conditions not materially less favorable to Tenant (and the Leased
Property), (i) with respect to a Qualified Replacement Manager that is an
Affiliate of the Qualified Transferee, than as provided in the MLSA, or, (ii)
with respect to a Qualified Replacement Manager that is not an Affiliate of the
Qualified Transferee, than would be obtained in an arm’s-length management
agreement with a third party, and, in all events the provisions, terms and
conditions thereof shall not be intended to or designed to frustrate, vitiate or
reduce the payment of Variable Rent or the other provisions of this Lease.
“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.
“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be incurred or issued by such Person or such Person’s Affiliates (including any
Additional Fee Mortgagee), to the extent that any of the foregoing actually
receives non-public information hereunder. In addition, and without limitation
of the foregoing, the term “Representatives” shall include, (a) in the case of
Landlord, PropCo 1, PropCo, Landlord REIT and any Affiliate thereof, and (b) in
the case of Tenant, CEOC, CEC and any Affiliate thereof.
“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.
“Restricted Area”: The geographical area that at any time during the Term is
within a thirty (30) mile radius of the Leased Property.
“Retail Sales”: As defined in the definition of “Net Revenue.”


34





--------------------------------------------------------------------------------





“Right to Terminate Notice”: As defined in Section 17.1(d).
“ROFR Agreement”: That certain Second Amended and Restated Right of First
Refusal Agreement, dated as of the Amendment Date, by and between CEC and
PropCo, as amended, modified or supplemented from time to time.
“ROFR Lease”: As defined in the ROFR Agreement.
“ROFR Property”: As defined in the ROFR Agreement.
“SEC”: The United States Securities and Exchange Commission.
“Second Lien Indenture”: That certain Second-Priority Senior Secured Notes due
2023 Indenture dated as of the Commencement Date, among PropCo 1,  VICI FC Inc.,
a Delaware corporation, the Subsidiary Guarantors (as defined therein) party
thereto from time to time, and UMB Bank, National Association, as trustee.
“Second Variable Rent Base Amount”: As defined in clause (b)(ii)(B) of the
definition of “Rent.”
“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”
“Second VRP Net Revenue Amount”: As defined in clause (b)(ii)(B)(x) of the
definition of “Rent.”
“Second VRP Joliet Percentage of Aggregate Net Revenues”: As defined in
clause (b)(ii)(B)(x) of the definition of “Rent.”
“Section 34.2 Dispute”: As defined in Section 34.2.
“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“Services Co”: Caesars Enterprise Services LLC, or any replacement or successor
services company engaged in performing services on behalf of Tenant and related
entities similar to those performed by, or contemplated to be performed by,
Caesars Enterprise Services LLC on the Commencement Date.
“Services Co Capital Expenditures”: All capital expenditures incurred by
Services Co to the extent capitalized in accordance with GAAP and allocated to
Tenant by Services Co. Without Landlord’s consent, Tenant shall not permit any
changes to be made to the allocation methodology by which Services Co Capital
Expenditures are currently allocated to Tenant if such change could reasonably
be expected to materially and adversely affect Landlord.
“Severance Lease”: As defined in the Other Leases (as applicable).
“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.
“Specified Sublease”: Any Sublease (i) affecting any portion of the Leased
Property, and (ii) in effect on the Commencement Date. A list of all Specified
Subleases is annexed as Schedule 4 hereto.
“Stated Expiration Date”: As defined in Section 1.3.
“Stub Period”: As defined in Section 10.5(a)(v).
“Stub Period Multiplier”: As defined in Section 10.5(a)(v).


35





--------------------------------------------------------------------------------





“Subject Entity”: As defined in the definition of Change of Control.
“Subject Facility”: As defined in Section 13.10(a).
“Subject Transaction”: As defined in the definition of Change of Control.
“Sublease”: Any sublease, sub-sublease, license, management agreement to operate
(but not occupy as a tenant) a particular space at the Facility, or other
similar agreement in respect of use or occupancy of any portion of the Leased
Property, but excluding Bookings.
“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) Equity Interest at the time of determination.
“Subtenant”: The tenant under any Sublease.
“Successor Tenant”: As defined in Section 36.1.
“Successor Tenant Rent”: As defined in Section 36.3.
“System-wide IP”: All of the Intellectual Property (in each case, excluding
Property Specific IP and Property Specific Guest Data) that (i) Services Co or
any of its Subsidiaries currently license, contemplate to license or otherwise
provide to facilitate the provision of services by or on behalf of Services Co
or any of its Subsidiaries to any properties owned by CEOC or its Affiliates,
(ii) Services Co or any of its Subsidiaries currently provide or contemplate to
provide pursuant to, or is otherwise necessary for the performance of, any
Property Management Agreement (as defined in the Omnibus Agreement), (iii) is
necessary for the provision of Enterprise Services (as defined in the Omnibus
Agreement) by Services Co, (iv) is generally used by CEOC, its Affiliates and
their respective Subsidiaries for their respective properties, including any and
all Intellectual Property comprising and/or related to the Total Rewards
Program, or (v) is developed, created or acquired by or on behalf of Services Co
or any of its Subsidiaries and is not a derivative work of any Intellectual
Property licensed to Services Co.
“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.
“Tenant”: As defined in the preamble.
“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.
“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business,
(ii) any investment fund or other Person with an investment representing an
equity ownership of fifteen percent (15%) or less in a Tenant Competitor and no
Control over such Tenant Competitor shall not be a Tenant Competitor, (iii)
solely for purposes of Section 18.4(c), a Person with an investment representing
an equity ownership of twenty-five percent (25%) or less in a Non-Core Tenant
Competitor shall be deemed to not have Control over such Tenant Competitor, and
(iv) Landlord shall not be deemed to become a Tenant Competitor by virtue of it
or its Affiliate’s


36





--------------------------------------------------------------------------------





acquiring ownership, or engaging in the ownership or operation of, a Gaming
business, if Landlord or any of its Affiliates first offered CEC (or its
Subsidiary, as applicable) the opportunity to lease and manage such Gaming
business pursuant to the ROFR Agreement and CEC (or its Subsidiary, as
applicable) did not accept such offer.
“Tenant Event of Default”: As defined in Section 16.1.
“Tenant Indemnified Party”: As defined in Section 21.1.
“Tenant Material Capital Improvement”: As defined in Section 10.4(e).
“Tenant Transferee Requirement”: As defined in Section 22.2(i).
“Tenant’s Initial Financing”: As defined in the Other Leases.
“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).
“Tenant’s Property”: All assets of Tenant and its Subsidiaries (other than the
Leased Property and, for purposes of Article XXXVI only, any Intellectual
Property that will not be transferred to a Successor Tenant under Article XXXVI)
primarily related to or used in connection with the operation of the business
conducted on or about the Leased Property or any portion thereof, together with
all replacements, modifications, additions, alterations and substitutes therefor
and including all goodwill and going concern value associated with Tenant’s
Property.
“Term”: As defined in Section 1.3.
“Third‑Party MCI Financing”: As defined in Section 10.4(c).
“Title Violation”: As defined in Section 21.2.
“Trademarks”: As defined in the definition of Intellectual Property.
“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.
“Triennial Allocated Minimum Cap Ex Amount B Ceiling”: The difference of (a) the
Triennial Minimum Cap Ex Amount B, minus (b) the Triennial Allocated Minimum Cap
Ex Amount B Floor (as defined in the CPLV Lease). Notwithstanding anything
herein to the contrary but subject to the next sentence, fifty percent (50%) of
all Capital Expenditures constituting Material Capital Improvements shall be
credited toward the Triennial Allocated Minimum Cap Ex Amount B Ceiling
applicable to the Triennial Period during which such Capital Expenditures were
incurred and the other fifty percent (50%) of such Capital Expenditures
constituting Material Capital Improvements shall not be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Ceiling. Notwithstanding the
foregoing, one hundred percent (100%) of all “Capital Expenditures” (as defined
in the Non-CPLV Lease) expended in connection with the “Southern Indiana
Redevelopment Project” (as defined in the Non-CPLV Lease) in an aggregate amount
not to exceed Eighty-Five Million and No/100 Dollars ($85,000,000.00) shall be
credited in full toward the Triennial Allocated Minimum Cap Ex Amount B Ceiling.
It is currently anticipated that such expenditures shall be expended in
accordance with the following schedule: (a) Thirty Million and No/100 Dollars
($30,000,000.00) in the Lease Year commencing in 2018; (b) Fifty-Two Million and
No/100 Dollars ($52,000,000.00) in the Lease Year commencing in 2019; and, (c)
Three Million and No/100 Dollars ($3,000,000.00) in the Lease Year commencing in
2020.
“Triennial Allocated Minimum Cap Ex Amount B Floor”: An amount equal to Two
Hundred Fifty-Five Million and No/100 Dollars ($255,000,000.00), as reduced from
time to time by the applicable Minimum Cap Ex Reduction Amount in the event that
the Triennial Minimum Cap Ex Amount B is reduced by the applicable Minimum Cap
Ex Reduction Amount. Notwithstanding anything herein to the contrary but subject
to the next sentence, fifty percent (50%) of all Capital Expenditures
constituting Material Capital Improvements shall be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Floor applicable to the Triennial
Period during which such Capital


37





--------------------------------------------------------------------------------





Expenditures were incurred and the other fifty percent (50%) of such Capital
Expenditures constituting Material Capital Improvements shall not be credited
toward the Triennial Allocated Minimum Cap Ex Amount B Floor. Notwithstanding
the foregoing, one hundred percent (100%) of all “Capital Expenditures” (as
defined in the Non-CPLV Lease) expended in connection with the “Southern Indiana
Redevelopment Project” (as defined in the Non-CPLV Lease) in an aggregate amount
not to exceed Eighty-Five Million and No/100 Dollars ($85,000,000.00) shall be
credited in full toward the Triennial Allocated Minimum Cap Ex Amount B Floor.
It is currently anticipated that such expenditures shall be expended in
accordance with the following schedule: (a) Thirty Million and No/100 Dollars
($30,000,000.00) in the Lease Year commencing in 2018; (b) Fifty-Two Million and
No/100 Dollars ($52,000,000.00) in the Lease Year commencing in 2019; and, (c)
Three Million and No/100 Dollars ($3,000,000.00) in the Lease Year commencing in
2020.
“Triennial Minimum Cap Ex Amount A”: An amount equal to Four Hundred Ninety-Five
Million and No/100 Dollars ($495,000,000.00), provided, however, that for
purposes of calculating the Triennial Minimum Cap Ex Amount A, Capital
Expenditures during the applicable Triennial Period shall not include (a)
Services Co Capital Expenditures in excess of Seventy-Five Million and No/100
Dollars ($75,000,000.00) nor (b) Capital Expenditures in respect of the London
Clubs in excess of Twelve Million and No/100 Dollars ($12,000,000.00). The
Triennial Minimum Cap Ex Amount A shall be decreased from time to time (t) in
the event Non-CPLV Tenant elects to cease “Continuous Operations” (as defined in
the Non-CPLV Lease) of a Non-CPLV Facility that is not a “Continuous Operation
Facility” (as defined in the Non-CPLV Lease) for at least twelve (12)
consecutive months, (u) upon the execution of a “Severance Lease” (as defined in
the Non-CPLV Lease), (v) upon the occurrence of an L1/L2 Transfer or an “L1/L2
Transfer” (as defined in the Non-CPLV Lease), (w) upon any transfer or other
conveyance of the Leased Property to an Acquirer that is not an Affiliate of
Landlord in accordance with Section 18.1 hereof; (x) in the event of any
termination or partial termination of either this Lease or the Other Leases in
connection with any Condemnation, Casualty Event or “Casualty Event” (as defined
in the applicable Other Lease), or in the event of the expiration of any
applicable Maximum Fixed Rent Term or “Maximum Fixed Rent Term” (as defined in
the Non-CPLV Lease), in any case in accordance with the express terms of this
Lease or the Other Leases (as applicable), and in any case that results in the
removal of Material Leased Property from, or the termination of, this Lease or
the Other Leases (as applicable); (y) in connection with any disposition of all
of the Other Leased Property under any Other Lease in accordance with Article
XVIII of such Other Lease and the assignment of such Other Lease to a third
party Acquirer (as defined in such Other Lease), and (z) with respect to the
London Clubs, upon the disposition of any Material London Property; with such
decrease, in each case of clause (t), (u), (v), (w), (x), (y) or (z) above,
being equal to the applicable Minimum Cap Ex Reduction Amount. Notwithstanding
the foregoing: (1) the sum of all decreases in the Triennial Minimum Cap Ex
Amount A under clause (z) in respect of any dispositions of London Clubs
property shall not exceed Twelve Million and No/100 Dollars ($12,000,000.00) and
(2) in the event of a disposition (in one or a series of transactions) of all or
substantially all of the London Clubs, the Triennial Minimum Cap Ex Amount A
shall be decreased by an amount equal to Twelve Million and No/100 Dollars
($12,000,000.00). Notwithstanding anything herein to the contrary but subject to
the next sentence, fifty percent (50%) of all Capital Expenditures and Other
Capital Expenditures constituting Material Capital Improvements or Other
Material Capital Improvements shall be credited toward the Triennial Minimum Cap
Ex Amount A applicable to the Triennial Period during which such Capital
Expenditures or Other Capital Expenditures were incurred and the other fifty
percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital
Improvements shall not be credited toward the Triennial Minimum Cap Ex Amount A.
Notwithstanding the foregoing, one hundred percent (100%) of all “Capital
Expenditures” (as defined in the Non-CPLV Lease) expended in connection with the
“Southern Indiana Redevelopment Project” (as defined in the Non-CPLV Lease) in
an aggregate amount not to exceed Eighty-Five Million and No/100 Dollars
($85,000,000.00) shall be credited in full toward the Triennial Minimum Cap Ex
Amount A. It is currently anticipated that such expenditures shall be expended
in accordance with the following schedule: (a) Thirty Million and No/100 Dollars
($30,000,000.00) in the Lease Year commencing in 2018; (b) Fifty-Two Million and
No/100 Dollars ($52,000,000.00) in the Lease Year commencing in 2019; and, (c)
Three Million and No/100 Dollars ($3,000,000.00) in the Lease Year commencing in
2020.
“Triennial Minimum Cap Ex Amount B”: An amount equal to Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00), provided, however, that for
purposes of calculating the Triennial Minimum Cap Ex Amount B, Capital
Expenditures during the applicable Triennial Period shall not include any of the
following (without duplication): (a) Services Co Capital Expenditures, (b)
Capital Expenditures by any subsidiaries of Tenant that are non-


38





--------------------------------------------------------------------------------





U.S. subsidiaries or are “unrestricted subsidiaries” as defined under Tenant’s
debt documentation, (c) any Capital Expenditures of Tenant related to gaming
equipment, (d) any Capital Expenditures of Tenant related to corporate shared
services, nor (e) any Capital Expenditures with respect to properties that are
not included in the Leased Property or Other Leased Property. The Triennial
Minimum Cap Ex Amount B shall be decreased from time to time (t) in the event
Non-CPLV Tenant elects to cease “Continuous Operations” (as defined in the
Non-CPLV Lease) of a Non-CPLV Facility that is not a “Continuous Operation
Facility” (as defined in the Non-CPLV Lease) for at least twelve (12)
consecutive months, (u) upon the execution of a “Severance Lease” (as defined in
the Non-CPLV Lease), (v) upon the occurrence of an L1/L2 Transfer or an “L1/L2
Transfer” (as defined in the Non-CPLV Lease), (w) upon any transfer or other
conveyance of the Leased Property to an Acquirer that is not an Affiliate of
Landlord in accordance with Section 18.1 hereof; (x) in the event of any
termination or partial termination of either this Lease or the Other Leases in
connection with any Condemnation, Casualty Event or “Casualty Event” (as defined
in the applicable Other Lease), or in the event of the expiration of any
applicable Maximum Fixed Rent Term or “Maximum Fixed Rent Term” (as defined in
an Other Lease), in any case in accordance with the express terms of this Lease
or the Other Leases (as applicable), and in any case that results in the removal
of Material Leased Property from, or the termination of, this Lease or the Other
Leases (as applicable); and (y) in connection with any disposition of all of the
Other Leased Property under any Other Lease in accordance with Article XVIII of
such Other Lease and the assignment of such Other Lease to a third party
Acquirer (as defined in such Other Lease); with such decrease, in each case of
clause (t), (u), (v), (w), (x) or (y) above, being equal to the applicable
Minimum Cap Ex Reduction Amount. Notwithstanding anything herein to the contrary
but subject to the next sentence, fifty percent (50%) of all Capital
Expenditures and Other Capital Expenditures constituting Material Capital
Improvements or Other Material Capital Improvements shall be credited toward the
Triennial Minimum Cap Ex Amount B applicable to the Triennial Period during
which such Capital Expenditures or Other Capital Expenditures were incurred and
the other fifty percent (50%) of such Capital Expenditures and Other Capital
Expenditures constituting Material Capital Improvements or Other Material
Capital Improvements shall not be credited toward the Triennial Minimum Cap Ex
Amount B. Without limitation of anything set forth in the foregoing, it is
acknowledged and agreed that any Capital Expenditures with respect to any one or
more of the London Clubs shall not be included in the calculation of the
Triennial Minimum Cap Ex Amount B. Notwithstanding the foregoing, one hundred
percent (100%) of all “Capital Expenditures” (as defined in the Non-CPLV Lease)
expended in connection with the “Southern Indiana Redevelopment Project” (as
defined in the Non-CPLV Lease) in an aggregate amount not to exceed Eighty-Five
Million and No/100 Dollars ($85,000,000.00) shall be credited in full toward the
Triennial Minimum Cap Ex Amount B. It is currently anticipated that such
expenditures shall be expended in accordance with the following schedule: (a)
Thirty Million and No/100 Dollars ($30,000,000.00) in the Lease Year commencing
in 2018; (b) Fifty-Two Million and No/100 Dollars ($52,000,000.00) in the Lease
Year commencing in 2019; and, (c) Three Million and No/100 Dollars
($3,000,000.00) in the Lease Year commencing in 2020.
“Triennial Minimum Cap Ex Requirement A”: As defined in Section 10.5(a)(iii).
“Triennial Minimum Cap Ex Requirement B”: A defined in Section 10.5(a)(iv).
“Triennial Period”: Each period of three (3) full Fiscal Years during the Term.
“Triennial Test Period”: With respect to any Person, for any date of
determination, the period of the twelve (12) most recently ended consecutive
Fiscal Quarters of such Person for which Financial Statements are available.
“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation
hereunder; provided, that lack of funds, in and of itself, shall not be deemed a
cause beyond the reasonable control of a Party.
“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.


39





--------------------------------------------------------------------------------





“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of “Rent.”
“Variable Rent Base Amount”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“Variable Rent Determination Period”: Each of (i) the three (3) consecutive
Fiscal Periods that ended immediately prior to the end of the second (2nd) Lease
Year, and (ii) the three (3) consecutive Fiscal Periods in each case that end
immediately prior to the commencement of the eighth (8th) Lease Year, the
eleventh (11th) Lease Year, and the first (1st) Lease Year of each Renewal Term.
“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period and each of the Renewal
Term Variable Rent Periods.
“Variable Rent Statement”: As defined in Section 3.2(a).
“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.
“Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of “Rent.”
“Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of “Rent.”
“Year 8‑10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”
“Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of “Rent.”
“Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of “Rent.”
“Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”
ARTICLE III

RENT
3.1
Payment of Rent.

(a)    Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.
(b)    Payment of Rent until Commencement of Variable Rent. On the Commencement
Date, a prorated portion of the first monthly installment of Rent shall be paid
by Tenant for the period from the Commencement Date until the last day of the
calendar month in which the Commencement Date occurs, based on the number of
days during such period. Thereafter, for the first seven (7) Lease Years, Rent
shall be payable by Tenant in consecutive monthly installments equal to
one-twelfth (1/12th) of the Rent amount for the applicable Lease Year on the
first (1st) day of each calendar month (or the immediately preceding Business
Day if the first (1st) day of the month is not a Business Day), in advance for
such calendar month, during that Lease Year. Notwithstanding anything to the
contrary in the foregoing sentence, (i) on the Amendment Date, the amount of
each remaining monthly installment of Rent in the Lease Year in which the
Amendment Date occurs (i.e., each installment of Rent payable in such Lease Year
after the Amendment Date) shall be recalculated to give effect to the changes to
Rent effectuated by the amendments to this Lease on the Amendment Date and (ii)
on the Amendment Date, if the Amendment Date occurs after the first day of the
second (2nd) Lease Year, a “catch-up” Rent payment in the amount of the product
of (1) Five Hundred Ninety-Four Thousand Three Hundred Seventy-Five and No/100
Dollars ($594,375.00) multiplied by (2) a fraction, (I) the numerator of which
is the number of calendar days that have commenced from and after the beginning
of the second (2nd) Lease Year and


40





--------------------------------------------------------------------------------





(II) the denominator of which is three hundred sixty-five (365), shall be paid
by Tenant, which “catch-up” payment represents incremental Rent that would have
been due had the changes to the definition of Rent effectuated by the amendments
to this Lease on the Amendment Date been effective on the first day of the
second (2nd) Lease Year.
(c)    Payment of Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, both Base Rent and Variable Rent during any Lease Year shall be payable in
consecutive monthly installments equal to one-twelfth (1/12th) of the Base Rent
and Variable Rent amounts for the applicable Lease Year on the first (1st) day
of each calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day), in advance for such calendar
month, during that Lease Year; provided, however, that for each month where
Variable Rent is payable but the amount thereof depends upon calculation of Net
Revenue not yet known (e.g., the first few months of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and (if applicable) the first (1st) Lease
Year of each Renewal Term), the amount of the Variable Rent payable monthly in
advance shall remain the same as in the immediately preceding month, and
provided, further, that Tenant shall make a payment to Landlord (or be entitled
to set off against its Rent payment due, as applicable) on the first (1st) day
of the calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day) following the completion of such
calculation in the amount necessary to “true-up” any underpayments or
overpayments of Variable Rent for such interim period. Tenant shall complete
such calculation of Net Revenue as provided in Section 3.2 of this Lease.
(d)    Proration for Partial Lease Year. Unless otherwise agreed by the Parties
in writing, Rent and applicable Additional Charges shall be prorated on a per
diem basis as to any Lease Year containing less than twelve (12) calendar
months, and with respect to any installment thereof due for any partial months
at the beginning and end of the Term.
(e)    Rent Allocation. Rent during the initial seven (7) Lease Years and Rent
thereafter for the duration of the Initial Term shall be allocated as specified
in Schedule 5 hereto and such allocations of Rent and Base Rent shall represent
Tenant’s accrued liability on account of the use of the Leased Property during
the Initial Term. Landlord and Tenant agree that such allocations are intended
to constitute a specific allocation of fixed rent within the meaning of Treasury
Regulation § 1.467-1(c)(2)(ii)(A) to the applicable period and in the respective
amounts set forth in Schedule 5 hereto. Landlord and Tenant agree, for purposes
of federal income tax returns filed by it (or on any income tax returns on which
its income is included), to accrue rental income and rental expense,
respectively during the Initial Term in the amounts equal to the amount set
forth under the caption “Rent Allocation” in Schedule 5 hereto.
3.2    Variable Rent Determination.
(a)    Variable Rent Statement. Tenant shall, no later than ninety (90) days
after the end of each Variable Rent Determination Period during the Term,
furnish to Landlord a statement (the “Variable Rent Statement”), which Variable
Rent Statement shall (i) set forth the sum of the Net Revenue realized with
respect to the Facility and the Non-CPLV Facilities (so long as a Non-CPLV
Facility is being leased to Non-CPLV Tenant by Non-CPLV Landlord pursuant to the
Non-CPLV Lease) during each of (x) such just-ended Variable Rent Determination
Period and (y) except with respect to the first (1st) Variable Rent Statement,
the Variable Rent Determination Period immediately preceding such just-ended
Variable Rent Determination Period, (ii) except with respect to the first (1st)
Variable Rent Statement, set forth Tenant’s calculation of the per annum
Variable Rent payable hereunder during the next Variable Rent Payment Period,
(iii) be accompanied by reasonably appropriate supporting data and information,
and (iv) be certified by a senior financial officer of Tenant and expressly
state that such officer has examined the reports of Net Revenue therein and the
supporting data and information accompanying the same, that such examination
included such tests of Tenant’s books and records as reasonably necessary to
make such determination, and that such statement accurately presents in all
material respects the Net Revenues for the applicable periods covered thereby,
so that Tenant shall commence paying the applicable Variable Rent payable during
each Variable Rent Payment Period hereunder (in accordance with the calculation
set forth in each such Variable Rent Statement) no later than the first (1st)
day of the fourth (4th) calendar month during such Variable Rent Payment Period
(or the immediately preceding Business Day if the first (1st) day of such month
is not a Business Day).


41





--------------------------------------------------------------------------------





(b)    Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue realized by the Facility and the Non-CPLV Facilities (so long as a
Non-CPLV Facility is being leased to Non-CPLV Tenant by Non-CPLV Landlord
pursuant to the Non-CPLV Lease) during each Lease Year, together with all such
records that would normally be examined by an independent auditor pursuant to
GAAP in performing an audit of Tenant’s Variable Rent Statements. The provisions
and covenants of this Section 3.2(b) shall survive the expiration of the Term or
sooner termination of this Lease.
(c)    Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said payment should have been made
until paid. If it shall be determined as a result of such audit that the
applicable Variable Rent Statement did not understate the per annum Variable
Rent payable during any Variable Rent Payment Period by more than two and
one-half percent (2.5%), then Landlord shall pay to Tenant all reasonable,
out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent Statement shall be found to have willfully and intentionally understated
the per annum Variable Rent by more than five percent (5%), such understatement
shall, at Landlord’s option, constitute a Tenant Event of Default under this
Lease. Any audit conducted pursuant to this Section 3.2(c) shall be performed
subject to and in accordance with the provisions of Section 23.1(c) hereof. The
receipt by Landlord of any Variable Rent Statement or any Variable Rent paid in
accordance therewith for any period shall not constitute an admission of the
correctness thereof.
3.3
Late Payment of Rent or Additional Charges. Tenant hereby acknowledges that the
late payment by Tenant to Landlord of any Rent or Additional Charges will cause
Landlord to incur costs not contemplated hereunder, the exact amount of which is
presently anticipated to be extremely difficult to ascertain. Accordingly, if
any installment of Rent or Additional Charges payable directly to Landlord shall
not be paid within four (4) days after its due date, Tenant shall pay to
Landlord on demand a late charge equal to the lesser of (a) five percent (5%) of
the amount of such installment or Additional Charges and (b) the maximum amount
permitted by law. The Parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of late
payment by Tenant. The Parties further agree that any such late charge
constitutes Rent, and not interest, and such assessment does not constitute a
lender or borrower/creditor relationship between Landlord and Tenant. If any
installment of Rent (or Additional Charges payable directly to Landlord) shall
not be paid within nine (9) days after its due date, the amount unpaid,
including any late charges previously accrued and unpaid, shall bear interest at
the Overdue Rate (from such ninth (9th) day after the due date of such
installment until the date of payment thereof) (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding), and Tenant shall pay such interest to Landlord on demand. The
payment of such late charge or such interest shall not constitute a waiver of,
nor excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. No failure by
Landlord to insist upon strict performance by Tenant of Tenant’s obligation to
pay late charges and interest on sums overdue shall constitute a waiver by
Landlord of its right to enforce the provisions, terms and conditions of this
Section 3.3. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be



42





--------------------------------------------------------------------------------





required to be paid hereunder shall be deemed to be other than on account of any
such payment, nor shall any endorsement or statement on any check or any letter
accompanying any check tendered as payment be deemed an accord and satisfaction
and Landlord, in its sole discretion, may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such payment due or
pursue any other right or remedy in this Lease provided.
3.4    Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if the Payment
Date is not a Business Day, then settlement shall be made on the preceding
Business Day. Landlord shall provide Tenant with appropriate wire transfer, ACH
and direct deposit information in a Notice from Landlord to Tenant. If Landlord
directs Tenant to pay any Rent or any Additional Charges to any party other than
Landlord, Tenant shall send to Landlord, simultaneously with such payment, a
copy of the transmittal letter or invoice and a check whereby such payment is
made or such other evidence of payment as Landlord may reasonably require.
3.5    Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease
is and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges shall
be paid absolutely net to Landlord, without abatement, deferment, reduction,
defense, counterclaim, claim, demand, notice, deduction or offset of any kind
whatsoever, so that this Lease shall yield to Landlord the full amount or
benefit of the installments of Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges
throughout the Term, all as more fully set forth in Article V and except and
solely to the extent expressly provided in Article XIV (in connection with a
Casualty Event), in Article XV (in connection with a Condemnation), in Section
3.1 (in connection with the “true-up”, if any, applicable to the onset of a
Variable Rent Payment Period) and in Section 41.16. If Landlord commences any
proceedings for non-payment of Rent, Tenant will not interpose any defense,
offset, claim, counterclaim or cross complaint or similar pleading of any nature
or description in such proceedings unless Tenant would lose or waive such claim
by the failure to assert it. This shall not, however, be construed as a waiver
of Tenant’s right to assert such claims in a separate action brought by Tenant.
The covenants to pay Rent and Additional Charges hereunder are independent
covenants, and Tenant shall have no right to hold back, deduct, defer, reduce,
offset or fail to pay any such amounts for default by Landlord or for any other
reason whatsoever, except solely as and to the extent provided in Section 3.1
and this Section 3.5.
ARTICLE IV

ADDITIONAL CHARGES
4.1    Impositions. Subject to Article XII relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions before they become
delinquent (other than any payments with respect to (x) Ground Leases required
to be made by Tenant pursuant to Section 7.3(a) or (y) Property Documents
required to be made by Tenant pursuant to Section 7.2(f), which Tenant shall pay
or cause to be paid when such payments are due and payable, as required under
the applicable Ground Lease or Property Document) during the Term to the
applicable taxing authority or other party imposing the same before any fine,
penalty, premium or interest may be added for non-payment (provided, (i) such
covenant shall not be construed to require early or advance payments that would
reduce or discount the amount otherwise owed and (ii) Tenant shall not be
required to pay any Impositions that under the terms of any applicable Ground
Lease or Property Document are required to be paid by the Ground Lessor or
counterparty thereunder). Tenant shall make such payments directly to the taxing
authorities where feasible, and on a monthly basis furnish to Landlord a summary
of such payments, together, upon the request of Landlord, with copies of
official receipts or other reasonably satisfactory proof evidencing such
payments. If Tenant is not permitted to, or it is otherwise not feasible for
Tenant to, make such payments directly to the taxing authorities or other
applicable party, then Tenant shall make such payments to Landlord at least ten
(10) Business Days prior to such


43





--------------------------------------------------------------------------------





payments becoming delinquent (except in the case of any such payments with
respect to (x) Ground Leases required to be made by Tenant pursuant to Section
7.3(a) or (y) Property Documents required to be made by Tenant pursuant to
Section 7.2(f), which Tenant shall pay or cause to be paid to Landlord at least
ten (10) Business Days prior to such payments becoming due and payable under the
applicable Ground Lease or Property Document), and Landlord shall make such
payments to the taxing authorities or other applicable party prior to
delinquency (or, in the case of any such payments with respect to (x) Ground
Leases required to be made by Tenant pursuant to Section 7.3(a) or (y) Property
Documents required to be made by Tenant pursuant to Section 7.2(f), the date
that such payments are due and payable under the applicable Ground Lease or
Property Document). Landlord shall deliver to Tenant any bills received by
Landlord for Impositions, promptly following Landlord’s receipt thereof.
Tenant’s obligation to pay Impositions shall be absolutely fixed upon the date
such Impositions become a lien upon the Leased Property to the extent payable
during the Term or any part thereof, subject to Article XII. Notwithstanding
anything in the first sentence of this Section 4.1 to the contrary, if any
Imposition may, at the option of the taxpayer, lawfully be paid in installments,
whether or not interest shall accrue on the unpaid balance of such Imposition,
Tenant may pay the same, and any accrued interest on the unpaid balance of such
Imposition, in installments before the same respectively become delinquent and
before any fine, penalty, premium or further interest may be added thereto.
(a)    Landlord or Landlord REIT shall prepare and file all tax returns and
reports as may be required by Legal Requirements with respect to Landlord’s net
income, gross receipts, franchise taxes and taxes on its capital stock and any
other returns required to be filed by or in the name of Landlord (the “Landlord
Tax Returns”), and Tenant or Tenant’s applicable direct or indirect parent shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property (including all
Capital Improvements) and Tenant’s Property. If any property covered by this
Lease is classified as personal property for tax purposes, Tenant shall file all
required personal property tax returns in such jurisdictions where it is
required to file pursuant to applicable Legal Requirements and provide copies to
Landlord upon request.
(b)    Any refund due from any taxing authority in respect of any Imposition
paid by or on behalf of Tenant shall be paid over to or retained by Tenant, and
any refund due from any taxing authority in respect of any Imposition paid by or
on behalf of Landlord, if any, shall be paid over to or retained by Landlord.
(c)    Landlord and Tenant shall, upon request of the other, provide such data
as is maintained by the Party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required tax returns and
reports. Landlord, to the extent it possesses the same, and Tenant, to the
extent it possesses the same, shall provide the other Party, upon request, with
cost and depreciation records necessary for filing returns for any property
classified as personal property. Where Landlord is legally required to file
personal property tax returns, Landlord shall provide Tenant with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.
(d)    Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this Section
4.1 (subject to Article XII), shall be accompanied by copies of a bill therefor
and payments thereof which identify in reasonable detail the personal property
or real property or other tax obligations of Landlord with respect to which such
payments are made.
(e)    Impositions imposed or assessed in respect of the tax-fiscal period
during which the Commencement Date or the Expiration Date occurs shall be
adjusted and prorated between Landlord and Tenant; provided, that Tenant’s
obligation to pay its prorated share of Impositions imposed or assessed before
the Expiration Date in respect of a tax-fiscal period during the Term shall
survive the Expiration Date (and its right to contest the same pursuant to
Article XII shall survive the Stated Expiration Date). Landlord will not enter
into agreements that will result in, or consent to the imposition of, additional
Impositions without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed; provided, in each case, Tenant is given reasonable
opportunity to participate in the process leading to such agreement. Impositions
imposed or assessed in respect of any tax-fiscal period occurring (in whole or
in part) prior to the Commencement Date, if any, shall be Tenant’s obligation to
pay or cause to be paid.


44





--------------------------------------------------------------------------------





4.2    Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).
4.3    Compliance Certificate. Landlord shall deliver to Tenant, promptly
following Landlord’s receipt thereof, any bills received by Landlord for items
required to be paid by Tenant hereunder, including, without limitation,
Impositions, utilities and insurance. Promptly upon request of Landlord (but so
long as no Event of Default is continuing no more frequently than one time per
Fiscal Quarter), Tenant shall furnish to Landlord a certification stating that
all or a specified portion of Impositions, utilities, insurance premiums or, to
the extent specified by Landlord, any other amounts payable by Tenant hereunder
that have, in each case, come due prior to the date of such certification have
been paid (or that such payments are being contested in good faith by Tenant in
accordance herewith) and specifying the portion of the Leased Property to which
such payments relate.
4.4    Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), Tenant shall be required to
deposit, at the time of any payment of Rent, an amount equal to one-twelfth
(1/12th) of the sum of (i) Tenant’s estimated annual real and personal property
taxes required pursuant to Section 4.1 hereof (as reasonably determined by
Landlord), and (ii) Tenant’s estimated annual insurance premium costs pursuant
to Article XIII hereof (as reasonably determined by Landlord). Such amounts
shall be applied to the payment of the obligations in respect of which said
amounts were deposited, on or before the respective dates on which the same or
any of them would become due. The reasonable cost of administering such impound
account shall be paid by Tenant. Nothing in this Section 4.4 shall be deemed to
affect any other right or remedy of Landlord hereunder.
ARTICLE V

NO TERMINATION, ABATEMENT, ETC.
Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of an Event
of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set forth in Articles XIV and XV, (i) any damage to or destruction of
the Leased Property, including any Capital Improvement or any portion thereof
from whatever cause, or any Condemnation of the Leased Property, including any
Capital Improvement or any portion thereof or, discontinuance of any service or
utility servicing the same; (ii) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of the Leased Property, including any Capital
Improvement or any portion thereof or the interference with such use by any
Person or by reason of eviction by paramount title; (iii) any claim that Tenant
has or might have against Landlord by reason of any default or breach of any
warranty by Landlord hereunder or under any other agreement between Landlord and
Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Landlord or any assignee
or transferee of Landlord; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing. Tenant hereby specifically waives all rights
arising from any occurrence whatsoever which may now or hereafter be conferred
upon it by law (a) to modify, surrender or terminate this Lease or quit or
surrender the Leased Property or any portion thereof, or (b) which may entitle
Tenant to any abatement, deduction, reduction, suspension or deferment of or
defense, counterclaim, claim or set-off against the Rent or other sums payable
by Tenant hereunder, except in each case as may be otherwise specifically
provided in this Lease. Notwithstanding the foregoing, nothing in this Article V
shall preclude Tenant from bringing a separate action against Landlord for any
matter described in the foregoing clauses (ii), (iii) or (v) and Tenant


45





--------------------------------------------------------------------------------





is not waiving other rights and remedies not expressly waived herein. Tenant's
agreement that, except as may be otherwise specifically provided in this Lease,
any eviction by paramount title as described in item (ii) above shall not affect
Tenant’s obligations under this Lease, shall not in any way discharge or
diminish any obligation of any insurer under any policy of title or other
insurance, and, to the extent the recovery thereof is not necessary to
compensate Landlord for any damages incurred by any such eviction, Tenant shall
be entitled to a credit for any sums recovered by Landlord under any such policy
of title or other insurance in respect of any such eviction up to the maximum
amount paid by Tenant to Landlord under this Article V and Article XIV hereof in
respect of any such eviction or the duration thereof, and Landlord, upon request
by Tenant, shall assign Landlord’s rights under such policies to Tenant provided
such assignment does not adversely affect Landlord’s rights under any such
policy and provided further, that Tenant shall indemnify, defend, protect and
save Landlord harmless from and against any liability, cost or expense of any
kind that may be imposed upon Landlord in connection with any such assignment
except to the extent such liability, cost or expense arises from the gross
negligence or willful misconduct of Landlord.
ARTICLE VI

OWNERSHIP OF REAL AND PERSONAL PROPERTY
6.1    Ownership of the Leased Property.
(a)    Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times shall remain that of landlord and tenant, (v) this Lease has
been entered into by each Party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or employee
of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant.
(b)    Each of the Parties covenants and agrees, subject to Section 6.1(d), not
to (i) file any income tax return or other associated documents, (ii) file any
other document with or submit any document to any governmental body or
authority, or (iii) enter into any written contractual arrangement with any
Person, in each case that takes a position other than that this Lease is a “true
lease” with Landlord as owner of the Leased Property (except as expressly set
forth below) and Tenant as the tenant of the Leased Property.  For U.S. federal,
state and local income tax purposes, Landlord and Tenant agree that (x) Landlord
shall be treated as the owner of the Leased Property eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to
the Leased Property excluding the Leased Property described in clauses (y) and
(z) below, (y) Tenant shall be treated as owner of, and eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to,
all Tenant Capital Improvements (including, for avoidance of doubt and for
purposes of this sentence, Tenant Material Capital Improvements) and Material
Capital Improvements funded by Landlord pursuant to a Landlord MCI Financing
that is treated as a loan for such income tax purposes, and (z) Tenant shall be
treated as owner of, and eligible to claim depreciation deductions under
Sections 167 and 168 of the Code with respect to any Leased Improvements
(related to any capital improvement projects ongoing as of the Commencement Date
for which fifty percent (50%) or less of the costs of such projects have been
paid or accrued as of the Commencement Date (the completion of such capital
improvement projects being an obligation of Tenant at no cost or expense to
Landlord). For the avoidance of doubt, Landlord shall be treated as having
received from the Debtors on the Commencement Date, as a capital contribution
together with the transfer of the Leased Property to Landlord pursuant to the
Bankruptcy Plan, an obligation of Tenant (at no cost or expense to Landlord) to
complete any Leased Improvements related to any capital improvement projects
ongoing as of the Commencement Date for which more than fifty percent (50%) of
the costs of such projects have been paid or accrued as of the Commencement
Date.


46





--------------------------------------------------------------------------------





(c)    If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Lease is a financing arrangement, then this Lease
shall be considered a secured financing agreement and Landlord’s title to the
Leased Property shall constitute a perfected first priority lien in Landlord’s
favor on the Leased Property to secure the payment and performance of all the
obligations of Tenant hereunder (and to that end, Tenant hereby grants, assigns
and transfers to Landlord a security interest in all right, title or interest in
or to any and all of the Leased Property, as security for the prompt and
complete payment and performance when due of Tenant’s obligations hereunder). In
such event, Tenant (and each Permitted Leasehold Mortgagee) authorizes Landlord,
at the expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
Lease or to more fully perfect or renew the rights of Landlord, and to
subordinate to Landlord the lien of any Permitted Leasehold Mortgagee, with
respect to the Leased Property (it being understood that nothing in this Section
6.1(c) shall affect the rights of a Permitted Leasehold Mortgagee under Article
XVII hereof). At any time and from time to time upon the request of Landlord,
and at the expense of Tenant, Tenant shall promptly execute, acknowledge and
deliver such further documents and do such other acts as Landlord may reasonably
request in order to effect fully this Section 6.1(c) or to more fully perfect or
renew the rights of Landlord with respect to the Leased Property as described in
this Section 6.1(c). If Tenant should reasonably conclude that, as a result of a
change in law or GAAP accounting standards, or a change in agency interpretation
thereof, GAAP or the SEC require treatment different from that set forth in
Section 6.1(b) for applicable non-tax purposes, then (x) Tenant shall promptly
give prior Notice to Landlord, accompanied by a written statement that
references the applicable pronouncement that controls such treatment and
contains a brief description and/or analysis that sets forth in reasonable
detail the basis upon which Tenant reached such conclusion, and (y)
notwithstanding Section 6.1(b) and this Section 6.1(c), Tenant may comply with
such requirements.
(d)    Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.
(e)    Landlord and Tenant acknowledge and agree that the Rent is the fair
market rent for the use of the Leased Property and was agreed to by Landlord and
Tenant on that basis, and the execution and delivery of, and the performance by
Tenant of its obligations under, this Lease does not constitute a transfer of
all or any part of the Leased Property, but rather the creation of the Leasehold
Estate subject to the terms and conditions of this Lease.
(f)    Tenant waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.
6.2    Ownership of Tenant’s Property. Tenant shall, during the entire Term, (a)
own (or lease) and maintain (or cause its Subsidiaries, if any, to own (or
lease) and maintain) on the Leased Property adequate and sufficient Tenant’s
Property, (b) maintain (or cause its Subsidiaries, if any, to maintain) all of
such Tenant’s Property in good order, condition and repair, in all cases as
shall be necessary and appropriate in order to operate the Leased Property for
the Primary Intended Use in material compliance with all applicable licensure
and certification requirements and in material compliance with all applicable
Legal Requirements, Insurance Requirements and Gaming Regulations, and (c) abide
by (or cause its Subsidiaries, if any, to abide by) the terms and conditions of,
and not in any way cause a termination of, the Omnibus Agreement. If any of
Tenant’s Property requires replacement in order to comply with the foregoing,
Tenant shall replace (or cause a Subsidiary to replace) it with similar property
of the same or better quality at Tenant’s (or such Subsidiary’s) sole cost and
expense. Subject to the foregoing and the other express terms and conditions of
this Lease, Tenant and its Subsidiaries, if any, may sell, transfer, convey or
otherwise dispose of Tenant’s Property in their discretion in the ordinary
course of their business and Landlord shall thereafter have no rights to such
sold, transferred, conveyed or otherwise disposed of Tenant’s Property. In the
case of any such Tenant’s Property that is leased (rather than owned) by Tenant
(or its Subsidiaries, if any), Tenant shall use commercially reasonable efforts


47





--------------------------------------------------------------------------------





to ensure that any agreements entered into after the Commencement Date pursuant
to which Tenant (or its Subsidiaries, if any) leases such Tenant’s Property are
assignable to third parties in connection with any transfer by Tenant (or its
Subsidiaries, if any) to a replacement lessee or operator at the end of the
Term. To the extent not transferred to a Successor Tenant pursuant to Article
XXXVI hereof (and subject to the rights of any Permitted Leasehold Mortgagee
under Article XVII), Tenant shall remove all of Tenant’s Property from the
Leased Property at the end of the Term. Any Tenant’s Property left on the Leased
Property at the end of the Term whose ownership was not transferred to a
Permitted Leasehold Mortgagee or its designee or assignee that entered into or
succeeded to a New Lease pursuant to the terms hereof or to a Successor Tenant
pursuant to Article XXXVI hereof shall be deemed abandoned by Tenant and shall
become the property of Landlord. Notwithstanding anything to the contrary
contained herein, but without limitation of Tenant’s express rights to effect
replacements, make dispositions or grant liens with respect to Tenant’s Property
under this Section 6.2, Tenant shall own, hold and/or lease, as applicable, all
of the material Tenant’s Property relating to the Leased Property.
ARTICLE VII

PRESENT CONDITION & PERMITTED USE
7.1    Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of the Leased Property and confirms that Tenant has
examined and otherwise has knowledge of the condition of the Leased Property
prior to and as of the execution and delivery of this Lease and has found the
same to be satisfactory for its purposes hereunder, it being understood and
acknowledged by Tenant that, immediately prior to Landlord’s acquisition of the
Leased Property and contemporaneous entry into this Lease, Tenant (or its
Affiliates) was the owner of all of Landlord’s interest in and to the Leased
Property and, accordingly, Tenant is charged with, and deemed to have, full and
complete knowledge of all aspects of the condition and state of the Leased
Property as of the Commencement Date. Without limitation of the foregoing and
regardless of any examination or inspection made by Tenant, and whether or not
any patent or latent defect or condition was revealed or discovered thereby,
Tenant is leasing the Leased Property “as is” in its present condition. Without
limitation of the foregoing, Tenant waives any claim or action against Landlord
in respect of the condition of the Leased Property including any defects or
adverse conditions not discovered or otherwise known by Tenant as of the
Commencement Date. LANDLORD MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND,
EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF,
INCLUDING AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE
OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, OR THE STATUS OF TITLE TO THE LEASED PROPERTY OR THE
PHYSICAL CONDITION OR STATE OF REPAIR THEREOF, OR THE ZONING OR OTHER LAWS,
ORDINANCES, BUILDING CODES, REGULATIONS, RULES AND ORDERS APPLICABLE THERETO OR
TO ANY CAPITAL IMPROVEMENTS WHICH MAY BE NOW OR HEREAFTER CONTEMPLATED, THE
IMPOSITIONS LEVIED IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, OR THE
USE THAT MAY BE MADE OF THE LEASED PROPERTY OR ANY PART THEREOF, THE INCOME TO
BE DERIVED FROM THE FACILITY OR THE EXPENSE OF OPERATING THE SAME, OR THE
EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL SUCH RISKS,
LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY
AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS. This Section 7.1 shall not be construed to limit Landlord’s
express indemnities made hereunder.
7.2    Use of the Leased Property.
(a)    Tenant shall not use (or cause or permit to be used) the Facility,
including the Leased Property, or any portion thereof, including any Capital
Improvement, for any use other than the Primary Intended Use without the prior
written consent of Landlord, which consent Landlord may withhold in its sole
discretion. Landlord acknowledges that operation of the Leased Property for its
Primary Intended Use generally may require a Gaming License under applicable
Gaming Regulations and that without such a license, if applicable, neither
Landlord nor Landlord REIT may operate, control or participate in the conduct of
the gaming operations at the Facility. Tenant acknowledges that operation of the
Facility for its Primary Intended Use generally may require a Gaming License
under


48





--------------------------------------------------------------------------------





applicable Gaming Regulations and that without such a license, if applicable,
Tenant may not operate, control or participate in the conduct of the gaming
operations at the Facility.
(b)    Tenant shall not commit or suffer to be committed any waste with respect
to the Facility, including on or to the Leased Property (and, without
limitation, to the Capital Improvements) or cause or permit any nuisance thereon
or, except as required by law, knowingly take or suffer any action or condition
that will diminish in any material respect, the ability of the Leased Property
to be used as a Gaming Facility (or otherwise for the Primary Intended Use)
after the Expiration Date.
(c)    Tenant shall not, without the prior written consent of Landlord, which
shall not be unreasonably withheld, conditioned or delayed, (i) initiate or
support any limiting change in the permitted uses of the Leased Property (or to
the extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv)
knowingly permit or suffer the Leased Property or any portion thereof to be used
by the public or any Person in such manner as might make possible a claim of
adverse usage or possession or of any implied dedication or easement (provided
that the proscription in this clause (iv) is not intended to and shall not
restrict Tenant in any way from complying with any obligation it may have under
applicable Legal Requirements, including, without limitation, Gaming
Regulations, to afford to the public access to the Leased Property or any
portion thereof). Without limiting the foregoing, (1) Tenant will not impose or
permit the imposition of any restrictive covenants, easements or other
encumbrances upon the Leased Property (including, subject to the last paragraph
of Section 16.1, any restriction, covenant, easement or other encumbrance which
Tenant may otherwise impose or permit to be imposed pursuant to the provisions
of any Permitted Exception Document) without Landlord’s consent, which shall not
be unreasonably withheld, conditioned or delayed, provided, that, Landlord is
given reasonable opportunity to participate in the process leading to such
agreement, and (2) other than any liens or other encumbrances granted to a Fee
Mortgagee, Landlord will not enter into, amend or otherwise modify agreements
that encumber the Leased Property (including the Property Documents) without
Tenant’s consent, which shall not be unreasonably withheld, conditioned or
delayed, provided, that, Tenant is given reasonable opportunity to participate
in the process leading to such agreement, amendment or other modification.
Landlord agrees it will not withhold consent to utility easements and other
similar encumbrances made in the ordinary course of Tenant’s business conducted
on the Leased Property in accordance with the Primary Intended Use, provided the
same does not adversely affect in any material respect the use or utility of the
Leased Property for the Primary Intended Use. Nothing in the foregoing is
intended to vitiate or supersede Tenant’s right to enter into Permitted
Leasehold Mortgages or Landlord’s right to enter into Fee Mortgages in each case
as and to the extent provided herein.
(d)    Intentionally Omitted.
(e)    Subject to Article XII regarding permitted contests, Tenant, at its sole
cost and expense, shall promptly (i) comply in all material respects with all
Legal Requirements and Insurance Requirements affecting the Facility and the
business conducted thereat, including those regarding the use, operation,
maintenance, repair and restoration of the Leased Property or any portion
thereof (including all Capital Improvements) and Tenant’s Property whether or
not compliance therewith may require structural changes in any of the Leased
Improvements or interfere with the use and enjoyment of the Leased Property or
any portion thereof, and (ii) procure, maintain and comply in all material
respects with all Gaming Regulations and Gaming Licenses, and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant’s Property for the applicable Primary Intended
Use and any other use of the Leased Property (and Capital Improvements then
being made) and Tenant’s Property, and for the proper erection, installation,
operation and maintenance of the Leased Property and Tenant’s Property. In an
emergency involving an imminent threat to human health and safety or damage to
property, or in the event of a breach by Tenant of its obligations under this
Section 7.2 which is not cured within any applicable cure period set forth
herein, Landlord or its representatives (and any Fee Mortgagee) may, but shall
not be obligated to, enter upon the Leased Property (and, without limitation,
all Capital Improvements) (upon reasonable prior written notice to Tenant,
except in the case of emergency, and Tenant shall be permitted to have Landlord
or its representatives accompanied by a


49





--------------------------------------------------------------------------------





representative of Tenant) and take such reasonable actions and incur such
reasonable costs and expenses to effect such compliance as it deems advisable to
protect its interest in the Leased Property, and Tenant shall reimburse Landlord
for all such reasonable out-of-pocket costs and expenses actually incurred by
Landlord in connection with such actions.
(f)    Without limitation of any of the other provisions of this Lease, Tenant
shall comply with all Property Documents (i) that are listed on the title
policies described on Exhibit I attached hereto, or (ii) made after the
Commencement Date in accordance with the terms of this Lease or as may otherwise
be entered into or agreed to in writing by Tenant.
7.3    Ground Leases.
(a)    This Lease, to the extent affecting and solely with respect to the Ground
Leased Property, is and shall be subject and subordinate to all of the terms and
conditions of the Ground Leases and to all liens, rights and encumbrances to
which the Ground Leases are subject or subordinate. Tenant hereby acknowledges
that Tenant has reviewed and agreed to all of the terms and conditions of the
Ground Leases in effect as of the Commencement Date as listed on Schedule 2
attached hereto. Tenant hereby agrees that (x) Tenant shall comply with all
provisions, terms and conditions of the Ground Leases in effect as of the
Commencement Date as listed on Schedule 2 and, subject to Section 7.3(g) and
Section 7.3(h), any amendments or modifications thereto and any new Ground
Leases, in each case except to the extent such provisions, terms and conditions
(1) apply solely to Landlord, (2) are not susceptible of being performed (or if
breached, are not capable of being cured) by Tenant, and (3) in the case of the
Ground Leases in effect as of the Commencement Date, are expressly set forth in
the copies of such Ground Leases that were furnished to Landlord by Tenant on or
prior to the Commencement Date (provisions, terms and conditions satisfying
clauses (1) through (3), “Landlord Specific Ground Lease Requirements”), and (y)
Tenant shall not do, or (except with respect to Landlord Specific Ground Lease
Requirements) fail to do, anything that would cause any violation of the Ground
Leases. Without limiting the foregoing, (i) Tenant acknowledges that it shall be
obligated to (and shall) pay, as part of Tenant’s obligations under this Lease,
all monetary obligations imposed upon Landlord as the lessee under any and all
of the Ground Leases as and when due thereunder, including, without limitation,
any rent and additional rent payable thereunder and shall, upon request, provide
satisfactory proof evidencing such payments to Landlord, (ii) to the extent
Landlord is required to obtain the written consent of the lessor under any
applicable Ground Lease (in each case, the “Ground Lessor”) to alterations of or
the subleasing of all or any portion of the Ground Leased Property pursuant to
any Ground Lease, Tenant shall likewise obtain the applicable Ground Lessor’s
written consent to alterations of or the sub-subleasing of all or any portion of
the Ground Leased Property (in each case, to the extent the same is permitted
hereunder), and (iii) (without limitation of the Insurance Requirements
hereunder) Tenant shall carry and maintain general liability, automobile
liability, property and casualty, worker’s compensation, employer’s liability
insurance and such other insurance, if any, in amounts and with policy
provisions, coverages and certificates as required of Landlord as tenant under
any applicable Ground Lease. The foregoing is not intended to vitiate or
supersede Landlord’s rights as lessee under any Ground Lease, and, without
limitation of the preceding portion of this sentence or of any other rights or
remedies of Landlord hereunder, in the event Tenant fails to comply with its
obligations with respect to Ground Leases as described herein (without giving
effect to any notice or cure periods thereunder), Landlord shall have the right
(but without any obligation to Tenant or any liability for failure to exercise
such right), following written notice to Tenant and the passage of a reasonable
period of time (except to the extent the failure is of a nature such that it is
not practicable for Landlord to provide such prior written notice, in which
event Landlord shall provide written notice as soon as practicable) to cure such
failure, in which event Tenant shall reimburse Landlord for Landlord’s
reasonable costs and expenses incurred in connection with curing such failure.
The parties acknowledge that the Ground Leases on the one hand, and this Lease
on the other hand, constitute separate contractual arrangements among separate
parties and nothing in this Lease shall vitiate or otherwise affect the
obligations of the parties to the Ground Leases, and nothing in the Ground
Leases shall vitiate or otherwise affect the obligations of the parties hereto
pursuant to this Lease (except as specifically set forth in this Section 7.3).
(b)    Subject to Section 7.3(c) below, in the event of cancellation or
termination of any Ground Lease for any reason whatsoever whether voluntary or
involuntary (by operation of law or otherwise) prior to the expiration date of
this Lease, including extensions and renewals granted thereunder (other than the
cancellation or termination of a Ground Lease entered into in connection with a
sale-leaseback transaction by Landlord (other than if such cancellation or
termination resulted from Tenant’s default under this Lease), which cancellation
or termination results in the Leased


50





--------------------------------------------------------------------------------





Property leased under such Ground Lease no longer being subject to this Lease),
then, this Lease and Tenant’s obligation to pay the Rent and Additional Charges
hereunder and all other obligations of Tenant hereunder (other than such
obligations of Tenant hereunder that concern solely the applicable Ground Leased
Property demised under the affected Ground Lease) shall continue unabated;
provided that if Landlord (or any Fee Mortgagee) enters into a replacement lease
with respect to the applicable Ground Leased Property on substantially similar
terms to those of such cancelled or terminated Ground Lease, then such
replacement lease shall automatically become a Ground Lease hereunder and such
Ground Leased Property shall remain part of the Leased Property hereunder.
Nothing contained in this Lease shall create, or be construed as creating, any
privity of contract or privity of estate between Ground Lessor and Tenant.
(c)    With respect to any Ground Leased Property, the Ground Lease for which
has an expiration date (taking into account any renewal options exercised
thereunder as of the Commencement Date or hereafter exercised) prior to the
expiration of the Term (taking into account any exercised renewal options
hereunder), this Lease shall expire solely with respect to such Ground Leased
Property concurrently with such Ground Lease expiration date (taking into
account the terms of the following sentences of this Section 7.3(c)). There
shall be no reduction in Rent or Required Capital Expenditures by reason of such
expiration with respect to, and the corresponding removal from this Lease of,
any such Ground Leased Property. Landlord (as ground lessee) shall be required
to exercise all renewal options contained in each Ground Lease so as to extend
the term thereof (provided, that Tenant shall furnish to Landlord written notice
of the outside date by which any such renewal option must be exercised in order
to validly extend the term of any such Ground Lease; such notice shall be
delivered no earlier than one hundred twenty (120) days prior to the earliest
date any such option may be validly exercised and no later than forty-five (45)
days prior to the outside date by which such option must be validly exercised,
which notice shall be followed by a second notice from Tenant to Landlord of
such outside date, such notice to be furnished to Landlord no later than fifteen
(15) days prior to the outside date), and Landlord shall provide Tenant with a
copy of Landlord’s exercise of such renewal option. With respect to any Ground
Lease that otherwise would expire during the Term, Tenant, on Landlord’s behalf,
shall have the right to negotiate for a renewal or replacement of such Ground
Lease with the third-party ground lessor, on terms satisfactory to Tenant
(subject, (i) to Landlord’s reasonable consent with respect to the provisions,
terms and conditions thereof which would reasonably be expected to materially
and adversely affect Landlord, and (ii) in the case of any such renewal or
replacement that would extend the term of such Ground Lease beyond the Term, to
Landlord’s sole right to approve any such provisions, terms and conditions that
would be applicable beyond the Term).
(d)    Nothing contained in this Lease amends, or shall be construed to amend,
any provision of the Ground Leases.
(e)    Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties, the Ground Lessor, any master lessor to Ground Lessor and any other
party entitled to be indemnified by Landlord pursuant to the terms of any Ground
Lease from and against any and all claims arising from or in connection with the
Facility and/or this Lease with respect to which such party is entitled to
indemnification by Landlord pursuant to the terms of any Ground Lease, and from
and against all costs, attorneys’ fees, expenses and liabilities incurred in the
defense of any such claim or any action or proceeding brought thereon to the
extent provided in the applicable Ground Lease; and in case any such action or
proceeding be brought against any of the Landlord Indemnified Parties, any
Ground Lessor or any master lessor to Ground Lessor or any such party by reason
of any such claim, Tenant, upon notice from Landlord or any of its Affiliates or
such other Landlord Indemnified Party, such Ground Lessor or such master lessor
to Ground Lessor or any such party, shall defend the same at Tenant’s expense by
counsel reasonably satisfactory to the party or parties indemnified pursuant to
this paragraph or the Ground Lease. Notwithstanding the foregoing, in no event
shall Tenant be required to indemnify, defend or hold harmless the Landlord
Indemnified Parties, the Ground Lessor, any master lessor to Ground Lessor or
any other party from or against any claims to the extent resulting from (i) the
gross negligence or willful misconduct of Landlord, or (ii) the actions of
Landlord except if such actions are the result of Tenant’s failure, in violation
of this Lease, to act.
(f)    To the extent required under the applicable Ground Lease, Tenant hereby
waives any and all rights of recovery (including subrogation rights of its
insurers) from the applicable Ground Lessor, its agents, principals, employees
and representatives for any loss or damage, including consequential loss or
damage, covered by any insurance policy maintained by Tenant, whether or not
such policy is required under the terms of the Ground Lease.


51





--------------------------------------------------------------------------------





(g)    Landlord shall not enter into any new ground leases with respect to the
Leased Property or any portion thereof (except as provided by Section 7.3(h)),
or amend, modify or terminate any existing Ground Leases (except as provided by
Section 7.3(b) or Section 7.3(c)), in each case without Tenant’s prior written
consent in its reasonable discretion, provided, that, Landlord may amend or
modify Ground Leases in a manner that will not adversely affect Tenant (e.g., an
amendment relating to a period following the end of the Term), and Landlord may
acquire the fee interest in the property leased pursuant to any Ground Lease, so
long as Tenant’s rights and obligations hereunder are not adversely affected
thereby.
(h)    Landlord may enter into new Ground Leases with respect to the Leased
Property or any portion thereof (including pursuant to a sale-leaseback
transaction) or amend or modify any such Ground Lease, provided that,
notwithstanding anything herein to the contrary (other than replacement Ground
Lease(s) made pursuant to Section 7.3(b) or Ground Lease(s) made pursuant to the
final sentence of Section 7.3(c)), Tenant shall not be obligated to comply with
any additional or more onerous obligations under such new ground lease or
amendment or modification thereof with which Tenant is not otherwise obligated
to comply under this Lease (and, without limiting the generality of the
foregoing, Tenant shall not be required to incur any additional monetary
obligations (whether for payment of rents under such new Ground Lease or
otherwise) in connection with such new Ground Lease) (except to a de minimis
extent), unless Tenant approves such additional obligations in its sole and
absolute discretion.
7.4    Third-Party Reports. Upon Landlord’s reasonable request from time to
time, Tenant shall provide Landlord with copies of any third-party reports
obtained by Tenant with respect to the Leased Property, including, without
limitation, copies of surveys, environmental reports and property condition
reports.
7.5    Operating Standard.
(a)    If the Facility is not subject to a Permitted Facility Sublease pursuant
to Section 22.3(v), then Tenant shall cause the Facility to be Operated (as
defined in the MLSA) in a Non-Discriminatory (as defined in the MLSA) manner, in
accordance with the Operating Standard (as defined in the MLSA) and subject to
Manager’s Standard of Care (as defined in the MLSA) (in each case as and to the
extent required under the MLSA, including as provided in Section 2.1.1, Section
2.1.2, Section 2.1.3, Section 2.1.4, Section 2.3.1, and Section 2.3.2 of the
MLSA, but subject to Section 5.9.1 of the MLSA), in each case except to the
extent failure to do so does not result in a material adverse effect on Landlord
(taken as a whole with “Landlord” as defined under the Non-CPLV Lease) or on the
Facility (taken as a whole with the Non-CPLV Facilities). For avoidance of
doubt, the provisions of this Section 7.5 and Section 16.1(f) hereof shall
continue to apply even if the Facility is being managed pursuant to a
Replacement Management Agreement.
(b)    If the Facility is subject to a Permitted Facility Sublease pursuant to
Section 22.3(v), then Tenant shall (for so long as the Facility is subject to a
Permitted Facility Sublease) cause the Facility to be operated, managed, used,
maintained and repaired in all material respects, in accordance with the
Applicable Standards.


ARTICLE VIII

REPRESENTATIONS AND WARRANTIES
Each Party represents and warrants to the other that as of the Commencement Date
and as of the Amendment Date: (i) this Lease and all other documents executed,
or to be executed, by it in connection herewith have been duly authorized and
shall be binding upon it; (ii) it is duly organized, validly existing and in
good standing under the laws of the state of its formation and is duly
authorized and qualified to perform this Lease within the State of Illinois; and
(iii) neither this Lease nor any other document executed or to be executed in
connection herewith violates the terms of any other agreement of such Party.


52





--------------------------------------------------------------------------------





ARTICLE IX

MAINTENANCE AND REPAIR
9.1    Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and
10.3 relating to Landlord’s approval of certain Alterations, Capital
Improvements and Material Capital Improvements, Tenant, at its expense and
without the prior consent of Landlord, shall maintain the Leased Property, and
every portion thereof, including all of the Leased Improvements and the
structural elements and the plumbing, heating, ventilating, air conditioning,
electrical, lighting, sprinkler and other utility systems thereof, all fixtures
and all appurtenances to the Leased Property including any and all private
roadways, sidewalks and curbs appurtenant to the Leased Property, and Tenant’s
Property, in each case in good order and repair whether or not the need for such
repairs occurs as a result of Tenant’s use, any prior use, the elements or the
age of the Leased Property, and, with reasonable promptness, make all reasonably
necessary and appropriate repairs thereto of every kind and nature, including
those necessary to ensure continuing compliance with all Legal Requirements
(including, without limitation, all Gaming Regulations and Environmental Laws)
(to the extent required hereunder), Insurance Requirements, the Ground Leases
and Property Documents whether now or hereafter in effect (other than any Ground
Leases or Property Documents (or modifications to Ground Leases or Property
Documents) entered into after the Commencement Date that impose obligations on
Tenant (other than de minimis obligations) to the extent (x) entered into by
Landlord without Tenant’s consent pursuant to Section 7.2(c) or (y) Tenant is
not required to comply therewith pursuant to Section 7.3(b), Section 7.3(g) or
Section 7.3(h)) and, with respect to any Fee Mortgages, the applicable
provisions of such Fee Mortgage Documents as and to the extent Tenant is
required to comply therewith pursuant to Article XXXI hereof, in each case
except to the extent otherwise provided in Article XIV or Article XV of this
Lease, whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to or first arising after the Commencement Date.
9.2    No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way. Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this Lease or hereafter enacted. This Section 9.2 shall not be construed to
limit Landlord’s express indemnities, if any, made hereunder.
9.3    Landlord’s Estate. Nothing contained in this Lease and no action or
inaction by Landlord shall be construed as (i) constituting the consent or
request of Landlord, expressed or implied, to any contractor, subcontractor,
laborer, materialman or vendor to or for the performance of any labor or
services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to the Leased
Property, or any part thereof, or any Capital Improvement; or (ii) giving Tenant
any right, power or permission to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against Landlord in respect
thereof or to make any agreement that may create, or in any way be the basis
for, any right, title, interest, lien, claim or other encumbrance upon the
estate of Landlord in the Leased Property, or any portion thereof or upon the
estate of Landlord in any Capital Improvement.
9.4    End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant Material Capital
Improvements), in each case, in the condition in which such Leased Property was
originally received from Landlord and, in the case of Capital Improvements
(other than Tenant Material Capital Improvements to the extent provided in
Section 10.4), when such Capital Improvements were originally introduced to the
Facility, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Lease and except for ordinary
wear and tear and subject to any Casualty Event or Condemnation as provided in
Articles XIV and XV.


53





--------------------------------------------------------------------------------





ARTICLE X

ALTERATIONS
10.1    Alterations, Capital Improvements and Material Capital Improvements.
Tenant shall not be required to obtain Landlord’s consent or approval to make
any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property; provided, however, that all such
Alterations and Capital Improvements (i) shall be of equal quality to or better
quality than the applicable portions of the existing Facility, as applicable,
except to the extent Alterations or Capital Improvements of lesser quality would
not, in the reasonable opinion of Tenant, result in any diminution of value of
the Leased Property (or applicable portion thereof), (ii) shall not have an
adverse effect on the structural integrity of any portion of the Leased
Property, and (iii) shall not otherwise result in a diminution of value to the
Leased Property (except to a de minimis extent). If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, if any Alteration or Capital Improvement (or
the aggregate amount of all related Alterations or Capital Improvements) has a
total budgeted cost (as reasonably evidenced to Landlord) in excess of
Seventy-Five Million and No/100 Dollars ($75,000,000.00) (the “Alteration
Threshold”), then such Alteration or Capital Improvement (or series of related
Alterations or Capital Improvements) shall be subject to the approval of
Landlord and, if applicable, subject to Section 31.3, any Fee Mortgagee, in each
case which written approval shall not be unreasonably withheld, conditioned or
delayed. Landlord shall have the right (in addition to any construction
consultant engaged by Tenant to satisfy any applicable Additional Fee Mortgagee
Requirement) to also select and engage, at Landlord’s cost and expense,
construction consultants to conduct inspections of the Leased Property during
the construction of any Material Capital Improvements, provided that (x) such
inspections shall be conducted in a manner as to not unreasonably interfere with
such construction or the operation of the Facility, (y) prior to entering the
Leased Property, such consultants shall deliver to Tenant evidence of insurance
reasonably satisfactory to Tenant and (z) (irrespective of whether the
consultant was engaged by Landlord, Tenant or otherwise) Landlord and Tenant
shall be entitled to receive copies of such consultants’ work product and shall
have direct access to and communication with such consultants.
10.2    Landlord Approval of Certain Alterations and Capital Improvements. If
Tenant desires to make any Alteration or Capital Improvement for which
Landlord’s approval is required pursuant to Section 10.1 above, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of the applicable Work and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as
Landlord may reasonably request. Such description shall indicate the use or uses
to which such Alteration or Capital Improvement will be put and the impact, if
any, on current and forecasted gross revenues and operating income attributable
thereto. Landlord may condition any approval of any Alteration or Capital
Improvement (including any Material Capital Improvement), to the extent required
pursuant to Section 10.1 above, upon any or all of the following terms and
conditions, to the extent reasonable under the circumstances:
(a)    the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;
(b)    the Work shall be conducted under the supervision of a licensed architect
or engineer selected by Tenant (the “Architect”) and, for purposes of this
Section 10.2 only, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;
(c)    Landlord’s receipt from the general contractor and, if reasonably
requested by Landlord, any major subcontractor(s) of a performance and payment
bond for the full value of such Work, which such bond shall name Landlord as an
additional obligee and otherwise be in form and substance and issued by a Person
reasonably satisfactory to Landlord;
(d)    Landlord’s receipt of reasonable evidence of Tenant’s financial ability
to complete the Work without materially and adversely affecting its cash flow
position or financial viability; and


54





--------------------------------------------------------------------------------





(e)    such Alteration or Capital Improvement will not result in the Leased
Property becoming a “limited use” within the meaning of Revenue Procedure
2001-28 property for purposes of United States federal income taxes.  
10.3    Construction Requirements for Alterations and Capital Improvements. For
any Alteration or Capital Improvement having a budgeted cost in excess of
Fifteen Million and No/100 Dollars ($15,000,000.00) (and as otherwise expressly
required under subsection (g) below), Tenant shall satisfy the following:
(a)    If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work in respect of
the same, provide Landlord copies of such plans and specifications. Tenant shall
also supply Landlord with related documentation, information and materials
relating to the Property or such work in Tenant’s possession or control,
including, without limitation, surveys, property condition reports and
environmental reports, as Landlord may reasonably request from time to time;
(b)    No Work shall be commenced until Tenant shall have procured and paid for
all municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that
(i) any such joinder shall be at no cost or expense to Landlord; and (ii) any
plans required to be filed in connection with any such application which require
the approval of Landlord as hereinabove provided shall have been so approved by
Landlord;
(c)    Such Work shall not, and, if an Architect has been engaged for such Work,
the Architect shall certify to Landlord that such Architect is of the opinion
that construction will not, impair the structural strength of any component of
the Facility or overburden the electrical, water, plumbing, HVAC or other
building systems of any such component or otherwise violate applicable building
codes or prudent industry practices;
(d)    If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that such Architect is of the opinion that the plans
and specifications conform to, and comply with, in all material respects, all
applicable building, subdivision and zoning codes, laws, ordinances and
regulations imposed by all governmental authorities having jurisdiction over the
Leased Property;
(e)    During and following completion of such Work, the parking and other
amenities which are located on or at the Leased Property shall remain adequate
for the operation of the Facility for its Primary Intended Use and not be less
than that which is required by law (including any variances with respect
thereto) and any applicable Property Documents; provided, however, with
Landlord’s prior consent, which approval shall not be unreasonably withheld,
conditioned or delayed, and at no additional expense to Landlord, (i) to the
extent sufficient additional parking is not already a part of an Alteration or
Capital Improvement, Tenant may construct additional parking on or at the Leased
Property; or (ii) Tenant may acquire off-site parking to serve the Leased
Property as long as such parking shall be reasonably proximate to, and dedicated
to, or otherwise made available to serve, the Leased Property;
(f)    All Work done in connection with such construction shall be done promptly
and using materials and resulting in work that is at least as good product and
condition as the remaining areas of the Leased Property and in conformity with
all Legal Requirements, including, without limitation, any applicable minority
or women owned business requirement; and
(g)    If applicable in accordance with customary and prudent industry
standards, promptly following the completion of such Work, Tenant shall deliver
to Landlord “as built” plans and specifications with respect thereto, certified
as accurate by the licensed architect or engineer selected by Tenant to
supervise such work, and copies of any new or revised certificates of occupancy
or other licenses, permits and authorizations required in connection therewith.
In addition, with respect to any Alteration or Capital Improvement having a
budgeted cost equal to or less than Fifteen Million and No/100 Dollars
($15,000,000.00), Tenant shall endeavor in good faith to (and upon Landlord’s
request


55





--------------------------------------------------------------------------------





will) deliver to Landlord any “as-built” plans and specifications actually
obtained by Tenant in connection with such Alteration or Capital Improvement.
Notwithstanding anything to the contrary contained herein, at any time during
the Term that Tenant is not a Controlled Subsidiary of CEC, this Section 10.3
shall be deemed modified by replacing all references therein to “Fifteen Million
and No/100 Dollars ($15,000,000.00)” to “Five Million and No/100 Dollars
($5,000,000.00)”.    
10.4    Landlord’s Right of First Offer to Fund Material Capital Improvements.
(a)    Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance
of commencing any Work in connection with any Material Capital Improvement
(provided, for purposes of clarification, that preliminary planning, designing,
budgeting, evaluating (including environmental and integrity testing and the
like) (collectively, “Preliminary Studies”), permitting and demolishing in
preparation for such Material Capital Improvement shall not be considered
“commencing” for purposes hereof), Tenant shall provide written notice
(“Tenant’s MCI Intent Notice”) of Tenant’s intent to do so. Upon Landlord’s
request, such notice shall be followed by (i) a reasonably detailed description
of the proposed Material Capital Improvement, (ii) the then-projected cost of
construction of the proposed Material Capital Improvement, (iii) copies of the
plans and specifications, permits, licenses, contracts and Preliminary Studies
concerning the proposed Material Capital Improvement, to the extent
then-available, (iv) reasonable evidence that such proposed Material Capital
Improvement will, upon completion, comply with all applicable Legal
Requirements, and (v) reasonably detailed information regarding the terms upon
which Tenant is considering seeking financing therefor, if any. To the extent in
Tenant’s possession or control, Tenant shall provide to Landlord any additional
information about such proposed Material Capital Improvements which Landlord may
reasonably request. Landlord (or, with respect to financing structured as a loan
rather than as ownership of the real property by Landlord with a lease back to
Tenant, Landlord’s Affiliate) may, but shall be under no obligation to, provide
all (but not less than all) of the financing necessary to fund the applicable
Material Capital Improvement (along with related fees and expenses, such as
title fees, costs of permits, legal fees and other similar transaction costs) by
complying with the option exercise requirements set forth below. Within
thirty (30) days of receipt of Tenant’s MCI Intent Notice, Landlord shall notify
Tenant in writing as to whether Landlord (or, if applicable, its Affiliate) is
willing to provide financing for such proposed Material Capital Improvement and,
if so, the terms and conditions upon which Landlord (or, if applicable, its
Affiliate) is willing to do so in reasonable detail, in the form of a proposed
term sheet (such terms and conditions, “Landlord’s MCI Financing Proposal”).
Upon receipt, Tenant shall have ten (10) days to accept, reject or commence
negotiating Landlord’s MCI Financing Proposal.
(b)    If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, with respect to Material Capital
Improvements, as and when constructed, such Material Capital Improvement shall
be deemed part of the Leased Property for all purposes except as specifically
provided in Section 6.1(b) hereof (and, without limitation, such Material
Capital Improvements shall be surrendered to (and all rights therein shall be
relinquished in favor of) Landlord upon the Expiration Date).
(c)    If Landlord Declines to Make Landlord’s MCI Financing Proposal. If
Landlord declines or fails to timely submit Landlord’s MCI Financing Proposal,
Tenant shall be permitted to either (1) use then-existing available financing
or, subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third-party financing source (a
“Third‑Party MCI Financing”) for such Material Capital Improvement or (2) use
Cash to pay for such Material Capital Improvement, provided, that if Tenant has
not used then-existing, or entered into a new, Third‑Party MCI Financing (or
commenced such Material Capital Improvement utilizing Cash) by the date that is
nine (9) months following delivery of Tenant’s MCI Intent Notice, then, prior to
entering into any such Third‑Party MCI Financing and/or commencing such Material
Capital Improvement, Tenant shall again be required to send Tenant’s MCI Intent
Notice seeking financing from Landlord (on the terms contemplated by this
Section 10.4).
(d)    If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing


56





--------------------------------------------------------------------------------





Proposal within the applicable 10‑day period (or, following commencing
negotiating said proposal, Tenant notifies Landlord of Tenant’s decision to
cease such discussions), then, subject to the remaining terms of this paragraph,
Tenant shall be permitted to either (1) use then-existing, or, subject to
Article XVII, enter into a new, Third‑Party MCI Financing for such Material
Capital Improvement (subject to the following proviso) or (2) use Cash to pay
for such Material Capital Improvement, provided, that Tenant may not use
then-existing, or enter into a new, Third‑Party MCI Financing, except in each
case on terms that are, taken as a whole, economically more advantageous to
Tenant than those offered under Landlord’s MCI Financing Proposal. In
determining if financing is economically more advantageous, consideration may be
given to, among other items, (x) pricing, amortization, length of term and
duration of commitment period of such financing; (y) the cost, availability and
terms of any financing sufficient to fund such Material Capital Improvement and
other expenditures which are material in relation to the cost of such Material
Capital Improvement (if any) which are intended to be funded in connection with
the construction of such Material Capital Improvement and which are related to
the use and operation of such Material Capital Improvement and (z) other
customary considerations. Tenant shall provide Landlord with reasonable evidence
of the terms of any such financing. If Tenant has not used then-existing, or
entered into a new, Third‑Party MCI Financing (or commenced such Material
Capital Improvement utilizing Cash) by the date that is nine (9) months
following receipt of Landlord’s MCI Financing Proposal, then, prior to entering
into any such Third‑Party MCI Financing and/or commencing such Material Capital
Improvement after such nine (9) month period, Tenant shall again be required to
send Tenant’s MCI Intent Notice seeking financing from Landlord (on the terms
contemplated by this Section 10.4). For purposes of clarification, Tenant may
use Cash to finance any applicable Material Capital Improvement (subject to the
express terms and conditions hereof, including, without limitation, Tenant’s
obligation to provide Tenant’s MCI Intent Notice).
(e)    Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement utilizing Third‑Party MCI
Financing or Cash in accordance with Sections 10.4(c) or (d) (such Material
Capital Improvement being sometimes referred to in this Lease as a “Tenant
Material Capital Improvement”), then, (A) as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof, (B) upon any
termination of this Lease prior to the Stated Expiration Date as a result of a
Tenant Event of Default (except in the event a Permitted Leasehold Mortgagee has
exercised its right to obtain a New Lease and complies in all respects with
Section 17.1(f) and any other applicable provisions of this Lease), such
Material Capital Improvements shall be owned by Landlord without any
reimbursement by Landlord to Tenant, and (C) upon the Stated Expiration Date,
such Material Capital Improvements shall be transferred to Tenant; provided,
however, upon written notice to Tenant at least one hundred eighty (180) days
prior to the Stated Expiration Date, Landlord shall have the option to reimburse
Tenant for such Tenant Material Capital Improvements in an amount equal to the
Fair Market Ownership Value thereof, and, if Landlord elects to reimburse Tenant
for such Tenant Material Capital Improvements, any amount due to Tenant for such
reimbursement shall be credited against any amounts owed by Tenant to Landlord
under this Lease as of the Stated Expiration Date and any remaining portion of
such amount shall be paid by Landlord to Tenant on the Stated Expiration Date.
If Landlord fails to deliver such written notice electing to reimburse Tenant
for such Tenant Material Capital Improvements at least one hundred eighty (180)
days prior to the Stated Expiration Date, or otherwise does not consummate such
reimbursement at least sixty (60) days prior to the Stated Expiration Date
(other than as a result of Tenant’s acts or omissions in violation of this
Lease), then Landlord shall be deemed to have elected not to reimburse Tenant
for such Tenant Material Capital Improvements. If Landlord elects or is deemed
to have elected not to reimburse Tenant for such Tenant Material Capital
Improvements in accordance with the foregoing sentence, Tenant shall have the
option to either (1) prior to the Stated Expiration Date, remove such Tenant
Material Capital Improvements and restore the affected Leased Property to the
same or better condition existing prior to such Tenant Material Capital
Improvement being constructed, at Tenant’s sole cost and expense, in which event
such Tenant Material Capital Improvements shall be owned by Tenant, or (2) leave
the applicable Tenant Material Capital Improvements at the Leased Property at
the Stated Expiration Date, at no cost to Landlord, in which event such Tenant
Material Capital Improvements shall be owned by Landlord. For the avoidance of
doubt, Tenant Material Capital Improvements not funded by Landlord pursuant to
Section 10.4 and not removed by Tenant in accordance herewith shall be included
in the “Leased Property” under any lease entered into with a Successor Tenant
pursuant to Article XXXVI, and shall be taken into account in determining
Successor Tenant Rent.
(f)    Landlord MCI Financing. In the event of an Accepted MCI Financing
Proposal, Tenant shall provide Landlord with the following prior to any advance
of funds under such Landlord MCI Financing:


57





--------------------------------------------------------------------------------





(i)    any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Material Capital Improvements upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;
(ii)    an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements;
(iii)    except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;
(iv)    except to the extent covered by the construction loan and/or funding
agreement referenced in clause (iii) above, an amendment to this Lease, in a
form reasonably agreed to by Landlord and Tenant, which may include, among other
things, an increase in the Rent (in amounts as agreed upon by the Parties
pursuant to the Accepted MCI Financing Proposal), and other provisions as may be
necessary or appropriate;
(v)    a deed conveying title to Landlord to any additional Land acquired for
the purpose of constructing the Material Capital Improvement, free and clear of
any liens or encumbrances except those approved by Landlord, and accompanied by
(x) an owner’s policy of title insurance insuring the Fair Market Ownership
Value of fee simple or leasehold (as applicable) title to such Land and any
improvements thereon, free of any exceptions other than liens and encumbrances
that do not materially interfere with the intended use of the Leased Property or
are otherwise approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (y) an ALTA survey thereof;
(vi)    if Landlord obtains a lender’s policy of title insurance in connection
with such Landlord MCI Financing, for each advance, endorsements to any such
policy of title insurance reasonably satisfactory in form and substance to
Landlord (i) updating the same without any additional exception except those
that do not materially affect the value of such land and do not interfere with
the intended use of the Leased Property, or as may otherwise be permitted under
this Lease, or as may be approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and (ii) increasing the coverage
thereof by an amount equal to the then-advanced cost of the Material Capital
Improvement; and
(vii)    such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information which are reasonable and
customary and consistent in all respects with this Section 10.4 and the terms of
the Accepted MCI Financing Proposal.
In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this Section
10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then, notwithstanding anything to the
contrary in this Section 10.4, Tenant shall be entitled to use then-existing,
or, subject to Article XVII, enter into a new, Third‑Party MCI Financing for
such Material Capital Improvement or use Cash to pay for such Material Capital
Improvement, without any requirement to send a further Tenant’s MCI Intent
Notice to Landlord, provided, that such Material Capital Improvement shall be
treated hereunder as a Tenant Material Capital Improvement, unless the
circumstances described in clause (1) shall have occurred.


58





--------------------------------------------------------------------------------





10.5    Minimum Capital Expenditures.
(a)    Minimum Capital Expenditures.
(i)    Annual Minimum Cap Ex Requirement. During each full Fiscal Year during
the Term, commencing upon the first (1st) full Fiscal Year during the Term,
measured as of the last day of each such Fiscal Year, on a collective basis for
CEOC and its subsidiaries, Tenant and Other Tenants shall expend Capital
Expenditures and Other Capital Expenditures in an aggregate amount equal to no
less than the Annual Minimum Cap Ex Amount (the “Annual Minimum Cap Ex
Requirement”).
(ii)    Annual Minimum Per-Lease B&I Cap Ex Requirement. During each full Fiscal
Year during the Term, commencing upon the first (1st) full Fiscal Year during
the Term, measured as of the last day of each such Fiscal Year, Tenant shall
expend Capital Expenditures with respect to the Leased Property in an aggregate
that, when combined with the amount of Non-CPLV Capital Expenditures expended
with respect to the Non-CPLV Leased Property, is equal to at least one percent
(1%) of the sum of (a) the Net Revenue from the Facility for the prior Fiscal
Year plus (b) the Net Revenue (as defined in the Non-CPLV Lease) from the
Non-CPLV Facility for the prior Fiscal Year, on Capital Expenditures and
Non-CPLV Capital Expenditures that, in each case, constitute installation or
restoration and repair or other improvements of items with respect to (x) the
Leased Property under this Lease and (y) the Non-CPLV Leased Property under the
Non-CPLV Lease (the “Annual Minimum Per-Lease B&I Cap Ex Requirement”). In the
event of expiration, cancellation or termination of any Ground Lease for any
reason whatsoever whether voluntary or involuntary (by operation of law or
otherwise), except for a cancellation or termination due to Landlord’s failure
to extend the term thereof where Landlord was required to do so hereunder, prior
to the expiration date of this Lease, including extensions and renewals granted
thereunder, then, for purposes of calculating the amount of Net Revenue from the
Facility for determining the Annual Minimum Per-Lease B&I Cap Ex Requirement,
the Net Revenue attributable to the portion of the Leased Property subject to
such Ground Lease for the Lease Year immediately prior to such expiration,
cancellation or termination of such Ground Lease thereafter shall continue to be
included in the calculation of Net Revenue (except to the extent such Ground
Lease is replaced by a replacement Ground Lease for all or substantially all of
such portion of the Leased Property).
(iii)    Triennial Minimum Cap Ex Requirement A. During each full Triennial
Period during the Term, commencing upon the first (1st) full Triennial Period
during the Term, measured as of the last day of each such Triennial Period, on a
collective basis for CEOC and its subsidiaries, Tenant and Other Tenants shall
expend Capital Expenditures and Other Capital Expenditures in an aggregate
amount equal to no less than the Triennial Minimum Cap Ex Amount A (the
“Triennial Minimum Cap Ex Requirement A”).
(iv)    Triennial Minimum Cap Ex Requirement B. During each full Triennial
Period during the Term, commencing upon the first (1st) full Triennial Period
during the Term, measured as of the last day of each such Triennial Period,
Tenant shall expend Capital Expenditures in an aggregate amount that, when
combined with the amount of Non-CPLV Capital Expenditures expended by Other
Tenants under the Non-CPLV Lease, is equal to no less than the greater of (a)
the amount which, when added to the amount of Other Capital Expenditures (other
than Non-CPLV Capital Expenditures) expended by the Other Tenants (other than
the Other Tenants under the Non-CPLV Lease) toward the Triennial Minimum Cap Ex
Requirement B (as defined in the Other Leases) during the same time period,
equals the Triennial Minimum Cap Ex Amount B, but in no event more than the
Triennial Allocated Minimum Cap Ex Amount B Ceiling, and (b) the Triennial
Allocated Minimum Cap Ex Amount B Floor (the “Triennial Minimum Cap Ex
Requirement B”).
(v)    Partial Periods. If the initial or final portion of the Term of this
Lease is a partial calendar year (i.e., the Commencement Date of this Lease is
other than January 1 or the Expiration Date is other than December 31, as
applicable; any such partial calendar year, a “Stub Period”), then the Triennial
Minimum Cap Ex Amount A and Triennial Minimum Cap Ex Amount B shall be adjusted
as follows: (a) the initial (or final, as applicable) Triennial Period under
this Lease shall be expanded so that it covers both the Stub Period and the
first (1st) (or final, as applicable) full period of three calendar years during
the Term, (b) the Triennial Minimum Cap Ex Amount A for such expanded initial
(or final, as applicable) Triennial Period shall be equal


59





--------------------------------------------------------------------------------





to (x) Four Hundred Ninety-Five Million and No/100 Dollars ($495,000,000.00),
plus (y) the product of the Stub Period Multiplier (as defined below) multiplied
by One Hundred Sixty-Five Million and No/100 Dollars ($165,000,000.00) (and (i)
the Services Co Capital Expenditures allocated by Services Co to Tenant or CEOC
during such expanded initial (or final, as applicable) Triennial Period shall
not exceed (x) Seventy-Five Million and No/100 Dollars ($75,000,000.00) plus (y)
the product of the Stub Period Multiplier multiplied by Twenty-Five Million and
No/100 Dollars ($25,000,000.00), and (ii) the Capital Expenditures in respect of
the London Clubs during such expanded initial (or final, as applicable)
Triennial Period shall not exceed (x) Twelve Million and No/100 Dollars
($12,000,000.00) plus (y) the product of the Stub Period Multiplier multiplied
by Four Million and No/100 Dollars ($4,000,000.00)), (c) the Triennial Minimum
Cap Ex Amount B for such expanded initial (or final, as applicable) Triennial
Cap Ex Calculation Period shall be equal to (x) Three Hundred Fifty Million and
No/100 Dollars ($350,000,000.00), plus (y) the product of the Stub Period
Multiplier multiplied by One Hundred Sixteen Million Six Hundred Sixty-Six
Thousand Six Hundred Sixty-Six and No/100 Dollars ($116,666,666.00), and (d) the
Triennial Allocated Minimum Cap Ex Amount B Floor for such expanded initial (or
final, as applicable) Triennial Period shall remain unchanged from the amounts
then in effect. Notwithstanding the foregoing, in the event that (1) the
Triennial Minimum Cap Ex Amount A is reduced in accordance with the definition
thereof, then (A) the Four Hundred Ninety-Five Million and No/100 Dollars
($495,000,000.00) in the foregoing clause (b)(x) shall be modified to reflect
the Triennial Minimum Cap Ex Amount A then in effect at the time of
determination and (B) the One Hundred Sixty-Five Million and No/100 Dollars
($165,000,000.00) in the foregoing clause (b)(y) shall be modified to reflect
the Triennial Minimum Cap Ex Amount A then in effect divided by three (3), and
(2) the Triennial Minimum Cap Ex Amount B is reduced in accordance with the
definition thereof, then (A) the Three Hundred Fifty Million and No/100 Dollars
($350,000,000.00) in the foregoing clause (c)(x) shall be modified to reflect
the Triennial Minimum Cap Ex Amount B then in effect at the time of
determination and (B) the One Hundred Sixteen Million Six Hundred Sixty-Six
Thousand Six Hundred Sixty-Six and No/100 Dollars ($116,666,666.00) in the
foregoing clause (c)(y) shall be modified to reflect the Triennial Minimum Cap
Ex Amount B then in effect divided by three (3). The term “Stub Period
Multiplier” means a fraction, expressed as a percentage, the numerator of which
is the number of days occurring in a Stub Period, and the denominator of which
is three hundred sixty-five (365). For the avoidance of doubt, if the Expiration
Date of this Lease is other than the last day of a Fiscal Year, then Tenant’s
compliance with each of the Minimum Cap Ex Requirements during the applicable
periods preceding such Expiration Date that would otherwise end after such
Expiration Date shall be measured as of such Expiration Date and be subject to
the prorations set forth above.
(vi)    Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) (other than the
Chester Property or the “Leased Property (Octavius)” (as defined in the CPLV
Lease)) is acquired by Landlord or its Affiliate and included in this Lease or
an Other Lease as part of the Leased Property or Other Leased Property (as
applicable), then (A) the Minimum Cap Ex Requirements shall be adjusted and (B)
the amount of Services Co Capital Expenditures which may be credited against
Capital Expenditures requirements hereunder and under the Other Leases shall be
proportionately increased, in each case, as may be agreed upon by Landlord and
Tenant in connection with such acquisition and the inclusion of such property as
Leased Property or Other Leased Property hereunder or thereunder.
(vii)    Dispositions of Material Property. In the event of a partial or total
termination of this Lease or partial or total termination of an Other Lease or
the disposition of any Material Leased Property or Material London Property, in
each case for which the Minimum Cap Ex Amounts are to be decreased in accordance
herewith, and such termination or disposition occurs on any day other than the
first (1st) day of a Fiscal Year, then, for purposes of determining Required
Capital Expenditures and adjusting the Minimum Cap Ex Requirements, as
applicable, such termination or disposition and the associated reduction in the
Minimum Cap Ex Requirements each shall be deemed to have occurred on the first
(1st) day of the then-current Fiscal Year, such that Capital Expenditures with
respect to the applicable terminated or disposed property shall not be counted
toward the calculation of Required Capital Expenditures for such entire Fiscal
Year, and the Minimum Cap Ex Requirements shall be adjusted (as applicable) to
reflect such termination or disposition as applicable and the associated
reduction in the Minimum Cap Ex Requirements for such entire Fiscal Year.


60





--------------------------------------------------------------------------------





(viii)    Application of Capital Expenditures. For the avoidance of doubt: (A)
Required Capital Expenditures counted toward satisfying one of the Minimum Cap
Ex Requirements also shall count (to the extent applicable) toward satisfying
the other Minimum Cap Ex Requirements except to the extent otherwise provided
herein; (B) expenditures with respect to any property that is not included as
Leased Property or Other Leased Property under this Lease or an Other Lease (as
applicable) shall not constitute “Capital Expenditures” nor count toward the
Minimum Cap Ex Requirements for purposes of the Leased Property Tests; (C)
expenditures with respect to any property acquired by CEOC or its subsidiaries
after the Commencement Date which is not included as Leased Property or Other
Leased Property under this Lease or an Other Lease (as applicable) shall not
constitute “Capital Expenditures” nor count toward the Minimum Cap Ex
Requirements for purposes of the Leased Property Tests or the All Property
Tests, and (D) expenditures with respect to any property (other than the London
Clubs) which is not included as Leased Property or Other Leased Property under
this Lease or an Other Lease (as applicable) shall not constitute “Capital
Expenditures” or count towards the Minimum Cap Ex Requirements for purposes of
the All Property Tests.
(ix)    Unavoidable Delays. In the event an Unavoidable Delay occurs during any
full Fiscal Year or full Triennial Period during the Term that delays Tenant’s
or CEOC’s ability to perform Capital Expenditures prior to the expiration of
such period, the applicable period for satisfying the Minimum Cap Ex
Requirements applicable to such Fiscal Year or Triennial Period (as applicable)
during which such Unavoidable Delay occurred shall be extended, on a day-for-day
basis, for the same amount of time that such Unavoidable Delay affects Tenant’s
or CEOC’s ability to perform the Capital Expenditures, up to a maximum extension
in each instance of one (1) Fiscal Year (for the Annual Minimum Cap Ex
Requirement and the Annual Minimum Per-Lease B&I Cap Ex Requirement) or one (1)
Triennial Period (for the Triennial Minimum Cap Ex Requirement A and the
Triennial Minimum Cap Ex Requirement B). For the avoidance of doubt, Tenant’s
obligation to satisfy the Minimum Cap Ex Requirements during any period during
which an Unavoidable Delay did not occur shall not be extended as a result of
the occurrence of an Unavoidable Delay during a prior period.
(x)    Certain Remedies. The Parties acknowledge that Tenant’s agreement to
satisfy the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease, the MLSA and the
other Lease/MLSA Related Agreements and, accordingly, if Tenant fails to expend
Capital Expenditures (or deposit funds into the Cap Ex Reserve) as and when
required by this Lease and then, further, fails to cure such failure within
sixty (60) days of receipt of written notice of such failure from Landlord, then
the same shall be a Tenant Event of Default hereunder, and without limitation of
any of Landlord’s other rights and remedies, Landlord shall have the right to
seek the remedy of specific performance to require Tenant to expend the Required
Capital Expenditures (or deposit funds into the Cap Ex Reserve). Furthermore,
for the avoidance of doubt, and without limitation of Guarantor’s obligations
under the MLSA (and as more particularly provided therein), Tenant acknowledges
and agrees that the obligation of Tenant to expend the Required Capital
Expenditures (or deposit funds into the Cap Ex Reserve) as provided in this
Lease in each case constitutes a part of the monetary obligations of Tenant that
are guaranteed by the Guarantor under the MLSA and, with respect to Required
Capital Expenditures required to be spent during the Term, shall survive
termination of this Lease.
(b)    Cap Ex Reserve.
(i)    Deposits in Lieu of Expenditures. Notwithstanding anything to the
contrary set forth in this Lease, if Tenant and Other Tenants do not expend
Capital Expenditures and Other Capital Expenditures sufficient to satisfy the
Minimum Cap Ex Requirements, then, so long as, as of the last date when such
Minimum Cap Ex Requirements may be satisfied hereunder, there are Cap Ex Reserve
Funds (as defined below) and Cap Ex Reserve Funds (as defined in each Other
Lease) on deposit in the Cap Ex Reserve (as defined below) or in the Cap Ex
Reserve (as defined in each Other Lease) in an aggregate amount at least equal
to such deficiency, then Tenant shall not be deemed to be in breach or default
of its obligations hereunder to satisfy the Minimum Cap Ex Requirements,
provided that Tenant (or Other Tenants, as applicable), shall spend such amounts
so deposited in the Cap Ex Reserve (as defined herein or in an Other Lease, as
applicable) within six (6) months after the last date when the Minimum Cap Ex
Requirements to which such amounts relate may be satisfied hereunder (subject to
extension in the event of an Unavoidable Delay during such six (6) month


61





--------------------------------------------------------------------------------





period, on a day-for-day basis, for the same amount of time that such
Unavoidable Delay affects Tenant’s ability to perform the Capital Expenditures).
For the avoidance of doubt, any funds disbursed from the Cap Ex Reserve and
spent on Capital Expenditures as described in this Section shall be applied to
the Minimum Cap Ex Requirements for the period for which such funds were
deposited (and shall be deemed to be the funds that have been in the Cap Ex
Reserve for the longest period of time) and shall not be applied to the Minimum
Cap Ex Requirements for the subsequent period in which they are actually spent.
(ii)    Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant (the “Cap Ex Reserve”). If required by Fee Mortgagee or Landlord,
Landlord and Tenant shall (and, if applicable, Tenant shall cause Manager to)
enter into a customary and reasonable control agreement for the benefit of Fee
Mortgagee and Landlord with respect to the Cap Ex Reserve. Tenant shall not
commingle Cap Ex Reserve Funds with other monies held by Tenant or any other
party. All interest on Cap Ex Reserve Funds shall be for the benefit of Tenant
and added to and become a part of the Cap Ex Reserve and shall be disbursed in
the same manner as other monies deposited in the Cap Ex Reserve. Tenant shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Cap Ex Reserve Funds credited or paid
to Tenant.
(iii)    Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap
Ex Reserve Funds solely for the purpose of paying for (or reimbursing Tenant
for) the cost of Capital Expenditures. Subject to compliance by Tenant with the
provisions of the Fee Mortgage Documents to the extent Tenant is required to
comply therewith pursuant to Article XXXI hereof, Landlord shall permit
disbursements to Tenant of Cap Ex Reserve Funds from the Cap Ex Reserve to pay
for Capital Expenditures or to reimburse Tenant for Capital Expenditures, within
ten (10) days following written request from Tenant, which request shall specify
the amount of the requested disbursement and a general description of the type
of Capital Expenditures to be paid or reimbursed using such Cap Ex Reserve
Funds. Tenant shall not make a request for disbursement from the Cap Ex Reserve
(x) more frequently than once in any calendar month nor (y) in amounts less than
Fifty Thousand and No/100 Dollars ($50,000.00). Any Cap Ex Reserve Funds
remaining in the Cap Ex Reserve on satisfaction of the Minimum Cap Ex
Requirements for which such Cap Ex Reserve Funds were deposited or on the
Expiration Date shall be returned by Landlord to Tenant, provided that Landlord
shall have the right to apply Cap Ex Reserve Funds remaining on the Expiration
Date against any amounts owed by Tenant to Landlord as of the Expiration Date
and/or the sum of any remaining Required Capital Expenditures required to have
been incurred prior to the Expiration Date.
(iv)    Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the foregoing or anything herein to the
contrary, (i) Landlord may not foreclose upon the lien on the Cap Ex Reserve and
Cap Ex Reserve Funds, and Fee Mortgagee may not apply the Cap Ex Reserve Funds
against the Fee Mortgage, in each case prior to the occurrence of both (x) the
Landlord’s Enforcement Condition and (y) the termination of this Lease by
Landlord pursuant to Section 16.2(x) hereof, (ii) any time during which a Tenant
Event of Default is continuing, Fee Mortgagee may apply Cap Ex Reserve Funds
toward the payment of Capital Expenditures incurred by Tenant, and (iii)
Landlord shall have the right to use Cap Ex Reserve Funds as provided in Section
10.5(e) (in which event, such expenditures of Cap Ex Reserve Funds shall be
deemed Capital Expenditures of Tenant for purposes of the Required Capital
Expenditures). Landlord acknowledges that a Permitted Leasehold Mortgagee may
have a Lien on the Cap Ex Reserve; provided no such Lien in favor of a Permitted
Leasehold Mortgagee shall be granted unless such Lien is subject and subordinate
to the first priority lien thereon in favor of Landlord on terms substantially
similar to the “Intercreditor Agreement” (as defined in the Non-CPLV Lease).
(c)    Capital Expenditures Report. Within thirty (30) days after the end of
each calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, Facility-by-Facility basis, (A) revenues
for the Leased Property and the Other Leased Property, (B) Capital Expenditures
with respect to the Leased Property, (C) Other Capital Expenditures


62





--------------------------------------------------------------------------------





with respect to the Other Leased Property, and (D) aggregate Services Co Capital
Expenditures on a year-to-date basis and the portion thereof allocated to CEOC,
Tenant and its subsidiaries (and a description of the methodology by which such
allocation was made). Landlord shall keep each such report confidential in
accordance with Section 41.22 of this Lease.
(d)    Annual Capital Budget. Tenant shall furnish to Landlord, for
informational purposes only, a copy of the annual capital budget for the
Facility for each Fiscal Year, in each case (x) contemporaneously with Other
Tenant’s delivery to the applicable landlord of the applicable annual capital
budget for such Fiscal Year pursuant to the Other Lease, and (y) not later than
fifty-five (55) days following the commencement of the Fiscal Year to which such
annual capital budget relates. For the avoidance of doubt, without limitation of
Tenant’s Capital Expenditure requirements pursuant to Section 10.5(a), Tenant
shall not be required to comply with such annual capital budget and it shall not
be a breach or default by Tenant hereunder in the event Tenant deviates from
such annual capital budget.
(e)    Self Help. In order to facilitate Landlord’s completion of any work,
repairs or restoration of any nature that are required to be performed by Tenant
in accordance with any provisions hereof, upon the occurrence of the earlier of
(i) an Event of Default by Tenant hereunder, and (ii) any default by Tenant in
the performance of such work under this Lease or as required by any applicable
Additional Fee Mortgage Requirement, then, so long as (x) Landlord has provided
Tenant thirty (30) days’ prior written notice thereof and Tenant has not cured
such default within such thirty day period) and (y) an “Event of Default” has
occurred under the Fee Mortgage Documents, Landlord shall have the right, from
and after the occurrence of a default beyond applicable notice and cure periods
under any applicable Fee Mortgage Documents, to enter onto the Leased Property
and perform any and all such work and labor necessary as reasonably determined
by Landlord to complete any work required by Tenant hereunder or expend any sums
therefor and/or employ watchmen to protect the Leased Property from damage
(collectively, the “Landlord Work”). In connection with the foregoing, Landlord
shall have the right: (i) to use any funds in the Cap Ex Reserve for the purpose
of making or completing such Landlord Work; (ii) to employ such contractors,
subcontractors, agents, architects and inspectors as shall be required for such
purposes; (iii) to pay, settle or compromise all existing bills and claims which
are or may become Liens against the Leased Property, or as may be necessary or
desirable for the completion of such Landlord Work, or for clearance of title;
(iv) to execute all applications and certificates in the name of Tenant which
may be required by any of the contract documents; (v) to prosecute and defend
all actions or proceedings in connection with the Leased Property or the
rehabilitation and repair of the Leased Property; and (vi) to do any and every
act which Tenant might do in its own behalf to complete the Landlord Work.
Nothing in this Lease shall: (1) make Landlord responsible for making or
completing any Landlord Work; (2) require Landlord to expend funds in addition
to the Cap Ex Reserve to make or complete any Landlord Work; (3) obligate
Landlord to proceed with any Landlord Work; or (4) obligate Landlord to demand
from Tenant additional sums to make or complete any Landlord Work.
ARTICLE XI

LIENS
(a)    Subject to the provisions of Article XII relating to permitted contests,
Tenant will not directly or indirectly create or allow to remain and will
promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any portion thereof or
any attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) the matters that existed as of the Commencement
Date with respect to the Leased Property or any portion thereof (it being
understood that nothing in this clause (ii) shall be deemed to vitiate or
supersede Tenant’s obligations under Sections 4.2, 7.2(f), 9.1 and 10.3(e) with
respect to Property Documents to the extent provided herein);
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld, conditioned
or delayed); (iv) liens for Impositions which Tenant is not required to pay
hereunder (if any); (v) Subleases permitted by Article XXII and any other lien
or encumbrance expressly permitted under the provisions of this Lease;
(vi) liens for Impositions not yet delinquent or being contested in accordance
with Article XII, provided that Tenant has provided appropriate reserves to the
extent required under GAAP and any foreclosure or similar remedies with respect
to such Impositions have not been instituted and no notice as to the institution
or commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than twenty (20) days after such notice is
issued; (vii) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due, provided that (1) the


63





--------------------------------------------------------------------------------





payment of such sums shall not be postponed under any related contract for more
than sixty (60) days after the completion of the action giving rise to such lien
unless being contested in accordance with Article XII and such reserve or other
appropriate provisions as shall be required by law or GAAP shall have been made
therefor and no foreclosure or similar remedies with respect to such liens has
been instituted and no notice as to the institution or commencement thereof have
been issued except to the extent such institution or commencement is stayed no
later than twenty (20) days after such notice is issued; (2) any such liens are
in the process of being contested as permitted by Article XII; or (3) in the
event any foreclosure action is commenced under any such lien, Tenant shall
immediately remove, discharge or bond over such lien; (viii) any liens created
by Landlord; (ix) liens related to equipment leases or equipment financing for
Tenant’s Property which are used or useful in Tenant’s business on the Leased
Property or any portion thereof, provided that the payment of any sums due under
such equipment leases or equipment financing shall either (1) be paid as and
when due in accordance with the terms thereof, or (2) be in the process of being
contested as permitted by Article XII (and provided that a lienholder’s removal
of any such Tenant’s Property from the Leased Property shall be subject to all
applicable provisions of this Lease, and, without limitation, Tenant or such
lienholder shall restore the Leased Property from any damage effected by such
removal); (x) (1) liens granted as security for the obligations of Tenant and
its Affiliates under a Permitted Leasehold Mortgage (and the documents relating
thereto) or (2) liens granted as security for the obligations of Subtenant under
a financing arrangement that would be a Permitted Leasehold Mortgage
(disregarding for this purpose, however, the requirement that the liens created
by a Permitted Leasehold Mortgage encumber the entirety of Tenant’s Leasehold
Estate, so long as the applicable subleasehold mortgage covers all of the
applicable Subtenant’s subleasehold estate (other than items that are not
capable of being mortgaged and that, in the aggregate, are de minimis)) if
entered into by Tenant (and the documents relating thereto); provided, however,
in no event shall the foregoing be deemed or construed to permit Tenant to
encumber the Leasehold Estate (or a Subtenant to encumber its subleasehold
interest) in the Leased Property or any portion thereof (other than, in the case
of Tenant, to a Permitted Leasehold Mortgagee, or in the case of Subtenant, to a
lender or other provider of financing under a financing arrangement that would
be a Permitted Leasehold Mortgage (disregarding for this purpose, however, the
requirement that the liens created by a Permitted Leasehold Mortgage encumber
the entirety of Tenant’s Leasehold Estate, so long as the applicable
subleasehold mortgage covers all of the applicable Subtenant’s subleasehold
estate (other than items that are not capable of being mortgaged and that, in
the aggregate, are de minimis)) if entered into by Tenant (provided that no such
lien granted by a Subtenant to a lender or other provider of financing shall
encumber Landlord’s fee interest in the Leased Property, including by operation
of law or otherwise), or otherwise to the extent expressly permitted hereunder),
without the prior written consent of Landlord, which consent may be granted or
withheld in Landlord’s sole discretion; and provided further that upon request
Tenant shall be required to provide Landlord with fully executed copies of any
and all Permitted Leasehold Mortgages; and (xi) except as otherwise expressly
provided in this Lease, easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to the Leased
Property or any portion thereof, in each case whether now or hereafter in
existence, not individually or in the aggregate materially interfering with the
conduct of the business on the Leased Property for the Primary Intended Use,
taken as a whole. For the avoidance of doubt, the parties acknowledge and agree
that Tenant has not granted any liens in favor of Landlord as security for its
obligations hereunder except as otherwise expressly provided under this Lease,
and nothing contained herein shall be deemed or construed to prohibit the
issuance of a lien on the Equity Interests in Tenant (it being agreed that any
foreclosure by a lien holder on such interests in Tenant shall be subject to the
restrictions on transfers of interests in Tenant and Change of Control set forth
in Article XXII) or to prohibit Tenant from pledging (A) its Accounts and other
Tenant’s Property as collateral (1) in connection with financings of equipment
and other purchase money indebtedness or (2) to secure Permitted Leasehold
Mortgages, or (B) its Accounts and other property of Tenant (other than Tenant’s
Property); provided that, Tenant shall in no event pledge to any Person that is
not granted a Permitted Leasehold Mortgage hereunder any of Tenant’s Property to
the extent that such Tenant’s Property cannot be removed from the Leased
Property without (I) damaging or impairing the Leased Property (other than in a
de minimis manner), (II) impairing in any material respect the operation of the
Facility for its Primary Intended Use, or (III) impairing in any material
respect Landlord’s or any Successor Tenant’s ability to acquire the Gaming
Assets at the expiration or termination of the Term in accordance with Section
36.1 (after giving effect to the repayment of any indebtedness encumbering the
Gaming Assets and release of any liens thereon as required by such Section
36.1).


64





--------------------------------------------------------------------------------





ARTICLE XII

PERMITTED CONTESTS
Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord with respect to matters not
exceeding Five Million and No/100 Dollars ($5,000,000.00)), on its own or in
Landlord’s name, at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any licensure or certification decision
(including pursuant to any Gaming Regulation), imposition of any disciplinary
action, including both monetary and nonmonetary, pursuant to any Gaming
Regulation, Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim; provided, that (i) in the case
of an unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim,
the commencement and continuation of such proceedings shall suspend the
collection thereof from Landlord and from the Leased Property; (ii) neither the
Leased Property or any portion thereof, the Rent therefrom nor any part or
interest in either thereof would be in any danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (iii) in the case of a
Legal Requirement, neither Landlord nor Tenant would be in any imminent danger
of criminal or material civil liability for failure to comply therewith pending
the outcome of such proceedings; (iv) in the case of a Legal Requirement,
Imposition, lien, encumbrance or charge, Tenant shall deliver to Landlord
security in the form of cash, cash equivalents or a Letter of Credit, if and as
may be reasonably required by Landlord to insure ultimate payment of the same
and to prevent any sale or forfeiture of the Leased Property or any portion
thereof or the Rent by reason of such non-payment or noncompliance; (v) in the
case of an Insurance Requirement, the coverage required by Article XIII shall be
maintained; (vi) upon Landlord’s request, Tenant shall keep Landlord reasonably
informed as to the status of the proceedings; and (vii) if such contest be
finally resolved against Landlord or Tenant, Tenant shall promptly pay the
amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable Legal Requirement or Insurance
Requirement. Landlord, at Tenant’s expense, shall execute and deliver to Tenant
such authorizations and other documents as may reasonably be required in any
such contest, and, if reasonably requested by Tenant or if Landlord so desires,
Landlord shall join as a party therein. The provisions of this Article XII shall
not be construed to permit Tenant to contest the payment of Rent or any other
amount (other than Impositions or Additional Charges contested in accordance
herewith) payable by Tenant to Landlord hereunder. Tenant shall indemnify,
defend, protect and save Landlord harmless from and against any liability, cost
or expense of any kind that may be imposed upon Landlord in connection with any
such contest and any loss resulting therefrom, except to the extent resulting
from actions independently taken by Landlord (other than actions taken by
Landlord at Tenant’s direction or with Tenant’s consent).
ARTICLE XIII

INSURANCE
13.1    General Insurance Requirements. During the Term, Tenant shall, at its
own cost and expense, maintain the minimum kinds and amounts of insurance
described below. Such insurance shall apply to the ownership, maintenance, use
and operations related to the Leased Property and all property located in or on
the Leased Property (including Capital Improvements and Tenant’s Property).
Except for policies insured by Tenant’s captive insurers, all policies shall be
written with insurers authorized to do business in all states where Tenant
operates and shall maintain A.M Best ratings of not less than “A-” “X” or better
in the most recent version of Best’s Key Rating Guide. In the event that any of
the insurance companies’ ratings fall below the requirements set forth above,
Tenant shall have one hundred eighty (180) days within which to replace such
insurance company with an insurance company that qualifies under the
requirements set forth above. It is understood that Tenant may utilize so called
Surplus lines companies and will adhere to the standard above.
(a)     Property Insurance.
(i)    Property insurance shall be maintained on the Leased Property (including
barges and vessels used for gaming), Capital Improvements and Tenant’s Property
against loss or damage under a policy with coverage not less than that found on
Insurance Services Office (ISO) “Causes of Loss – Special Form” and ISO
“Building and Personal Property Form” or their equivalent forms (e.g., an “all
risk” policy), in a manner


65





--------------------------------------------------------------------------------





consistent with the commercially reasonable practices of similarly situated
companies engaged in the same or similar businesses operating in the same or
similar location. Such property insurance policy shall be in an amount not less
than Two Billion and No/100 Dollars ($2,000,000,000.00) and shall apply on a
replacement cost basis; provided, that Tenant shall have the right (i) to limit
maximum insurance coverage for loss or damage by earthquake (including earth
movement) to a minimum amount of the projected ground up loss with a 500-year
return period (as determined annually by an independent firm using RMS
catastrophe modeling software or equivalent, and taking into account all
locations insured under Tenant’s property insurance, including other locations
owned, leased or managed by Tenant), and (ii) to limit maximum insurance
coverage for loss or damage by named windstorms per occurrence to a minimum
amount of the projected ground up loss (including storm surge) with a 500-year
return period (as determined annually by an independent firm using RMS
catastrophe software or equivalent, and taking into account all locations
insured under Tenant’s property insurance, including other locations owned,
leased or managed by Tenant); (iii) to limit maximum insurance coverage for loss
or damage by flood to a minimum amount of Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00), to the extent commercially available; provided,
further, that in the event the premium cost of any earthquake, flood, named
windstorm or terrorism peril (as required by Section 13.1(b)) coverages are
available only for a premium that is more than two and one-half (2.5) times the
premium paid by Tenant for the third (3rd) year preceding the date of
determination for the insurance policy contemplated by this Section 13.1(a),
then Tenant shall be entitled and required to purchase the maximum amount of
insurance coverage it reasonably deems most efficient and prudent to purchase
for such peril and Tenant shall not be required to spend additional funds to
purchase additional coverages insuring against such risks; and provided,
further, that certain property coverages other than earthquake, flood and named
windstorm may be sub-limited as long as each sub-limit is commercially
reasonable and prudent as determined by Tenant and to the extent that the amount
of such sub-limit is less than the amount of such sub-limit in effect as of the
Commencement Date, such sub-limit is approved by Landlord, such approval not to
be unreasonably withheld.
(ii)    Such property insurance policy shall include, subject to Section
13.1(a)(i) above: (i) agreed amount coverage and/or a waiver of any
co-insurance; (ii) building ordinance coverage (ordinance or law) including loss
of the undamaged portions, the cost of demolishing undamaged portions, and the
increased cost of rebuilding; and also including, but not limited to, any
non-conforming structures or uses; (iii) equipment breakdown coverage (boiler
and machinery coverage); (iv) debris removal; and (v) business interruption
coverage in an amount not less than two (2) years of Rent and containing an
Extended Period of Indemnity endorsement for an additional minimum six months
period. Subject to Section 13.1(a)(i), the property policy shall cover:
wind/windstorm, earthquake/earth movement and flood and any sub-limits
applicable to wind (e.g. named storms), earthquake and flood are subject to the
approval of Landlord and Fee Mortgagee. Such policy shall (i) name Landlord as
an additional insured and “loss payee” for its interests in the Leased Property
and Rent; (ii) name each Fee Mortgagee and Permitted Leasehold Mortgagee as an
additional insured, and (iii) include a New York standard mortgagee clause in
favor of each Fee Mortgagee and Permitted Leasehold Mortgagee. Except as
otherwise set forth herein, any property insurance loss adjustment settlement
associated with the Leased Property shall require the written consent of
Landlord, Tenant, and each Fee Mortgagee (to the extent required under the
applicable Fee Mortgage Documents) unless the amount of the loss net of the
applicable deductible is less than One Hundred Million and No/100 Dollars
($100,000,000.00) in which event no consent shall be required.
(b)    Property Terrorism Insurance. Property Insurance shall be maintained for
acts of terrorism covered by the Terrorism Risk Insurance Program Authorization
Act of 2015 (TRIPRA) and acts of terrorism and sabotage not certified by TRIPRA,
with limits no less than One Billion Five Hundred Million and No/100 Dollars
($1,500,000,000.00) per occurrence for acts of terrorism covered by the
Terrorism Risk Insurance Program Authorization Act of 2015 (TRIPRA) and Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00) for acts of
terrorism and sabotage not certified by TRIPRA. Both coverages shall apply to
property damage and business interruption. The provisions relating to loss
payees, additional insureds and mortgagee clauses set forth in Section 13.1(a)
above shall also apply to the coverages required by this Section 13.1(b). If
Tenant uses one or more of its captive insurers to provide this insurance
coverage, the captive(s) must secure and maintain reinsurance from one or more
reinsurers for those amounts which are not insured by the Federal Government,
and which are in excess of a commercially reasonable policy deductible. Such
reinsurers are subject to the same minimum financial ratings set forth


66





--------------------------------------------------------------------------------





in Section 13.1. In the event TRIPRA is not extended or renewed, Landlord and
Tenant shall mutually agree (in accordance with the procedures set forth in
Section 13.6) upon replacement insurance requirements applicable to terrorism
related risks.
(c)    Flood Insurance. With respect to any portion of the Leased Property that
is security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program.
Such flood insurance may be provided as part of Section 13.1(a) Property
Insurance above.
(d)    Workers Compensation and Employers Liability Insurance. Workers
compensation insurance as required by applicable state statutes and Employers
Liability. This insurance shall include endorsements applicable to (i) Longshore
and Harbor Workers Compensation Act; and (ii) Maritime Coverage (including
transportation, wages, maintenance and cure, if not otherwise covered by Section
13.1(g) Marine Liability Insurance).
(e)    Commercial General Liability Insurance. For bodily injury, personal
injury, advertising injury and property damage on an occurrence form with
coverage no less than ISO Form CG 0001 or equivalent. This policy shall include
the following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties
similar to the subject Leased Property; (iii) Watercraft Liability, to the
extent commercially available to operators of properties similar to the subject
Leased Property; (iv) Terrorism Liability; and (v) a Separation of Insureds
Clause.
(f)    Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).
(g)    Marine Liability Insurance. If Tenant utilizes watercraft in its
operations or special events, for bodily injury and property damage (Protection
and Indemnity) on an occurrence form. If not covered by the other insurance
policies required by this Article XIII, this policy shall include the following
coverages: (i) Liquor Liability; (ii) Pollution Liability; and (iii) injuries to
captains and crew. To the extent commercially available at a reasonable price,
this policy shall contain a Separation of Insureds clause. This coverage may be
met through the combination of primary marine liability and excess liability
coverage.
(h)    Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability, Business
Auto Liability and Marine Liability policies in an amount not less than Three
Hundred Fifty Million and No/100 Dollars ($350,000,000.00) per occurrence and in
the aggregate annually (where applicable). The annual aggregate limit applicable
to Commercial General Liability shall apply per location. Tenant will use
commercially reasonable efforts to obtain coverage as broad as the underlying
insurance, including Terrorism Liability coverage, so long as such coverage is
available at a commercially reasonable price.
(i)    Pollution Liability Insurance. For claims arising from the discharge,
dispersal release or escape or any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy is provided on a “claims made” basis (i) the retroactive date shall
remain as June 26, 1998 for legal liability; and (ii) coverage shall be
maintained for two (2) years after the Term.
13.2    Name of Insureds. Except for the insurance required pursuant to Section
13.1(d), all insurance provided by Tenant as required by this Article XIII shall
include Landlord (including specified Landlord related entities as directed by
Landlord) as a loss payee (solely with respect to the insurance required
pursuant to Section 13.1(a), Section 13.1(b) and Section 13.1(c)), named insured
or additional insured without restrictions beyond the restrictions that apply to
Tenant and may include any Permitted Leasehold Mortgagee as an additional
insured; provided, however, the insurance required pursuant to Section 13.1(i)
and Section 13.1(g) shall be permitted to include Landlord (including specified
Landlord related entities as directed by Landlord) as an additional insured
without the requirement that such policy expressly include language that such
coverage is without restrictions beyond the restrictions that apply to Tenant.
The coverage provided to the additional insureds by Tenant’s insurance policies
must be at least as broad as that provided


67





--------------------------------------------------------------------------------





to the first named insured on each respective policy. For avoidance of doubt,
Landlord looks exclusively to Tenant’s insurance policies to protect itself from
claims arising from the Leased Property and Capital Improvements. The required
insurance policies shall protect Landlord against Landlord’s acts with respect
to the Leased Property in the same manner that they protect Tenant against its
acts with respect to the Leased Property. Except for the insurance required
pursuant to Section 13.1(d) with respect to Workers Compensation and Employers
Liability, the required insurance policies shall be endorsed to include others
as additional insureds as required by Landlord and/or the Fee Mortgage Documents
and/or Permitted Leasehold Mortgagee. The insurance protection afforded to all
insureds (whether named insureds or additional insureds) shall be primary and
shall not contribute with any insurance or self-insurance programs maintained by
such insureds (including deductibles and self-insured retentions).
13.3    Deductibles or Self-Insured Retentions. Tenant may self-insure such
risks that are customarily self-insured by companies of established reputation
engaged in the same general line of business in the same general area. All
increases in deductibles and self-insured retentions (collectively referred to
as “Deductibles” in this Article XIII) that apply to the insurance policies
required by this Article XIII are subject to approval by Landlord, with such
approval not to be unreasonable withheld, conditioned or delayed. Tenant is
solely responsible for all Deductibles related to its insurance policies. The
Deductibles Tenant has in effect as of the Commencement Date satisfy the
requirements of this Section as of the Commencement Date.
13.4    Waivers of Subrogation. Landlord shall not be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Article XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.
13.5    Limits of Liability and Blanket Policies. The insured limits of
liability maintained by Tenant shall be selected by Tenant in a manner
consistent with the commercially reasonable practices of similarly situated
tenants engaged in the same or similar businesses operating in the same or
similar location as the Leased Property. The limits of liability Tenant has in
effect as of the Commencement Date satisfy the requirements of this Section as
of the Commencement Date. The insurance required by this Article XIII may be
effected by a policy or policies of blanket insurance and/or by a combination of
primary and excess insurance policies (all of which may insure additional
properties owned, operated or managed by Tenant or its Affiliates), provided
each policy shall be satisfactory to Landlord, acting reasonably, including, the
form of the policy, provided such policies comply with the provisions of this
Article XIII.
13.6    Future Changes in Insurance Requirements.
(a)    In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this Section
13.6(a). For example, for construction projects, different forms of insurance
may be required, such as builders risk, and Landlord and Tenant shall mutually
agree upon insurance requirements applicable to the construction contractors.
Tenant and Landlord shall work together in good faith to exchange information
(including proposed construction agreements) and ascertain appropriate insurance
requirements prior to Tenant being required to amend its insurance under this
Section 13.6(a); provided, however, that any revision to insurance shall only be
required if the revised insurance would be customarily maintained by similarly
situated tenants engaged in the same or similar businesses operating in the same
or similar location as the Leased Property. If Tenant and Landlord are unable to
reach a resolution within thirty (30) days of the original notice of requested
revision, the arbitration provisions set forth in Section 34.2 shall control.
(b)    In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in place as of the Commencement Date or materially
reduce coverage, or (3) not more than once during any twelve (12) month period
(or more frequently in connection with a financing or refinancing of a Fee
Mortgage), Landlord reasonably determines that the insurance carried by Tenant
is not, for any reason (whether


68





--------------------------------------------------------------------------------





by reason of the type, coverage, deductibles, insured limits, the reasonable
requirements of Fee Mortgagees, or otherwise) commensurate with insurance
customarily maintained by similarly situated tenants engaged in the same or
similar businesses operating in the same or similar location, the party seeking
the change will advise the other party in writing of the requested insurance
revision. Tenant and Landlord shall work together in good faith to determine
whether the requested insurance revision shall be made; provided, however, that
any revision to insurance shall only be made if the revised insurance would be
customarily maintained by similarly situated tenants engaged in the same or
similar businesses operating in the same or similar location as the Leased
Property. If Tenant and Landlord are unable to reach a resolution within thirty
(30) days of the original notice of requested revision, the arbitration
provisions set forth in Section 34.2 shall control. Solely with respect to the
insurance required by Section 13.1(h) above, in no event shall the outcome of an
insurance revision pursuant to this Section 13.6 require Tenant to carry
insurance in an amount which exceeds the product of (i) the amounts set forth in
Section 13.1(h) hereof and (ii) the CPI Increase.
13.7    Notice of Cancellation or Non-Renewal. Each required insurance policy
shall contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.
13.8    Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (i) statements of property value
by location, (ii) risk modeling reports (e.g., named storms and earthquake),
(iii) actuarial reports, (iv) loss/claims reports, (v) detailed summaries of
Tenant’s insurance policies and, as respects Tenant’s captive insurers the most
recent audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents to its insurance consultants, attorneys, accountants
and other agents in connection with the administration and/or enforcement of
this Lease, and (ii) to any Fee Mortgagees, Permitted Leasehold Mortgagees and
potential lenders and their respective representatives, and (iii) as may be
required by applicable laws. Landlord shall utilize commercially reasonable
efforts to cause each such person or entity to enter into a written agreement to
maintain the confidentiality thereof for the benefit of Landlord and Tenant.
13.9    Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.
13.10    Other Requirements. Tenant shall comply with the following additional
provisions:
(a)    In the event of a catastrophic loss or multiple losses at multiple
properties owned or leased directly or indirectly by CEC and that are insured by
CEC, then in the case (x) that at least one such property affected by the
catastrophic loss(es) or multiple losses is the Facility or an Other Facility
(in either case, a “Subject Facility”) and (y) at least one other such property
affected by the catastrophic loss(es) or multiple losses is not a Subject
Facility, if (A) such catastrophic loss or multiple losses exhaust any per
occurrence or aggregate insurance limits under the property or terrorism
insurance policies required by this Article XIII and any such property that is
not a Subject Facility is (w) directly or indirectly managed but not directly or
indirectly owned by CEC, (x) not wholly owned, directly or indirectly, by CEC,
(y) subject to a ground lease with a landlord party that is neither Landlord nor
its affiliates, or (z) is financed on a stand-alone basis, then the insurance
proceeds received in connection with such catastrophic loss or multiple losses
shall be allocated pro-rata based on the insured values of the impacted
properties, with no property receiving an allocation exceeding the loss suffered
by such property, and (B) if such catastrophic loss or multiple losses


69





--------------------------------------------------------------------------------





exhaust any per occurrence or aggregate insurance limits under the property or
terrorism insurance policies required by this Article XIII and no property that
is not a Subject Facility is a property described in clauses (w) through (z)
above, the property(ies) that is a Subject Facility shall have first priority to
insurance proceeds from the property policy or terrorism policy in connection
with such catastrophic loss or multiple losses up to the reasonably anticipated
amount of loss with respect to the Subject Facility. Any property or terrorism
insurance proceeds allocable to a Subject Facility pursuant to clause (B) above
shall be paid to Landlord (or the landlord under the Other Lease, as applicable)
and applied in accordance with the terms of this Lease (or the Other Lease, as
applicable).
(b)    In the event Tenant shall at any time fail, neglect or refuse to insure
the Leased Property (including barges and vessels used for gaming) and Capital
Improvements, or is not in full compliance with its obligations under this
Article XIII, Landlord may, at its election, procure replacement insurance. In
such event, Landlord shall disclose to Tenant the terms of the replacement
insurance. Tenant shall reimburse Landlord for the cost of such replacement
insurance within thirty (30) days after Landlord pays for the replacement
insurance. The cost of such replacement insurance shall be reasonable
considering the then-current market.
ARTICLE XIV

CASUALTY
14.1    Property Insurance Proceeds. All proceeds (except business interruption
not allocated to rent expenses, if any) payable by reason of any property loss
or damage to the Leased Property, or any portion thereof, under any property
policy of insurance required to be carried hereunder shall be paid to Fee
Mortgagee or to an escrow account held by a third party depositary reasonably
acceptable to Landlord, Tenant and, if applicable, the Fee Mortgagee (in each
case pursuant to an escrow agreement reasonably acceptable to the Parties and
the Fee Mortgagee and intended to implement the terms hereof, and made available
to Tenant upon request for the reasonable costs of preservation, stabilization,
restoration, reconstruction and repair, as the case may be, of any damage to or
destruction of the Leased Property, or any portion thereof; provided, however,
that the portion of any such proceeds that are attributable to Tenant’s
obligation to pay Rent shall be applied against Rent due by Tenant hereunder;
and provided, further, that if the total amount of proceeds payable net of the
applicable deductibles is Twenty Million and No/100 Dollars ($20,000,000.00) or
less, and, if no Tenant Event of Default has occurred and is continuing, the
proceeds shall be paid to Tenant and, subject to the limitations set forth in
this Article XIV used for the repair of any damage to or restoration or
reconstruction of the Leased Property in accordance with Section 14.2. For the
avoidance of doubt, any insurance proceeds payable by reason of (i) loss or
damage to Tenant’s Property and/or Tenant Material Capital Improvements, or
(ii) business interruption shall be paid directly to and belong to Tenant. Any
excess proceeds of insurance remaining after the completion of the restoration
or reconstruction of the Leased Property in accordance herewith shall be
provided to Tenant. So long as no Tenant Event of Default is continuing, Tenant
shall have the right to prosecute and settle insurance claims, provided that, in
connection with insurance claims exceeding Twenty Million and No/100 Dollars
($20,000,000.00), Tenant shall consult with and involve Landlord in the process
of adjusting any insurance claims under this Article XIV and any final
settlement with the insurance company for claims exceeding Twenty Million and
No/100 Dollars ($20,000,000.00) shall be subject to Landlord’s consent, such
consent not to be unreasonably withheld, conditioned or delayed.
14.2    Tenant’s Obligations Following Casualty(a)    
(a)    In the event of a Casualty Event with respect to the Facility or any
portion thereof (to the extent the proceeds of insurance in respect thereof are
made available to Tenant as and to the extent required under the applicable
escrow agreement), (i) Tenant shall restore such Facility (or any applicable
portion thereof, excluding, at Tenant’s election, any Tenant Material Capital
Improvement, unless such Tenant Material Capital Improvement is integrated into
the Facility such that the Facility could not practically or safely be operated
without restoring such Tenant Material Capital Improvement, provided that with
respect to such Tenant Material Capital Improvement that Tenant is not required
to rebuild or restore, Tenant shall repair and thereafter maintain the portions
of the Facility affected by the loss or damage of such Tenant Material Capital
Improvement in a condition commensurate with the quality, appearance and use of
the balance of the Facility and satisfying the Facility’s parking requirements)
to substantially the same condition as existed immediately before such damage or
otherwise in a manner reasonably satisfactory to Landlord, and (ii) the


70





--------------------------------------------------------------------------------





damage caused by the applicable Casualty Event shall not terminate this Lease;
provided, however, that if the applicable Casualty Event shall occur not more
than two (2) years prior to the then-Stated Expiration Date and the cost to
restore the Facility (excluding for avoidance of doubt any affected Tenant
Material Capital Improvements that Tenant is not required to restore) to the
condition immediately preceding the Casualty Event, as determined by a mutually
approved contractor or architect, would equal or exceed twenty-five percent
(25%) of the Fair Market Ownership Value of the Facility immediately prior to
the time of such damage or destruction, then each of Landlord and Tenant shall
have the option, exercisable in such Party’s sole and absolute discretion, to
terminate this Lease, upon written notice to the other Party hereto delivered to
such other Party within thirty (30) days of the determination of the amount of
damage and the Fair Market Ownership Value of the Facility and, if such option
is exercised by either Landlord or Tenant, this Lease shall terminate and Tenant
shall not be required to restore the Facility and any insurance proceeds payable
as a result of the damage or destruction shall be payable in accordance with
Section 14.2(c). Notwithstanding anything to the contrary contained herein, if a
Casualty Event occurs (and/or if the determination of the amount of damage
and/or the thirty (30) day period referred to in the preceding sentence is
continuing) at a time when Tenant could send a Renewal Notice (provided, for
this purpose, Tenant shall be permitted to send a Renewal Notice under Section
1.4 not more than twenty-four (24) months (rather than not more than eighteen
(18) months) prior to the then current Stated Expiration Date), if Tenant has
elected or elects to exercise the same at any time following Tenant’s receipt of
such notice of termination from Landlord, neither Landlord nor Tenant may
terminate this Lease under this Section 14.2(a).
(b)    If the cost to restore the affected Leased Property exceeds the amount of
proceeds received from the insurance required to be carried hereunder, then
Tenant’s restoration obligations, to the extent required hereunder, shall
continue unimpaired, and Tenant shall provide Landlord with evidence reasonably
acceptable to Landlord that Tenant has (or is reasonably expected to have)
available to it any excess amounts needed to restore the Leased Property to the
condition required hereunder. Such excess amounts shall be paid by Tenant.
(c)    In the event neither Landlord nor Tenant is required or elects to repair
and restore the Leased Property, all insurance proceeds (except business
interruption), other than proceeds reasonably attributed to any Tenant Material
Capital Improvements (or other property owned by Tenant), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
(after reimbursement to Tenant for any reasonably-incurred expenses in
connection with the subject Casualty Event) free and clear of any claim by or
through Tenant except as otherwise specifically provided below in this Article
XIV.
(d)    If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay delays Tenant’s ability to
perform such restoration in accordance with this Section 14.2), then, without
limiting any of Landlord’s rights and remedies otherwise, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant, provided, that, so long as no Tenant Event of
Default has occurred and is continuing, Landlord agrees to use such remaining
proceeds for repair and restoration with respect to such Casualty Event.
(e)    If, and solely to the extent that, the damage resulting from any
applicable Casualty Event is not an insured event under the insurance policies
required to be maintained by Tenant under this Lease, then Tenant shall not be
obligated to restore the Leased Property in respect of the damage from such
Casualty Event.
14.3    No Abatement of Rent. Except as expressly provided in this Article XIV,
this Lease shall remain in full force and effect and Tenant’s obligation to pay
Rent and all Additional Charges required by this Lease shall remain unabated
during any period following a Casualty Event.
14.4    Waiver. Tenant waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property but such
waiver shall not affect any contractual rights granted to Tenant under this
Lease.


71





--------------------------------------------------------------------------------





14.5    Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that Tenant or Landlord, as applicable, is entitled to the applicable
insurance proceeds in accordance with the terms and provisions of this Lease).
ARTICLE XV

EMINENT DOMAIN
15.1    Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.
(a)    Total Taking. If the Leased Property is subject to a total and permanent
Taking, this Lease shall automatically terminate as of the day before the date
of such Taking or Condemnation.
(b)    Partial Taking. If a portion (but not all) of the Leased Property (and,
without limitation, any Capital Improvements with respect thereto) is subject to
a permanent Taking (“Partial Taking”), this Lease shall remain in effect so long
as the Facility is not thereby rendered Unsuitable for its Primary Intended Use,
and Rent shall be adjusted in accordance with the Rent Reduction Amount with
respect to the subject portion; provided, however, that if the remaining portion
of the Facility is rendered Unsuitable for Its Primary Intended Use, this Lease
shall terminate as of the day before the date of such Taking or Condemnation.
(c)    Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the Leased Property in accordance with this
Lease and, to the extent required hereby, any affected Tenant Material Capital
Improvements, and thereafter as provided in Section 15.2. In such event, subject
to receiving such Award, Tenant shall accomplish all necessary restoration in
accordance with the following sentence (whether or not the amount of the Award
received by Tenant is sufficient) and the Rent shall be adjusted in accordance
with the Rent Reduction Amount. Tenant shall restore the Leased Property
(excluding any Tenant Material Capital Improvement, unless such Tenant Material
Capital Improvement is integrated into the Facility such that the Facility could
not practically or safely be operated without restoring such Tenant Material
Capital Improvement) as nearly as reasonably possible under the circumstances to
a complete architectural unit of the same general character and condition as the
Leased Property existing immediately prior to such Taking.
15.2    Award Distribution. Except as set forth below and in Section 15.1(c)
hereof, the Award resulting from the Taking shall be paid as follows: (i) first,
to Landlord to the extent of the Fair Market Ownership Value of Landlord’s
interest in the Leased Property subject to the Taking (excluding any Tenant
Material Capital Improvements), (ii) second, to Tenant to the extent of the Fair
Market Property Value of Tenant’s Property and any Tenant Material Capital
Improvements subject to the Taking (but for avoidance of doubt, not including
any amount for any unexpired portion of the Term), and (iii) third, any
remaining balance shall be paid to Landlord. Notwithstanding the foregoing,
Tenant shall be entitled to pursue its own claim with respect to the Taking for
Tenant’s lost profits value and moving expenses and, the portion of the Award,
if any, allocated to any Tenant Material Capital Improvements and Tenant’s
Property, shall be and remain the property of Tenant free of any claim thereto
by Landlord.
15.3    Temporary Taking. The taking of the Leased Property, or any part
thereof, shall constitute a Taking by Condemnation only when the use and
occupancy by the taking authority has continued for longer than one hundred
eighty (180) consecutive days. During any shorter period, which shall be a
temporary taking, all the provisions of this Lease shall remain in full force
and effect and the Award allocable to the Term shall be paid to Tenant.
15.4    Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require


72





--------------------------------------------------------------------------------





that any Fee Mortgage Documents (including, without limitation, with respect to
the Existing Fee Mortgage) shall permit Tenant to rebuild in accordance with the
terms and provisions of this Lease (and any such Fee Mortgage Documents shall
expressly provide that Tenant or Landlord, as applicable, is entitled to the
applicable Award in accordance with the terms and provisions of this Lease).  
ARTICLE XVI

DEFAULTS & REMEDIES
16.1    Tenant Events of Default. Any one or more of the following shall
constitute a “Tenant Event of Default”:
(a)    Tenant shall fail to pay any installment of Rent when due and such
failure is not cured within ten (10) days after written notice from Landlord of
Tenant’s failure to pay such installment of Rent when due (and such notice of
failure from Landlord may be given any time after such installment of Rent is
one (1) day late);
(b)    Tenant shall fail to pay any Additional Charge (excluding, for the
avoidance of doubt the Minimum Cap Ex Amount) within ten (10) days after written
notice from Landlord of Tenant’s failure to pay such Additional Charge when due
(and such notice of failure from Landlord may be given any time after such
payment of any Additional Charge is one (1) day late);
(c)    Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall:
(i)    file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;
(ii)    make an assignment for the benefit of its creditors; or
(iii)    consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;
(d)    (i) Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;
(ii) Unless the Guarantor EOD Conditions exist, Guarantor shall be adjudicated
as bankrupt or a court of competent jurisdiction shall enter an order or decree
appointing, without the consent of Guarantor, a receiver of Guarantor or of all
or substantially all of Guarantor’s property, or approving a petition filed
against Guarantor seeking reorganization or arrangement of Guarantor under
Federal law, specifically including Title 11, United States Code, §§ 101-1532,
or analogous state law, and such judgment, order or decree shall not be vacated
or set aside or stayed within sixty (60) days from the date of the entry
thereof; or
(e)    entry of an order or decree liquidating or dissolving Tenant, Manager or,
unless the Guarantor EOD Conditions exist, Guarantor, provided that the same
shall not constitute a Tenant Event of Default if (i) such order or decree shall
be vacated, set aside or stayed within ninety (90) days from the date of the
entry thereof, or (ii) with respect to Manager only, (x) Manager is not an
Affiliate of Tenant, or (y) another wholly-owned subsidiary of CEC assumes the
MLSA and the other Lease/MLSA Related Agreements to which Manager is a party;
(f)    
(i)    If the Facility is not subject to a Permitted Facility Sublease, Tenant
shall fail to cause the Facility to be Operated (as defined in the MLSA) in a
Non-Discriminatory (as defined in the MLSA) manner,


73





--------------------------------------------------------------------------------





in accordance with the Operating Standard (as defined in the MLSA) and subject
to Manager’s Standard of Care (as defined in the MLSA) (in each case as and to
the extent required under the MLSA, including as provided in Section 2.1.1,
Section 2.1.2, Section 2.1.3, Section 2.1.4, Section 2.3.1, and Section 2.3.2 of
the MLSA, but subject to Section 5.9.1 of the MLSA), which failure would
reasonably be expected to have a material and adverse effect on Landlord (taken
as a whole with “Landlord” as defined under the Non-CPLV Lease) or on the
Facility (taken as a whole with the Non-CPLV Facilities), and which failure is
not cured within thirty (30) days following notice thereof from Landlord to
Tenant; provided that, if: (i) such failure is not susceptible of cure within
such thirty (30) day period; and (ii) such failure would not expose Landlord to
an imminent and material risk of criminal liability or of material damage to its
business reputation, such thirty (30) day cure period shall be extended for such
time as is necessary (but in no event longer than ninety (90) days) to cure such
failure so long as Tenant commences to cure such failure or other breach within
such thirty (30) day period and thereafter proceeds with reasonable diligence to
complete such cure);
(ii)    If the Facility is subject to a Permitted Facility Sublease, Tenant
shall fail to comply with Section 7.5(b), which failure would reasonably be
expected to have a material and adverse effect on Landlord (taken as a whole
with “Landlord” as defined under the Non-CPLV Lease) or on the Facility (taken
as a whole with the Non-CPLV Facilities), and which failure is not cured within
thirty (30) days following notice thereof from Landlord to Tenant; provided
that, if: (i) such failure is not susceptible of cure within such thirty (30)
day period; and (ii) such failure would not expose Landlord to an imminent and
material risk of criminal liability or of material damage to its business
reputation, such thirty (30) day cure period shall be extended for such time as
is necessary (but in no event longer than ninety (90) days) to cure such failure
so long as Tenant commences to cure such failure within such thirty (30) day
period and thereafter proceeds with reasonable diligence to complete such cure);


(g)    the estate or interest of Tenant in the Leased Property or any part
thereof shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;
(h)    if Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall
fail to pay, bond, escrow or otherwise similarly secure payment of one or more
final judgments aggregating in excess of the amount of Seventy-Five Million and
No/100 Dollars ($75,000,000.00), which judgments are not discharged or
effectively waived or stayed for a period of forty-five (45) consecutive days;
(i)    unless the Guarantor EOD Conditions exist, a Lease Guarantor Event of
Default shall occur under the MLSA;
(j)    intentionally omitted;
(k)    intentionally omitted;
(l)    if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;
(m)    Tenant fails to comply with any Additional Fee Mortgagee Requirements,
which default is not cured within the applicable cure period set forth in the
Fee Mortgage Documents, if the effect of such default is to cause, or to permit
the holder or holders of the applicable Fee Mortgage (or a trustee or agent on
behalf of such holder or holders) to cause, such Fee Mortgage to become or be
declared due and payable (or redeemable) prior to its stated maturity;


74





--------------------------------------------------------------------------------





(n)    a transfer of Tenant’s interest in this Lease (including pursuant to a
Change in Control) shall have occurred without the consent of Landlord to the
extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below;
(o)    if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured within thirty (30) days
after written notice thereof from Landlord, provided, however, if such failure
cannot reasonably be cured within such thirty (30) day period and Tenant shall
have commenced to cure such failure within such thirty (30) day period and
thereafter diligently proceeds to cure the same, such thirty (30) day period
shall be extended for such time as is reasonably necessary for Tenant in the
exercise of due diligence to cure such failure, provided that, with respect to
any failure to perform (i) that is still continuing on or after the first day of
the sixth (6th) Lease Year such cure period shall not extend beyond the later of
such first day of the sixth (6th) Lease Year or one-hundred and eighty (180)
days in the aggregate, and (ii) that is first arising on or after the first day
of the sixth (6th) Lease Year, such cure period shall not exceed one-hundred and
eighty (180) days in the aggregate, provided, further however, that no Tenant
Event of Default under this clause (o) or under clause (q) below shall be deemed
to exist under this Lease during any time the curing thereof is prevented by an
Unavoidable Delay, provided that upon the cessation of the Unavoidable Delay,
Tenant remedies the default within the time periods otherwise required
hereunder;
(p)    (i) A “Tenant Event of Default” (as defined in the Non-CPLV Lease) shall
occur under the Non-CPLV Lease or (ii) so long as the Existing Fee Financing has
not been replaced with replacement financing, a “Tenant Event of Default” (as
defined in the CPLV Lease) shall occur under the CPLV Lease;
(q)    the occurrence of a Tenant Event of Default pursuant to Section
10.5(a)(x);
(r)    unless the Guarantor EOD Conditions exist, if Guarantor shall, in any
judicial or quasi-judicial case, action or proceeding, contest (or collude with
or otherwise affirmatively assist any other Person, or solicit or cause to be
solicited any other Person to contest) the validity or enforceability of
Guarantor’s obligations under the MLSA (or any Qualified Replacement Guarantor’s
obligations under a Replacement Guaranty); and
(s)    if Tenant shall fail to comply with any of the provisions, terms or
conditions of any Ground Lease in effect as of the Commencement Date (or any
renewals thereof) with respect to any of the Continuous Operation Facilities as
required under Section 7.3 hereof, which failure is not cured within the
applicable time period set forth in the applicable Ground Lease and the effect
of such failure is to permit the applicable Ground Lessor to terminate such
Ground Lease or to result in the Ground Lease being terminated pursuant to the
terms thereof.
Notwithstanding anything contained herein to the contrary, (x) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (y) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of Default hereunder (it being
understood that if the circumstances that cause such default independently
comprise a default hereunder that continues beyond all applicable notice and
cure periods hereunder then such circumstances would cause a Tenant Default
hereunder).
Notwithstanding the foregoing, (i) Tenant shall not be in breach of this Lease
solely as a result of the exercise by the party (other than Tenant, CEC, CEOC or
any of their respective Affiliates) to any of the Permitted Exception Documents
of such party's rights thereunder so long as Tenant undertakes commercially
reasonable efforts to cause such party to comply or otherwise minimize such
breach, and (ii) in the event that Tenant is required, under the express terms
of any Permitted Exception Document(s), to take or refrain from taking any
action, and taking or refraining from taking such action would result in a
default under this Lease, then Tenant shall advise Landlord of the same, and
Tenant and Landlord shall reasonably cooperate in order to address the same in a
mutually acceptable manner, and so as to minimize any harm or liability to
Landlord and to Tenant. For the avoidance of doubt, in no event shall a
Permitted Exception Document excuse Tenant from its obligation to pay Rent or
Additional Charges.
16.2    Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may, subject to the terms of Section 16.3 below, do any one or more of the
following: (x) terminate this Lease by giving Tenant no less than ten (10) days’
notice of such termination and the Term shall terminate and all rights and
obligations of Tenant under this Lease shall cease, subject


75





--------------------------------------------------------------------------------





to any provisions that expressly survive the Expiration Date, (y) seek damages
as provided in Section 16.3 hereof or (z) except to the extent expressly
otherwise provided under this Lease, exercise any other right or remedy
hereunder, at law or in equity available to Landlord as a result of any Tenant
Event of Default. Tenant shall pay as Additional Charges all costs and expenses
incurred by or on behalf of Landlord, including reasonable and documented
attorneys’ fees and expenses, as a result of any Tenant Event of Default
hereunder. Subject to Article XIX, Article XXXVI and Section 17.1(f) hereof, at
any time upon or following the Expiration Date, Tenant shall, if required by
Landlord to do so, immediately surrender to Landlord possession of the Leased
Property and quit the same and Landlord may enter upon and repossess such Leased
Property by reasonable force, summary proceedings, ejectment or otherwise, and
may remove Tenant and all other Persons and any of Tenant’s Property therefrom.
Landlord shall refrain from exercising any remedies pursuant to this Section
during any applicable cure periods of Guarantor to the extent expressly provided
in Section 17.2 of the MLSA.
(a)    None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.
(b)    If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law (including applicable
Gaming Regulations), either by summary dispossess proceedings or by any suitable
action or proceeding at law, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any Person
therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The words “enter,” “reenter,” “entry” and “reentry,” as used herein,
are not restricted to their technical legal meanings.
16.3    Damages.
(a)    If Landlord elects to terminate this Lease in writing upon a Tenant Event
of Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent
due and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been terminated) would have been payable hereunder after termination until the
time of award exceeds the amount of such Rent loss that Tenant proves could have
been reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue for the balance of the Term equals Net Revenue for the Fiscal Period
ending immediately prior to the date of termination (it being understood the
foregoing calculation of damages for unpaid Rent applies only to the amount of
unpaid Rent damages owed to Landlord pursuant to Tenant’s obligation to pay Rent
hereunder and does not prohibit or otherwise shall not limit Landlord from


76





--------------------------------------------------------------------------------





seeking damages for any indemnification or any other obligations of Tenant
hereunder, with all such rights of Landlord reserved).
(b)    Notwithstanding anything otherwise set forth herein, if Landlord chooses
not to terminate Tenant’s right to possession of the Leased Property (whether or
not Landlord terminates this Lease) and has not been paid damages in accordance
with Section 16.3(a), then each installment of Rent and all other sums payable
by Tenant to or for the benefit of Landlord under this Lease shall be payable as
the same otherwise becomes due and payable, together with, if any such amount is
not paid when due, interest at the Overdue Rate from the date when due until
paid, and Landlord may enforce, by action or otherwise, any other term or
covenant of this Lease (and Landlord may at any time thereafter terminate
Tenant’s right to possession of the Leased Property and seek damages under
Section 16.3(a), to the extent not already paid for by Tenant under Section
16.3(a) or this Section 16.3(b)).
(c)    If, as of the date of any termination of this Lease pursuant to Section
16.2(x), the Leased Property shall not be in the condition in which Tenant has
agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.
16.4    Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law (including Gaming Regulations),
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Leased Property and of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.
16.5    Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.
16.6    Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Tenant Event
of Default which are made to Landlord rather than Tenant due to the existence of
a Tenant Event of Default shall be applied to Tenant’s obligations in the order
which Landlord may reasonably determine or as may be prescribed by applicable
Legal Requirements.
16.7    Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make
any payment or to perform any act required to be made or performed hereunder
when due including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required hereunder or fails to complete any work or
restoration or replacement of any nature as required hereunder, or if Tenant
shall take any action prohibited hereunder, or if Tenant shall breach any
representation or warranty comprising Additional Fee Mortgagee Requirements (and
Landlord reasonably determines that such breach could be expected to give rise
to an event of default or an indemnification obligation of Landlord under the
applicable Fee Mortgage Documents), or Tenant fails to comply with any
Additional Fee Mortgagee Requirements (other than representations and
warranties), in all cases, after the expiration of any cure period provided for
herein, Landlord, without waiving or releasing any obligation or default, may,
but shall be under no obligation to, make such payment or perform such act for
the account and at the expense of Tenant (including, in the event of a breach of
any such representation or warranty, taking actions to cause such representation
or warranty to be true), and may, to the extent permitted by law, enter upon the
Leased Property for such purpose and take all such action thereon as, in
Landlord’s reasonable opinion, may be necessary or appropriate therefor. All
sums so paid by Landlord and all costs and expenses, including reasonable
attorneys’ fees and expenses, so incurred, together with interest thereon at the
Overdue Rate from the date on which such sums or expenses are paid or incurred
by Landlord, shall be paid by Tenant to Landlord on demand as an Additional
Charge.


77





--------------------------------------------------------------------------------





16.8    Miscellaneous.
(a)    Suit or suits for the recovery of damages, or for any other sums payable
by Tenant to Landlord pursuant to this Lease, may be brought by Landlord from
time to time at Landlord’s election, and nothing herein contained shall be
deemed to require Landlord to await the date whereon this Lease and the Term
would have expired by limitation had there been no Tenant Event of Default,
reentry or termination.
(b)    No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.
(c)    Except to the extent otherwise expressly provided in this Lease, each
right and remedy of a Party provided for in this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease.
(d)    Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.
ARTICLE XVII

TENANT FINANCING
17.1    Permitted Leasehold Mortgagees.
(a)    Tenant May Mortgage the Leasehold Estate. On one or more occasions,
without Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s
estate in and to the Leased Property (the “Leasehold Estate”) (or encumber the
direct or indirect Equity Interests in Tenant) to one or more Permitted
Leasehold Mortgagees under one or more Permitted Leasehold Mortgages and pledge
its right, title and interest under this Lease as security for such Permitted
Leasehold Mortgages or any related agreement secured thereby, provided, however,
that, (i) in order for a Permitted Leasehold Mortgagee to be entitled to the
rights and benefits pertaining to Permitted Leasehold Mortgagees pursuant to
this Article XVII, such Permitted Leasehold Mortgagee must hold or benefit from
a Permitted Leasehold Mortgage encumbering all of Tenant’s Leasehold Estate
granted to Tenant under this Lease (subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis) or at least eighty percent (80%) of the direct or indirect Equity
Interests in Tenant at any tier of ownership, and (ii) no Person shall be deemed
to be a Permitted Leasehold Mortgagee hereunder unless and until (a) such Person
delivers a written agreement to Landlord providing that in the event of a
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, such
Permitted Leasehold Mortgagee and any Persons for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date of the closing of a Lease Foreclosure Transaction (or, in
the case of any additional facility added to this Lease after such date, as of
the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease and (c) in the case
of any subleasehold mortgage granted by a Subtenant after the Amendment Date
that is to be treated as a


78





--------------------------------------------------------------------------------





Permitted Leasehold Mortgage hereunder, such subleasehold mortgage shall include
an express acknowledgement that any exercise of remedies thereunder that would
affect the Leasehold Estate shall be subject and subordinate to Landlord’s
interest and estate in the applicable Leased Property, as well as the interest
of any Fee Mortgagee whose Fee Mortgage is senior to this Lease, whether now or
hereafter existing, in the applicable Leased Property. Furthermore, as a
condition to being deemed a Permitted Leasehold Mortgagee hereunder, each
Permitted Leasehold Mortgagee is deemed to acknowledge and agree (and hereby
does acknowledge and agree) that (x) any rejection of this Lease in any
bankruptcy, insolvency, dissolution or other proceeding will be treated as a
Non-Consented Lease Termination (as defined in the MLSA), unless in connection
with such rejection of this Lease such Permitted Leasehold Mortgagee has acted
in accordance with Section 17.1(f) hereof to obtain a New Lease prior to the
expiration of the period described therein, (y) such Permitted Leasehold
Mortgagee shall not take any action to prevent the rights of Landlord, Manager
and Lease Guarantor under Article XXI of the MLSA, including to effect the
actions required in connection with a Replacement Structure (as defined
therein), and (z) that any foreclosure or realization by any Permitted Leasehold
Mortgagee pursuant to a Permitted Leasehold Mortgage or upon Tenant’s interest
under this Lease or that would result in a transfer of all or any portion of
Tenant’s interest in the Leased Property or this Lease shall in any case be
subject to the applicable provisions, terms and conditions of Article XXII
hereof.
(b)    Notice to Landlord.
(i)    If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold
Estate pursuant to a Permitted Leasehold Mortgage and if the holder of such
Permitted Leasehold Mortgage shall provide Landlord with written notice of such
Permitted Leasehold Mortgage (which notice with respect to any Permitted
Leasehold Mortgage not evidenced by a recorded security instrument, in order to
be effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.
(ii)    Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by written notice receipt of such
communication as constituting the notice provided for by subsection (b)(i) above
and confirming the status of the Permitted Leasehold Mortgagee as such or, in
the alternative, notify Tenant and the Permitted Leasehold Mortgagee of the
rejection of such communication and any such items as not conforming with the
provisions of this Section 17.1 and specify the specific basis of such
rejection.
(iii)    After Landlord has received the notice provided for by subsection
(b)(i) above, Tenant, upon being requested to do so by Landlord, shall with
reasonable promptness provide Landlord with copies of the note or other
obligations secured by such Permitted Leasehold Mortgage and any other documents
pertinent to the applicable Permitted Leasehold Mortgage reasonably requested by
Landlord. With respect to any Permitted Leasehold Mortgage documents not
publicly filed or upon Landlord’s request, Tenant shall, with reasonable
promptness, provide Landlord from time to time with a copy of each material
amendment or other modification or supplement to such documents. All recorded
documents shall be accompanied by the appropriate recording stamp or other
certification of the custodian of the relevant recording office as to their
authenticity as true and correct copies of official records and all nonrecorded
documents shall be accompanied by a


79





--------------------------------------------------------------------------------





certification by Tenant that such documents are true and correct copies of the
originals. From time to time upon being requested to do so by Landlord, Tenant
shall also notify Landlord of the date and place of recording and other
pertinent recording data with respect to such instruments as have been recorded.
(iv)    Notwithstanding the requirements of this Section 17.1(b), it is agreed
and acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the
Commencement Date and Amendment Date shall be deemed a Permitted Leasehold
Mortgage (with respect to which notice has been properly provided to Landlord
pursuant to Section 17.1(b)(i)) without the requirement that Tenant or Landlord
comply with the initial requirements set forth in clauses (i) through (iii)
above, (but, for the avoidance of doubt, Tenant’s Initial Financing is not
relieved of the requirement that it satisfy the requirements of Section 17.1(a)
and the last sentence of Section 17.1(b)(i)). In addition, for the avoidance of
doubt, the Parties confirm that Tenant shall not be relieved of the requirement
to comply with the final three (3) sentences of Section 17.1(b)(iii) with
respect to Tenant’s Initial Financing or any other financing with a Permitted
Leasehold Mortgagee.  
(c)    Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is given Tenant after the
giving of such notice to Tenant, plus in each instance, the additional periods
of time specified in subsections (d) and (e) of this Section 17.1 to remedy or
cause to be remedied the defaults or acts or omissions which are the subject
matter of such notice specified in any such notice. Landlord shall accept such
performance by or at the instigation of such Permitted Leasehold Mortgagee as if
the same had been done by Tenant. Tenant authorizes each such Permitted
Leasehold Mortgagee (to the extent such action is authorized under the
applicable loan documents to which it acts as a lender, noteholder, investor,
agent, trustee or representative) to take any such action at such Permitted
Leasehold Mortgagee’s option and does hereby authorize entry upon the Leased
Property by the Permitted Leasehold Mortgagee for such purpose.
(d)    Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate Notice if such Tenant
Event of Default is capable of being cured by the payment of money, or (y) the
ninety (90) day period following Landlord’s delivery of the Right to Terminate
Notice, if such Tenant Event of Default is not capable of being cured by the
payment of money, any Permitted Leasehold Mortgagee shall:
(i)    notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;
(ii)    pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due); and


80





--------------------------------------------------------------------------------





(iii)    comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and
(iv)    during such thirty (30) or ninety (90) day period, the Permitted
Leasehold Mortgagee shall respond, with reasonable diligence, to requests for
information from Landlord as to the Permitted Leasehold Mortgagee’s (and related
lender’s) intent to pay such Rent and other charges and comply with this Lease.
If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described in this
Section 17.1(d) with respect to a specific Tenant Event of Default for which the
Permitted Leasehold Mortgagee was provided notice prior to the deadlines set
forth herein, such Permitted Leasehold Mortgagee shall have no further rights
under this Section 17.1(d) or Section 17.1(e) with respect to such Tenant Event
of Default.
(e)    Procedure on Default.
(i)    If Landlord shall elect to terminate this Lease by reason of any Tenant
Event of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to Section
17.1(d) above shall continue to be extended so long as during such continuance:
(1)    such Permitted Leasehold Mortgagee shall pay or cause to be paid the
Rent, Additional Charges and other monetary obligations of Tenant under this
Lease as the same become due, and continue its good faith efforts to perform or
cause to be performed all of Tenant’s other obligations under this Lease,
excepting (A) obligations of Tenant to satisfy or otherwise discharge any lien,
charge or encumbrance against Tenant’s interest in this Lease or the Leased
Property or any of Tenant’s other assets that is/are (x) junior in priority to
the lien of the mortgage or other security documents held by such Permitted
Leasehold Mortgagee and (y) would be extinguished by the foreclosure of the
Permitted Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee
and (B) past non-monetary obligations then in default and not reasonably
susceptible of being cured by such Permitted Leasehold Mortgagee; and
(2)    subject to and in accordance with Section 22.2(i), if not enjoined or
stayed pursuant to a bankruptcy or insolvency proceeding or other judicial
order, such Permitted Leasehold Mortgagee shall diligently continue to pursue
acquiring or selling Tenant’s interest in this Lease and the Leased Property
(or, to the extent applicable, the direct or indirect interests in Tenant) by
foreclosure of the Permitted Leasehold Mortgage or other appropriate means and
diligently prosecute the same to completion.
(ii)    Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).
(iii)    If a Permitted Leasehold Mortgagee is complying with subsection (e)(i)
of this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to
the extent applicable, the direct or indirect interests in Tenant) herein by
such Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or
an assignee thereof permitted by Section 22.2(i) hereof, this Lease shall
continue in full force and effect as if


81





--------------------------------------------------------------------------------





Tenant had not defaulted under this Lease provided that such successor cures all
outstanding defaults that can be cured through the payment of money and all
other defaults that are reasonably susceptible of being cured as provided in
said subsection (e)(i).
(iv)    No Permitted Leasehold Mortgagee shall be deemed to be an assignee or
transferee of this Lease or of the Leasehold Estate hereby created by virtue of
the Permitted Leasehold Mortgage so as to require such Permitted Leasehold
Mortgagee, as such, to assume the performance of any of the terms, covenants or
conditions on the part of Tenant to be performed hereunder; but the purchaser at
any sale of this Lease (or, to the extent applicable, the direct or indirect
interests in Tenant) (including a Permitted Leasehold Mortgagee if it is the
purchaser at foreclosure) and of the Leasehold Estate hereby created in any
proceedings for the foreclosure of any Permitted Leasehold Mortgage, or the
assignee or transferee of this Lease and of the Leasehold Estate hereby created
(or, to the extent applicable, the purchaser of the direct or indirect interests
in Tenant) under any instrument of assignment or transfer in lieu of the
foreclosure of any Permitted Leasehold Mortgage, shall be subject to all of the
provisions, terms and conditions of this Lease including, without limitation,
Section 22.2(i) hereof.
(v)    Notwithstanding any other provisions of this Lease, any Permitted
Leasehold Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of
the Leasehold Estate of Tenant (or, to the extent applicable, the direct or
indirect interests in Tenant) in accordance with the requirements of Section
22.2(i) of this Lease pursuant to foreclosure, assignment in lieu of foreclosure
or other similar proceedings of this Lease may, upon acquiring Tenant’s
Leasehold Estate (or, to the extent applicable, the direct or indirect interests
in Tenant), without further consent of Landlord, (x) sell and assign interests
in the Leasehold Estate (or, to the extent applicable, the direct or indirect
interests in Tenant) as and to the extent provided in this Lease, and (y) enter
into Permitted Leasehold Mortgages in the same manner as the original Tenant, as
and to the extent provided in this Lease, in each case under clause (x) or (y),
subject to the terms of this Lease, including Article XVII and Section 22.2(i)
hereof.
(vi)    Notwithstanding any other provisions of this Lease, any sale of this
Lease and of the Leasehold Estate hereby created (or, to the extent applicable,
the direct or indirect interests in Tenant) in any proceedings for the
foreclosure of any Permitted Leasehold Mortgage, or the assignment or transfer
of this Lease and of the Leasehold Estate hereby created (or, to the extent
applicable, the direct or indirect interests in Tenant) in lieu of the
foreclosure of any Permitted Leasehold Mortgage, shall, solely if and to the
extent such sale, assignment or transfer complies with the requirements of
Section 22.2(i) hereof, be deemed to be a permitted sale, transfer or assignment
of this Lease; provided, that the foreclosing Permitted Leasehold Mortgagee or
purchaser at foreclosure sale or successor purchaser must either (a) become a
party to the MLSA pursuant to Section 11.1 and Section 13.1 of the MLSA (or, in
the case of a foreclosure on or transfer of direct or indirect interests in
Tenant, Tenant must remain a party to the MLSA) and satisfy the requirements set
forth in Section 22.2(i)(1)(B) and Section 22.2(i)(2) through (5) or (b) satisfy
the requirements set forth in Section 22.2(i)(1)(A) and Sections 22.2(i)(2)
through (5).
(f)    New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or terminated (“Notice of Termination”), and,
for the avoidance of doubt, upon delivery of such Notice of Termination, no
Permitted Leasehold Mortgagee shall have the rights as described in Section
17.1(d) and Section 17.1(e) above, but rather such Permitted Leasehold Mortgagee
instead shall have the rights described in this Section 17.1(f)). Following any
such rejection or termination, Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee for the remainder of the term of this
Lease, effective as of the date of termination, at the rent and additional rent,
and upon the terms, covenants and conditions (including all then-remaining
options to renew but excluding requirements which have already been fulfilled)
of this Lease, provided:


82





--------------------------------------------------------------------------------





(i)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the applicable terms of Section 22.2;
(ii)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Lease given pursuant
to this Section 17.1(f);
(iii)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for avoidance of doubt, any amounts that
become due prior to and remained unpaid as of the date of the Notice of
Termination) and, in addition thereto, all reasonable expenses, including
reasonable documented attorney’s fees, which Landlord shall have incurred by
reason of such rejection or such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and
(iv)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.
(g)    New Lease Priorities. If more than one Permitted Leasehold Mortgagee
shall request a New Lease pursuant to subsection (f)(i) of this Section 17.1,
Landlord shall enter into such New Lease with the Permitted Leasehold Mortgagee
whose mortgage is senior in lien, or with its Permitted Leasehold Mortgagee
Designee acting for the benefit of such Permitted Leasehold Mortgagee prior in
lien foreclosing on Tenant’s interest in this Lease. Landlord, without liability
to Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely
upon (i) with respect to any Permitted Leasehold Mortgage evidenced by a
recorded security instrument, a title insurance policy (or, if elected by
Landlord in its sole discretion, a title insurance commitment, certificate of
title or other similar instrument) issued by a reputable title insurance company
as the basis for determining the appropriate Permitted Leasehold Mortgagee who
is entitled to such New Lease or (ii) with respect to any Permitted Leasehold
Mortgage not evidenced by a recorded security instrument, the statement with
respect to relative priority of Permitted Leasehold Mortgages contained in the
applicable notice delivered pursuant to Section 17.1(b)(i), provided that any
such statement that provides that any such Permitted Leasehold Mortgage
described in this clause (ii) is senior or prior to any Permitted Leasehold
Mortgage evidenced by a recorded security instrument shall only be effective to
the extent it is consented to in writing by the Permitted Leasehold Mortgagee in
respect of such Permitted Leasehold Mortgage evidenced by a recorded security
instrument.
(h)    Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition of entering into the New Lease provided for by
Section 17.1(f). For the avoidance of doubt, upon such foreclosure and/or the
effectuation of such a New Lease in accordance with the provisions, terms and
conditions hereof, any such defaults are automatically deemed waived through the
effective date of such foreclosure or New Lease as to any such Permitted
Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee, as the new
tenant hereunder or under the New Lease, as applicable (it being understood that
the provisions of this sentence shall not be deemed to relieve such new tenant
of its obligations to comply with this Lease or such New Lease from and after
the effective date of such foreclosure or New Lease).
(i)    Casualty Loss. A standard mortgagee clause naming each Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof may be added to any and all insurance
policies required to be carried by Tenant hereunder on condition that (and, in
all events, Tenant agrees that) the insurance proceeds are to be applied in the
manner specified in this Lease and the Permitted Leasehold Mortgage shall so
provide; except that the Permitted Leasehold Mortgage may provide a manner for
the disposition of such


83





--------------------------------------------------------------------------------





proceeds, if any, otherwise payable directly to Tenant (but not such proceeds,
if any, payable jointly to Landlord and Tenant or to Landlord, to the Fee
Mortgagee or to a third-party escrowee) pursuant to the provisions of this
Lease.
(j)    Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Base Rental Value)
or legal proceedings between Landlord and Tenant involving obligations under
this Lease.
(k)    Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Article XXXV hereof to the
address furnished Landlord pursuant to subsection (b) of this Section 17.1, and
those from the Permitted Leasehold Mortgagee to Landlord shall be mailed to the
address designated pursuant to the provisions of Article XXXV hereof. Such
notices, demands and requests shall be given in the manner described in this
Section 17.1 and in Article XXXV and shall in all respects be governed by the
provisions of those sections.
(l)    Limitation of Liability. Notwithstanding any other provision hereof to
the contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s
liability to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder
howsoever arising shall be limited to and enforceable only against such
Permitted Leasehold Mortgagee’s interest in the Leasehold Estate and the other
collateral granted to such Permitted Leasehold Mortgagee to secure the
obligations under the loan secured by the applicable Permitted Leasehold
Mortgage, and (ii) each Permitted Leasehold Mortgagee agrees that Landlord’s
liability to such Permitted Leasehold Mortgagee hereunder howsoever arising
shall be limited to and enforceable only against Landlord’s interest in the
Leased Property, and no recourse against Landlord shall be had against any other
assets of Landlord whatsoever.
(m)    Sale Procedure. If this Lease has been terminated, the Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof with the most senior lien on the Leasehold
Estate shall have the right to make the determinations and agreements on behalf
of Tenant under Article XXXVI, in each case, in accordance with and subject to
the terms and provisions of Article XXXVI.
(n)    Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long
as such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is
an intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.
(o)    The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.
17.2    Landlord Cooperation with Permitted Leasehold Mortgage. If, in
connection with granting any Permitted Leasehold Mortgage or entering into an
agreement relating thereto, Tenant shall request in writing (i) reasonable
cooperation from Landlord or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by
Permitted Leasehold Mortgagee, Landlord shall reasonably cooperate with such
request, so long as (a) no Tenant Event of Default is continuing, (b) all
reasonable documented out-of-pocket costs and expenses incurred by Landlord,
including, but not limited to, its reasonable documented attorneys’ fees, shall
be paid by Tenant, and (c) any requested action, including any amendments or
modification of this Lease, shall not (i) increase Landlord’s monetary
obligations under this Lease by more than a de minimis extent, or increase
Landlord’s non-monetary obligations under this Lease in any material respect or
decrease Tenant’s obligations in any material respect, (ii) diminish Landlord’s
rights under this Lease in any material respect, (iii) adversely impact the
value of the Leased Property by more than a de minimis extent or otherwise have
a more than de minimis adverse effect on the Leased Property, Tenant or
Landlord, (iv) adversely impact Landlord’s (or any Affiliate of Landlord’s) tax
treatment or position, (v) result in this Lease not constituting a “true lease”,
or (vi) result in a default under the Fee Mortgage Documents.


84





--------------------------------------------------------------------------------





ARTICLE XVIII

TRANSFERS BY LANDLORD
18.1    Transfers Generally. Landlord may sell, assign, transfer or convey,
without Tenant’s consent, the Leased Property, in whole (subject to exclusions
for assets that may not be transferred and that, in the aggregate, are de
minimis) but not in part (unless in part due to a transaction in which multiple
Affiliates of a single Person (collectively, “Affiliated Persons”) will own the
Leased Property as tenants in common, but only if this Lease remains as a
single, indivisible Lease and all such Affiliated Persons execute a joinder to
this Lease as “Landlord”, on a joint and several basis, the form and substance
of which joinder shall be reasonably satisfactory to Tenant and Landlord) to a
single transferee (such transferee, such tenants in common or any other
permitted transferee of this Lease, in each case, an “Acquirer”) and, in
connection with such transaction, if the Acquirer is not an Affiliate of
Landlord, (a) Landlord shall amend the minimum capital expenditure requirements
hereunder (such amendment to be limited solely to the amount of such minimum
capital expenditure requirements) such that, in the aggregate such minimum
capital expenditure requirements hereunder (taken together with the Minimum Cap
Ex Requirements under and as defined in the Other Leases, after taking into
consideration applicable reductions of the Minimum Cap Ex Requirements under and
as defined in the Other Leases in the amount of the Minimum Cap Ex Reduction
Amount), shall be no greater than the Minimum Cap Ex Requirements under this
Lease and the Other Leases prior to such sale, assignment, transfer or
conveyance; and (b) such minimum capital expenditure requirements shall be
calculated on an individual, standalone basis under this Lease and under the
Other Leases; except, however, the foregoing clauses (a) and (b) shall not apply
to any transaction described in clause (iii) below. If Landlord (including any
permitted successor Landlord) shall convey the Leased Property in accordance
with the terms of this Lease, other than as security for a debt, and the
applicable Acquirer expressly assumes all obligations of Landlord arising after
the date of the conveyance, Landlord shall thereupon be released from all future
liabilities and obligations of Landlord under this Lease arising or accruing
from and after the date of such conveyance or other transfer and all such future
liabilities and obligations shall thereupon be binding upon such applicable
Acquirer. Without limitation of the preceding provisions of this Section 18.1,
any or all of the following shall be freely permitted to occur: (i) any transfer
of the Leased Property, in whole but not in part (subject to exclusions for
assets that may not be transferred and that, in the aggregate, are de minimis),
to a Fee Mortgagee in accordance with the terms of this Lease (including any
transfer of the direct or indirect equity interests in Landlord), which transfer
may include, without limitation, a transfer by foreclosure brought by the Fee
Mortgagee or a transfer by a deed in lieu of foreclosure, assignment in lieu of
foreclosure or other transaction in lieu of foreclosure; (ii) a merger
transaction or other similar disposition affecting Landlord REIT or a sale by
Landlord REIT directly or indirectly involving the Leased Property (so long as
(x) upon consummation of such transaction, all of the Leased Property (subject
to exclusions for assets that may not be transferred and that, in the aggregate,
are de minimis) is owned by a single Person (or multiple Affiliated Persons as
tenants in common) and (y) such surviving Person(s) execute(s) an assumption of
this Lease, the MLSA and all Lease/MLSA Related Agreements to which Landlord is
a party, assuming all obligations of Landlord hereunder and thereunder) (in the
case of multiple Affiliated Persons, on a joint and several basis), the form and
substance of which assumption shall be reasonably satisfactory to Tenant and
Landlord); (iii) a sale/leaseback transaction by Landlord with respect to the
entire Leased Property (subject to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) (provided (x) the
overlandlord under the resulting overlease agrees that, in the event of a
termination of such overlease, this Lease shall continue in effect as a direct
lease between such overlandlord and Tenant and (y) the overlease shall not
impose any new, additional or more onerous obligations on Tenant without
Tenant’s prior written consent in Tenant’s sole discretion (and without limiting
the generality of the foregoing, the overlease shall not impose any additional
monetary obligations (whether for payment of rents under such overlease or
otherwise) on Tenant), subject to and in accordance with all of the provisions,
terms and conditions of this Lease; (iv) any sale of any indirect interest in
the Leased Property that does not change the identity of Landlord hereunder,
including without limitation a participating interest in Landlord’s interest
under this Lease or a sale of Landlord’s reversionary interest in the Leased
Property so long as Landlord remains the only party with authority to bind
Landlord under this Lease, or (v) a sale or transfer to an Affiliate of Landlord
or a joint venture entity in which any Affiliate of Landlord is the managing
member or partner, so long as (x) upon consummation of such transaction, all of
the Leased Property (subject to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) is owned by a single
Person or multiple Affiliated Persons as tenants in common and (y) such
Person(s) execute(s) an assumption of this Lease, the MLSA and all Lease/MLSA
Related Agreements to which Landlord is a party, assuming all obligations of
Landlord hereunder and thereunder (in the case of multiple Affiliated Persons,
on a


85





--------------------------------------------------------------------------------





joint and several basis), the form and substance of which assumption shall be
reasonably satisfactory to Tenant and Landlord. Notwithstanding anything to the
contrary herein, Landlord shall not sell, assign, transfer or convey the Leased
Property, or assign this Lease, to (I) a Tenant Prohibited Person (as defined in
the MLSA), (II) a Manager Prohibited Person (as defined in the MLSA), or (III)
any Person that is associated with a Person who has been found “unsuitable”,
denied a Gaming License or otherwise precluded from participation in the Gaming
Industry by any Gaming Authority where such association would reasonably be
expected to adversely affect, any of Tenant’s or its Affiliates’ Gaming Licenses
or Tenant’s or its Affiliates’ then-current standing with any Gaming Authority.
Any transfer by Landlord under this Article XVIII shall be subject to all
applicable Legal Requirements, including any Gaming Regulations, and no such
transfer shall be effective until any applicable approvals with respect to
Gaming Regulations, if applicable, are obtained. Tenant shall attorn to and
recognize any successor Landlord in connection with any transfer(s) permitted
under this Article XVIII as Tenant’s “landlord”.
18.2    Intentionally Omitted.
18.3    Intentionally Omitted.
18.4    Transfers to Tenant Competitors. In the event that, and so long as,
Landlord is a Tenant Competitor, then, notwithstanding anything herein to the
contrary, the following shall apply:
(a)    Without limitation of Section 23.1(c) of this Lease, Tenant shall not be
required (1) to deliver the information required to be delivered to such
Landlord pursuant to Section 23.1(b) hereof to the extent the same would give
such Landlord a “competitive” advantage with respect to markets in which such
Landlord and Tenant or CEC might be competing at any time (it being understood
that such Landlord shall retain audit rights with respect to such information to
the extent required to confirm Tenant’s compliance with the terms of this Lease
(and such Landlord shall be permitted to comply with Securities Exchange
Commission, Internal Revenue Service and other legal and regulatory requirements
with regard to such information) and provided that appropriate measures are in
place to ensure that only such Landlord’s auditors (which for this purpose shall
be a “big four” firm designated by such Landlord) and attorneys (as reasonably
approved by Tenant) (and not Landlord or any Affiliates of such Landlord or any
direct or indirect parent company of such Landlord or any Affiliate of such
Landlord) are provided access to such information) or (2) to provide information
that is subject to the quality assurance immunity or is subject to
attorney-client privilege or the attorney work product doctrine.
(b)    Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:
(i)    Clause (vii) of the definition of Primary Intended Use shall be deleted,
and clause (v) of the definition of Primary Intended Use shall be modified to
read as follows: “(v) such other ancillary uses, but in all events consistent
with the current use of the Leased Property or any portion thereof as of the
Commencement Date or with then-prevailing or innovative or state-of-the-art
hotel, resort and gaming industry use, and/or”.
(ii)    Without limitation of the other provisions of Section 10.1, the approval
of Landlord shall not be required under (1) Section 10.1 for Alterations and
Capital Improvements in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00), and (2) Section 10.2(b) for approval of the Architect
thereunder.
(c)    With respect to all consent, approval and decision-making rights granted
to such Landlord under the Lease relating to competitively sensitive matters
pertaining to the use and operation of the Leased Property and Tenant’s business
conducted thereat (other than any right of Landlord to grant waivers and amend
or modify any of the terms of this Lease), such Landlord shall establish an
independent committee to evaluate, negotiate and approve such matters,
independent from and without interference from such Landlord’s management or
Board of Directors. Any dispute over whether a particular decision should be
determined by such independent committee shall be submitted for resolution by an
Expert pursuant to Section 34.2 hereof.
Tenant acknowledges and agrees that (x) as of the Commencement Date, Joliet
Partner is a minority interest holder in Landlord and does not Control Landlord;
and (y) for so long as the circumstances in clause (x) continue and the Joliet


86





--------------------------------------------------------------------------------





Partner continues to own no more than twenty percent (20%) of the interest in
Landlord, neither Landlord nor any of its Affiliates shall be deemed to be a
Tenant Competitor solely as a result of the circumstances in clause (x).
ARTICLE XIX

HOLDING OVER
If Tenant shall for any reason remain in possession of the Leased Property after
the Expiration Date without the consent, or other than at the request, of
Landlord, such possession shall be as a month-to-month tenant during which time
Tenant shall pay as Rent each month an amount equal to (a) two hundred percent
(200%) of the monthly installment of Rent applicable as of the Expiration Date,
and (b) all Additional Charges and all other sums payable by Tenant pursuant to
this Lease. During such period of month-to-month tenancy, Tenant shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Lease, but shall have no rights hereunder other than the right, to the
extent given by law to month-to-month tenancies, to continue its occupancy and
use of the Leased Property. Nothing contained herein shall constitute the
consent, express or implied, of Landlord to the holding over of Tenant after the
Expiration Date. This Article XIX is subject to Tenant’s rights and obligations
under Article XXXVI below, and it is understood and agreed that any possession
of the Leased Property after the Expiration Date pursuant to such Article XXXVI
shall not constitute a hold over subject to this Article XIX.
ARTICLE XX

RISK OF LOSS
The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.
ARTICLE XXI

INDEMNIFICATION
21.1    General Indemnification.
(i)    In addition to the other indemnities contained herein, and
notwithstanding the existence of any insurance carried by or for the benefit of
Landlord or Tenant, and without regard to the policy limits of any such
insurance, Tenant shall protect, indemnify, save harmless and defend Landlord
and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Landlord
Indemnified Parties”; each individually, a “Landlord Indemnified Party”), from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses, including reasonable documented attorneys’,
consultants’ and experts’ fees and expenses, imposed upon or incurred by or
asserted against the Landlord Indemnified Parties (excluding any indirect,
special, punitive or consequential damages as provided in Section 41.3) by
reason of any of the following (in each case, other than to the extent resulting
from Landlord’s gross negligence or willful misconduct or default hereunder or
the violation by Landlord of any Legal Requirement imposed against Landlord
(including any Gaming Regulations, but excluding any Legal Requirement which
Tenant is required to satisfy pursuant to the terms hereof or otherwise)):
(i) any accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Facility (or any part thereof) or adjoining sidewalks
under the control of Tenant or any Subtenant; (ii) any use, misuse, non-use,
condition, maintenance or repair by Tenant of the Facility (or any part
thereof); (iii) any failure on the part of Tenant to perform or comply with any
of the terms of this Lease; (iv) any claim for malpractice, negligence or
misconduct committed by Tenant or any Person on or from the Facility (or any
part thereof); (v) the violation by Tenant of any Legal Requirement (including
any Gaming Regulations) or Insurance Requirements; (vi) the non-performance of
any contractual obligation, express or implied, assumed or


87





--------------------------------------------------------------------------------





undertaken by Tenant with respect to the Facility (or any part thereof) or any
business or other activity carried on in relation to the Facility (or any part
thereof) by Tenant; (vii) any lien or claim that may be asserted against the
Facility (or any part thereof) arising from any failure by Tenant to perform its
obligations hereunder or under any instrument or agreement affecting the
Facility (or any part thereof); (viii) any third-party claim asserted against
Landlord as a result of Landlord being a party to the MLSA, so long as such
claim does not result from Landlord’s actions; and (ix) any matter arising out
of Tenant’s (or any Subtenant’s) management, operation, use or possession of the
Facility or any business or other activity carried on, at, from or in relation
to the Facility (including any litigation, suit, proceeding or claim asserted
against Landlord). Any amounts which become payable by Tenant under this Article
XXI shall be paid within ten (10) days after liability therefor is determined by
a final non appealable judgment or settlement or other agreement of the Parties,
and if not timely paid shall bear interest at the Overdue Rate from the date of
such determination to the date of payment. Tenant, with its counsel and at its
sole cost and expense, shall contest, resist and defend any such claim, action
or proceeding asserted or instituted against the Landlord Indemnified Parties.
For purposes of this Article XXI, any acts or omissions of Tenant or any
Subtenant or any Subsidiary, as applicable, or by employees, agents, assignees,
contractors, subcontractors or others acting for or on behalf of Tenant or any
Subtenant or any Subsidiary, as applicable (including, without limitation,
Manager or anyone acting by, through or on behalf of Manager) (whether or not
they are negligent, intentional, willful or unlawful), shall be strictly
attributable to Tenant.
(ii)    Notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Landlord shall protect, indemnify, save harmless and defend
Tenant and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses, imposed upon or incurred by or asserted against the
Tenant Indemnified Parties (excluding any indirect, special, punitive or
consequential damages as provided in Section 41.3) by reason of (A) Landlord’s
gross negligence or willful misconduct hereunder, other than to the extent
resulting from Tenant’s gross negligence or willful misconduct or default
hereunder, and (B) the violation by Landlord of any Legal Requirement imposed
against Landlord (including any Gaming Regulations, but excluding any Legal
Requirement which Tenant is required to satisfy pursuant to the terms hereof or
otherwise). Any amounts which become payable by Landlord under this Section
21.1(ii) shall be paid within ten (10) days after liability therefor is
determined by a final non appealable judgment or settlement or other agreement
of the Parties, and if not timely paid shall bear interest at the Overdue Rate
from the date of such determination to the date of payment. Landlord, with its
counsel and at its sole cost and expense, shall contest, resist and defend any
such claim, action or proceeding asserted or instituted against the Tenant
Indemnified Parties. For purposes of this Article XXI, any acts or omissions of
Landlord, or by employees, agents, contractors, subcontractors or others acting
for or on behalf of Landlord (whether or not they are negligent, intentional,
willful or unlawful), shall be strictly attributable to Landlord.
21.2    Encroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements shall encroach upon any property, street or right-of-way, or shall
violate any restrictive covenant or other similar agreement affecting the Leased
Property, or any part thereof, or shall impair the rights of others under any
easement or right-of-way to which the Leased Property is subject, or the use of
the Leased Property or any portion thereof is impaired, limited or interfered
with by reason of the exercise of the right of surface entry or any other
provision of a lease or reservation of any oil, gas, water or other minerals,
then, promptly upon the request of Landlord or any Person affected by any such
encroachment, violation or impairment (collectively, a “Title Violation”),
Tenant, subject to its right to contest the existence of any such encroachment,
violation or impairment to the extent provided in this Lease, and without
limitation of any of Tenant’s obligations otherwise set forth in this Lease (to
the extent applicable), shall (i) in the case of any third party claims
(excluding for the avoidance of doubt those made by Affiliates of Landlord)
based on or resulting from such Title Violation, protect, indemnify, save
harmless and defend the Landlord Indemnified Parties from and against, with
respect to matters first arising from and after the Commencement Date, one
hundred percent (100%) of, and with respect to matters existing as of the
Commencement Date, fifty percent (50%) of, any and all losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses) based on or arising by reason of any


88





--------------------------------------------------------------------------------





such third party claim based on or resulting from such Title Violation;
provided, however, that Tenant shall be required to so protect, indemnify, save
harmless and defend the Landlord Indemnified Parties only to the extent that the
proceeds from Landlord’s title insurance policies are not sufficient to cover
such losses, liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (it being understood that if Tenant pays any such
amounts that are contemplated hereunder to be covered by Landlord’s title
insurance policies, then Tenant shall be subrogated to all or fifty percent
(50%) of (as applicable) the rights of Landlord against its title insurance
carriers and shall be entitled to, with respect to matters first arising from
and after the Commencement Date, one hundred percent (100%) of, and with respect
to matters existing as of the Commencement Date, fifty percent (50%) of, the
proceeds (net of Landlord’s out-of-pocket costs incurred in obtaining such
proceeds) from such title insurance policy related to such Title Violation;
except, however, Tenant shall not be entitled to receive proceeds from any such
title insurance policies in excess of amounts actually paid by Tenant in
connection therewith) and (ii) to the extent that no third party makes a claim
with respect to such Title Violation, Landlord shall not require Tenant to cure
any of the foregoing matters unless it would have a material adverse effect on
the Leased Property following expiration or termination of this Lease, and in
the event Tenant so cures any such matters, (A) Tenant shall bear with respect
to matters first arising from and after the Commencement Date, one hundred
percent (100%) of, and with respect to matters existing as of the Commencement
Date, fifty percent (50%) of, the cost of such cure (after giving effect to such
title insurance proceeds), and (B) Tenant shall be subrogated to all or fifty
percent (50%) of (as applicable) the rights of Landlord against its title
insurance carriers and shall be entitled to, with respect to matters first
arising from and after the Commencement Date, one hundred percent (100%) of, and
with respect to matters existing as of the Commencement Date, fifty percent
(50%) of, the proceeds (net of Landlord’s out-of-pocket costs incurred in
obtaining such proceeds) from such title insurance policy related to such Title
Violation; except, however, Tenant shall not be entitled to receive proceeds
from any such title insurance policies in excess of amounts actually paid by
Tenant in connection therewith. In the event of an adverse final determination
with respect to any such encroachment, violation or impairment, (a) either of
Tenant or Landlord shall obtain valid and effective waivers or settlements of
all claims, liabilities and damages resulting from each such encroachment,
violation or impairment, or (b) Tenant shall make such changes in the Leased
Improvements, and take such other actions, in each case reasonably acceptable to
Landlord, as Tenant in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment or to end such violation or impairment,
including, if necessary, the alteration of any of the Leased Improvements, and
in any event take all such actions as may be necessary in order to be able to
continue the operation of the applicable portion of the Leased Property for the
Primary Intended Use substantially in the manner and to the extent the
applicable portion of the Leased Property was operated prior to the assertion of
such encroachment, violation or impairment; provided that, (i) unless required
under an adverse final determination of a claim brought by a third party other
than Landlord or any Affiliate of Landlord, Tenant shall not be required to
obtain any such waivers or settlements, make any such changes or take any such
other actions unless such encroachment, violation or impairment otherwise would
have a material adverse effect on the Leased Property following expiration or
termination of this Lease, and (ii) Tenant shall bear with respect to matters
first arising from and after the Commencement Date, one hundred percent (100%)
of, and with respect to matters existing as of the Commencement Date, fifty
percent (50%) of, the cost of obtaining such waivers or settlements, making any
such changes or taking any such other actions. Tenant’s obligations under this
Section 21.2 shall be in addition to and shall in no way discharge or diminish
any obligation of any insurer under any policy of title or other insurance and,
to the extent of any recovery under any title insurance policy, Tenant shall be
entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of any sums recovered
by Landlord under any such policy of title or other insurance (net of Landlord’s
out-of-pocket costs incurred in seeking such recovery) up to the maximum amount
paid by Tenant in accordance with this Section 21.2 and Landlord, upon request
by Tenant, shall pay over to Tenant the applicable portion of such sum paid to
Landlord in recovery on such claim. Landlord agrees to use reasonable efforts to
seek recovery under any policy of title or other insurance under which Landlord
is an insured party for all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable documented
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment as set forth in this
Section 21.2; provided, however, that in no event shall Landlord be obligated to
institute any litigation, arbitration or other legal proceedings in connection
therewith unless Landlord is reasonably satisfied that Tenant has the financial
resources needed to fund all or fifty percent (50%) (as applicable) of the
expenses of such litigation and Tenant and Landlord have agreed upon the terms
and conditions on which such funding will be made available by Tenant,
including, but not limited to, the mutual approval of a litigation budget.


89





--------------------------------------------------------------------------------





ARTICLE XXII

TRANSFERS BY TENANT
22.1    Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and absolute
discretion), (w) voluntarily or by operation of law assign (which term includes
any transfer, sale, encumbering, pledge or other transfer or hypothecation), in
whole or in part, this Lease or Tenant’s Leasehold Estate, (x) let or sublet (or
sub-sublet, as applicable) all or any part of the Facility, or (y) other than in
accordance with the express terms of the MLSA, replace Manager or another
wholly-owned subsidiary of CEC as Manager under the MLSA (other than with
another wholly-owned subsidiary of CEC). Tenant acknowledges that Landlord is
relying upon the expertise of Tenant in the operation (and of Manager or such
other Affiliate of CEC in the management) of the Facility hereunder and that
Landlord entered into this Lease with the expectation that Tenant would remain
in and operate (and Manager or such other Affiliate of CEC would manage) the
Facility during the entire Term. Any Change of Control (or, subject to Section
22.2 below, any transfer of direct or indirect interests in Tenant that results
in a Change of Control) shall constitute an assignment of Tenant’s interest in
this Lease within the meaning of this Article XXII and the provisions requiring
consent contained herein shall apply thereto. Notwithstanding anything set forth
herein, except as expressly provided in Section 22.2(i) or in Article XI of the
MLSA, no assignment or direct or indirect transfer of any nature (whether or not
permitted hereunder) shall have the effect of releasing Tenant, Guarantor or
Manager from their respective obligations under the MLSA.
22.2    Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant, without the
consent of Landlord, may:
(i)    (a) subject to and in accordance with Section 17.1, assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant), in
whole, but not in part, to a Permitted Leasehold Mortgagee for collateral
purposes pursuant to a Permitted Leasehold Mortgage, (b) assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant) to such
Permitted Leasehold Mortgagee, its Permitted Leasehold Mortgagee Designee or any
other purchaser following any foreclosure or transaction in lieu of foreclosure
of the Permitted Leasehold Mortgage, and (c) assign this Lease (and/or direct or
indirect interests in Tenant) to any subsequent purchaser thereafter (provided
such subsequent purchaser is not CEC, any Affiliate of CEC or any other
Prohibited Leasehold Agent), in each case, solely in connection with or
following a foreclosure of, or transaction in lieu of foreclosure of, a
Permitted Leasehold Mortgage; provided, however, that immediately upon giving
effect to any Lease Foreclosure Transaction, (1) subject to the last sentence of
this Section 22.2, at the option of Foreclosure Successor Tenant, either of the
following conditions (A) or (B) shall be satisfied (the “Tenant Transferee
Requirement”): (A) (x) a Qualified Transferee will be the replacement Tenant
hereunder or will Control, and own not less than fifty-one percent (51%) of all
of the direct and indirect economic and beneficial interests in, Tenant or such
replacement Tenant, (y) a replacement lease guarantor that is a Qualified
Replacement Guarantor will have provided a Replacement Guaranty of the Lease,
and (z) the Leased Property shall be managed pursuant to a Replacement
Management Agreement by a Qualified Replacement Manager or a manager that is
expressly approved in writing by Landlord or (B) (x) a transferee that satisfies
the requirements set forth in clauses (b) through (i) in the definition of
Qualified Transferee will be the replacement Tenant or will Control and own not
less than fifty-one percent (51%) of all of the direct and indirect economic and
beneficial interests in Tenant, (y) the Lease shall continue to be guaranteed by
Guarantor under the MLSA (unless Landlord previously expressly consented in
writing to the termination of the MLSA) (it being understood that in any event
under this clause (B) Guarantor’s obligations under the MLSA shall continue in
full force and effect, without any reduction or impairment whatsoever, and
without the need to reaffirm the same), and (z) the Property shall be managed by
the Manager (or a replacement manager previously appointed by Landlord following
a Termination for Cause (as defined under the MLSA)) under the MLSA (or a
replacement management agreement previously approved by Landlord); (2) the
transferee and any of its applicable Affiliates shall have obtained all
necessary Gaming Licenses as required under applicable Legal Requirements
(including Gaming Regulations) and all other licenses, approvals, and permits
required for such transferee to be Tenant under this Lease; (3) a single Person
or multiple Affiliated


90





--------------------------------------------------------------------------------





Persons as tenants in common (each of which satisfy the Tenant Transferee
Requirement) (provided such Affiliated Persons have executed a joinder to this
Lease as the “Tenant” on a joint and several basis, the form and substance of
which joinder shall be reasonably satisfactory to Landlord) shall own, directly,
all of Tenant’s Leasehold Estate and be Tenant under this Lease; and (4) the
Foreclosure Successor Tenant shall (i) provide written notice to Landlord at
least thirty (30) days prior to the closing of the applicable Lease Foreclosure
Transaction, specifying in reasonable detail the nature of such Lease
Foreclosure Transaction and such additional information as Landlord may
reasonably request in order to determine that the requirements of this Section
22.2(i) are satisfied, which notice shall be accompanied by proposed forms of
the Lease Assumption Agreement, the amendment to this Lease contemplated by the
penultimate paragraph of this Section 22.2, and if clause (1)(A) applies, the
forms of proposed Replacement Guaranty and Replacement Management Agreement,
(ii) assume (or, in the case of a foreclosure on or transfer of direct or
indirect interests in Tenant, cause Tenant to reaffirm) in writing (in a form
reasonably acceptable to Landlord) the obligations of Tenant under this Lease,
the MLSA (to the extent the Property shall continue to be managed by the Manager
under the MLSA), and all applicable Lease/MLSA Related Agreements to which
Tenant is a party, from and after the date of the closing of the Lease
Foreclosure Transaction (a “Lease Assumption Agreement”), (iii) provide Landlord
with a copy of any such Lease Assumption Agreement and all other documents
required under this Section 22.2(i) as executed at such closing promptly
following such closing and (iv) provide Landlord with a customary opinion of
counsel reasonably satisfactory to Landlord with respect to the execution,
authorization, and enforceability and other customary matters;
(ii)    upon prior written notice to Landlord, assign this Lease in entirety to
an Affiliate of Tenant, to CEC or an Affiliate of CEC, provided, that such
assignee becomes party to and assumes (in a form reasonably satisfactory to
Landlord) this Lease, the MLSA and all applicable Lease/MLSA Related Agreements
to which Tenant is a party (it being understood, for the avoidance of doubt,
that none of the foregoing shall result in Tenant being released from this
Lease, the MLSA or any of the other Lease/MLSA Related Agreements);
(iii)    transfer direct or indirect interests in Tenant or its direct or
indirect parent(s) on a nationally-recognized exchange; provided, however, that,
in the event of a Change of Control of CEC, then the qualifications, quality and
experience of the management of Tenant, and the quality of the management and
operation of the Facility (taken as a whole with the Non-CPLV Facilities) must
in each case be generally consistent with or superior to that which existed
prior to such Change of Control (it being agreed that Tenant shall give no less
than thirty (30) days’ prior notice to Landlord of any transaction or series of
related transactions which would result in a Change of Control of CEC and Tenant
shall furnish Landlord with such information and materials relating to the
proposed transaction as Landlord may reasonably request in connection with
making its determination under this clause (iii) (to the extent in Tenant’s
possession or reasonable control, and subject to customary and reasonable
confidentiality restrictions in connection therewith), and if Landlord
determines that the quality of the management and operation of the Facility will
not meet such requirement, then such determination shall be resolved pursuant to
Section 34.2 (except, however, for this purpose, the fifteen (15) day good faith
negotiating period contemplated by Section 34.2 shall not apply));
(iv)    transfer any direct or indirect interests in Tenant so long as a Change
of Control does not result, provided Landlord shall be given prior written
notice of any transfer of ten percent (10%) or more (in the aggregate) direct or
indirect ownership interest in Tenant of which transfer Tenant or CEC has actual
knowledge other than any such transfer on a nationally recognized exchange;
(v)    transfer direct or indirect interests in CEC; provided, however, that in
the event of a Change of Control of CEC, the qualifications, quality and
experience of the management of Tenant, and the quality of the management and
operation of the Facility (taken as a whole with the Non-CPLV Facilities) must
in each case be generally consistent with or superior to that which existed
prior to such Change of Control (it being agreed that Tenant shall give no less
than thirty (30) days’ prior notice to Landlord of any transaction or series of
related transactions which would result in a Change of Control of CEC and Tenant
shall furnish Landlord with such information and materials relating to the
proposed transaction as Landlord may reasonably request in connection with
making its determination under this clause (v) (to the extent in Tenant’s
possession or reasonable control, subject to customary and reasonable
confidentiality restrictions in connection therewith),


91





--------------------------------------------------------------------------------





and if Landlord determines that the quality of the management and operation of
the Facility will not meet such requirement, then such determination shall be
resolved pursuant to Section 34.2 (except, however, for this purpose, the
fifteen (15) day good faith negotiating period contemplated by Section 34.2
shall not apply));
(vi)    transfer direct or indirect interests in Tenant or its direct or
indirect parent(s) in connection with a transfer of all of the assets (other
than assets which in the aggregate are de minimis) of CEC; provided, that all
requirements of Section 11.3.3 of the MLSA in connection with a Substantial
Transfer (as defined in the MLSA) of CEC shall have been complied with in all
respects; provided, however, that CEC shall not be released from its obligations
under the MLSA and the applicable transferee shall assume, jointly and severally
with CEC (in a form reasonably satisfactory to Landlord), all of CEC’s
obligations under the MLSA;
(vii)     transfer and sell the entire Leasehold Estate with respect to the
Facility (inclusive of Tenant’s rights in any related Tenant Material Capital
Improvements) (any transfer in compliance with this Section 22.2(vii), an “L1
Transfer”); provided, however, that immediately upon giving effect to any L1
Transfer, the following conditions shall be satisfied, (1) subject to the last
paragraph of this Section 22.2, (x) an L1 Qualified Transferee shall be the L1
Successor Tenant with respect to the Facility and (y) if such L1 Successor
Tenant has a Parent Company, then the Parent Company of such L1 Successor Tenant
shall have provided a Replacement Guaranty (L1 Transfer) with respect to the
applicable L1/L2 Severance Lease; (2) such L1 Successor Tenant and the Landlord
shall have entered into a L1/L2 Severance Lease in accordance with Section 22.9;
(3) Tenant shall (i) have provided written notice to Landlord at least thirty
(30) days prior to the closing of the applicable L1 Transfer, specifying in
reasonable detail the nature of such L1 Transfer, which notice shall be
accompanied by proposed forms of the L1/L2 Severance Lease and Replacement
Guaranty (L1 Transfer) (if applicable), (ii) have furnished Landlord with the
applicable information listed on Exhibit K hereto with respect to such L1
Transfer, (iii) have furnished Landlord with such additional information as
Landlord may reasonably request in order to determine that the requirements of
this Section 22.2(vii) are satisfied, and (iv) provide Landlord with a copy of
all documents required under this Section 22.2(vii) as executed or delivered in
connection with such closing promptly following such closing; (4) the transferee
and any of its applicable Affiliates shall have obtained all necessary Gaming
Licenses as required under applicable Legal Requirements (including Gaming
Regulations) and all other licenses, approvals, and permits required for such
transferee to be the tenant under the applicable L1/L2 Severance Lease; (5) such
L1 Successor Tenant shall not be an Affiliate of Tenant; and (6) the applicable
2018 Facility EBITDAR for the Facility, when taken together with the applicable
2018 Facility EBITDAR for each Non-CPLV Facility transferred by Non-CPLV Tenant
in accordance with Section 22.2(vii) of the Non-CPLV Lease, shall not exceed the
L1 Transfer Cap Amount; and/or
(viii)    transfer and sell the entire Leasehold Estate with respect to the
Facility (inclusive of Tenant’s rights in any related Tenant Material Capital
Improvements) (any transfer in compliance with this Section 22.2(viii), an “L2
Transfer”); provided, however, that immediately upon giving effect to any L2
Transfer, the following conditions shall be satisfied, (1) subject to the last
paragraph of Section 22.2, (x) an L2 Qualified Transferee shall be the L2
Successor Tenant and (y) if such L2 Successor Tenant has a Parent Company, then
the Parent Company of such L2 Successor Tenant shall have provided a Replacement
Guaranty (L2 Transfer) or other credit support reasonably acceptable to Landlord
with respect to the applicable L1/L2 Severance Lease; (2) the applicable L2
Successor Tenant and the Landlord shall have entered into a L1/L2 Severance
Lease in accordance with Section 22.9; (3) Tenant shall (i) have provided
written notice to Landlord at least thirty (30) days prior to the closing of the
applicable L2 Transfer, specifying in reasonable detail the nature of such L2
Transfer, which notice shall be accompanied by proposed forms of the L1/L2
Severance Lease, (ii) have furnished Landlord with the applicable information
listed on Exhibit K hereto with respect to such L2 Transfer, (iii) have
furnished Landlord with such additional information as Landlord may reasonably
request in order to determine that the requirements of this Section 22.2(viii)
are satisfied, and (iv) provide Landlord with a copy of all documents required
under this Section 22.2(viii) as executed or delivered in connection with such
closing promptly following such closing; (4) the transferee and any of its
applicable Affiliates shall have obtained all necessary Gaming Licenses as
required under applicable Legal Requirements (including Gaming Regulations) and
all other licenses, approvals, and permits required for such transferee to be
the tenant under the applicable L1/L2 Severance Lease; (5) such L2 Successor
Tenant shall not be an Affiliate of Tenant;


92





--------------------------------------------------------------------------------





and (6) the applicable 2018 Facility EBITDAR for the Facility, when taken
together with the applicable 2018 Facility EBITDAR for each Non-CPLV Facility
transferred by the Non-CPLV Tenant in accordance with Section 22.2(viii) of the
Non-CPLV Lease, shall not exceed the L2 Transfer Cap Amount.
In connection with any transaction permitted pursuant to Section 22.2(i), the
applicable Foreclosure Successor Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party as needed to give effect to such transaction and such technical amendments
as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant, CEOC and CEC to reflect
the changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in all events, any such amendments or modifications shall not
increase any Party’s monetary obligations under this Lease by more than a de
minimis extent or any Party’s non-monetary obligations under this Lease in any
material respect or diminish any Party’s rights under this Lease in any material
respect; provided, further, it is understood that delivery by any applicable
Qualified Replacement Guarantor or parent of a replacement Tenant of Financial
Statements and other reporting consistent with the requirements of Article XXIII
hereof shall not be deemed to increase Tenant’s obligations or decrease Tenant’s
rights under this Lease). After giving effect to any such transaction, unless
the context otherwise requires, references to Tenant shall be deemed to refer to
the Foreclosure Successor Tenant permitted under this Section 22.2.
Notwithstanding anything otherwise contained in this Lease, Landlord and Tenant
acknowledge that Landlord entered into this Lease with the expectation that the
Leased Property and the Other Leased Property would be under common management
by the Manager pursuant to the MLSA and the Other MLSA, respectively.
Accordingly, absent Landlord’s express written consent, no assignment or other
transfer shall be permitted under Section 22.2(i)(1)(A) or Section 22.2(i)(1)(B)
unless, upon giving effect to such assignment or other transfer, (i) unless the
Manager of the Leased Property or the manager of the Other Leased Property has
been terminated pursuant to a Termination for Cause under and as defined in the
MLSA or applicable Other MLSA, the manager of the Leased Property is the same
Person (or an Affiliate of such Person) that is then managing the Other Leased
Property, (ii) the Leased Property continues to be operated under the Property
Specific IP, and (iii) so long as the Leased Property is managed by Manager or
any other Affiliate of CEC, the Leased Property continues to be granted access
to the System-wide IP at least consistent with the access granted to the Leased
Property prior to any such assignment or other transfer.
Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
by Tenant and/or the Qualified Transferee, the L1 Qualified Transferee or the L2
Qualified Transferee, as applicable (and their applicable Affiliates), and shall
not result in the loss or violation of any Gaming License for the Leased
Property.
22.3    Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements)
without the consent of Landlord, provided, that, (i) Tenant is not released from
any of its obligations under this Lease, (ii) such Sublease is made for bona
fide business purposes in the normal course of the Primary Intended Use, and is
not designed with the intent to avoid payment of Variable Rent or otherwise
avoid any of the requirements or provisions of this Lease, (iii) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new Lease of the Leased Property with a third Person following the
Expiration Date, (iv) such transaction shall not result in a violation of any
Legal Requirements (including Gaming Regulations) relating to the operation of
the Facility, including any Gaming Facilities, (v) any Sublease of all or
substantially all of the Facility shall be subject to the consent of Landlord
and the applicable Fee Mortgagee unless, subject to the further requirements set
forth in the final paragraph of this Section 22.3, the 2018 Facility EBITDAR
generated by the Facility when taken together with the 2018 Facility EBITDAR for
all Non-CPLV Facilities then subleased by Non-CPLV Tenant pursuant to Section
22.3(v) of the Non-CPLV Lease, in the aggregate, does not exceed the Permitted
Facility Sublease Cap Amount (a Sublease permitted under this Section 22.3(v)
without Landlord’s consent is referred to as a “Permitted Facility Sublease”),
and (vi) the Subtenant and any of its applicable Affiliates shall have obtained
all necessary Gaming Licenses as required under applicable Legal Requirements
(including Gaming Regulations) in connection with such Sublease; provided,
further, that, notwithstanding anything otherwise set forth


93





--------------------------------------------------------------------------------





herein, the following are expressly permitted without such consent: (A) the
Specified Subleases and any renewals or extensions in accordance with their
terms, respectively, or non-material modifications thereto and (B) any Subleases
to Affiliates of Tenant that are necessary or appropriate for the operation of
the Facility, including any Gaming Facilities, in connection with licensing
requirements (e.g., gaming, liquor, etc.) (provided the same are expressly
subject and subordinate to this Lease); provided, further, however, that,
notwithstanding anything otherwise set forth herein, the portion(s) of the
Leased Property subject to any Subleases (other than the Specified Subleases,
other than Subleases to Affiliates of CEC and other than a Permitted Facility
Sublease) shall not be used for Gaming purposes or other core functions or
spaces at the Facility (e.g., hotel room areas) (and any such Subleases to
persons that are not Affiliates of CEC in respect of Leased Property used or to
be used in whole or in part for Gaming purposes or other core functions or
spaces (e.g., hotel room areas), other than a Permitted Facility Sublease, shall
be subject to Landlord’s prior written consent not to be unreasonably withheld).
If reasonably requested by Tenant in respect of a Subtenant (including any
sub-sublessee, as applicable) permitted hereunder that is neither a Subsidiary
nor an Affiliate of Tenant or Guarantor, with respect to a Material Sublease,
Landlord and any such Subtenant (or sub-sublessee, as applicable) shall enter
into a subordination, non-disturbance and attornment agreement with respect to
such Material Sublease in a form reasonably satisfactory to Landlord, Tenant and
the applicable Subtenant (or sub-sublessee, as applicable), which subordination,
non-disturbance and attornment agreement shall, upon the request of Tenant,
provide that, following a termination of the Lease, any lender or provider of
financing to such Subtenant (or sub-sublessee, as applicable) that would be a
Permitted Leasehold Mortgagee (disregarding for this purpose, however, the
requirement that the liens created by a Permitted Leasehold Mortgage encumber
the entirety of Tenant’s Leasehold Estate, so long as the applicable
subleasehold mortgage covers all of the applicable Subtenant’s subleasehold
estate (other than items that are not capable of being mortgaged and that, in
the aggregate, are de minimis)) if such financing was incurred by Tenant shall
be entitled to substantially similar rights and benefits (and be subject to
substantially similar obligations) with respect to such Material Sublease as a
Permitted Leasehold Mortgagee (disregarding for this purpose, however, the
requirement that the liens created by a Permitted Leasehold Mortgage encumber
the entirety of Tenant’s Leasehold Estate, so long as the applicable
subleasehold mortgage covers all of the applicable Subtenant’s subleasehold
estate (other than items that are not capable of being mortgaged and that, in
the aggregate, are de minimis)) is entitled (and subject) with respect to this
Lease under Article XVII (and if a Fee Mortgage is then in effect, Landlord
shall use reasonable efforts to seek to cause the Fee Mortgagee to enter into a
subordination, non-disturbance and attornment agreement substantially in the
form customarily entered into by such Fee Mortgagee at the time of request with
similar subtenants (subject to adjustments and modifications arising out of the
specific nature and terms of this Lease and/or the applicable Sublease,
including the provisions described above relating to any lender or provider of
financing to such Subtenant (or sub-sublessee, as applicable))). After a Tenant
Event of Default has occurred and while it is continuing, Landlord may collect
rents from any Subtenant and apply the net amount collected to the Rent, but no
such collection shall be deemed (A) a waiver by Landlord of any of the
provisions of this Lease, (B) the acceptance by Landlord of such Subtenant as a
tenant or (C) a release of Tenant from the future performance of its obligations
hereunder. Notwithstanding anything otherwise set forth herein, Landlord shall
have no obligation to enter into a subordination, non-disturbance and attornment
agreement (or seek to cause a Fee Mortgagee to enter into a subordination,
non-disturbance and attornment agreement) with any Subtenant with respect to a
Sublease, (1) the term of which extends beyond the then Stated Expiration of
this Lease, unless the applicable Sublease is on commercially reasonable terms
at the time in question taking into consideration, among other things, the
identity of the Subtenant, the extent of the Subtenant’s investment into the
subleased space, the term of such Sublease and Landlord’s interest in such space
(including the resulting impact on Landlord’s ability to lease the Leased
Property on commercially reasonable terms after the Term of this Lease), or (2)
that constitutes a management arrangement (it being understood that a Permitted
Facility Sublease shall not constitute a management agreement). Tenant shall
furnish Landlord with a copy of each Material Sublease that Tenant enters into
promptly following the making thereof (irrespective of whether Landlord’s prior
approval was required therefor). In addition, promptly following Landlord’s
request therefor, Tenant shall furnish to Landlord (to the extent in Tenant’s
possession or under Tenant’s reasonable control) copies of all other Subleases
with respect to the Leased Property specified by Landlord. Without limitation of
the foregoing, Tenant acknowledges it has furnished to Landlord a subordination
agreement dated as of the Commencement Date that is binding on all Subtenants
that are Subsidiaries or Affiliates of Tenant or Guarantor, pursuant to which
subordination agreement, among other things, all such Subtenants have
subordinated their respective Subleases to this Lease and all of the provisions,
terms and conditions hereof. Further, Tenant hereby represents and warrants to
Landlord that as of the Commencement Date, there exists no Sublease other than
the Specified Subleases.


94





--------------------------------------------------------------------------------





Tenant shall give Landlord at least thirty (30) days prior written notice before
entering into a Permitted Facility Sublease, which notice shall be accompanied
by the proposed form of such Permitted Facility Sublease. In addition, Tenant
shall furnish Landlord reasonably promptly with (x) the applicable information
listed on Exhibit K hereto with respect to such Permitted Facility Sublease
transaction and (y) such other materials as Landlord may reasonably request in
order to determine that the requirements of this Section 22.3 with respect to
such Permitted Facility Sublease are satisfied. Reasonably promptly following
entry into any such Permitted Facility Sublease, Tenant shall provide Landlord
with a copy of the executed Sublease. Additionally, to the extent not publicly
filed, Tenant shall furnish Landlord with copies of any amendments of, or
supplements to, any Permitted Facility Sublease with reasonable promptness after
the execution thereof. Neither the Sublessee under any Permitted Facility
Sublease nor any successor or assignee or sublessee of such Sublessee shall be
an Affiliate of Tenant, no Permitted Facility Sublease shall constitute a
management arrangement, and any Permitted Facility Sublease shall demise all of
the Leased Property pertaining to the Facility (other than de minimis portions
thereof that are not capable of being subleased).


22.4    Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into after the Commencement Date must provide that:
(i)    the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;
(ii)    in the case of a Sublease, in the event of cancellation or termination
of this Lease for any reason whatsoever or of the surrender of this Lease
(whether voluntary, involuntary or by operation of law) prior to the expiration
date of such Sublease, including extensions and renewals granted thereunder
without replacement of this Lease by a New Lease pursuant to Section 17.1(f),
then, subject to Article XXXVI and without affecting the provisions of any
subordination, non-disturbance and attornment agreement entered into between
Landlord and such Subtenant, (a) upon the request of Landlord (in Landlord’s
discretion), the Subtenant shall make full and complete attornment to Landlord
for the balance of the term of the Sublease, which attornment shall be evidenced
by an agreement in form and substance reasonably satisfactory to Landlord and
which the Subtenant shall execute and deliver within five (5) days after request
by Landlord and the Subtenant shall waive the provisions of any law now or
hereafter in effect which may give the Subtenant any right of election to
terminate the Sublease or to surrender possession in the event any proceeding is
brought by Landlord to terminate this Lease and (b) to the extent such Subtenant
(and each subsequent subtenant separately permitted hereunder) is required to
attorn to Landlord pursuant to subclause (a) above, the aforementioned
attornment agreement shall recognize the right of the subtenant (and such
subsequent subtenant) under the applicable Sublease and contain commercially
reasonable, customary non-disturbance provisions for the benefit of such
subtenant, so long as such Subtenant is not in default thereunder; and
(iii)    in the case of a Sublease, in the event the Subtenant receives a
written notice from Landlord stating that this Lease has been cancelled,
surrendered or terminated and not replaced by a New Lease pursuant to Section
17.1(f) or by a replacement lease pursuant to Article XXXVI, then the Subtenant
shall thereafter be obligated to pay all rentals accruing under said Sublease
directly to Landlord (or as Landlord shall so direct); all rentals received from
the Subtenant by Landlord shall be credited against the amounts owing by Tenant
under this Lease.
(iv)    in the case of a Sublease (other than the Specified Subleases), it shall
be subject and subordinate to all of the terms and conditions of this Lease
(subject to the terms of any applicable subordination, non-disturbance agreement
made pursuant to Section 22.3);
(v)    no Subtenant shall be permitted to further sublet all or any part of the
Leased Property or assign its Sublease except insofar as the same would be
permitted if it were a Sublease by Tenant under this Lease (it being understood
that any Subtenant under Section 22.3 may pledge and mortgage its subleasehold
estate (or allow the pledge of its equity interests) to its lenders or
noteholders); and


95





--------------------------------------------------------------------------------





(vi)    in the case of a Sublease, the Subtenant thereunder will, upon request,
furnish to Landlord and each Fee Mortgagee an estoppel certificate of the same
type and kind as is required of Tenant pursuant to Section 23.1(a) hereof (as if
such Sublease was this Lease).
Any assignment of the Leased Property permitted hereunder and entered into after
the Commencement Date (it being understood that a Sublease shall not constitute
an assignment) other than any L1 Transfer or L2 Transfer must provide that all
of Tenant’s rights in, to and under Property Specific IP and Property Specific
Guest Data and, in the case of an assignment where the Leased Property continues
to be managed by Manager or any other Affiliate of CEC, System-wide IP, shall
also be assigned to the applicable assignee, in each case, to the fullest extent
applicable.
Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.
22.5    Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement (including in connection with any request for a subordination,
non-disturbance and attornment agreement), including reasonable documented
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such Sublease, assignment or management agreement is actually consummated.
22.6    No Release of Tenant’s Obligations; Exception. No assignment, subletting
or management agreement shall relieve Tenant of its obligation to pay the Rent
and to perform all of the other obligations to be performed by Tenant hereunder.
The liability of Tenant and any immediate and remote successor in interest of
Tenant (by assignment or otherwise), and the due performance of the obligations
of this Lease on Tenant’s part to be performed or observed, shall not in any way
be discharged, released or impaired by any (i) stipulation which extends the
time within which an obligation under this Lease is to be performed, (ii) waiver
of the performance of an obligation required under this Lease that is not
entered into by Landlord in a writing executed by Landlord and expressly stated
to be for the benefit of Tenant or such successor, or (iii) failure to enforce
any of the obligations set forth in this Lease provided that Tenant shall not be
responsible for any additional obligations or liability arising as the result of
any modification or amendment of this Lease by Landlord and any assignee of
Tenant that is not an Affiliate of Tenant.
22.7    Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) 
such transaction is in each case made for bona fide business purposes in the
normal course of the Primary Intended Use; (ii) such transaction shall not
result in a violation of any Legal Requirements (including Gaming Regulations)
relating to the operation of the Facility, including any Gaming Facilities,
(iii) such Bookings are on commercially reasonable terms at the time entered
into; and (iv) such transaction is not designed with the intent to frustrate
Landlord’s ability to enter into a new lease of the Leased Property or any
portion thereof with a third person following the Expiration Date; provided,
further, that, notwithstanding anything otherwise set forth herein, any such
Bookings in effect as of the Commencement Date are expressly permitted without
such consent. Landlord hereby agrees that in the event of a termination or
expiration of this Lease, Landlord hereby recognizes and shall keep in effect
such Booking on the terms agreed to by Tenant with such Person and shall not
disturb such Person’s rights to occupy such portion of the Leased Property in
accordance with the terms of such Booking.
22.8    Merger of CEOC. The Parties acknowledge that, immediately following the
execution of this Lease on the Commencement Date, Caesars Entertainment
Operating Company, Inc., a Delaware corporation, merged into CEOC, LLC.
Notwithstanding anything herein to the contrary, Landlord consents to such
merger.
22.9    Permitted Transferee Lease. In the event Tenant desires to effectuate an
L1 Transfer or an L2 Transfer (individually or collectively, an “L1/L2
Transfer”), Tenant shall cause the applicable L1 Successor Tenant or L2
Successor Tenant, as applicable, to enter into an L1/L2 Severance Lease with the
Landlord (and cause to be delivered a Replacement Guaranty (L1 Transfer) or
Replacement Guaranty (L2 Transfer), if applicable), in accordance with the
following:


96





--------------------------------------------------------------------------------





(a)    At the closing of the applicable L1/L2 Transfer, the Landlord shall enter
into such L1/L2 Severance Lease, as applicable, with the applicable L1 Successor
Tenant or L2 Successor Tenant within the later of (x) thirty (30) days of being
presented with the applicable L1/L2 Severance Lease and (y) five (5) days after
Landlord and Tenant shall have agreed on the applicable terms and conditions of
the applicable L1/L2 Severance Lease as provided in the definition thereof and
the provisions of this Section 22.9. (The date of such closing and entry into
such Permitted Transferee Lease in accordance with this Section 22.9, the “L1/L2
Transfer Date”.)
(b)    The term of such L1/L2 Severance Lease shall be the applicable L1/L2
Severance Lease Term determined in accordance with the definition thereof. Such
L1/L2 Severance Lease shall contain (i) restrictions on transfer determined in
accordance with the provisions of the definition of L1/L2 Severance Lease,
provided, that in all events, such restrictions shall contain the ability to
make further assignments on terms consistent with the provisions of Section
22.2(vii) and Section 22.2(viii), as applicable, hereof, (ii) restrictions on
the tenant under the applicable L1/L2 Severance Lease becoming an Affiliate of
Tenant or Guarantor and (iii) reporting requirements consistent with the
reporting requirements in this Lease.
(c)    The rent initially payable under the applicable L1/L2 Severance Lease
(the “L1/L2 Transferee Lease Rent”) as of the L1/L2 Transfer Date will be equal
to the amount of Rent then payable under this Lease, and shall thereafter be
subject to escalation, bifurcation into fixed and variable components and
adjustment consistent with the provisions of this Lease (as if this Lease shall
have commenced on the applicable L1/L2 Transfer Date), modified to reflect that
the rent payable under such L1/L2 Severance Lease will be calculated on a
stand-alone basis with respect to the Facility only, without reference to the
financial performance of, or rent payable with respect to, any other facility
(i.e., upon the first day of the second (2nd) year of the applicable L1/L2
Severance Lease Term, the rent under such L1/L2 Severance Lease shall commence
to escalate annually in accordance with an escalator consistent with the
Escalator hereunder, such rent shall be split into a fixed component and a
variable component commencing on the first day of the eighth (8th) year of the
applicable L1/L2 Severance Lease Term, and such fixed and variable components
shall thereafter continue to escalate and be adjusted, all in a manner
consistent with the escalations and adjustments as provided hereunder, modified
to reflect that the rent payable under such L1/L2 Severance Lease will be
calculated on a stand-alone basis with respect to the Facility only, without
reference to the financial performance of, or rent payable with respect to, any
other facility) (as shall be more particularly provided in such L1/L2 Severance
Lease).
(d)    Upon the execution of such L1/L2 Severance Lease on the L1/L2 Transfer
Date, this Lease shall terminate as further set forth in clause (g) below, and
the Landlord and the Tenant shall be released from any and all liability and
obligations with respect to this Lease accruing from and after such execution of
such L1/L2 Severance Lease.
(e)    Such L1/L2 Severance Lease shall contain minimum Capital Expenditure
requirements consistent with the Minimum Cap Ex Requirements of this Lease,
modified to reflect that such minimum Capital Expenditure requirements will
apply to such L1/L2 Severance Lease on a stand-alone basis, and as further
modified as set forth in this Section 22.9(e). Each Minimum Cap Ex Requirement
and the Triennial Allocated Minimum Cap Ex Amount B Floor payable under such
L1/L2 Severance Lease at the time of the commencement of such L1/L2 Severance
Lease shall be equal to the amount of the applicable Minimum Cap Ex Reduction
Amount for the Facility.
(f)    Each Party shall take such actions and execute and deliver such
documents, including, without limitation, amended Memorandum(s) of Lease, as are
reasonably necessary and appropriate to effectuate fully the provisions and
intent of this Section 22.9, including to evidence such termination of this
Lease.
(g)    Upon the execution and delivery of an L1/L2 Severance Lease in accordance
with this Section 22.9, and satisfaction of the requirements of Section
22.2(vii) or Section 22.2(viii), as applicable, this Lease and the MLSA shall
automatically terminate without further action by any Party and the Tenant shall
have no further obligations under this Lease or the MLSA from and after the
effective date of the applicable L1/L2 Severance Lease.
(h)    All reasonable, documented out-of-pocket costs and expenses relating to
an L1/L2 Severance Lease and/or otherwise in connection with any transfer or
proposed transfer pursuant to Section 22.2(vii) or Section


97





--------------------------------------------------------------------------------





22.2(viii) (including reasonable, documented attorneys’ fees and other
reasonable, documented out-of-pocket costs incurred by Landlord for outside
counsel, if any) shall be borne by Tenant and not Landlord.
(i)    Landlord and Tenant shall cooperate with all applicable Gaming
Authorities in all reasonable respects to facilitate and obtain all necessary
regulatory reviews, Gaming Licenses and/or authorizations with respect to the
applicable L1/L2 Severance Lease, in accordance with applicable Gaming
Regulations. The execution and implementation of any L1/L2 Severance Lease shall
be subject to obtaining all applicable Gaming Licenses from the applicable
Gaming Authorities by Tenant, the L1 Successor Tenant and/or the L2 Successor
Tenant (and each of their respective applicable Affiliates) in accordance with
applicable Gaming Regulations.
(j)    Unless otherwise agreed to in writing by Landlord, an L1/L2 Severance
Lease shall not include a “Schedule 5” or a rent allocation pursuant to Section
467 of the Code and the Treasury Regulations promulgated thereunder.
ARTICLE XXIII

REPORTING
23.1    Estoppel Certificates and Financial Statements.
(a)    Estoppel Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other Party, furnish a certificate (an “Estoppel
Certificate”) certifying (i) that this Lease is unmodified and in full force and
effect, or that this Lease is in full force and effect and, if applicable,
setting forth any modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the Party furnishing
such Estoppel Certificate is as set forth in this Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; (vi) such matters as may be reasonably and customarily
requested by a reputable title insurer in connection with insuring fee title to
the Leased Property or any existing or prospective Fee Mortgagee; and (vii) such
other questions or statements of fact as such other Party may reasonably
request. Any such Estoppel Certificate may be relied upon by the receiving Party
and any current or prospective Fee Mortgagee (and their successors and assigns),
Permitted Leasehold Mortgagee, or purchaser of the Leased Property, as
applicable.
(b)    Statements. Tenant shall furnish or cause to be furnished the following
to Landlord:
(i)    On or before twenty-five (25) days after the end of each calendar month
the following items as they pertain to Tenant: (A) an occupancy report for the
subject month, including an average daily rate and revenue per available room
for the subject month, and (B) monthly and year-to-date operating statements
prepared for each calendar month, noting gross revenue, net revenue, operating
expenses and operating income, and other information reasonably necessary and
sufficient to fairly represent the financial position and results of operations
of Tenant during such calendar month, and containing a comparison of budgeted
income and expenses and the actual income and expenses.
(ii)    As to CEOC:
(a)    annual financial statements audited by CEOC’s Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for CEOC, together with (1) a
report thereon by such Accountant which report shall be unqualified as to scope
of audit of CEOC and its Subsidiaries and shall provide in substance that (A)
such Financial Statements present fairly the consolidated financial position of
CEOC and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP


98





--------------------------------------------------------------------------------





and (B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed
by the chief financial officer or treasurer of CEOC certifying that no Tenant
Event of Default has occurred or, if a Tenant Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, all of which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017);
(b)    quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEOC, together
with a certificate, executed by the chief financial officer or treasurer of CEOC
(A) certifying that no Tenant Event of Default has occurred or, if a Tenant
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and (B)
certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEOC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), all of which shall be
provided (x) within sixty (60) days after the end of each of the first three (3)
Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
March 31, 2018); and
(c)    such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below.
(iii)    As to CEC:
(a)    annual financial statements audited by CEC’s Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for CEC, including the report
thereon by such Accountant which shall be unqualified as to scope of audit of
CEC and its Subsidiaries and shall provide in substance that (a) such
consolidated financial statements present fairly the consolidated financial
position of CEC and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP and (b) that the audit by CEC’s Accountant in connection with such
Financial Statements has been made in accordance with GAAP, which shall be
provided within ninety (90) days after the end of each Fiscal Year (commencing
with the Fiscal Year ending December 31, 2017);
(b)    quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEC, together
with a certificate, executed by the chief financial officer or treasurer of CEC
certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) which shall be provided
within sixty (60) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
September 30, 2017);
(c)    such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service


99





--------------------------------------------------------------------------------





(including in respect of Landlord REIT’s qualification as a “real estate
investment trust” (within the meaning of Section 856(a) of the Code)) and (iii)
any other federal, state or local regulatory agency with jurisdiction over
Landlord, PropCo 1, PropCo or Landlord REIT subject to Section 23.1(c) below;
(iv)    As soon as it is prepared and in no event later than sixty (60) days
after the end of each Fiscal Year, a statement of Net Revenue with respect to
the Facility with respect to the prior Lease Year (subject to the additional
requirements as provided in Section 3.2 hereof in respect of the periodic
determination of the Variable Rent hereunder);
(v)    Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of all
or any portion of the Leased Property which, in any case under this clause (y)
(individually or collectively), would be reasonably expected to cause a material
adverse effect on Tenant or in respect of the Facility (and, without limitation,
Tenant shall (A) keep Landlord apprised of (1) the status of any annual or other
periodic Gaming License renewals, and (2) the status of non-routine matters
before any applicable gaming authorities, and (B) promptly deliver to Landlord
copies of any and all non-routine notices received (or sent) by Tenant (or
Manager) from (or to) any Gaming Authorities);
(vi)    Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is reasonably requested by
Landlord, it being understood that Tenant may classify any asset additions in
accordance with the fixed asset methodology for propco-opco separation used as
of the Commencement Date;
(vii)    Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of the Facility), a written notice to Landlord regarding the same,
which notice shall include a detailed description of the Tenant Event of Default
(or such facts or circumstances) and the actions Tenant has taken or shall take,
if any, to remedy such Tenant Event of Default (or such facts or circumstances);
(viii)    Such additional customary and reasonable financial information related
to the Facility, Tenant, CEOC, CEC and their Affiliates which shall be limited
to balance sheets and income statements (and, without limitation, all
information concerning Tenant, CEOC, CEC and any of their Affiliates,
respectively, or the Facility or the business of Tenant conducted thereat
required pursuant to the Fee Mortgage Documents, within the applicable
timeframes required thereunder), in each case as may be required by any Fee
Mortgagee as an Additional Fee Mortgagee Requirement hereunder to the extent
required by Section 31.3;
(ix)    The compliance certificates, as and when required pursuant to Section
4.3; and
(x)    The Annual Capital Budget as and when required in Section 10.5.
(xi)    The monthly revenue and Capital Expenditure reporting required pursuant
to Section 10.5(b);
(xii)    Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at the Facility;


100





--------------------------------------------------------------------------------





(xiii)    Operating budget for Tenant for each Fiscal Year, which shall be
delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;
(xiv)    Within five (5) Business Days after request (or as soon thereafter as
may be reasonably possible), such further detailed information reasonably
available to Tenant with respect to Tenant as may be reasonably requested by
Landlord;
(xv)    The quarterly reporting in respect of Bookings required pursuant to
Section 22.7 of this Lease;
(xvi)    The reporting/copies of Subleases made by Tenant in accordance with
Section 22.3;
(xvii)    Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease; and
(xviii)    The monthly reporting required pursuant to Section 4.1 hereof.
The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Landlord,
PropCo 1, PropCo or Landlord REIT to (x) file such Financial Statements with the
SEC if and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is
required to file such Financial Statements with the SEC pursuant to Legal
Requirements or (y) include such Financial Statements in an offering document if
and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.2(b).
(c)    Notwithstanding the foregoing, Tenant shall not be obligated (1) to
provide information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or CEC might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to comply with
Securities Exchange Commission, Internal Revenue Service and other legal and
regulatory requirements with regard to such information) and provided that
appropriate measures are in place to ensure that only Landlord’s auditors and
attorneys (and not Landlord or Landlord REIT or any other direct or indirect
parent company of Landlord) are provided access to such information) or (2) to
provide information that is subject to the quality assurance immunity or is
subject to attorney-client privilege or the attorney work product doctrine.
(d)    For purposes of this Section 23.1, the terms “CEC”, “CEOC”, “PropCo 1”,
“PropCo” and “Landlord REIT” shall mean, in each instance, each of such parties
and their respective successors and permitted assigns.
23.2    SEC Filings; Offering Information.
(a)    Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord
REIT may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual or quarterly periods as
required by any Legal Requirements) in Landlord’s, PropCo 1’s PropCo’s or
Landlord REIT’s filings made under the Securities Act or the Exchange Act to the
extent it is required to do so pursuant to Legal Requirements. In addition,
Landlord, PropCo 1, PropCo or Landlord REIT may include, cross-reference or
incorporate by reference the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements) and other financial
information and such information concerning the operation of the Leased Property
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, conditioned
or delayed,


101





--------------------------------------------------------------------------------





in offering memoranda or prospectuses or confidential information memoranda, or
similar publications or marketing materials, rating agency presentations,
investor presentations or disclosure documents in connection with syndications,
private placements or public offerings of Landlord’s, PropCo 1’s, PropCo’s or
Landlord REIT’s securities or loans. Unless otherwise agreed by Tenant, neither
Landlord, PropCo 1, PropCo nor Landlord REIT shall revise or change the wording
of information previously publicly disclosed by Tenant and furnished to
Landlord, PropCo 1, PropCo or Landlord REIT pursuant to Section 23 or this
Section 23.2, and Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s Form 10-Q
or Form 10-K (or amendment or supplemental report filed in connection therewith)
shall not disclose the operational results of the Leased Property prior to
CEC’s, Tenant’s or its Affiliate’s public disclosure thereof so long as CEC,
Tenant or such Affiliate reports such information in a timely manner in
compliance with the reporting requirements of the Exchange Act, in any event, no
later than ninety (90) days after the end of each Fiscal Year. Landlord agrees
to use commercially reasonable efforts to provide a copy of the portion of any
public disclosure containing the Financial Statements, or any cross-reference
thereto or incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure. Without
vitiating any other provision of this Lease, the preceding sentence is not
intended to restrict Landlord from disclosing such information to any Fee
Mortgagee pursuant to the express terms of the Fee Mortgage Documents or in
connection with other ordinary course reporting under the Fee Mortgage
Documents.
(b)    Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings, which financings may involve
the participation of placement agents, underwriters, initial purchasers or other
persons deemed underwriters under applicable securities law. In connection with
any such financings, Tenant shall, upon the request of Landlord, use
commercially reasonable efforts to furnish to Landlord, to the extent reasonably
requested or required in connection with any such financings, the information
referred to in Section 23.1(b), as applicable (subject to Section 23.1(c) as and
to the extent applicable) (it being understood that the disclosure of any such
information to any such Persons by Landlord shall be subject to Section 41.22
hereof as if such Persons were Representatives hereunder) and in each case
including for any prior annual or quarterly periods as required by any Legal
Requirements, as promptly as reasonably practicable after the request therefor
(taking into account, among other things, the timing of any such request and any
Legal Requirements applicable to Tenant, CEOC or CEC at such time). In addition,
Tenant shall, upon the request of Landlord, use commercially reasonable efforts
to provide Landlord and its Representatives with such management representation
letters, comfort letters and consents of applicable certified independent
auditors to the inclusion of their reports in applicable financing disclosure
documents as may be reasonably requested or required in connection with the sale
or registration of securities by Landlord, PropCo 1, PropCo or Landlord REIT.
Landlord shall reimburse Tenant, CEOC and CEC, their respective Subsidiaries and
their respective Representatives as promptly as reasonably practicable after the
request therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.2(b) (and,
unless any non-compliance with this Lease to more than a de minimis extent is
revealed, any exercise by Landlord of audit rights pursuant to Section 23.1(c))
(including, without limitation, reasonable and documented fees and expenses of
accountants and attorneys, but excluding, for the avoidance of doubt, any such
fees and expenses incurred in the preparation of the Financial Statements). In
addition, Landlord shall indemnify and hold harmless Tenant, CEOC and CEC, their
respective Subsidiaries and their respective Representatives from and against
any and all liabilities, losses, damages, claims, costs, expenses, interest,
awards, judgments and penalties suffered or incurred by them (collectively,
“Losses”) in connection with any cooperation provided pursuant to this
Section 23.2(b), except to the extent (i) such Losses were suffered or incurred
as a result of the bad faith, gross negligence or willful misconduct of any such
indemnified person or (ii) such Losses were caused by any untrue statement or
alleged untrue statement of a material fact contained in any Financial
Statements delivered by Tenant to Landlord hereunder, or caused by any omission
or alleged omission to state therein a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading.
23.3    Landlord Obligations
(a)    Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s


102





--------------------------------------------------------------------------------





capital structure and/or any financing secured by this Lease or the Leased
Property in connection with Tenant’s review of the treatment of this Lease under
GAAP.
(b)    Landlord further understands and agrees that, from time to time, Tenant,
CEOC, CEC or their respective Affiliates may conduct one or more financings,
which financings may involve the participation of placement agents,
underwriters, initial purchasers or other persons deemed underwriters under
applicable securities law. In connection with any such financings, Landlord
shall, upon the request of Tenant, use commercially reasonable efforts to
furnish to Tenant, to the extent reasonably requested or required in connection
with any such financings, the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements), other financial
information and cooperation as promptly as reasonably practicable after the
request therefor (taking into account, among other things, the timing of any
such request and any Legal Requirements applicable to Landlord, PropCo 1, PropCo
or Landlord REIT at such time). In addition, Landlord shall, upon the request of
Tenant, use commercially reasonable efforts to provide Tenant and its
Representatives with such management representation letters, comfort letters and
consents of applicable certified independent auditors to the inclusion of their
reports in applicable financing disclosure documents as may be reasonably
requested or required in connection with the sale or registration of securities
by Tenant, CEOC, CEC or any of their respective Affiliates. Tenant shall
reimburse Landlord, PropCo 1, PropCo, Landlord REIT, their respective
Subsidiaries and their respective Representatives as promptly as reasonably
practicable after the request therefor, for any reasonable and actual,
documented expenses incurred in connection with any cooperation provided
pursuant to this Section 23.3(b) (including, in each case, without limitation,
reasonable and documented fees and expenses of accountants and attorneys and
allocated costs of internal employees but excluding, for the avoidance of doubt,
any such fees, expenses and allocated costs incurred in the preparation of the
Financial Statements). In addition, Tenant shall indemnify and hold harmless
Landlord, PropCo 1, PropCo, Landlord REIT, their respective Subsidiaries and
their respective Representatives from and against any and all Losses in
connection with any cooperation provided pursuant to this Section 23.3(b),
except to the extent (i) such Losses were suffered or incurred as a result of
the bad faith, gross negligence or willful misconduct of any such indemnified
person or (ii) such Losses were caused by any untrue statement or alleged untrue
statement of a material fact contained in any Financial Statements delivered by
Landlord to Tenant hereunder, or caused by any omission or alleged omission to
state therein a material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading.
(c)    The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant,
CEOC or CEC or their respective Affiliates to (x) file such Financial Statements
with the SEC if and to the extent that Tenant, CEOC or CEC is required to file
such Financial Statements with the SEC pursuant to Legal Requirements or (y)
include such Financial Statements in an offering document if and to the extent
that Tenant, CEOC or CEC or their respective affiliates is reasonably requested
or required to include such Financial Statements in any offering document in
connection with a financing contemplated by and to the extent required by
Section 23.3(b).
ARTICLE XXIV

LANDLORD’S RIGHT TO INSPECT
Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.


103





--------------------------------------------------------------------------------





ARTICLE XXV

NO WAIVER
No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.
ARTICLE XXVI

REMEDIES CUMULATIVE
To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.
ARTICLE XXVII

ACCEPTANCE OF SURRENDER
No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.
ARTICLE XXVIII

NO MERGER
There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.
ARTICLE XXIX

INTENTIONALLY OMITTED
ARTICLE XXX

QUIET ENJOYMENT
So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
the Commencement Date, or thereafter as provided for in this Lease or consented
to by Tenant. No failure by Landlord to comply with the foregoing covenant shall
give Tenant any right to cancel or terminate this Lease or abate, reduce or make
a deduction from or offset against the Rent or any other sum


104





--------------------------------------------------------------------------------





payable under this Lease, or to fail to perform any other obligation of Tenant
hereunder. Notwithstanding the foregoing, Tenant shall have the right, by
separate and independent action to pursue any claim it may have against Landlord
as a result of a breach by Landlord of the covenant of quiet enjoyment contained
in this Article XXX.
ARTICLE XXXI

LANDLORD FINANCING
31.1    Landlord’s Financing(a)    .
(a)    Without the consent of Tenant (but subject to the remainder of this
Section 31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Fee Mortgage upon all of the Leased Property (other
than de minimis portions thereof that are not capable of being assigned or
transferred) (or upon interests in Landlord which are pledged pursuant to a
mezzanine loan or similar financing arrangement). This Lease is and at all times
shall be subordinate to any Existing Fee Mortgage and any other Fee Mortgage
which may hereafter affect the Leased Property or any portion thereof or
interest therein and in each case to all renewals, modifications,
consolidations, replacements, restatements and extensions thereof or any parts
or portions thereof; provided, however, that the subordination of this Lease and
Tenant’s leasehold interest hereunder to any new Fee Mortgage hereafter made,
shall be conditioned upon the execution and delivery to Tenant by the respective
Fee Mortgagee of a commercially reasonable subordination, nondisturbance and
attornment agreement, which will bind Tenant and such Fee Mortgagee and its
successors and assigns as well as any person who acquires any portion of the
Leased Property in a foreclosure or similar proceeding or in a transfer in lieu
of any such foreclosure or a successor owner of the Leased Property (each, a
“Foreclosure Purchaser”) and which shall provide, among other things, that so
long as there is no outstanding and continuing Tenant Event of Default under
this Lease (or, if there is a continuing Tenant Event of Default, subject to the
rights granted to a Permitted Leasehold Mortgagee as expressly set forth in this
Lease), the holder of such Fee Mortgage, and any Foreclosure Purchaser shall not
disturb Tenant’s leasehold interest or possession of the Leased Property,
subject to and in accordance with the terms hereof, and shall give effect to
this Lease, including, but not limited to, the provisions of Article XVII which
benefit any Permitted Leasehold Mortgagee (as if such Fee Mortgagee or
Foreclosure Purchaser were the landlord under this Lease (it being understood
that if a Tenant Event of Default has occurred and is continuing at such time,
such parties shall be subject to the terms and provisions hereof concerning the
exercise of rights and remedies upon such Tenant Event of Default including the
provisions of Articles XVI, XVII and XXVI)). In connection with the foregoing
and at the request of Landlord, Tenant shall promptly execute a subordination,
nondisturbance and attornment agreement that contains commercially reasonable
provisions, terms and conditions, in all events complying with this Section 31.1
(it being understood that a subordination, non-disturbance and attornment
agreement substantially in the form executed by Tenant and the Fee Mortgagee
prior to the Amendment Date shall be deemed to satisfy this Section).
(b)    If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as (I)
no default in any material respect by Landlord beyond applicable cure periods is
continuing, (II) all reasonable documented out-of-pocket costs and expenses
incurred by Tenant in connection with such cooperation, including, but not
limited to, its reasonable documented attorneys’ fees, shall be paid by Landlord
and (III) any requested action, including any amendments or modification of this
Lease, shall not (a) increase Tenant’s monetary obligations under this Lease by
more than a de minimis extent, or increase Tenant’s non-monetary obligations
under this Lease in any material respect or decrease Landlord’s obligations in
any material respect, (b) diminish Tenant’s rights under this Lease in any
material respect, (c) adversely impact the value of the Leased Property by more
than a de minimis extent or otherwise have a more than de minimis adverse effect
on the Leased Property, Tenant or Landlord, (d) result in this Lease not
constituting a “true lease”, or (e) result in a default under any Permitted
Leasehold Mortgage. The foregoing is not intended to vitiate or supersede the
provisions, terms and conditions of Section 31.1 hereof.


105





--------------------------------------------------------------------------------





(c)    To secure Landlord’s obligations under any Fee Mortgage, including the
Existing Fee Mortgage, Landlord shall have the right to collaterally assign to
Fee Mortgagee, all rights title and interest of Landlord in and under this
Lease.
31.2    Attornment. If either (a) Landlord’s interest in the Leased Property or
any portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”
under, and on the terms and conditions set forth in, this Lease.
31.3    Compliance with Fee Mortgage Documents.
(a)    Tenant acknowledges that any Fee Mortgage Documents executed by Landlord
or any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the Leased Property to comply with, certain reasonable covenants
contained therein, including, without limitation, covenants relating to (i) the
alteration, maintenance, repair and restoration of the Leased Property;
(ii) maintenance and submission of financial records and accounts of the
operation of the Leased Property and financial and other information regarding
the operator and/or lessee of the Leased Property and the Leased Property
itself; (iii) the procurement of insurance policies with respect to the Leased
Property; (iv) removal of liens and encumbrances; (v) subleasing, management and
related activities; and (vi) without limiting the foregoing, compliance with all
applicable Legal Requirements (including Gaming Regulations) relating to the
Leased Property and the operation of the business thereon or therein. From and
after the date any Fee Mortgage encumbers the Leased Property (or any portion
thereof or interest therein) and Landlord has provided Tenant with true and
complete copies thereof and, if Landlord elects, of any applicable Fee Mortgage
Documents (for informational purposes only, but not for Tenant’s approval),
accompanied by a written request for Tenant to comply with the Additional Fee
Mortgagee Requirements (hereinafter defined) (which request shall expressly
reference this Section 31.3 and expressly identify the Fee Mortgage Documents
and sections thereof containing the Additional Fee Mortgagee Requirements), and
continuing until the first to occur of (1) such Fee Mortgage Documents ceasing
to remain in full force and effect by reason of satisfaction in full of the
indebtedness thereunder or foreclosure or similar exercise of remedies or
otherwise), (2) the Expiration Date, (3) such time as Tenant’s compliance with
the Additional Fee Mortgagee Requirements would constitute or give rise to a
breach or violation of (x) this Lease or the MLSA, in either case not waived by
Landlord and, if applicable, Manager, (y) Legal Requirements (including Gaming
Regulations and Liquor Laws), or (z) any Permitted Leasehold Mortgage (not
waived by the applicable Permitted Leasehold Mortgagee), provided, however, with
respect to this clause (z), (I) Tenant shall not be relieved of its obligation
to comply with (A) the terms of the Additional Fee Mortgagee Requirements in
effect as of the Commencement Date (whether embodied in the Existing Fee
Mortgage or related Fee Mortgage Documents or in any future Fee Mortgage or
related Fee Mortgage Documents containing the applicable corresponding terms),
nor (B) unless the applicable terms of the Permitted Leasehold Mortgage were
customary at the time entered into, any Additional Fee Mortgagee Requirements
(other than any Additional Fee Mortgagee Requirements covered under the
preceding clause (A)) in effect as of the time when the Permitted Leasehold
Mortgage was obtained, and (II) such Permitted Leasehold Mortgage shall have
been entered into by Tenant without any intent to vitiate or supersede the terms
of any applicable Additional Fee Mortgagee Requirements, and (4) Tenant receives
written direction from Landlord, any Fee Mortgagee or any governmental authority
requesting or instructing Tenant to cease complying with the Additional Fee
Mortgagee Requirements, (provided, prior to ceasing compliance with any
Additional Fee Mortgagee Requirements under the preceding clauses (3) and (4),
Tenant shall first provide Landlord with prior written notice together with, (x)
if acting pursuant to clause (3), reasonably detailed materials evidencing that
such compliance constitutes such a breach, and (y) if acting pursuant to clause
(4), a copy of the applicable communication(s) from such Fee Mortgagee or
governmental authority, as applicable, and Tenant shall in such event only cease
compliance with the specific Additional Fee Mortgage Requirements in question
under clause (3) or that are covered by the written direction under clause (4),
as applicable) (such time period, the “Additional Fee Mortgagee Requirements
Period”), Tenant covenants and agrees, at its sole cost and expense and for the
express benefit of Landlord (and not, for the avoidance of doubt, any Fee
Mortgagee, which shall not be construed to be a third-party beneficiary of this
Lease, provided, however, this parenthetical provision is not intended to
vitiate Tenant’s obligation to perform any or all of


106





--------------------------------------------------------------------------------





the Additional Fee Mortgagee Requirements directly for the benefit of any Fee
Mortgagee as and to the extent agreed to by Tenant in an agreement entered into
directly between Tenant and such Fee Mortgagee), to operate the Leased Property
(or cause the Leased Property to be operated) in compliance with the Additional
Fee Mortgagee Requirements of which it has received written notice. For the
avoidance of doubt, notwithstanding anything to the contrary herein, Tenant
shall not be required to comply with and shall not have any other obligations
with respect to any terms or conditions of, or amendments or modifications to,
any Fee Mortgage or other Fee Mortgage Documents that do not constitute
Additional Fee Mortgagee Requirements; provided, however, that the foregoing
shall not be deemed to release Tenant from its obligations under this Lease that
do not derive from the Fee Mortgage Documents, whether or not such obligations
are duplicative of those set forth in the Fee Mortgage Documents.
(b)    As used herein, “Additional Fee Mortgagee Requirements” means those
customary requirements as to the operation of the Leased Property and the
business thereon or therein which the Fee Mortgage Documents impose (x) directly
upon, or require Landlord (or Landlord’s Affiliate borrower thereunder) to
impose upon, the tenant(s) and/or operator(s) of the Leased Property or (y)
directly upon Landlord, but which, by reason of the nature of the obligation(s)
imposed and the nature of Tenant’s occupancy and operation of the Leased
Property and the business conducted thereupon, are not reasonably susceptible of
being performed by Landlord and are reasonably susceptible of being performed by
Tenant (excluding, for the avoidance of doubt, payment of any indebtedness or
other obligations evidenced or secured thereby) and, except with respect to the
Existing Fee Mortgage (of which Tenant is deemed to have received written
notice) of which Tenant has received written notice; provided, however, that,
notwithstanding the foregoing, Additional Fee Mortgagee Requirements shall not
include or impose on Tenant (and Tenant will not be subject to) obligations
which (i) are not customary for the type of financing provided under the
applicable Fee Mortgage Documents, (ii) increase Tenant’s monetary obligations
under this Lease to more than a de minimis extent (it being agreed that making
payments otherwise payable to Landlord into a “lockbox” account designated by a
Fee Mortgagee shall not be deemed to increase Tenant’s monetary obligations
under the Lease), (iii) increase Tenant’s non-monetary obligations under this
Lease in any material respect (it being agreed that making payments otherwise
payable to Landlord into a “lockbox” account designated by a Fee Mortgagee shall
not be deemed to increase Tenant’s non-monetary obligations under the Lease),
(iv) diminish Tenant’s rights under this Lease in any material respect or (v)
restrict Tenant’s ability to assign, sell, sublet, sub-sublet or transfer this
Lease, Tenant’s Leasehold Estate, the Facility or Tenant’s Property, in each
case, as otherwise expressly permitted under this Lease, to more than a de
minimis extent, or restrict Tenant’s ability to effectuate an L1/L2 Transfer
and/or a Permitted Facility Sublease as otherwise expressly permitted under this
Lease.
(c)    Any proposed implementation of any additional financial covenants (i.e.,
a requirement that Tenant must meet certain specified performance tests of a
financial nature, e.g., meeting a threshold EBITDAR, Net Revenue, financial
ratio or similar test) that are imposed on Tenant shall not constitute
Additional Fee Mortgagee Requirements (it being understood that Landlord may
agree to such financial covenants being imposed in any Fee Mortgage Documents so
long as such financial covenants will not impose additional obligations on
Tenant to comply therewith). For the avoidance of doubt, Additional Fee
Mortgagee Requirements may include (to the extent consistent with the foregoing
definition of Additional Fee Mortgagee Requirements) requirements of Tenant to:
(i)    make Rent payments into “lockbox accounts” maintained for the benefit of
Fee Mortgagee; and/or
(ii)    subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3.
(d)    In the event Tenant breaches its obligations to comply with Additional
Fee Mortgagee Requirements as described herein (without regard to any notice or
cure period under the Fee Mortgage Documents and without regard to whether a
default or event of default has occurred as a result thereof under the Fee
Mortgage Documents), Landlord shall have the right, following the failure of
Tenant to cure such breach within twenty (20) days from receipt of written
notice to Tenant from Landlord of such breach (except to the extent the breach
is of a nature such that it is not practicable for Landlord to provide such
prior written notice, in which event Landlord shall provide written notice as
soon as practicable), to cure such breach, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such breach.


107





--------------------------------------------------------------------------------





(e)    To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.
ARTICLE XXXII

ENVIRONMENTAL COMPLIANCE
32.1    Hazardous Substances. Tenant shall not allow any Hazardous Substance to
be located in, on, under or about the Leased Property or any portion thereof or
incorporated into the Facility; provided however that Hazardous Substances may
be (i) brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those brought, kept, used or disposed of
in, on or about similar facilities used for purposes similar to the Primary
Intended Use or in connection with the construction of facilities similar to the
Leased Property and (ii) disposed of in strict compliance with Legal
Requirements (other than Gaming Regulations). Tenant shall not allow the Leased
Property or any portion thereof to be used as a waste disposal site or for the
manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements (other than
Gaming Regulations).
32.2    Notices. Tenant or Landlord, as applicable, shall provide to the other
party, as soon as reasonably practicable but in no event later than fifteen (15)
days after Tenant’s or Landlord’s, as applicable, receipt thereof, a copy of any
notice, notification or request for information with respect to, (i) any
violation of a Legal Requirement (other than Gaming Regulations) relating to, or
Release of, Hazardous Substances located in, on, or under the Leased Property or
any portion thereof or any adjacent property; (ii) any enforcement, cleanup,
removal, or other governmental or regulatory action instituted, completed or
threatened in writing with respect to the Leased Property or any portion
thereof; (iii) any material claim made or threatened in writing by any Person
against Tenant, Landlord or the Leased Property or any portion thereof relating
to damage, contribution, cost recovery, compensation, loss, or injury resulting
from or claimed to result from any Hazardous Substance; and (iv) any reports
made to any federal, state or local environmental agency arising out of or in
connection with any Hazardous Substance in, on, under or removed from the Leased
Property or any portion thereof, including any written complaints, notices,
warnings or assertions of violations in connection therewith
32.3    Remediation. If either Landlord or Tenant becomes aware of a violation
of any Legal Requirement (other than Gaming Regulations) relating to any
Hazardous Substance in, on, under or about the Leased Property or any portion
thereof or any adjacent property, or if Tenant, Landlord or the Leased Property
or any portion thereof becomes subject to any order of any federal, state or
local agency to repair, close, detoxify, decontaminate or otherwise remediate
the Leased Property, Landlord or Tenant, as applicable, shall promptly notify
the other party of such event and, at Tenant’s sole cost and expense, Tenant
shall cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation. If Tenant fails to diligently pursue,
implement and complete any such cure, repair, closure, detoxification,
decontamination or other remediation, which failure continues after notice and
expiration of applicable cure periods, Landlord shall have the right, but not
the obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.
32.4    Indemnity. Each of the Persons comprising Tenant shall jointly and
severally indemnify, defend, protect, save, hold harmless, and reimburse
Landlord or any Affiliate of Landlord for, from and against any and all actual
out-of-pocket costs, losses (including, losses of use or economic benefit or
diminution in value), liabilities, damages, assessments, lawsuits, deficiencies,
demands, claims and expenses (collectively, “Environmental Costs”) (whether or
not arising out of third-party claims and regardless of whether liability
without fault is imposed, or sought to be imposed, on Landlord) incurred in
connection with, arising out of, resulting from or incident to, directly or
indirectly, in each case before or during (but not if first occurring after) the
Term (i) the production, use, generation, storage, treatment, transporting,
disposal, discharge, Release or other handling or disposition of any Hazardous
Substances from, in, on or under the Leased Property or any portion thereof
(collectively, “Handling”), including the effects of such Handling of any
Hazardous Substances on any Person or property within or outside the boundaries
of the Leased Property, (ii) the presence of any Hazardous Substances in, on or
under the Leased Property and (iii) the violation of any Environmental Law.
“Environmental Costs” include interest, costs of response, removal, remedial


108





--------------------------------------------------------------------------------





action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual and consequential damages) for personal
injuries and for injury to, destruction of or loss of property or natural
resources, relocation or replacement costs, penalties, fines, charges or
expenses, reasonable attorney’s fees, reasonable expert fees, reasonable
consultation fees, and court costs, and all amounts paid in investigating,
defending or settling any of the foregoing, as applicable. Tenant’s indemnity
hereunder shall survive the termination of this Lease, but in no event shall
Tenant’s indemnity apply to Environmental Costs incurred in connection with,
arising out of, resulting from or incident to matters first occurring after the
later of (x) the end of the Term and (y) the date upon which Tenant shall have
vacated the Leased Property and surrendered the same to Landlord, in each case
to the extent such matters are not or were not caused by the acts or omissions
of Tenant in breach of this Lease.
Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1 through 32.3 that is not cured within any applicable cure period,
Tenant shall reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord in connection with, arising out of, resulting from or
incident to (directly or indirectly, before or during (but not if first
occurring after) the Term) the following:
(a)    investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from or under the Leased Property or any portion
thereof;
(b)    bringing the Leased Property into compliance with all Legal Requirements,
and
(c)    removing, treating, storing, transporting, cleaning-up and/or disposing
of any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.
If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty (60)
calendar day period shall bear interest at the Overdue Rate from the date due to
the date paid in full.
32.5    Environmental Inspections. In the event Landlord has a reasonable basis
to believe that Tenant is in breach of its obligations under Sections 32.1
through 32.4, Landlord shall have the right, from time to time, during normal
business hours and upon not less than five (5) Business Days written notice to
Tenant (except in the case of an emergency that constitutes an imminent threat
to human health or safety or damage to property, in which event Landlord shall
undertake reasonable efforts to notify a representative of Tenant as soon as
practicable under the circumstances), to conduct an inspection of the Leased
Property or any portion thereof (and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) to determine
the existence or presence of Hazardous Substances on or about the Leased
Property or any portion thereof. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right to enter and inspect the Leased Property or
any portion thereof, conduct any testing, sampling and analyses it reasonably
deems necessary and shall have the right to inspect materials brought into the
Leased Property or any portion thereof. Landlord may, in its discretion, retain
experts to conduct the inspection, perform the tests referred to herein, and to
prepare a written report in connection therewith if Landlord has a reasonable
basis to believe that Tenant is in breach of its obligations under Sections 32.1
through 32.4. All costs and expenses incurred by Landlord under this Section
32.6 shall be the responsibility of Landlord, except solely to the extent Tenant
has breached its obligations under Sections 32.1 through 32.5, in which event
such reasonable costs and expenses shall be paid by Tenant to Landlord as
provided in Section 32.4. Failure to conduct an environmental inspection or to
detect unfavorable conditions if such inspection is conducted shall in no
fashion constitute a release of any liability for environmental conditions
subsequently determined to be associated with or to have occurred during
Tenant’s tenancy. Tenant shall remain liable for any environmental condition
related to or having occurred during its tenancy regardless of when such
conditions are discovered and regardless of whether or not Landlord conducts an
environmental inspection at the termination of this Lease. The obligations set
forth in this Article XXXII shall survive the expiration or earlier termination
of this Lease but in no event shall Article XXXII apply to matters first
occurring after the later of (x) the end of the Term and (y) the


109





--------------------------------------------------------------------------------





date upon which Tenant shall have vacated the Leased Property and surrendered
the same to Landlord, in each case to the extent such matters are not or were
not caused by the acts or omissions of Tenant in breach of this Lease.
ARTICLE XXXIII

MEMORANDUM OF LEASE
Landlord and Tenant shall, promptly upon the request of either Party, enter into
a short form memoranda of this Lease, in form suitable for recording in the
county or other applicable location in which the Leased Property is located.
Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the Expiration Date.
ARTICLE XXXIV

DISPUTE RESOLUTION
34.1    Expert Valuation Process. Whenever a determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Property Value
is required pursuant to any provision of this Lease, and where Landlord and
Tenant have not been able to reach agreement on such Fair Market Ownership Value
or Fair Market Base Rental Value or Fair Market Property Value either (i) with
respect to Fair Market Base Rental Value applicable to a Renewal Term, within
three hundred seventy (370) days prior to the commencement date of a Renewal
Term or (ii) for all other purposes, after at least fifteen (15) days of good
faith negotiations, then either Party shall each have the right to seek, upon
written notice to the other Party (the “Expert Valuation Notice”), which notice
clearly identifies that such Party seeks, to have such Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value determined
in accordance with the following Expert Valuation Process:
(a)    Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).
(b)    As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value (as the case may be) as of the relevant date
of valuation, and deliver the same to its respective client. Representatives of
the Parties shall then meet and simultaneously exchange copies of such
appraisals. Following such exchange, the appraisers shall promptly meet and
endeavor to agree upon Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value (as the case may be) based on a written
appraisal made by each of them (and given to Landlord by Tenant). If such two
appraisers shall agree upon a Fair Market Ownership Value or Fair Market Base
Rental Value or Fair Market Property Value, as applicable, such agreed amount
shall be binding and conclusive upon Landlord and Tenant.
(c)    If such two appraisers are unable to agree upon a Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value (as the
case may be) within five (5) Business Days after the exchange of appraisals as
aforesaid, then such appraisers shall advise Landlord and Tenant of the same
and, within twenty (20) days of the exchange of appraisals, select a third
appraiser (which third appraiser, however selected, must be an independent
qualified MAI appraiser) to make the determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value. The
selection of the third appraiser shall be binding and conclusive upon Landlord
and Tenant.
(d)    If such two appraisers shall be unable to agree upon the designation of a
third appraiser within the twenty (20) day period referred to in clause (c)
above, or if such third appraiser does not make a determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Property Value
(as the case may be) within thirty (30) days after his or her selection, then
such third appraiser (or a substituted third appraiser, as applicable)


110





--------------------------------------------------------------------------------





shall, at the request of either Party, be appointed by the Appointing Authority
and such appointment shall be final and binding on Landlord and Tenant. The
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be) made by the third appraiser
appointed pursuant hereto shall be made within twenty (20) days after such
appointment.
(e)    If a third appraiser is selected, Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Property Value (as the case may be)
shall be the average of (x) the determination of Fair Market Ownership Value or
Fair Market Base Rental Value or Fair Market Property Value (as the case may be)
made by the third appraiser and (y) the determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value (as the
case may be) made by the appraiser (selected pursuant to Section 34.1(b)) whose
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be) is nearest to that of the third
appraiser. Such average shall be binding and conclusive upon Landlord and Tenant
as being the Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be).
(f)    In determining Fair Market Ownership Value of the Leased Property or the
Facility, the appraisers shall (in addition to taking into account the criteria
set forth in the definition of Fair Market Ownership Value), add (i) the present
value of the Rent for the remaining Term, assuming the Term has been extended
for all Renewal Terms provided herein (with assumed increases in CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the credit worthiness
of Tenant and any guarantor of Tenant’s obligations hereunder and (ii) the
present value of the Leased Property or Facility as of the end of such Term
(assuming the Term has been extended for all Renewal Terms provided herein). The
appraisers shall further assume that no default then exists under the Lease,
that Tenant has complied (and will comply) with all provisions of the Lease, and
that no default exists under any guaranty of Tenant’s obligations hereunder.
(g)    In determining Fair Market Base Rental Value, the appraisers shall (in
addition to the criteria set forth in the definition thereof and of Fair Market
Rental Value) take into account: (i) the age, quality and condition (as required
by the Lease) of the Improvements; (ii) that the Leased Property or Facility
will be leased as a whole or substantially as a whole to a single user; (iii)
when determining the Fair Market Base Rental Value for any Renewal Term, a lease
term of five (5) years together with such options to renew as then remains
hereunder; (iv) an absolute triple net lease; and (v) such other items that
professional real estate appraisers customarily consider.
(h)    [reserved].
(i)    If, by virtue of any delay, Fair Market Base Rental Value is not
determined by the first (1st) day of the applicable Renewal Term, then until
Fair Market Base Rental Value is determined, Tenant shall continue to pay Rent
during the succeeding Renewal Term in the same amount which Tenant was obligated
to pay prior to the commencement of the Renewal Term. Upon determination of Fair
Market Base Rental Value, Rent shall be calculated retroactive to the
commencement of the Renewal Term and Tenant shall either receive a refund from
Landlord (in the case of an overpayment) or shall pay any deficiency to Landlord
(in the case of an underpayment) within thirty (30) days of the date on which
the determination of Fair Market Base Rental Value becomes binding.
(j)    The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.
34.2    Arbitration. In the event of a dispute with respect to this Lease
pursuant to an Arbitration Provision, or in any case when this Lease expressly
provides for the settlement or determination of a dispute or question by an
Expert pursuant to this Section 34.2 (in any such case, a “Section 34.2
Dispute”) such dispute shall be determined in accordance with an arbitration
proceeding as set forth in this Section 34.2.


111





--------------------------------------------------------------------------------





(a)    Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.
The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the Party receiving such Arbitration Notice
shall respond in writing identifying one member of the Arbitration Panel who
meets the criteria of the above paragraph. Such notices shall include the name,
address and other pertinent contact information, and qualifications of its
member of the Arbitration Panel. If a Party fails to timely select its
respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days after receipt of such notice, then such other
Party may select and identify to such Party such panel member on such Party’s
behalf. The third member of the Arbitration Panel will be selected by the two
(2) members of the Arbitration Panel who were selected by Landlord and Tenant;
provided, that if, within five (5) Business Days after they are identified, they
fail to select a third member, or if they are unable to agree on such selection,
Landlord and Tenant shall cause the third member of the Arbitration Panel to be
appointed by the managing officer of the American Arbitration Association.
(b)    Within ten (10) Business Days after the selection of the Arbitration
Panel, Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.
(c)    The decision by the Arbitration Panel shall be final, binding and
conclusive and shall be non-appealable and enforceable in any court having
jurisdiction. All hearings and proceedings held by the Arbitration Panel shall
take place in New York, New York unless otherwise mutually agreed by the Parties
and the Arbitration Panel.
(d)    The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the Commencement Date.
(e)    Landlord and Tenant shall bear equally the fees, costs and expenses of
the Arbitration Panel in conducting any arbitration described in this Section
34.2.
ARTICLE XXXV

NOTICES
Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:


112





--------------------------------------------------------------------------------





To Tenant:
CEOC, LLC
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com
   
To Landlord:
c/o VICI Properties Inc.
430 Park Avenue, 8th Floor
New York, NY 10022
Attention: General Counsel
Email: corplaw@viciproperties.com

or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.
ARTICLE XXXVI

END OF TERM GAMING ASSET TRANSFER
36.1    Transfer of Tenant’s Gaming Assets and Operational Control of the Leased
Property. Upon the written request (an “End of Term Gaming Asset Transfer
Notice”) of Landlord either immediately prior to or in connection with the
expiration or earlier termination of the Term (other than a termination
resulting from an L1/L2 Transfer), or of Tenant in connection with the
expiration or earlier termination of this Lease that occurs (i) either on the
last date of the Initial Term or the last date of any Renewal Term, or (ii) in
the event Landlord exercises its right to terminate this Lease or repossess the
Leased Property in accordance with the terms of this Lease and, provided in each
of the foregoing clauses (i) or (ii) that Tenant complies with the provisions of
Section 36.4, Tenant shall transfer (or cause to be transferred) upon the
expiration or termination of the Term, or as soon thereafter as Landlord shall
request, the business operations (including, for the avoidance of doubt, all
Tenant’s Property relating to the Facility) (such assets, collectively, the
“Gaming Assets”) to a successor lessee or operator (or lessees or operators) of
the Facility (collectively, the “Successor Tenant”) designated by Landlord or,
if applicable, pursuant to Section 36.3, for consideration to be received by
Tenant from the Successor Tenant in an amount negotiated and agreed to by Tenant
and the Successor Tenant or, if applicable, determined pursuant to Section 36.3
(the “Gaming Assets FMV”); provided, however, that in the event an End of Term
Gaming Asset Transfer Notice is delivered hereunder, then notwithstanding the
expiration or earlier termination of the Term, until such time that Tenant
transfers the Gaming Assets to a Successor Tenant, Tenant shall (or shall cause
its Subsidiaries to) continue to (and Landlord shall permit Tenant to maintain
possession of the Leased Property to the extent necessary to) possess and
operate the Facility in accordance with the applicable terms of this Lease and
the course and manner in which Tenant (or its Subsidiaries) has operated the
Facility prior to the end of the Term (including, but not limited to, the
payment of Rent hereunder, which shall be calculated as provided in this Lease,
except, that for any period following the last day of the calendar month in
which the thirty-fifth (35th) anniversary of the Commencement Date occurs, the
Rent shall be a per annum amount equal to the sum of (A) the amount of the Base
Rent hereunder during the Lease Year in which the Expiration Date occurs,
multiplied by the Escalator, and increased on each anniversary of the Expiration
Date to be equal to the Base Rent payable for the immediately preceding year,
multiplied by the Escalator, plus (B) the amount of the Variable Rent hereunder
during the Lease Year in which the Expiration Date occurs). If Tenant, Landlord
and/or a Successor Tenant designated by Landlord cannot agree on the Gaming
Assets FMV within a reasonable time not to exceed thirty (30) days after receipt
of an End of Term Gaming Asset Transfer Notice hereunder, then such Gaming
Assets FMV shall be determined, and Tenant’s transfer of the Gaming Assets to a
Successor Tenant in consideration for a payment in such amount shall be
determined and transferred, in accordance with the provisions of Section 36.3.
36.2    Transfer of Intellectual Property. The Gaming Assets shall include a two
(2) year transition license for Property Specific IP used, or held for use, at
or in connection with the Facility. Without limiting the foregoing, Tenant
shall, within thirty (30) days after the delivery of an End of Term Gaming Asset
Transfer Notice, deliver to Landlord a copy of all Property Specific Guest Data;
provided, however, that Tenant shall have the right to retain and use copies of
such data as required by Legal Requirements, including applicable Gaming
Regulations.
36.3    Determination of Gaming Assets FMV.


113





--------------------------------------------------------------------------------





If not effected pursuant to Section 36.1, then the determination of the Gaming
Assets FMV and the transfer of the Gaming Assets to a Successor Tenant in
consideration for the Gaming Assets FMV shall be effected by (i) first,
determining in accordance with Section 36.3(a) the rent that Landlord would be
entitled to receive from Successor Tenant assuming a lease term of the greater
of (I) the remaining term of this Lease (assuming that this Lease will not have
terminated prior to its natural expiration at the end of the final Renewal Term)
and (II) the lesser of (x) ten (10) years and (y) eighty percent (80%) of the
then remaining useful life of the Leased Property for the highest and best use
of the Leased Property (the “Successor Tenant Rent”) pursuant to a lease
agreement containing substantially the same terms and conditions of this Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease),
(ii) second, identifying and designating in accordance with the terms of Section
36.3(b), a pool of qualified potential Successor Tenants (each, a “Qualified
Successor Tenant”) prepared to lease the Facility at the Successor Tenant Rent
and to bid for the Gaming Assets, and (iii) third, in accordance with the terms
of Section 36.3(c), determining the highest price a Qualified Successor Tenant
would agree to pay for the Gaming Assets, and setting such highest price as the
Gaming Assets FMV in exchange for which Tenant shall be required to transfer the
Gaming Assets and Landlord will enter into a lease with such Qualified Successor
Tenant on substantially the same terms and conditions of this Lease (other than,
in the case of a new lease at the end of the final Renewal Term, the terms of
this Article XXXVI, which will not be included in such new lease) through (I)
the remaining term of this Lease (assuming that this Lease will not have
terminated prior to its natural expiration at the end of the final Renewal Term)
or (II) the lesser of (x) ten (10) years and (y) eighty percent (80%) of the
then remaining useful life of the Leased Property, whichever of (I) or (II) is
greater, for a rent calculated pursuant to Section 36.3(a) hereof.
Notwithstanding anything in the contrary in this Article XXXVI, the transfer of
the Gaming Assets will be conditioned upon the approval of the applicable
regulatory agencies of the transfer of the Gaming Licenses and any other gaming
assets to the Successor Tenant and/or the issuance of new gaming licenses as
required by applicable Gaming Regulations and the relevant regulatory agencies
both with respect to operating and suitability criterion, as the case may be.
(a)    Determining Successor Tenant Rent. Landlord and Tenant shall first
attempt to agree on the amount of Successor Tenant Rent that it will be assumed
Landlord will be entitled to receive for a term of the greater of (I) the
remaining term of this Lease (assuming that this Lease will not have terminated
prior to its natural expiration at the end of the final Renewal Term) and (II)
the lesser of (x) ten (10) years and (y) eighty percent (80%) of the then
remaining useful life of the Leased Property, and pursuant to a lease containing
substantially the same terms and conditions of this Lease (other than, in the
case of a new lease at the end of the final Renewal Term, the terms of this
Article XXXVI, which will not be included in such new lease). If Landlord and
Tenant cannot agree on the Successor Tenant Rent amount within a reasonable time
not to exceed sixty (60) days after receipt of an End of Term Gaming Asset
Transfer Notice hereunder, then the Successor Tenant Rent shall be set as
follows:
(i)    for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the annual
Successor Tenant Rent shall be an amount equal to the annual Rent that would
have accrued under the terms of this Lease for such period (assuming the Lease
will have not been terminated prior to its natural expiration); and
(ii)    for the period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent is
calculated under this Lease, provided that if Tenant or an Affiliate of Tenant
shall be the Successor Tenant, the Rent shall not be less than the Fair Market
Rental Value.
(b)    Designating Potential Successor Tenants. Landlord will select one and
Tenant will select three (3) (for a total of up to four (4)) potential Qualified
Successor Tenants prepared to lease the Facility for the Successor Tenant Rent,
each of whom must meet the criteria established for a L1 Qualified Transferee
(as if the lease of the Facility to the Qualified Successor Tenant was an L1
Transfer) (and none of whom may be Tenant or an Affiliate of Tenant (it being
understood and agreed that there shall be no restriction on Landlord or any
Affiliate of Landlord from being a potential Qualified Successor Tenant), except
in the case of expiration of the Lease on the last day of the calendar month in
which the thirty-fifth (35th) anniversary of the Commencement Date occurs).
Landlord and Tenant must designate their proposed Qualified Successor Tenants
within ninety (90) days after receipt of an End of Term Gaming Asset Transfer
Notice hereunder. In the event that Landlord or Tenant fails to designate such
party’s allotted


114





--------------------------------------------------------------------------------





number of potential Qualified Successor Tenants, the other party may designate
additional potential Qualified Successor Tenants such that the total number of
potential Qualified Successor Tenants does not exceed four; provided that, in
the event the total number of potential Qualified Successor Tenants is less than
four, the transfer process will still proceed as set forth in Section 36.3(c)
below.
(c)    Determining Gaming Assets FMV. Tenant will have a three (3) month period
to negotiate an acceptable sales price for the Gaming Assets, with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.3(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for the Gaming Assets among the four
potential successor lessees, and Tenant will be required to transfer the Gaming
Assets to the highest bidder.
36.4    Operation Transfer. Upon designation of a Successor Tenant by Landlord
(pursuant to this Article XXXVI), Tenant shall reasonably cooperate and take all
actions reasonably necessary (including providing all reasonable assistance to
Successor Tenant) to effectuate the transfer of the Gaming Assets and
operational control of the Facility to Successor Tenant in an orderly manner so
as to minimize to the maximum extent feasible any disruption to the continued
orderly operation of the Facility for its Primary Intended Use. Concurrently
with the transfer of the Gaming Assets to Successor Tenant, (i) Tenant shall
assign to Successor Tenant (and Successor Tenant shall assume) any
then-effective Subleases or other agreements (to the extent such other
agreements are assignable) relating to the Leased Property, and (ii) Tenant
shall vacate and surrender the Leased Property to Landlord and/or Successor
Tenant in the condition required under this Lease. Notwithstanding the
expiration or earlier termination of the Term and anything to the contrary
herein, to the extent that this Article XXXVI applies, unless Landlord consents
to the contrary, until such time that Tenant transfers the Gaming Assets and
operational control of the Facility to a Successor Tenant in accordance with the
provisions of this Article XXXVI, Tenant shall (or shall cause its Subsidiaries
to) continue to (and Landlord shall permit Tenant to maintain possession of the
Leased Property to the extent necessary to) operate the Facility in accordance
with the applicable terms of this Lease and the course and manner in which
Tenant (or its Subsidiaries) has operated the Facility prior to the end of the
Term (including, but not limited to, the payment of Rent hereunder at the rate
provided in Section 36.1 (and not subject to Article XIX)); provided, however,
that Tenant shall have no obligation (unless specifically agreed to by Tenant)
to operate the Facility (or pay any such Rent) under such arrangement for more
than two (2) years after the Expiration Date.
ARTICLE XXXVII

ATTORNEYS’ FEES
If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the Party substantially prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs and
reasonable documented outside attorneys’ fees incurred therein. In addition to
the foregoing and other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify against Landlord’s attorneys’ fees, Tenant
shall pay, as Additional Charges, all of Landlord’s reasonable documented
outside attorneys’ fees incurred in connection with the enforcement of this
Lease (except to the extent provided above), including reasonable documented
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection with such enforcement, and the collection of
past due Rent.
ARTICLE XXXVIII

BROKERS
Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend Landlord from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings


115





--------------------------------------------------------------------------------





with any Person or real estate broker which would give rise to the payment of
any fee or brokerage commission in connection with this Lease, and Landlord
shall indemnify, protect, hold harmless and defend Tenant from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Landlord.
ARTICLE XXXIX

ANTI-TERRORISM REPRESENTATIONS
Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Each Party hereby represents and
warrants to the other Party that no funds tendered to such other Party by such
tendering Party under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.
Neither Party will during the Term of this Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the Leased Property.
ARTICLE XL

LANDLORD REIT PROTECTIONS
(a)    The Parties intend that Rent and other amounts paid by Tenant hereunder
will qualify as “rents from real property” within the meaning of Section 856(d)
of the Code, or any similar or successor provision thereto and this Lease shall
be interpreted consistent with this intent. If any Rent hereunder fails to
qualify as “rent from real property” within the meaning of Section 856(d) of the
Code, the Parties will cooperate in good faith to amend this Lease such that no
Rent fails to so qualify, provided that (i) such amendment shall not
(w) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent, (x) increase Tenant’s non-monetary obligations under this Lease
in any material respect, (y) decrease Landlord’s obligations under this Lease in
any material respect or (z) diminish Tenant’s rights under this Lease in any
material respect and (ii) Landlord shall reimburse Tenant for all reasonable and
actual documented out-of-pocket costs and expenses (including, without
limitation, reasonable and actual documented out-of-pocket legal costs and
expenses) incurred by Tenant in connection with such amendment. For the
avoidance of doubt, the Parties acknowledge and agree that each Party shall pay
its own costs and expenses incurred in connection with any changes to the
definition of “

EBITDAR to Rent Ratio” in this Lease as provided in such definition.
(b)    Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (i) sublet, assign or enter
into a management arrangement for the Leased Property on any basis such that the
rental or other amounts to be paid by the subtenant, assignee or manager
thereunder would be based, in whole or in part, on either (x) the income or
profits derived by the business activities of the subtenant, assignee or manager
or (y) any other formula such that any portion of any amount received by
Landlord could reasonably be expected to cause any portion of the amounts to
fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or any similar or successor provision thereto; (ii) furnish
or render any services to the subtenant, assignee or manager or manage or
operate the Leased Property so subleased, assigned or managed; (iii) sublet,
assign or enter into a management arrangement for the Leased Property to any
Person (other than a “taxable REIT subsidiary” (within the meaning of Section
856(l) of the Code, or any similar or successor provision thereto) of Landlord
REIT) in which Tenant, Landlord or PropCo owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in Section
856(d)(5) of the Code, or any similar or successor provision thereto); or
(iv) sublet, assign or


116





--------------------------------------------------------------------------------





enter into a management arrangement for the Leased Property in any other manner
which could reasonably be expected to cause any portion of the amounts received
by Landlord pursuant to this Lease or any Sublease to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Code, or any
similar or successor provision thereto, or which could reasonably be expected to
cause any other income of Landlord to fail to qualify as income described in
Section 856(c)(2) of the Code, or any similar or successor provision thereto. As
of the end of each Fiscal Quarter during the Term, Tenant shall deliver to
Landlord a certification, in the form attached hereto as Exhibit G, stating that
Tenant has reviewed its transactions during such Fiscal Quarter and certifying
that Tenant is in compliance with the provisions of this Article XL. The
requirements of this Article XL shall likewise apply to any further sublease,
assignment or management arrangement by any subtenant, assignee or manager.
(c)    Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code, or any similar or successor provision thereto);
provided however. Landlord shall be required to (i) comply with any applicable
Legal Requirements related to such transfer and (ii) give Tenant notice of any
such assignment; and provided further, that any such assignment shall be subject
to all of the rights of Tenant hereunder.
(d)    Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant shall cooperate with Landlord in good faith and at
no cost or expense (other than de minimis cost) to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s “real estate investment trust” (within the meaning of Section 856(a) of
the Code, or any similar or successor provision thereto) compliance
requirements. Anything contained in this Lease to the contrary notwithstanding,
Tenant shall take such action as may be requested by Landlord from time to time
in order to ensure compliance with the Internal Revenue Service requirement that
Rent allocable for purposes of Section 856 of the Code to personal property, if
any, at the beginning and end of a calendar year does not exceed fifteen percent
(15%) of the total Rent due hereunder as long as such compliance does not
(i) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent or (ii) materially increase Tenant’s nonmonetary obligations
under this Lease or (iii) materially diminish Tenant’s rights under this Lease.
ARTICLE XLI

MISCELLANEOUS
41.1    Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities, obligations and
indemnities of Tenant or Landlord arising or in respect of any period prior to
the Expiration Date shall survive the Expiration Date.
41.2    Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.
41.3    Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost profits, punitive,
exemplary, statutory or treble damages suffered from whatever cause (other than,
as to all such forms of damages, (i) if Landlord has terminated this Lease, any
damages with respect to Rent or Additional Charges as provided under Section
16.3(a) hereof, (ii) if Landlord has not terminated this Lease, any damages with
respect to Rent or Additional Charges as provided for herein, (iii) any amount
of any Required Capital Expenditures not made pursuant to Section


117





--------------------------------------------------------------------------------





10.5(a)(x) hereof, (iv) damages as provided under Section 16.3(c) hereof, (v) a
claim (including an indemnity claim) for recovery of any such forms of damages
that the claiming party is required by a court of competent jurisdiction or the
expert to pay to a third party (other than any damages under or relating to any
Fee Mortgage or Fee Mortgage Documents (excluding claims under Section 32.4))
other than to the extent resulting from the claiming party’s gross negligence,
willful misconduct or default hereunder, and (vi) to the extent expressly
provided under Section 32.4), and the Parties acknowledge and agree that the
rights and remedies in this Lease, and all other rights and remedies at law and
in equity, will be adequate in all circumstances for any claims the parties
might have with respect to damages. For the avoidance of doubt, (I) any damages
of Landlord under or relating to any Fee Mortgage or Fee Mortgage Documents
shall be deemed to be consequential damages hereunder, provided, however that,
notwithstanding the foregoing clause (I), it is expressly agreed that the
following shall constitute direct damages hereunder: (x) amounts payable by
Tenant pursuant to Section 16.7 resulting from the breach by Tenant of any
Additional Fee Mortgagee Requirements and (y) out of pocket costs and expenses
(including reasonable legal fees) incurred by a Landlord Indemnified Party (or,
to the extent required to be reimbursed by a Landlord Indemnified Party under a
Fee Mortgage Document, incurred by or on behalf of any other Person) to defend
(but not settle or pay any judgment resulting from) any investigative,
administrative or judicial proceeding commenced or threatened as a result of a
breach by Tenant of any Additional Fee Mortgagee Requirement; provided that,
notwithstanding the foregoing, in no event shall Tenant be required to pay any
amounts to repay (or that are applied to reduce) the principal amount of any
loan or debt secured by or relating to a Fee Mortgage or any interest or fees on
any such loan or debt, and (II) any damages of Tenant under or relating to any
Permitted Leasehold Mortgage and any related agreements or instruments shall be
deemed to be consequential damages hereunder. It is specifically agreed that no
constituent member, partner, owner, director, officer or employee of a Party
shall ever be personally liable for any judgment (in respect of obligations
under or in connection with this Lease) against, or for the payment of any
monetary obligation under or in respect of this Lease, such Party, to the other
Party (provided, this sentence shall not limit the obligations of Guarantor
expressly set forth in the MLSA).
41.4    Successors and Assigns. This Lease shall be binding upon Landlord and
its permitted successors and assigns and, subject to the provisions of Article
XXII, upon Tenant and its successors and assigns.
41.5    Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE OF ILLINOIS.
(b)    EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE
REFERRED TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION
PURSUANT TO SECTION 34.2 AND (y) PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF
RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES
SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED
PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER
SIMILAR ACTION), ALL CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES
OF ACTION OF ANY NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR
RELATED TO, THIS LEASE, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT
OR OTHERWISE SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF FEDERAL
JURISDICTION IS LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK COUNTY
(COMMERCIAL DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE THAT
SERVICE OF PROCESS FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED
NOT BE PERSONALLY SERVED OR SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE
SERVED WITH THE SAME EFFECT AS IF THE PARTY IN QUESTION WERE SERVED WITHIN


118





--------------------------------------------------------------------------------





THE STATE OF NEW YORK, BY GIVING NOTICE CONTAINING SUCH SERVICE TO THE INTENDED
RECIPIENT (WITH COPIES TO COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS
PROVISION SHALL SURVIVE AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO
LONGER IN EFFECT
41.6    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF NEW YORK
AND THE STATE OF ILLINOIS. EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT
FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH; OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; EACH OF LANDLORD
AND TENANT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT
EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.
41.7    Entire Agreement. This Lease (including the Exhibits and Schedules
hereto), together with the other Lease/MLSA Related Agreements, collectively
constitute the entire and final agreement of the Parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the Parties. In addition to the foregoing, it is agreed to
by the Parties that no modification to this Lease shall be effective without the
written consent of (i) any applicable Fee Mortgagee, to the extent that such a
modification would adversely affect such Fee Mortgagee and (ii) any applicable
Permitted Leasehold Mortgagee, to the extent that such a modification would
adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant hereby
agree that all prior or contemporaneous oral understandings, agreements or
negotiations relative to the leasing of the Leased Property (other than the
other Lease/MLSA Related Agreements) are merged into and revoked by this Lease
(together with the related agreements referenced above).
41.8    Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.
41.9    Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.
41.10    Interpretation. Both Landlord and Tenant have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.
41.11    Deemed Consent. Each request for consent or approval under Sections
9.1, 10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of
this Lease shall be made in writing to either Tenant or Landlord, as applicable,
and shall include all information necessary for Tenant or Landlord, as
applicable, to make an informed decision, and shall include the following in
capital, bold and block letters: “FIRST NOTICE – THIS IS A REQUEST FOR CONSENT
UNDER THAT CERTAIN LEASE (JOLIET). THE FOLLOWING REQUEST REQUIRES A RESPONSE
WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT.” If the party to whom such a
request is sent does not approve or reject the proposed matter within fifteen
(15) Business Days of receipt of such notice and all


119





--------------------------------------------------------------------------------





necessary information, the requesting party may request a consent again by
delivery of a notice including the following in capital, bold and block letters:
“SECOND NOTICE – THIS IS A SECOND REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE
(JOLIET). THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS
DAYS OF RECEIPT.” If the party to whom such a request is sent does not approve
or reject the proposed matter within five (5) Business Days of receipt of such
notice and all necessary information, the requesting party may request a consent
again by delivery of a notice including the following in capital, bold and block
letters: “FINAL NOTICE - THIS IS A THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN
LEASE (JOLIET). THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5)
BUSINESS DAYS OF RECEIPT. FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS
HEREOF WILL BE DEEMED AN APPROVAL OF THE REQUEST.” If the party to whom such a
request is sent still does not approve or reject the proposed matter within five
(5) Business Days of receipt of such final notice, such party shall be deemed to
have approved the proposed matter. Notwithstanding the foregoing, if the MLSA is
in effect at the time any such notice is provided to Tenant hereunder, Tenant
shall not be deemed to have approved such proposed matter if such notice was not
also addressed and delivered to Manager and CEC in accordance with the MLSA.
41.12    Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over Tenant,
Tenant’s direct and indirect parent(s) and their respective Subsidiaries, if
any, including the provision of such documents and other information as may be
requested by such Gaming Authorities or Liquor Authorities relating to Tenant,
Tenant’s direct and indirect parent(s) or any of their respective Subsidiaries,
if any, or to this Lease and which are within Landlord’s reasonable control to
obtain and provide.
41.13    Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable Gaming
Authority or governmental authority enforcing the Liquor Laws (the “Liquor
Authority”) with jurisdiction over this Lease or the Facility, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Lease and
any agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of a Gaming Facility, and the possession
or control of Gaming equipment, alcoholic beverages or a Gaming License or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite governmental authorities.
Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.
If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable efforts
to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect


120





--------------------------------------------------------------------------------





to Landlord shall occur and is not resolved in accordance with this Section
41.13 within the later of (i) thirty (30) days or (ii) such additional time
period as may be permitted by the applicable Gaming Authorities.
41.14    Intentionally Omitted.
41.15    Intentionally Omitted.
41.16    Savings Clause. If for any reason this Lease is determined by a court
of competent jurisdiction to be invalid as to any space that would otherwise be
a part of the Leased Property and that is subject to a pre-existing lease as of
the Commencement Date (between Tenant’s predecessor in interest prior to the
Commencement Date, as landlord, and a third party as tenant), then Landlord
shall be deemed to be the landlord under such pre-existing lease, and the
Parties agree that Tenant shall be deemed to be the collection agent for
Landlord for purposes of collecting rent and other amounts payable by the tenant
under such pre-existing lease and shall remit the applicable collected amounts
to Landlord. In such event, the Rent payable hereunder shall be deemed to be
reduced by any amounts so collected by Tenant and remitted to Landlord with
respect to any such pre-existing lease.
41.17    Integration with Other Documents. Each of Tenant and Landlord
acknowledge and agree that certain operating efficiencies and value will be
achieved as a result of Tenant’s and Other Tenants’ lease of the Leased Property
and the Other Leased Property and the engagement by Tenant and Other Tenants of
Manager under the MLSA and “Manager” under and as defined in each Other MLSA and
the engagement of Manager and/or its Affiliates to operate and manage the
Facility, the Other Leased Property and the Other Managed Resorts (as defined in
each of the MLSA and the Other MLSA) that would not be possible to achieve if
unrelated managers were engaged to operate each of the Leased Property, the
Other Leased Property and the Other Managed Resorts. Each of Tenant and Landlord
acknowledge and agree that the Parties would not enter into this Lease (or the
MLSA or the Other MLSA) absent the understanding and agreement of the Parties
that the entire ownership, operation, management, lease and lease guaranty
relationship with respect to the Leased Property, including (without limitation)
the lease of the Leased Property pursuant to this Lease, the use of the Managed
Facilities IP (as defined in the MLSA) and the use of the Total Rewards Program,
together with the other related intellectual property arrangements contemplated
under the MLSA and the other covenants, obligations and agreements of the
Parties hereunder and under the MLSA, form part of a single integrated
transaction. Accordingly, it is the express intention and agreement of each of
Tenant and Landlord that (i) each of the provisions of the MLSA, including the
management and lease guaranty rights and obligations thereunder, form part of a
single integrated agreement and shall not be or deemed to be separate or
severable agreements and (ii) the Parties would not be entering into this Lease
without entering into the MLSA (and vice versa) (or into any of the other
Lease/MLSA Related Agreements without entering into all of the Lease/MLSA
Related Agreements) and in the event of any bankruptcy, insolvency or
dissolution proceedings in respect of any Party, no Party will reject, move to
reject, or join or support any other Party in attempting to reject any one of
this Lease or the MLSA or any other Lease/MLSA Related Agreement without
rejecting the other agreement as if each of this Lease and the MLSA and each
other Lease/MLSA Related Agreement were one integrated agreement and not
separable.
41.18    Manager. Each of Tenant and Landlord acknowledge and agree that Manager
may not be terminated as the manager of the Leased Property for any reason
except as permitted under the MLSA.
41.19    Non-Consented Lease Termination. Each of Tenant and Landlord
acknowledge and agree that in the event of a Non-Consented Lease Termination,
Article XXI of the MLSA shall apply and each of the parties shall comply with
such Article XXI of the MLSA.
41.20    Intentionally Omitted.
41.21    Intentionally Omitted.
41.22    Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public information
received pursuant to this Lease; provided that nothing herein shall prevent any
Party from disclosing any such non-public information (a) in the case of
Landlord, to PropCo 1, PropCo and Landlord REIT and any Affiliate thereof,
(b) in the case of Tenant, to CEOC, CEC and any Affiliate thereof,


121





--------------------------------------------------------------------------------





(c) in any legal, judicial or administrative proceeding or other compulsory
process or otherwise as required by applicable Legal Requirements (in which case
the disclosing Party shall promptly notify the other Parties, in advance, to the
extent permitted by law), (d) upon the request or demand of any regulatory
authority having jurisdiction over a Party or its affiliates (in which case the
disclosing Party shall, other than with respect to routine, periodic inspections
by such regulatory authority, promptly notify the other Parties, in advance, to
the extent permitted by law), (e) to its Representatives who are informed of the
confidential nature of such information and have agreed to keep such information
confidential (and the disclosing Party shall be responsible for such
Representatives’ compliance therewith), (f) to the extent any such information
becomes publicly available other than by reason of disclosure by the disclosing
Party or any of its respective Representatives in breach of this Section 41.22,
(g) to the extent that such information is received by such Party from a third
party that is not, to such Party’s knowledge, subject to confidentiality
obligations owing to the other Parties or any of their respective affiliates or
related parties, (h) to the extent that such information is independently
developed by such Party or (i) as permitted under the first sentence of Section
23.2(a). Each of the Parties acknowledges that it and its Representatives may
receive material non-public information with respect to the other Party and its
Affiliates and that each such Party is aware (and will so advise its
Representatives) that federal and state securities laws and other applicable
laws may impose restrictions on purchasing, selling, engaging in transactions or
otherwise trading in securities of the other Party and its Affiliates with
respect to which such Party or its Representatives has received material
non-public information so long as such information remains material non-public
information.
41.23    Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED
41.24    Consents, Approvals and Notices.
(a)    All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants and agrees that as to all matters requiring
Landlord’s consent or approval under any of the terms of this Lease, Tenant
shall secure such consent or approval for each and every happening of the event
requiring such consent or approval, and shall not claim any waiver on the part
of Landlord of the requirement to secure such consent or approval.
(b)    Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantee success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any third
person by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given or withheld; or (ii) any delay or
failure to provide any consent, approval or authorization, or advice,
assistance, recommendation or direction (except in the event of a breach of a
covenant herein not to unreasonably withhold or delay any consent or approval);
provided, however, each agrees to act in good faith when dealing with or
providing any advice, consent, assistance, recommendation or direction.
(c)    Any notice, report or information required to be delivered by Tenant
hereunder may be delivered collectively with any other notices, reports or
information required to be delivered by Tenant hereunder as part of a single
report, notice or communication. Any such notice, report or information may be
delivered to Landlord by Tenant providing a representative of Landlord with
access to Tenant’s or its Affiliate’s electronic databases or other information
systems containing the applicable information and notice that information has
been posted on such database or system.


122





--------------------------------------------------------------------------------





41.25    No Release of Tenant or Guarantor. Notwithstanding anything to the
contrary set forth in this Lease, neither Tenant nor Guarantor shall be released
from their respective obligations under the MLSA, except as and to the extent
expressly provided in the MLSA.
41.26    Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.


123





--------------------------------------------------------------------------------






CEOC hereby joins in, and has executed this Lease (Joliet) for the purpose of
guaranteeing: (a) eighty percent (80%) of the payment obligations of Tenant
hereunder (including, without limitation, payment obligations with respect to
damages arising from Tenant’s failure to perform non-monetary obligations of
Tenant hereunder); and (b) the performance of the non-monetary obligations of
Tenant hereunder to the extent Tenant is ordered by a court of competent
jurisdiction to perform specific performance with respect to such non-monetary
obligations.


In connection with this joinder, CEOC hereby waives and agrees not to assert or
take advantage of the following defenses: (i) any defense that may arise by
reason of the incapacity, lack of authority, death or disability of any person
or entity, or revocation hereof by any person or entity, or the failure of
Tenant to file or enforce a claim against the estate (either in administration,
bankruptcy, or any other proceeding) of any other Person; (ii) diligence,
presentment, notice of acceptance, notice of dishonor, notice of presentment, or
demand for payment of or performance of the obligations guaranteed under this
joinder (other than as required with respect to Tenant under this Lease) and
other suretyship defenses generally; (iii) any defense that may arise by reason
of any action required by any statute to be taken against Tenant; (iv) the
dissolution or termination of the existence of Tenant; (v) any defense that may
arise by reason of the voluntary or involuntary liquidation, sale, or other
disposition of all or substantially all of the assets of Tenant; (vi) any
defense that may arise by reason of the voluntary or involuntary receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
assignment, composition, or readjustment of, or any similar proceeding
affecting, Tenant or any of Tenant’s assets; (vii) any right of subrogation,
indemnity or reimbursement against Tenant or any right to enforce any remedy
which Landlord may have against Tenant at any time during which a Tenant Event
of Default under and as defined in this Lease has occurred and is continuing;
(viii) any and all rights and defenses arising out of an election of remedies by
Landlord, even though that election of remedies might impair or destroy any
right, if any, of CEOC of subrogation, indemnity or reimbursement; (ix) any
defense based upon Tenant’s failure to disclose to CEOC any information
concerning Tenant’s financial condition or any other circumstances bearing on
Tenant’s ability to pay all sums payable under or in respect of this Lease; and
(x) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal.


CEOC’s liability under this joinder is primary, direct and unconditional and may
be enforced in full or in part, from time to time, after nonpayment or
nonperformance by Tenant of any of the obligations guaranteed hereunder, in each
case without requiring Landlord to resort to any other person or entity,
including, without limitation, Tenant, or any other right, remedy or collateral.
This joinder constitutes a guaranty of payment and performance and not of
collection only. This joinder is a continuing, absolute and unconditional
guaranty of the obligations guaranteed hereunder, and liability hereunder shall
in no way be affected or diminished by any renewal, extension, amendment or
modification of this Lease or any waiver of any of the provisions hereof. CEOC
agrees that any act which tolls any statute of limitations applicable to this
Lease shall similarly operate to toll the statute of limitations applicable to
CEOC’s liability under this joinder.


CEOC’s obligations with respect to the payment and performance of the
obligations guaranteed under this joinder shall survive for so long as Tenant
has any obligations to Landlord under this Lease.









--------------------------------------------------------------------------------






THIS JOINDER SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF LAWS.


ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER ARISING FROM
OR IN CONNECTION WITH THIS JOINDER SHALL BE CONDUCTED IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS
THERETO, OR IF FEDERAL JURISDICTION IS LACKING, THEN IN THE STATE COURTS OF NEW
YORK STATE LOCATED IN NEW YORK COUNTY. THE PARTIES AGREE THAT SERVICE OF PROCESS
FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED NOT BE PERSONALLY
SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE SERVED WITH THE SAME EFFECT AS
IF THE PARTY IN QUESTION WERE SERVED WITHIN THE STATE OF NEW YORK, BY GIVING
NOTICE CONTAINING SUCH SERVICE TO THE INTENDED RECIPIENT (WITH COPIES TO
COUNSEL) IN THE MANNER PROVIDED IN Article XXXV.







--------------------------------------------------------------------------------






EXHIBIT A

FACILITY


1.    Harrah’s Joliet, Joliet, Illinois


Exhibit A - 1





--------------------------------------------------------------------------------






EXHIBIT B

LEGAL DESCRIPTION OF LAND


PARCEL 1:
LOT 1 IN BLOCK 15, EXCEPT THE NORTH 20.00 FEET OF THE WEST 115.00 FEET THEREOF;
LOTS 2, 3, 4, 5, 6, 7 AND 8 IN SAID BLOCK 15;
THE NORTH 5 FEET OF LOT 1 IN BLOCK 18;
THAT PART OF LOT 8 IN SAID BLOCK 18 DESCRIBED AS FOLLOWS: BEGINNING AT THE
NORTHWEST CORNER OF SAID LOT 8; THENCE EAST 37.00 FEET ALONG THE NORTH LINE OF
SAID LOT 8; THENCE SOUTHWESTERLY TO A POINT ON THE WEST LINE OF SAID LOT 8 WHICH
IS 37.00 FEET SOUTH OF THE AFORESAID NORTHWEST CORNER OF LOT 8; THENCE NORTH
ALONG SAID WEST LINE 37.00 FEET TO THE POINT OF BEGINNING;
THE VACATED EAST-WEST ALLEY AND THE VACATED NORTH-SOUTH ALLEY IN AFORESAID BLOCK
15; THAT PART OF THE NORTH-SOUTH ALLEY IN AFORESAID BLOCK 18, LYING NORTH OF A
LINE PARALLEL WITH AND 5.00 FEET SOUTH OF THE SOUTH LINE OF CLINTON STREET;
THAT PART OF CLINTON STREET LYING WEST OF THE WEST LINE OF JOLIET STREET AND
LYING EAST OF A LINE PARALLEL WITH AND 20.00 FEET EAST OF THE EAST FACE OF THE
EAST WALL OF THE ILLINOIS WATERWAY (DES PLAINES RIVER);
AND THAT PART OF DES PLAINES STREET LYING SOUTH OF A LINE PARALLEL WITH AND
20.00 FEET SOUTH OF THE SOUTH LINE OF CASS STREET, LYING NORTH OF A LINE
PARALLEL WITH AND 5.00 FEET SOUTH OF THE SOUTH LINE OF CLINTON STREET, AND LYING
EAST OF A LINE PARALLEL WITH AND 20.00 FEET EAST OF THE EAST FACE OF THE EAST
WALL OF THE ILLINOIS WATERWAY;
ALL IN ORIGINAL TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST
FRACTIONAL 1/4 OF SECTION 9, TOWNSHIP 35 NORTH RANGE 10, EAST OF THE THIRD
PRINCIPAL MERIDIAN, WILL COUNTY, ILLINOIS.
PARCEL 2:
THE SOUTH 5.00 FEET OF LOT 4, EXCEPT THE EAST 23.50 FEET THEREOF, IN BLOCK 18;
LOTS 1, 2, 3, 4, 5, 6 AND 7 IN BLOCK 23, EXCEPTING THEREFROM THE WEST 19.50 FEET
OF THE SOUTH 37.00 FEET OF SAID LOT 2, ALSO EXCEPTING THE WEST 19.50 FEET OF
SAID LOTS 3 AND 4;
THE NORTH-SOUTH ALLEY IN SAID BLOCK 23;
THAT PART OF THE EAST-WEST ALLEY IN SAID BLOCK 23, LYING EAST OF A LINE PARALLEL
WITH AND 19.50 FEET EAST OF THE EAST LINE OF DES PLAINES STREET;
THAT PART OF VAN BUREN STREET LYING EAST OF THE EAST LINE OF DES PLAINES STREET
AND LYING WEST OF THE NORTHERLY PROLONGATION OF THE WEST LINE OF LOT 8 IN
AFORESAID BLOCK 23, AND EXCEPTING THEREFROM THE NORTH 40.00 FEET OF SAID VAN
BUREN STREET LYING EAST OF A LINE PARALLEL WITH AND 23.50 FEET WEST OF THE
SOUTHERLY PROLONGATION OF THE EAST LINE OF AFORESAID LOT 4 IN BLOCK 18;


Exhibit B - 1



--------------------------------------------------------------------------------





THAT PART OF DES PLAINES STREET LYING NORTH OF A LINE PARALLEL WITH AND 250.00
FEET NORTH OF THE NORTH LINE OF JEFFERSON STREET AND LYING SOUTH OF A LINE
DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE EAST LINE OF DES PLAINES STREET WHICH IS 5.00 FEET
NORTH OF THE NORTH LINE OF VAN BUREN STREET; THENCE WEST PARALLEL WITH SAID
NORTH LINE OF VAN BUREN STREET 23.00 FEET; THENCE SOUTHWESTERLY 32.58 FEET TO A
POINT ON THE WEST LINE OF DES PLAINES STREET WHICH IS 18.00 FEET SOUTH OF THE
AFORESAID NORTH LINE OF VAN BUREN STREET;
ALL IN THE ORIGINAL TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST
FRACTIONAL 1/4 OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD
PRINCIPAL MERIDIAN, WILL COUNTY, ILLINOIS.
PARCEL 3:
LOTS 1, 2, 3, 4, 7 AND 8 IN BLOCK 14;
THAT PART OF THE NORTH-SOUTH ALLEY IN SAID BLOCK 14, LYING NORTH OF THE WESTERLY
PROLONGATION OF THE SOUTH LINE OF SAID LOT 7;
THAT PART OF THE EAST-WEST ALLEY IN SAID BLOCK 14, LYING WEST OF THE NORTHERLY
PROLONGATION OF THE EAST LINE OF AFORESAID LOT 3;
ALL IN ORIGINAL TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST
FRACTIONAL 1/4 OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD
PRINCIPAL MERIDIAN, WILL COUNTY, ILLINOIS.
PARCEL 4:
LOT 8 IN BLOCK 23 IN THE ORIGINAL TOWN OF JULIET, NOW CITY OF JOLIET;
THE SOUTH 11 FEET OF THAT PART OF THE SOUTH 1/2 OF VACATED VAN BUREN STREET
LYING WEST OF THE WEST LINE OF JOLIET STREET AND LYING EAST OF THE NORTHERLY
PROLONGATION OF THE WEST LINE OF LOT 8 IN BLOCK 23
ALL IN THE ORIGINAL TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST
FRACTIONAL 1/4 OF SECTION 9, IN TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS.
PARCEL 5:
EASEMENT FOR THE BENEFIT OF PARCELS 1 THROUGH 4 FOR CONSTRUCTION, UTILITY
FACILITIES, PEDESTRIAN ACCESS AND USE, MAINTENANCE, REPAIR AND REPLACEMENT OF
THE SKYWALK LOCATED IN THE SPACE ABOVE JOLIET STREET AS DESCRIBED BELOW AS
CREATED BY GRANT OF EASEMENT WITH SKYWALK AGREEMENT DATED OCTOBER 7, 1997 AND
RECORDED MARCH 19, 1998 AS DOCUMENT R98-28731.
PARCEL 6:
AN EXCLUSIVE EASEMENT CREATED BY GRANT CONTAINED IN AN EASEMENT AGREEMENT DATED
JANUARY 8, 2001 AND RECORDED JANUARY 18, 2001 AS DOCUMENT NUMBER R2001-6412 MADE
BY THE CITY OF JOLIET TO DES PLAINES DEVELOPMENT LIMITED PARTNERSHIP.


Exhibit B - 2



--------------------------------------------------------------------------------





PARCEL 7:
LOTS 7 AND 8, IN BLOCK 18, OF THE ORIGINAL TOWN OF JOLIET, A SUBDIVISION OF PART
OF THE SOUTHEAST FRACTIONAL QUARTER OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10,
EAST OF THE THIRD PRINCIPAL MERIDIAN,
EXCEPTING THEREFROM THE SOUTH 36.00 FEET OF SAID LOT 7;
ALSO EXCEPTING THEREFROM THAT PART OF SAID LOT 8 DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWEST CORNER OF SAID LOT 8; THENCE EAST 37.00 FEET ALONG
THE NORTH LINE OF SAID LOT 8; THENCE SOUTHWESTERLY TO A POINT ON THE WEST LINE
OF SAID LOT 8 WHICH IS 37.00 FEET SOUTH OF THE AFORESAID NORTHWEST CORNER OF LOT
8; THENCE NORTH ALONG SAID WEST LINE 37.00 FEET TO THE POINT OF BEGINNING;
PARCEL 8:
ALL OF LOTS 5 AND 6 AND THE SOUTH 36 FEET OF LOT 7, IN BLOCK 18, OF THE ORIGINAL
TOWN OF JOLIET, A SUBDIVISION OF PART OF THE SOUTH EAST 1/4 OF SECTION 9,
TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN, ALSO THAT
PART OF THE VACATED EAST AND WEST ALLEY IN SAID BLOCK 18, LYING AND BEING
BETWEEN SAID LOTS 6 AND 7.
PARCEL 9:
THAT PART OF THE NORTH 1/2 OF VACATED VAN BUREN STREET VACATED BY ORDINANCE NO.
10033 RECORDED DECEMBER 4, 1992 AS DOCUMENT NO. R92-96470 AND BY NOTICE OF
EFFECTIVE DATE RECORDED DECEMBER 28, 1992 AS DOCUMENT NO. R92-104446 LYING WEST
OF THE WEST LINE OF JOLIET STREET AND LYING EAST OF THE SOUTHERLY PROLONGATION
OF THE WEST LINE OF LOT 5 IN BLOCK 18 IN THE ORIGINAL TOWN OF JULIET (NOW
JOLIET), A SUBDIVISION OF THE SOUTHEAST FRACTIONAL QUARTER OF SECTION 9,
TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN WILL
COUNTY, ILLINOIS.
PARCEL 10:
THE NORTH 22.00 FEET OF THAT PART OF THE SOUTH 1/2 VACATED VAN BUREN STREET
VACATED BY ORDINANCE NO. 10033 RECORDED DECEMBER 4, 1992 AS DOCUMENT NO.
R92-96470 AND BY NOTICE OF EFFECTIVE DATE RECORDED DECEMBER 28, 1992 AS DOCUMENT
NO. R92-104446 LYING WEST OF THE WEST LINE OF JOLIET STREET AND LYING EAST OF
THE NORTHERLY PROLONGATION OF THE WEST LINE OF LOT 8 IN BLOCK 23 IN THE ORIGINAL
TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST FRACTIONAL QUARTER
OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN,
IN WILL COUNTY, ILLINOIS.
PARCEL 11:
LOTS 3 AND 4 IN BLOCK 19 AND THE VACATED EAST AND WEST ALLEY BETWEEN LOTS 2 AND
3 LYING EAST OF THE EAST LINE OF JOLIET STREET AND WEST OF THE WEST LINE OF THE
NORTH AND SOUTH ALLEY IN SAID BLOCK 19, AS VACATED BY DOCUMENT NO. 384201, IN
OLD TOWN OF JULIET, NOW JOLIET, IN SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST
OF THE THIRD PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS.
PARCEL 12:


Exhibit B - 3



--------------------------------------------------------------------------------





LOT 2 IN BLOCK 19, IN OLD TOWN OF JULIET, NOW JOLIET, IN SECTION 9, TOWNSHIP 35
NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS.
PARCEL 13:
LOT 1 IN BLOCK 19 IN THE ORIGINAL TOWN OF JULIET, NOW JOLIET, IN THE SOUTHEAST
QUARTER OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL
MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JUNE 10, 1834, IN BOOK 1 OF
TRANSCRIBED RECORDS, PAGES 36 AND 37, IN WILL COUNTY, ILLINOIS.
PARCEL 14: INTENTIONALLY DELETED.
PARCEL 15:
LOT 5 IN BLOCK 10 IN THE ORIGINAL TOWN OF JULIET, NOW JOLIET, A SUBDIVISION OF
THE EAST FRACTIONAL PART OF THE SOUTHEAST QUARTER OF SECTION 9, TOWNSHIP 35
NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN,
TOGETHER WITH THE EAST HALF OF THE VACATED ALLEY, VACATED BY DOCUMENT NO.
R95-85653 LYING WEST OF AND ADJOINING LOT 5,
IN WILL COUNTY, ILLINOIS.
PARCEL 16:
SUB LOTS 4, 5 AND 6 IN THE WILLIAM ADAM ESTATES SUBDIVISION OF LOTS 3 AND 4 IN
BLOCK 10 IN THE ORIGINAL TOWN OF JULIET, NOW JOLIET, IN THE SOUTHEAST FRACTIONAL
QUARTER OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL
MERIDIAN, TOGETHER WITH THE WEST HALF OF THE VACATED ALLEY, VACATED BY DOCUMENT
NO. R95-85653, LYING EAST OF AND ADJOINING SAID SUB LOT 6, IN WILL COUNTY,
ILLINOIS.


Exhibit B - 4



--------------------------------------------------------------------------------






EXHIBIT C
CAPITAL EXPENDITURES REPORT


[SEE ATTACHED]


Exhibit C - 1



--------------------------------------------------------------------------------





exh103executedredacte_image1.gif [exh103executedredacte_image1.gif]


Exhibit C - 2



--------------------------------------------------------------------------------





exh103executedredacte_image2.gif [exh103executedredacte_image2.gif]


Exhibit C - 3



--------------------------------------------------------------------------------





exh103executedredacte_image3.gif [exh103executedredacte_image3.gif]


Exhibit C - 4



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF
ANY FIXED ASSETS CONSTITUTING LEASED PROPERTY




DISPOSAL REPORT


Company
Code
System
Number
Ext
Asset ID
Asset Description
Class
In Svc
Date
Disposal
Date
DM
Acquired
Value
Current
Accum
Net
Proceeds
Gain/Loss
Adjustment
Realized
Gain/Loss
GL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





ADDITIONS REPORT


Project/Job Number
System
Number
GL Asset Account
Asset ID
Accounting Location
Asset Description
PIS Date
Enter Date
Est Life
Acq Value
Current Accum
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



NOTES




Exhibit D - 1





--------------------------------------------------------------------------------






EXHIBIT E
INTENTIONALLY OMITTED


Exhibit E - 1







--------------------------------------------------------------------------------






EXHIBIT F
INTENTIONALLY OMITTED


Exhibit F - 1







--------------------------------------------------------------------------------






EXHIBIT G
FORM OF REIT COMPLIANCE CERTIFICATE
REIT COMPLIANCE CERTIFICATE


Date: _______________, 20__
This REIT Compliance Certificate (this “Certificate”) is given by Tenant (as
defined in that certain Lease (Joliet) (the “Lease”) dated as of [__________,
2017], by and between Harrah’s Joliet Landco LLC (together with its successors
and assigns, “Landlord”), and Des Plaines Development Limited Partnership
(together with its successors and assigns, “Tenant”), pursuant to Article XL of
the Lease. Capitalized terms used herein without definition shall have the
meanings set forth in the Lease.
By executing this Certificate, Tenant hereby certifies to Landlord that Tenant
has reviewed its transactions during the Fiscal Quarter ending [_________] and
for such Fiscal Quarter Tenant is in compliance with the provisions of Article
XL of the Lease. Without limiting the generality of the foregoing, Tenant hereby
certifies that for such Fiscal Quarter, Tenant has not, without Landlord’s
advance written consent:
(i)
sublet, assigned or entered into a management arrangement for the Leased
Property on any basis such that the rental or other amounts to be paid by the
subtenant, assignee or manager thereunder would be based, in whole or in part,
on either (x) the income or profits derived by the business activities of the
subtenant, assignee or manager or (y) any other formula such that any portion of
any amount received by Landlord could reasonably be expected to cause any
portion of the amounts to fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto;

(ii)
furnished or rendered any services to the subtenant, assignee or manager or
managed or operated the Leased Property so subleased, assigned or managed;

(iii)
sublet or assigned to, or entered into a management arrangement for the Leased
Property with any Person (other than a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Tenant, Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or

(iv)
sublet, assigned or entered into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to the Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto.



[Remainder of Page Intentionally Left Blank; Signature Page Follows]


Exhibit G - 1





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Certificate has been executed by Tenant on _____ day of
_______________, 20__.


[______]


Name: __________________________
Title: ___________________________



Exhibit G - 2







--------------------------------------------------------------------------------






EXHIBIT H
PROPERTY-SPECIFIC IP


Trademark
Jurisdiction
Brand
Specific/ Enterprise
Property
App. No.
App. Date
Reg. No.
Reg. Date
Status
Sheer
United States of America
Harrah's
Specific
Harrah's Joliet
78/957904
8/22/2006
3245005
5/22/2007
Registered
The Reserve
United States of America
Harrah's
Specific
Harrah's Joliet
77/457119
4/24/2008
3801600
6/15/2010
Registered



Exhibit H - 1





--------------------------------------------------------------------------------






EXHIBIT I
DESCRIPTION OF TITLE POLICY
Title Policy Number 1401-8979703, in the amount of $420,000,000, with regard to
the property located at Harrah’s Joliet


Exhibit I - 1





--------------------------------------------------------------------------------


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS (****)




EXHIBIT J
SPECIFIED ADDITIONAL L1 QUALIFIED TRANSFEREES


1.
****

2.
****



For the avoidance of doubt, except as set forth in the proviso below, only ****
and **** themselves, and not any successor and/or assign of either (including,
without limitation, any successor or assign by operation of law of, or any
surviving or continuing entity in any merger, consolidation or similar event
involving, **** or ****, shall be the Person referenced in the last sentence of
the definition of “L1 Qualified Transferee” set forth in this Lease, provided,
however, that (i) if **** or **** survive any such merger, then such surviving
entity shall be deemed to constitute **** or ****, as applicable, and (ii) the
survivor in any internal restructuring of **** or **** shall be deemed to
constitute **** or ****, as applicable.


Exhibit J - 1



--------------------------------------------------------------------------------






EXHIBIT K
L1/L2 TRANSFER AND PERMITTED FACILITY SUBLEASE ADDITIONAL INFORMATION
•
Financial Statements for the last three (3) most recent Fiscal Periods for any
proposed L1 Successor Tenant or L2 Successor Tenant, as the case may be, and its
Parent Company, if any.

•
List of all gaming, hotel and other entertainment facilities owned and/or
managed by the proposed L1 Successor Tenant or L2 Successor Tenant, as the case
may be, and its Affiliates during the preceding five (5) years.

•
EBITDAR for the last three (3) most recent Fiscal Periods for any proposed L1
Successor Tenant or L2 Successor Tenant, as the case may be, and its Parent
Company, if any.

•
List of all Gaming Licenses of the proposed L1 Successor Tenant or L2 Successor
Tenant, as the case may be, and its Affiliates substantially in the form of
Schedule 1 to this Lease

•
Names of principal owners/investors of the proposed L1 Successor Tenant or L2
Successor Tenant, as the case may be.



Exhibit K - 1



--------------------------------------------------------------------------------






SCHEDULE 1


GAMING LICENSES
UniqueID
Legal Entity Name
License Category
Type of License
Issuing Agency
State
Description of License
453
Des Plaines Development Limited Partnership
Gaming
Gaming License
State of Illinois
Illinois
Owner Licensee for Harrah’s Joliet Casino Hotel





Schedule 1 - 1







--------------------------------------------------------------------------------






SCHEDULE 2
GROUND LEASES


None.


Schedule 2 - 1





--------------------------------------------------------------------------------






SCHEDULE 3
MAXIMUM FIXED RENT TERM
 
Property Name
City, State
Maximum Fixed Rent Term
 
 
Harrah’s Joliet
Joliet, Illinois
35
 
 
 
 
 
 
 
 
 



Schedule 3 - 1





--------------------------------------------------------------------------------






SCHEDULE 4


SPECIFIED SUBLEASES
None.


Schedule 4 - 1





--------------------------------------------------------------------------------






SCHEDULE 5
RENT ALLOCATION


    
End Date
Tax Year
Rent Allocation
Rental Payments
IRC §467 Loan Balance
October-17
2017
-
2,769,489
(2,769,489)
November-17
2017
-
3,302,083
(6,071,572)
December-17
2017
-
3,302,083
(9,373,656)
January-18
2018
3,378,731
3,302,083
(9,297,008)
February-18
2018
3,378,731
3,302,083
(9,220,361)
March-18
2018
3,378,731
3,302,083
(9,143,714)
April-18
2018
3,378,731
3,302,083
(9,067,067)
May-18
2018
3,378,731
3,302,083
(8,990,420)
June-18
2018
3,378,731
3,302,083
(8,913,773)
July-18
2018
3,266,199
3,302,083
(8,949,657)
August-18
2018
3,266,199
3,302,083
(8,985,542)
September-18
2018
3,266,199
3,302,083
(9,021,427)
October-18
2018
3,266,199
3,302,083
(9,057,311)
November-18
2018
3,266,199
3,351,615
(9,142,727)
December-18
2018
3,266,199
3,351,615
(9,228,143)
January-19
2019
3,266,199
3,351,615
(9,313,559)
February-19
2019
3,266,199
3,351,615
(9,398,975)
March-19
2019
3,266,199
3,351,615
(9,484,391)
April-19
2019
3,266,199
3,351,615
(9,569,807)
May-19
2019
3,266,199
3,351,615
(9,655,223)
June-19
2019
3,266,199
3,351,615
(9,740,639)
July-19
2019
3,266,199
3,351,615
(9,826,055)
August-19
2019
3,266,199
3,351,615
(9,911,470)
September-19
2019
3,266,199
3,351,615
(9,996,886)
October-19
2019
3,266,199
3,351,615
(10,082,302)
November-19
2019
3,266,199
3,401,889
(10,217,992)
December-19
2019
3,266,199
3,401,889
(10,353,683)
January-20
2020
3,266,199
3,401,889
(10,489,373)
February-20
2020
3,266,199
3,401,889
(10,625,063)
March-20
2020
3,266,199
3,401,889
(10,760,753)
April-20
2020
3,266,199
3,401,889
(10,896,443)
May-20
2020
3,266,199
3,401,889
(11,032,133)
June-20
2020
3,266,199
3,401,889
(11,167,823)
July-20
2020
3,266,199
3,401,889
(11,303,513)
August-20
2020
3,266,199
3,401,889
(11,439,204)



Schedule 5 - 1





--------------------------------------------------------------------------------





September-20
2020
3,266,199
3,401,889
(11,574,894)
October-20
2020
3,266,199
3,401,889
(11,710,584)
November-20
2020
3,266,199
3,452,917
(11,897,302)
December-20
2020
3,266,199
3,452,917
(12,084,021)
January-21
2021
3,266,199
3,452,917
(12,270,739)
February-21
2021
3,266,199
3,452,917
(12,457,458)
March-21
2021
3,266,199
3,452,917
(12,644,176)
April-21
2021
3,266,199
3,452,917
(12,830,895)
May-21
2021
3,266,199
3,452,917
(13,017,613)
June-21
2021
3,266,199
3,452,917
(13,204,332)
July-21
2021
3,266,199
3,452,917
(13,391,050)
August-21
2021
3,266,199
3,452,917
(13,577,768)
September-21
2021
3,266,199
3,452,917
(13,764,487)
October-21
2021
3,266,199
3,452,917
(13,951,205)
November-21
2021
3,266,199
3,504,711
(14,189,718)
December-21
2021
3,266,199
3,504,711
(14,428,230)
January-22
2022
3,266,199
3,504,711
(14,666,742)
February-22
2022
3,266,199
3,504,711
(14,905,254)
March-22
2022
3,266,199
3,504,711
(15,143,767)
April-22
2022
3,266,199
3,504,711
(15,382,279)
May-22
2022
3,266,199
3,504,711
(15,620,791)
June-22
2022
3,266,199
3,504,711
(15,859,303)
July-22
2022
3,266,199
3,504,711
(16,097,815)
August-22
2022
3,266,199
3,504,711
(16,336,328)
September-22
2022
3,266,199
3,504,711
(16,574,840)
October-22
2022
3,266,199
3,504,711
(16,813,352)
November-22
2022
3,266,199
3,574,805
(17,121,959)
December-22
2022
3,266,199
3,574,805
(17,430,565)
January-23
2023
3,266,199
3,574,805
(17,739,171)
February-23
2023
3,266,199
3,574,805
(18,047,778)
March-23
2023
3,266,199
3,574,805
(18,356,384)
April-23
2023
3,266,199
3,574,805
(18,664,991)
May-23
2023
3,266,199
3,574,805
(18,973,597)
June-23
2023
3,266,199
3,574,805
(19,282,204)
July-23
2023
3,266,199
3,574,805
(19,590,810)
August-23
2023
3,266,199
3,574,805
(19,899,416)
September-23
2023
3,266,199
3,574,805
(20,208,023)
October-23
2023
3,266,199
3,574,805
(20,516,629)
November-23
2023
3,266,199
3,646,301
(20,896,732)
December-23
2023
3,266,199
3,646,301
(21,276,834)
January-24
2024
3,266,199
3,646,301
(21,656,937)
February-24
2024
3,266,199
3,646,301
(22,037,040)
March-24
2024
3,266,199
3,646,301
(22,417,142)



Schedule 5 - 2





--------------------------------------------------------------------------------





April-24
2024
3,266,199
3,646,301
(22,797,245)
May-24
2024
3,266,199
3,646,301
(23,177,347)
June-24
2024
3,266,199
3,646,301
(23,557,450)
July-24
2024
3,266,199
3,646,301
(23,937,552)
August-24
2024
3,266,199
3,646,301
(24,317,655)
September-24
2024
3,266,199
3,646,301
(24,697,757)
October-24
2024
3,266,199
3,646,301
(25,077,860)
November-24
2024
3,266,199
2,552,411
(24,364,072)
December-24
2024
3,266,199
2,552,411
(23,650,284)
January-25
2025
3,266,199
2,552,411
(23,146,114)
February-25
2025
3,266,199
2,552,411
(22,641,943)
March-25
2025
3,266,199
2,552,411
(22,137,772)
April-25
2025
3,266,199
2,552,411
(21,633,601)
May-25
2025
3,266,199
2,552,411
(21,129,431)
June-25
2025
3,266,199
2,552,411
(20,625,260)
July-25
2025
3,266,199
2,552,411
(20,121,089)
August-25
2025
2,840,173
2,552,411
(19,833,327)
September-25
2025
2,414,147
2,552,411
(19,971,591)
October-25
2025
2,414,147
2,552,411
(20,109,855)
November-25
2025
2,414,147
2,552,411
(20,248,119)
December-25
2025
2,414,147
2,552,411
(20,386,383)
January-26
2026
2,414,147
2,552,411
(20,412,285)
February-26
2026
2,414,147
2,552,411
(20,438,187)
March-26
2026
2,414,147
2,552,411
(20,464,088)
April-26
2026
2,414,147
2,552,411
(20,489,990)
May-26
2026
2,414,147
2,552,411
(20,515,892)
June-26
2026
2,414,147
2,552,411
(20,541,794)
July-26
2026
2,414,147
2,552,411
(20,567,695)
August-26
2026
2,414,147
2,552,411
(20,593,597)
September-26
2026
2,414,147
2,552,411
(20,619,499)
October-26
2026
2,414,147
2,552,411
(20,645,400)
November-26
2026
2,414,147
2,552,411
(20,671,302)
December-26
2026
2,414,147
2,552,411
(20,697,204)
January-27
2027
2,414,147
2,552,411
(20,825,553)
February-27
2027
2,414,147
2,552,411
(20,953,903)
March-27
2027
2,414,147
2,552,411
(21,082,253)
April-27
2027
2,414,147
2,552,411
(21,210,602)
May-27
2027
2,414,147
2,552,411
(21,338,952)
June-27
2027
2,414,147
2,552,411
(21,467,302)
July-27
2027
2,414,147
2,552,411
(21,595,651)
August-27
2027
2,414,147
2,552,411
(21,724,001)
September-27
2027
2,414,147
2,552,411
(21,852,351)
October-27
2027
2,414,147
2,552,411
(21,980,700)



Schedule 5 - 3





--------------------------------------------------------------------------------





November-27
2027
2,414,147
2,041,929
(21,598,568)
December-27
2027
2,414,147
2,041,929
(21,216,435)
January-28
2028
2,414,147
2,041,929
(20,844,217)
February-28
2028
2,414,147
2,041,929
(20,471,999)
March-28
2028
2,414,147
2,041,929
(20,099,781)
April-28
2028
2,414,147
2,041,929
(19,727,563)
May-28
2028
2,414,147
2,041,929
(19,355,345)
June-28
2028
2,414,147
2,041,929
(18,983,126)
July-28
2028
2,414,147
2,041,929
(18,610,908)
August-28
2028
2,414,147
2,041,929
(18,238,690)
September-28
2028
2,414,147
2,041,929
(17,866,472)
October-28
2028
2,414,147
2,041,929
(17,494,254)
November-28
2028
2,414,147
2,041,929
(17,122,036)
December-28
2028
2,414,147
2,041,929
(16,749,817)
January-29
2029
2,414,147
2,041,929
(16,377,599)
February-29
2029
2,414,147
2,041,929
(16,005,381)
March-29
2029
2,414,147
2,041,929
(15,633,163)
April-29
2029
2,414,147
2,041,929
(15,260,945)
May-29
2029
2,414,147
2,041,929
(14,888,727)
June-29
2029
2,414,147
2,041,929
(14,516,508)
July-29
2029
2,414,147
2,041,929
(14,144,290)
August-29
2029
2,414,147
2,041,929
(13,772,072)
September-29
2029
2,414,147
2,041,929
(13,399,854)
October-29
2029
2,414,147
2,041,929
(13,027,636)
November-29
2029
2,414,147
2,041,929
(12,655,418)
December-29
2029
2,414,147
2,041,929
(12,283,199)
January-30
2030
2,414,147
2,041,929
(11,910,981)
February-30
2030
2,414,147
2,041,929
(11,538,763)
March-30
2030
2,414,147
2,041,929
(11,166,545)
April-30
2030
2,414,147
2,041,929
(10,794,327)
May-30
2030
2,414,147
2,041,929
(10,422,109)
June-30
2030
2,414,147
2,041,929
(10,049,890)
July-30
2030
2,414,147
2,041,929
(9,677,672)
August-30
2030
2,414,147
2,041,929
(9,305,454)
September-30
2030
2,414,147
2,041,929
(8,933,236)
October-30
2030
2,414,147
2,041,929
(8,561,018)
November-30
2030
2,414,147
2,041,929
(8,188,800)
December-30
2030
2,414,147
2,041,929
(7,816,581)
January-31
2031
2,414,147
2,041,929
(7,444,363)
February-31
2031
2,414,147
2,041,929
(7,072,145)
March-31
2031
2,414,147
2,041,929
(6,699,927)
April-31
2031
2,414,147
2,041,929
(6,327,709)
May-31
2031
2,414,147
2,041,929
(5,955,491)



Schedule 5 - 4





--------------------------------------------------------------------------------





June-31
2031
2,414,147
2,041,929
(5,583,272)
July-31
2031
2,414,147
2,041,929
(5,211,054)
August-31
2031
2,414,147
2,041,929
(4,838,836)
September-31
2031
2,414,147
2,041,929
(4,466,618)
October-31
2031
2,414,147
2,041,929
(4,094,400)
November-31
2031
2,414,147
2,041,929
(3,722,182)
December-31
2031
2,414,147
2,041,929
(3,349,963)
January-32
2032
2,414,147
2,041,929
(2,977,745)
February-32
2032
2,414,147
2,041,929
(2,605,527)
March-32
2032
2,414,147
2,041,929
(2,233,309)
April-32
2032
2,414,147
2,041,929
(1,861,091)
May-32
2032
2,414,147
2,041,929
(1,488,873)
June-32
2032
2,414,147
2,041,929
(1,116,654)
July-32
2032
2,414,147
2,041,929
(744,436)
August-32
2032
2,414,147
2,041,929
(372,218)
September-32
2032
2,414,147
2,041,929
0
October-32
2032
 
 
 



Schedule 5 - 5





--------------------------------------------------------------------------------






SCHEDULE 6
LONDON CLUBS
Property
Address
Golden Nugget (01120)
22 Shaftesbury Avenue, London W1D 7EJ
Sportsman (01110)
Old Quebec Street, London W1H 7AF
The Playboy Club/10 Brick Street (01140)
14 Old Park Lane, London W1K 1ND
Leicester Square (01180)
5-6 Leicester Square, London WC2H 7NA
Southend (01210)
Eastern Esplanade, Southend on Sea, Essex SS1 2ZG
Brighton (01220)
Brighton Marina Village, Brighton, Sussex BN2 5UT
Manchester (01240)
The Great Northern, Watson Street, Manchester M3 4LP
Nottingham (01270)
108 Upper Parliament Street, Nottingham NG1 6LF
Glasgow (01250)
Springfield Quay, Paisley Road, Glasgow G5 8NP
Leeds (01280)
4 The Boulevard, Clarence Dock, Leeds LS10 1PZ



Schedule 6 - 1



